Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 7

AMENDMENT NO. 7, dated as of February 27, 2018 (this “Amendment”), to the Loan
Agreement dated as of April 29, 2016, as amended by Amendment No. 1, dated as of
August 17, 2016, Amendment No. 2, dated as of September 22, 2016, Amendment
No. 3, dated as of March 14, 2017, Amendment No. 4, dated as of March 23, 2017,
Amendment No. 5, dated as of November 8, 2017 and Amendment No. 6, dated as of
November 29, 2017 (as further amended, supplemented, amended and restated or
otherwise modified from time to time) (the “Loan Agreement”) among WESTERN
DIGITAL CORPORATION, a Delaware corporation (the “Borrower”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) and Collateral Agent and the other parties thereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement.

WHEREAS, Section 2.16 of the Loan Agreement provides that the Borrower may, by
written notice to the Administrative Agent, incur Refinancing Term Loans, the
proceeds of which are used to refinance in whole or in part any Class of Term
Loans pursuant to Section 2.8(c)(i) of the Loan Agreement, by entering into
Refinancing Amendments with Lenders willing to provide such Refinancing Term
Loans;

WHEREAS, the Borrower desires, pursuant to Section 2.16(a) of the Loan
Agreement, to create a new Class of Term A-1 Loans (as defined in the Amended
Loan Agreement (as defined below)) under the Loan Agreement in the same
aggregate principal amount as the Term A Loans prior to the Amendment No. 7
Effective Date (such amount being $4,021,875,000) and having the terms, rights
and obligations under the Loan Documents as set forth in the Loan Agreement and
Loan Documents, as amended by this Amendment;

WHEREAS, each Term A Lender that executes and delivers a consent substantially
in the form of Exhibit A hereto (a “Consent”) to exchange all (or such lesser
amount allocated to it by the Administrative Agent) (such existing or lesser
amount as set forth on Schedule 1 under the heading “Term A-1 Cashless Roll”) of
its Term A Loans outstanding for Term A-1 Loans upon effectiveness of this
Amendment and thereafter become a Term A-1 Lender, shall be deemed have
consented to this Amendment, including the Collateral and Guarantee Release
Amendments (and shall be deemed to have signed the Amendment with respect to the
Collateral and Guarantee Release Amendments);

WHEREAS, each Person that executes and delivers a counterpart to this Amendment
as an Additional Term A-1 Lender (each, an “Additional Term A-1 Lender”, and
collectively, the “Additional Term A-1 Lenders”) will make Term A-1 Loans in the
amount set forth opposite such Additional Term A-1 Lender’s name on Schedule 1
hereto to the Borrower, the proceeds of which will be used by the Borrower to
repay in full the outstanding principal amount of Non-Exchanged Term A Loans (as
defined in the Amended Loan Agreement);



--------------------------------------------------------------------------------

WHEREAS, the Borrower desires, pursuant to Section 2.14 of the Loan Agreement,
to increase the aggregate amount of the Term A-1 Loans under the Loan Agreement
by utilizing the Ratio-Based Incremental Amount;

WHEREAS, each Person identified on Schedule 1 hereto as having an Incremental
Term A-1 Commitment (each, an “Incremental Term A-1 Lender”, and collectively,
the “Incremental Term A-1 Lenders”) has agreed (on a several and not a joint
basis), subject to the terms and conditions set forth herein and in the Loan
Agreement, to provide a Term Commitment Increase to the Term A-1 Facility (as
defined in the Amended Loan Agreement) in the amount set forth opposite such
Incremental Term A-1 Lender’s name on Schedule 1 hereto (and the aggregate
principal amount of Term Commitment Increases to the Term A-1 Facility provided
pursuant to this Amendment shall be $1,000,000,000);

WHEREAS, Section 2.16 of the Loan Agreement provides that the Borrower may, by
written notice to the Administrative Agent, establish Replacement Revolving
Credit Commitments, which replace in whole or in part any Class of Revolving
Credit Commitments, by entering into Refinancing Amendments with Lenders willing
to provide such Replacement Revolving Credit Commitments;

WHEREAS, the Borrower desires, pursuant to Section 2.16(c) of the Loan
Agreement, to create a new Class of 2018 Revolving Credit Commitments (as
defined in the Amended Loan Agreement) under the Loan Agreement in the same
aggregate principal amount as Original Revolving Credit Commitments (as defined
in the Amended Loan Agreement) which shall replace the Original Revolving Credit
Commitments, and having the terms, rights and obligations as set forth in the
Loan Agreement and Loan Documents, as amended by this Amendment;

WHEREAS, each Person that executes and delivers a counterpart to this Amendment
as a 2018 Revolving Lender (each a “2018 Revolving Lender”) shall have a 2018
Revolving Credit Commitment in the amount set forth opposite such 2018 Revolving
Lender’s name on Schedule 1 hereto and agrees, severally and not jointly, to
make Revolving Loans to the Borrower in an amount in Dollars up to the amount of
such 2018 Revolving Lender’s 2018 Revolving Credit Commitment;

WHEREAS, after the establishment of the 2018 Revolving Credit Commitments, the
Borrower desires, pursuant to Section 2.14 of the Loan Agreement, to increase
the aggregate amount of the 2018 Revolving Credit Commitments under the Loan
Agreement by utilizing the Ratio-Based Incremental Amount;

WHEREAS, each Person identified on Schedule 1 hereto with a Revolving Credit
Commitment Increase (each, a “2018 Revolving Increase Lender”, and collectively,
the “2018 Revolving Increase Lenders”) has agreed (on a several and not a joint
basis), subject to the terms and conditions set forth herein and in the Loan
Agreement, to provide a Revolving Credit Commitment Increase in the amount set
forth opposite such 2018 Revolving Increase Lender’s name on Schedule 1 hereto
(and the total amount of Revolving Credit Commitment Increases provided pursuant
to this Amendment shall be $750,000,000);

 

2



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 10.11 of the Loan Agreement, the Borrower has
requested certain amendments to the Loan Agreement and the other Loan Documents,
and the Lenders party hereto and the Lenders that have executed a Consent
constitute (i) the Lenders required pursuant to Section 10.11 of the Loan
Agreement with respect to the amendments provided for in Section 2 below and
(ii) the Lenders required pursuant to Section 10.11 of the Loan Agreement with
respect to the Collateral and Guarantee Release Amendments;

WHEREAS, J.P. Morgan Securities LLC (“J.P. Morgan”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date
hereof) (“Merrill Lynch”), Mizuho Bank, Ltd. (“Mizuho”), RBC Capital Markets
(“RBCCM”), Wells Fargo Securities, LLC (“Wells Fargo”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (“MUFG”), SunTrust Robinson Humphrey, Inc., HSBC
Securities (USA) Inc. (“HSBC”), Sumitomo Mitsui Banking Corporation (“Sumitomo
Mitsui”), Citigroup Global Markets Inc. and TD Bank, N.A. (“TD Bank”) will act
as joint lead arrangers and joint bookrunners, J.P. Morgan, Bank of America,
N.A., Mizuho, RBCCM, and Wells Fargo will act as co-syndication agents, MUFG,
SunTrust Bank, HSBC, Sumitomo Mitsui, Citibank, N.A., TD Bank, BBVA Compass, The
Bank of Nova Scotia and BNP Paribas SA will act as co-documentation agents and
DBS Bank Ltd., U.S. Bank N.A. and Fifth Third Bank will act as senior managing
agents, in each case, for the Amended Loan Agreement (as defined below);

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Defined Terms.

Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Amended Loan Agreement.

Section 2. Amendment No. 7 Amendments.

(a) Effective as of the Amendment No. 7 Effective Date (as defined below), the
Loan Agreement is hereby amended and restated in its entirety in the form
attached as Annex A hereto (the “Amended Loan Agreement”).

(b) Exhibit D-1 of the Loan Agreement is hereby amended and restated in its
entirety in the form of Annex B hereto.

(c) Schedules 2.3(a), 5.10, 5.17, 6.11, 6.14, 6.15 and 6.17 of the Loan
Agreement are hereby amended and restated in their entirety in the form of
Schedules 2.3(a), 5.10, 5.17, 6.11, 6.14, 6.15 and 6.17 hereto.

 

3



--------------------------------------------------------------------------------

Section 3. Refinancing Term Loans.

(a) Pursuant to Section 2.16(a) of the Loan Agreement, on the Amendment No. 7
Effective Date, each of the Term A-1 Lenders and the Additional Term A-1 Lenders
will make Term A-1 Loans (including Additional Term A-1 Loans) to the Borrower
as described in Section 2.1 of the Amended Loan Agreement, with the Term A-1
Loans having the terms set forth in the Amended Loan Agreement. The Borrower
shall prepay in full the outstanding principal amount of the Term A Loans with
the gross cash proceeds of the Term A-1 Loans (including the Additional Term A-1
Loans).

(b) Each Additional Term A-1 Lender (i) confirms that it has received a copy of
the Loan Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Joint Lead Arrangers or
any other Additional Term A-1 Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Amended Loan Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended Loan Agreement are required to be performed by it as a Lender.

(c) Upon (i) the execution of a counterpart of this Amendment by each Additional
Term A-1 Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the Additional Term
A-1 Lenders party to this Amendment shall become Lenders under the Amended Loan
Agreement and shall have the respective Additional Term A-1 Commitment set forth
on Schedule I hereto, effective as of the Amendment No. 7 Effective Date.

(d) This Amendment No. 7 constitutes a Refinancing Amendment in respect of the
Term A Loans.

 

4



--------------------------------------------------------------------------------

Section 4. Replacement Revolving Commitments.

(a) Pursuant to Section 2.16(c) of the Loan Agreement, each of the 2018
Revolving Lenders shall have a 2018 Revolving Credit Commitment in the amount
set forth opposite such 2018 Revolving Lender’s name on Schedule 1 hereto and
agrees, severally and not jointly, to make Revolving Loans to the Borrower as
described in Section 2.2 of the Amended Loan Agreement, with such 2018 Revolving
Credit Commitments having the terms set forth in the Amended Loan Agreement. On
the Amendment No. 7 Effective Date, the 2018 Revolving Commitments will replace
the Original Revolving Credit Commitments. The Borrower shall prepay in full the
outstanding principal amount of any Revolving Loans outstanding immediately
prior to the Amendment No. 7 Effective Date. Any Letters of Credit outstanding
immediately prior to the Amendment No. 7 Effective Date shall be deemed to be
issued under the 2018 Revolving Credit Commitments.

(b) Each 2018 Revolving Lender (i) confirms that it has received a copy of the
Loan Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Joint Lead Arrangers or
any other 2018 Revolving Lender or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Amended
Loan Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended Loan Agreement are required to be performed by it as a Lender.

(c) Upon (i) the execution of a counterpart of this Amendment by each 2018
Revolving Lender, the Administrative Agent and the Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the 2018
Revolving Lenders party to this Amendment shall become Lenders under the Amended
Loan Agreement and shall have the respective 2018 Revolving Credit Commitment
set forth on Schedule I hereto, effective as of the Amendment No. 7 Effective
Date.

(d) This Amendment No. 7 constitutes a Refinancing Amendment in respect of the
Original Revolving Credit Commitments.

 

5



--------------------------------------------------------------------------------

Section 5. Incremental Term Facility.

(a) Pursuant to Section 2.14 of the Loan Agreement, on the Amendment No. 7
Effective Date, immediately after the incurrence of the Term A-1 Loans, each of
the Incremental Term A-1 Lenders will make Incremental Term A-1 Loans to the
Borrower as described in Section 2.1 of the Amended Loan Agreement. The
Incremental Term A-1 Loans shall be part of the Class as, and increase the
amount of, the Term A-1 Loans.

(b) Each Incremental Term A-1 Lender (i) confirms that it has received a copy of
the Loan Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Joint Lead Arrangers or
any other Incremental Term A-1 Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Amended Loan Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended Loan Agreement are required to be performed by it as a Lender.

(c) Upon (i) the execution of a counterpart of this Amendment by each
Incremental Term A-1 Lender, the Administrative Agent and the Borrower and
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of telecopy or other electronic transmission) hereof, each of
the Incremental Term A-1 Lenders party to this Amendment shall become Lenders
under the Amended Loan Agreement and shall have the respective Incremental Term
A-1 Commitment set forth on Schedule I hereto, effective as of the Amendment
No. 7 Effective Date.

(d) This Amendment shall constitute an Incremental Amendment with respect to the
Incremental Term A-1 Loans for all purposes under the Loan Agreement.

Section 6. Revolving Credit Commitment Increase.

(a) The Borrower and each 2018 Revolving Increase Lender hereby agree that, on
the Amendment No. 7 Effective Date immediately after the establishment of the
2018 Revolving Credit Commitments, the Revolving Credit Commitment Increase of
such 2018 Revolving Increase Lender shall become effective and the 2018
Revolving Credit Commitments shall be deemed increased by the amount of the
Revolving Credit Commitment Increases of such 2018 Revolving Increase Lenders in
the amounts set forth on Schedule 1 hereto. Pursuant to Section 2.14 of the Loan
Agreement, the Revolving Credit Commitment Increases shall be 2018 Revolving
Credit Commitments for all purposes under the Loan Agreement and each of the
other Loan Documents and shall be of the same Class as, and shall have terms
identical to, the 2018 Revolving Credit Commitments.

 

6



--------------------------------------------------------------------------------

(b) Each 2018 Revolving Increase Lender acknowledges and agrees that upon the
Amendment No. 7 Effective Date, such 2018 Revolving Increase Lender shall be a
“Lender” under, and for all purposes of, the Loan Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

(c) This Amendment shall constitute an Incremental Amendment with respect to the
Revolving Credit Commitment Increase for all purposes under the Loan Agreement.

Section 7. Representations and Warranties.

Each Loan Party represents and warrants as of the Amendment No. 7 Effective Date
that:

(a) Immediately before and after giving effect to this Amendment, each of the
representations and warranties set forth in the Amended Loan Agreement and in
the other Loan Documents shall be and remain true and correct in all material
respects (or, if qualified as to “materiality,” “material adverse effect” or
similar language, shall be true and correct in all respects (after giving effect
to any such qualification therein)) as of said time, except to the extent the
same expressly relate to an earlier date.

(b) At the time of and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

Section 8. Conditions to Effectiveness of Amendment No. 7.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied (the “Amendment No. 7 Effective Date”):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified:

(1) counterparts of this Amendment or a Consent, as applicable, executed by each
of the Loan Parties, the Term A-1 Lenders, the Additional Term A-1 Lenders, the
Incremental Term A-1 Lenders, the 2018 Revolving Lenders, the 2018 Revolving
Increase Lenders, the L/C Issuers and the Required Lenders; and

(2) a Term A-1 Note executed by the Borrower in favor of each Term A-1 Lender
requesting a Term A-1 Note at least two (2) Business Days prior to the Amendment
No. 7 Effective Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified;

 

7



--------------------------------------------------------------------------------

(1) (A) a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Loan Parties and (B) a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of Young Conaway Stargatt & Taylor, LLP,
local counsel to the Borrower and the Guarantors in the state of Delaware;

(2) (i) copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable
organizational documents) of the Borrower and the Guarantors and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official (or a representation that such documents have not been amended since
the prior date of delivery); (ii) incumbency certificates of the officers of
such Person executing the Loan Documents to which it is a party as of the
Amendment No. 7 Effective Date and prior to the funding of the Term A-1 Loans;
(iii) resolutions of the board of directors or similar governing body of the
Loan Parties approving and authorizing the execution, delivery and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party as of the Amendment No. 7 Effective Date and prior to the funding of the
Term A-1 Loans, certified as of the Amendment No. 7 Effective Date by such Loan
Party as being in full force and effect without modification or amendment; and
(iv) copies of the certificates of good standing or the equivalent (if any) for
each Loan Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, in each case dated a recent date prior to the Amendment No. 7
Effective Date; and

(3) a certificate signed by a Responsible Officer of the Borrower certifying as
to the satisfaction of the conditions set forth in (i) Section 2.14(a)(B) of the
Loan Agreement with respect to the Incremental Term A-1 Loans and the Revolving
Credit Commitment Increase, (ii) Section 2.16(a)(v) of the Loan Agreement with
respect to the Term A-1 Loans, (iii) Section 2.16(c)(iv) of the Loan Agreement
with respect to the 2018 Revolving Credit Commitments and (iv) in paragraphs
(i) and (j) of this Section 8 as of the Amendment No. 7 Effective Date.

(c) The Term A Loans shall be repaid with the proceeds of the Term A-1 Loans
substantially simultaneously with effectiveness of this Amendment and the
Borrower shall have delivered a prepayment notice with respect to such repayment
as required by Section 2.8(a)(i) of the Loan Agreement.

(d) To the extent outstanding, any Revolving Loans outstanding immediately prior
to the Amendment No. 7 Effective Date under the Original Revolving Commitments
shall be repaid with the proceeds of Revolving Loans under the 2018 Revolving
Credit Commitments (including as increased by the Revolving Credit Commitment
Increase) and the Original Revolving Credit Commitments shall be terminated
substantially simultaneously with the effectiveness of this Amendment and the
Borrower shall have delivered a prepayment notice with respect to such repayment
as required by Section 2.8(a)(i) of the Loan Agreement and a

 

8



--------------------------------------------------------------------------------

termination notice with respect to such termination as required by Section 2.10
of the Loan Agreement.

(e) The aggregate principal amount of the Term A-1 Loans (other than any
Incremental Term A-1 Loans) plus the aggregate principal amount of the
Additional Term A-1 Loan Commitments shall equal the aggregate principal amount
of the outstanding Term A Loans immediately prior to the Amendment No. 7
Effective Date.

(f) The Borrower shall have paid to the Administrative Agent, for the ratable
account of the Term A Lenders and the Revolving Lenders immediately prior to the
Amendment No. 7 Effective Date, all accrued and unpaid interest and fees on the
Term A Loans, Revolving Loans and Original Revolving Credit Commitments to, but
not including, the Amendment No. 7 Effective Date.

(g) The Borrower shall have paid to the Administrative Agent, (x) for the
ratable account of the Term A-1 Lenders, upfront fees equal to (i) 0.10% of the
aggregate principal amount of Term A-1 Loans that are provided by Term A Lenders
up to the aggregate principal amount of the Term A Loans of any such Term A
Lender immediately prior to the Amendment No. 7 Effective Date and (ii) 0.20% of
the aggregate principal amount of Term A-1 Loans that are provided either (i) by
persons that are not Term A Lenders or (ii) by a Term A Lender in an amount in
excess of the aggregate principal amount of the Term A Loans of any such Term A
Lender immediately prior to the Amendment No. 7 Effective Date, (y) for the
ratable account of the 2018 Revolving Lenders, upfront fees equal to (i) 0.10%
of the aggregate principal amount of 2018 Revolving Credit Commitments that are
provided by Lenders who were Revolving Lenders immediately prior to the
Amendment No. 7 Effective Date (an “Existing Revolving Lender”) up to the
aggregate principal amount of the Original Revolving Credit Commitments of any
such Existing Revolving Lender immediately prior to the Amendment No. 7
Effective Date and (ii) 0.20% of the aggregate principal amount of 2018
Revolving Credit Commitments that are provided either (i) by persons that are
not Existing Revolving Lenders or (ii) by an Existing Revolving Lender in an
amount in excess of the aggregate principal amount of the Original Revolving
Credit Commitments of such Existing Revolving Lender immediately prior to the
Amendment No. 7 Effective Date and (z) for the ratable account of the U.S. Term
B-3 Lenders, consent fees equal to 0.025% of the aggregate principal amount of
U.S. Term B-3 Loans of U.S. Term B-3 Lenders who provide a counterpart to this
Amendment.

(h) All reasonable and documented out-of-pocket fees and expenses due to the
Administrative Agent and Merrill Lynch required to be paid on the Amendment
No. 7 Effective Date (including pursuant to Section 16 hereof) shall have been
paid (or the Borrower shall have made arrangements reasonably satisfactory to
the Administrative Agent for such payment).

(i) At the time and immediately after giving effect to the incurrence of the
Term A-1 Loans and the establishment of the 2018 Revolving Credit Commitments,
no Default or Event of Default shall have occurred and be continuing.

(j) Each of the representations and warranties of the Loan Parties set forth in
the Loan Agreement, Section 7 of this Amendment and in the other Loan Documents
shall be

 

9



--------------------------------------------------------------------------------

and remain true and correct in all material respects (or, if qualified as to
“materiality,” “material adverse effect” or similar language, shall be true and
correct in all respects (after giving effect to any such qualification therein))
as of the Amendment No. 7 Effective Date, except to the extent the same
expressly relate to an earlier date.

(k) The Administrative Agent shall have received, no later than 3 Business Days
in advance of the Amendment No. 7 Effective Date, all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least seven (7) Business Days prior to the Amendment No. 7 Effective
Date by the Term A-1 Lenders, Additional Term A-1 Lenders, Incremental Term A-1
Lenders or Revolving Lenders through the Administrative Agent that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.

(l) The Administrative Agent shall have received the notice of Borrowing
required by Section 2.5 of the Loan Agreement; provided that the parties hereto
agree that the notice of Borrowing in respect of such Term A-1 Loans, Additional
Term A-1 Loans, the Incremental Term A-1 Loans or Revolving Loans under the 2018
Revolving Credit Commitments may be made conditional on the effectiveness of
this Amendment.

(m) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each other Loan Party relating thereto).

(n) The Administrative Agent shall have received an executed Solvency
Certificate signed on behalf of the Borrower, dated the Amendment No. 7
Effective Date.

(o) The Administrative Agent shall have received the results of a recent Lien
search with respect to each Grantor to the extent customary in the applicable
jurisdiction and reasonably requested by the Administrative Agent with respect
to the Grantors.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 7 Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the amendments effected hereby shall not become
effective, the obligations of the Term A-1 Lenders to make Term A-1 Loans and
the 2018 Revolving Lenders to provide the 2018 Revolving Credit Commitments will
automatically terminate, if each of the conditions set forth or referred to in
this Section 8 has not been satisfied at or prior to 5:00 p.m., New York City
time, on February 27, 2018.

 

10



--------------------------------------------------------------------------------

Section 9. Collateral and Guarantee Release Amendments.

Effective as of the Collateral and Guarantees Release Amendments Effective Date,
the Loan Agreement is hereby amended as follows (collectively, the “Collateral
and Guarantee Release Amendments”):

(a) The first sentence of Section 9.12 of the Loan Agreement is hereby amended
by adding the following new clause (vii):

“(vii) upon the written request of the Borrower during a Collateral and
Guarantee Suspension Period, release any of the Guarantors from their
obligations under the Guaranty and release any Liens granted to or held by the
Collateral Agent under any Loan Document covering any of the Property of the
Grantors.”

(b) The first sentence of the fourth paragraph of Section 9.12 of the Loan
Agreement is hereby amended by replacing it in its entirety with the following:

“Notwithstanding anything to the contrary contained in this Agreement or any
Loan Document, on or following a Collateral and Guarantee Suspension Date,
(a) the Borrower shall be entitled to request by written notice to the
Administrative Agent and Collateral Agent the release of any or all of the Liens
granted on the Collateral and the release of any or all of the Guarantors from
their obligations under the Guaranty, (b) the Lenders hereby irrevocably agree
such Liens shall automatically be released and the Guaranty of such Guarantors
shall automatically be discharged and released without any further action by any
Person (and the Administrative Agent and Collateral Agent shall (and are
authorized by the Lenders to), at the expense of the Borrower, take all steps
reasonably requested by the Borrower to promptly evidence or confirm any such
release) and (c) the Unsecured Covenant Package shall become effective.”

(c) Section 10.11(a) of the Loan Agreement is hereby amended by adding the
following as a new paragraph at the end thereof:

“In addition, notwithstanding the foregoing, only the consent of the Required
Lenders shall be required in respect of any amendments or modifications of the
following definitions: Collateral and Guarantee Suspension Period and Collateral
and Guarantee Period.”

Section 10. Conditions to Effectiveness of Collateral and Guarantee Release
Amendments.

This Collateral and Guarantee Release Amendments shall become effective on the
date on which each of the following conditions is satisfied (the “Collateral and
Guarantee Release Amendments Effective Date”):

(a) The Amendment No. 7 Effective Date has occurred.

 

11



--------------------------------------------------------------------------------

(b) No U.S. Term B-3 Loans (or any other term B loans under the Amended Loan
Agreement) remain outstanding.

The Borrower shall notify the Administrative Agent (and the Administrative Agent
shall promptly notify the Lenders) of the Collateral and Guarantee Release
Amendments Effective Date and such notice shall be conclusive and binding.

Section 11. Formal Requests Deemed Made.

By its execution of this Amendment, the Borrower hereby delivers and the
Administrative Agent hereby acknowledges receipt of this Amendment as the
satisfaction of the requirements to give notice required to the Administrative
Agent pursuant to Section 2.14(a), Section 2.16(a) and Section 2.16(c) of the
Loan Agreement.

Section 12. Acknowledgments.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, (ii) its guarantee of the
Obligations (including, without limitation, the Term A-1 Loans and the 2018
Revolving Credit Commitments) pursuant to the Collateral Documents and (iii) its
grant of Liens on the Collateral to secure the Obligations (including, without
limitation, the Obligations with respect to the Term A-1 Loans and the 2018
Revolving Credit Commitments) pursuant to the Collateral Documents.

Section 13. Liens Unimpaired.

Each Loan Party hereby represents and warrants to the Administrative Agent and
the Lenders that after giving effect to this Amendment, neither the modification
of the Loan Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (including, for the avoidance of doubt, any Cayman
Islands law governed share mortgage granted by any Loan Party), and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

Section 14. Entire Agreement.

This Amendment, the Loan Agreement and the other Loan Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and verbal, among the parties hereto with respect to the subject
matter hereof. Except as expressly set forth

 

12



--------------------------------------------------------------------------------

herein, this Amendment and the Loan Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Loan Agreement, nor alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. This
Amendment shall not constitute a novation of the Loan Agreement or any of the
Loan Documents. It is understood and agreed that each reference in each Loan
Document to the “Loan Agreement,” whether direct or indirect, shall hereafter be
deemed to be a reference to the Loan Agreement as amended by this Amendment and
that this Amendment is a “Loan Document”, a “Refinancing Amendment” and an
“Incremental Amendment.”

Section 15. Amendment, Modification and Waiver.

This Amendment may not be amended, modified or waived except pursuant to a
writing signed by each of the parties hereto.

Section 16. Expenses.

The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by them in connection with this
Amendment, including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.

Section 17. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 18. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 10.22 OF THE LOAN AGREEMENT IS
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

Section 19. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

13



--------------------------------------------------------------------------------

Section 20. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Loan Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Agreement or any other provision of the Loan Agreement or
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Additionally, the Lenders party
hereto and the Lenders that have executed a Consent (such Lenders constituting
the relevant Required Lenders) hereby consent to the terms of to the Amended
Loan Agreement and the Collateral and Guarantee Release Amendments. In addition,
the consent of each Term A-1 Lender, Additional Term A-1 Lender, Incremental
Term A-1 Lender and Revolving Lender to the Collateral and Guarantee Release
Amendments shall be binding upon each of their successors and assigns (and in
connection with any assignment of the Loans or Revolving Credit Commitments of
such Lender, by signing the Assignment and Assumption the assignee of the Loans
or Revolving Credit Commitments shall be deemed to have signed this Amendment
with respect to the Collateral and Guarantee Release Amendments).

Section 21. Mortgage Amendments.

Within ninety (90) days after the Amendment No. 7 Effective Date, unless waived
or extended by the Administrative Agent in its sole discretion, with respect to
each Mortgaged Property, the Administrative Agent shall have received either the
items listed in paragraph (a) or the items listed in paragraph (b) as follows:

(a) a favorable opinion or email confirmation, in form and substance reasonably
satisfactory to the Administrative Agent, from local counsel in the jurisdiction
in which each Mortgaged Property is located substantially to the effect that:

(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Loan Agreement and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and

(ii) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Loan Agreement and the other
documents executed in connection therewith, for the benefit of the Secured
Parties; or

 

14



--------------------------------------------------------------------------------

(b) with respect to the existing Mortgages, the following, in each case in form
and substance reasonably acceptable to the Administrative Agent:

(i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to reflect
the matters set forth in this Amendment, duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

(ii) a favorable opinion, addressed to the Administrative Agent and the Secured
Parties covering, among other things, the due authorization, execution, delivery
and enforceability of the applicable Mortgage as amended by the Mortgage
Amendment (such opinion may take assumptions for any matters addressed in the
local counsel opinion originally delivered in connection with the Mortgage);

(iii) a date down endorsement to the existing title policy, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and
reasonably assure the Administrative Agent as of the date of such endorsement
that the real property subject to the lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage;

(iv) evidence of payment by the Borrower of all search and examination charges
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above; and

(v) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title policy contemplated in this Section 21 and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the issuance of the endorsement to the title policy contemplated in this
Section 21.

Section 22. Tax Matters.

All of the Term A-1 Loans (whether issued for cash or issued in exchange for
Term A Loans) will be treated as one fungible tranche for U.S. federal income
tax purposes.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WESTERN DIGITAL CORPORATION By:   /s/ Mark Long   Name: Mark Long   Title:
President WD Capital, Chief Strategy Officer and Chief Financial Officer

 

[Signature Page To Amendment No. 7]



--------------------------------------------------------------------------------

HGST, INC. By:   /s/ Michael C. Ray   Name: Michael C. Ray   Title: President
and Secretary WD MEDIA, LLC By:   /s/ Michael C. Ray   Name: Michael C. Ray  
Title: Secretary WESTERN DIGITAL (FREMONT), LLC By:   /s/ Michael C. Ray   Name:
Michael C. Ray   Title: Vice President and Secretary WESTERN DIGITAL
TECHNOLOGIES, INC. By:   /s/ Michael C. Ray   Name: Michael C. Ray   Title:
Executive Vice President, Chief Legal Officer and Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as     Administrative Agent By:   /s/ Caitlin Stewart
  Name: Caitlin Stewart   Title: Executive Director

 

[Signature Page To Amendment No. 7]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

SCHEDULE I

 

Lender

   Term A-1 Cashless
Roll      Additional Term
A-1 Commitment      Incremental Term
A-1 Commitment      Total  

JPMorgan Chase Bank, N.A.

   $ 300,000,000.00      $ 28,629,574.81      $ 17,312,175.19      $
345,941,750.00  

Royal Bank of Canada

   $ 146,770,198.17      $ 153,229,801.83      $ 0.00      $ 300,000,000.00  

Wells Fargo Bank, N.A.

   $ 156,951,219.52      $ 143,048,780.48      $ 0.00      $ 300,000,000.00  

Citibank, N.A.

   $ 0.00      $ 200,000,000.00      $ 0.00      $ 200,000,000.00  

Fifth Third Bank

   $ 0.00      $ 140,000,000.00      $ 0.00      $ 140,000,000.00  

Mizuho Bank, Ltd.

   $ 276,986,204.27      $ 0.00      $ 23,013,795.73      $ 300,000,000.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 240,182,926.83      $ 0.00      $ 22,317,073.17      $ 262,500,000.00  

SunTrust Bank

   $ 183,823,170.73      $ 0.00      $ 78,676,829.27      $ 262,500,000.00  

HSBC Bank USA, National Association

   $ 187,532,926.83      $ 0.00      $ 22,317,073.17      $ 209,850,000.00  

Sumitomo Mitsui Banking Corporation

   $ 215,807,926.83      $ 0.00      $ 46,692,073.17      $ 262,500,000.00  

TD Bank, N.A.

   $ 156,951,219.52      $ 0.00      $ 105,548,780.48      $ 262,500,000.00  

BBVA Compass

   $ 0.00      $ 0.00      $ 192,500,000.00      $ 192,500,000.00  

The Bank of Nova Scotia

   $ 181,326,219.52      $ 0.00      $ 33,673,780.48      $ 215,000,000.00  

DBS Bank Ltd.

   $ 98,094,512.20      $ 0.00      $ 41,905,487.80      $ 140,000,000.00  

U.S. Bank N.A.

   $ 109,865,853.65      $ 0.00      $ 30,134,146.35      $ 140,000,000.00  

BNP Paribas SA

   $ 73,125,000.00      $ 0.00      $ 31,875,000.00      $ 105,000,000.00  

PNC Bank, National Association

   $ 58,856,707.32      $ 0.00      $ 11,143,292.68      $ 70,000,000.00  

Industrial and Commercial Bank of China, Ltd., New York Branch

   $ 0.00      $ 0.00      $ 70,000,000.00      $ 70,000,000.00  

Bank of China, Los Angeles Branch

   $ 35,314,024.40      $ 0.00      $ 5,985,975.60      $ 41,300,000.00  

Comerica Bank

   $ 23,542,682.92      $ 0.00      $ 1,457,317.08      $ 25,000,000.00  

American Savings Bank, F.S.B.

   $ 0.00      $ 0.00      $ 10,500,000.00      $ 10,500,000.00  

Crédit Agricole Corporate and Investment Bank

   $ 0.00      $ 0.00      $ 60,000,000.00      $ 60,000,000.00  

State Bank of India, New York Branch

   $ 29,250,000.00      $ 0.00      $ 25,750,000.00      $ 55,000,000.00  

Santander Bank, N.A.

   $ 0.00      $ 0.00      $ 35,000,000.00      $ 35,000,000.00  

Raiffeisen Bank International AG

   $ 0.00      $ 0.00      $ 10,000,000.00      $ 10,000,000.00  

Branch Banking & Trust Company

   $ 0.00      $ 0.00      $ 25,000,000.00      $ 25,000,000.00  

Bank Hapoalim B.M.

   $ 0.00      $ 0.00      $ 6,324,573.01      $ 6,324,573.01  



--------------------------------------------------------------------------------

Lender

   Term A-1 Cashless
Roll      Additional Term
A-1 Commitment      Incremental Term
A-1 Commitment      Total  

Stiffel Bank & Trust

   $ 0.00      $ 0.00      $ 6,324,400.00      $ 6,324,400.00  

Woodforest National Bank

   $ 0.00      $ 0.00      $ 5,000,000.00      $ 5,000,000.00  

Hua Nan Commercial Bank, Los Angeles Branch

   $ 0.00      $ 0.00      $ 29,250,000.00      $ 29,250,000.00  

Raymond James Bank, N.A.

   $ 0.00      $ 0.00      $ 10,000,000.00      $ 10,000,000.00  

Bank of Taiwan, a Republic of China Bank acting through its Los Angeles Branch

   $ 0.00      $ 0.00      $ 19,596,321.34      $ 19,596,321.34  

Peapack-Gladstone Bank

   $ 0.00      $ 0.00      $ 10,626,905.48      $ 10,626,905.48  

Banco de Credito e Inversiones SA, Miami Branch

   $ 0.00      $ 0.00      $ 3,000,000.00      $ 3,000,000.00  

MidFirst Bank

   $ 0.00      $ 0.00      $ 5,000,000.00      $ 5,000,000.00  

Liberty Bank

   $ 2,925,000.00      $ 0.00      $ 1,075,000.00      $ 4,000,000.00  

First Commercial Bank, Ltd., A Republic of China Bank Acting Through Its Los
Angeles Branch

   $ 0.00      $ 0.00      $ 3,000,000.00      $ 3,000,000.00  

Bank of America, N.A.

   $ 300,000,000.00      $ 0.00      $ 0.00      $ 300,000,000.00  

HSBC Bank PLC

   $ 52,650,000.00      $ 0.00      $ 0.00      $ 52,650,000.00  

Bank of the West

   $ 59,500,000.00      $ 0.00      $ 0.00      $ 59,500,000.00  

KeyBank National Association

   $ 52,500,000.00      $ 0.00      $ 0.00      $ 52,500,000.00  

The Northern Trust Company

   $ 42,000,000.00      $ 0.00      $ 0.00      $ 42,000,000.00  

First Hawaiian Bank

   $ 28,000,000.00      $ 0.00      $ 0.00      $ 28,000,000.00  

PowerShares Senior Loan Portfolio

   $ 102,757,107.73      $ 0.00      $ 0.00      $ 102,757,107.73  

The Bank of East Asia Limited, New York Branch

   $ 53,625,000.00      $ 0.00      $ 0.00      $ 53,625,000.00  

First Tennessee Bank National Association

   $ 21,450,000.00      $ 0.00      $ 0.00      $ 21,450,000.00  

Bangkok Bank Public Company Limited, New York Branch

   $ 24,375,000.00      $ 0.00      $ 0.00      $ 24,375,000.00  

Credit Industriel et Commercial – New York Branch

   $ 14,625,000.00      $ 0.00      $ 0.00      $ 14,625,000.00  



--------------------------------------------------------------------------------

Lender

   Term A-1 Cashless
Roll      Additional Term
A-1 Commitment      Incremental Term
A-1 Commitment      Total  

Taiwan Cooperative Bank, Los Angeles Branch

   $ 19,500,000.00      $ 0.00      $ 0.00      $ 19,500,000.00  

Mega International Commercial Bank Los Angeles Branch

   $ 17,550,000.00      $ 0.00      $ 0.00      $ 17,550,000.00  

CTBC Bank Co., Ltd., New York Branch

   $ 14,625,000.00      $ 0.00      $ 0.00      $ 14,625,000.00  

E. Sun Commercial Bank, Ltd., Los Angeles Branch

   $ 14,625,000.00      $ 0.00      $ 0.00      $ 14,625,000.00  

55 Loan Strategy Fund a series Trust of Multi Manager Global Investment Trust

   $ 1,055,417.02      $ 0.00      $ 0.00      $ 1,055,417.02  

55 Loan Strategy Fund Series 2 A Series Trust Of Multi Manager Global Investment
Trust

   $ 1,943,688.82      $ 0.00      $ 0.00      $ 1,943,688.82  

55 Loan Strategy Fund Series 3 A Series Trust of Multi Manager Global Investment
Trust

   $ 1,401,723.38      $ 0.00      $ 0.00      $ 1,401,723.38  

55 Loan Strategy Fund Series 4 a Series Trust of Multi Manager Global Investment
Trust

   $ 102,699.68      $ 0.00      $ 0.00      $ 102,699.68  

BlackRock Global Long/Short Credit Fund of BlackRock Funds

   $ 5,213,012.51      $ 0.00      $ 0.00      $ 5,213,012.51  

Houston Casualty Company

   $ 288,918.82      $ 0.00      $ 0.00      $ 288,918.82  

JNL/BlackRock Global Long Short Credit Fund

   $ 243,750.49      $ 0.00      $ 0.00      $ 243,750.49  

Magnetite IX, Limited

   $ 443,625.49      $ 0.00      $ 0.00      $ 443,625.49  

Magnetite VII, Limited

   $ 1,126,124.51      $ 0.00      $ 0.00      $ 1,126,124.51  

Magnetite VIII, Limited

   $ 560,624.51      $ 0.00      $ 0.00      $ 560,624.51  

Magnetite XI, Limited

   $ 307,125.49      $ 0.00      $ 0.00      $ 307,125.49  



--------------------------------------------------------------------------------

Lender

   Term A-1 Cashless
Roll      Additional Term
A-1 Commitment      Incremental Term
A-1 Commitment      Total  

R3 Capital Partners Master, L.P.

   $ 22,749.68      $ 0.00      $ 0.00      $ 22,749.68  

U.S. Specialty Insurance Company

   $ 288,723.82      $ 0.00      $ 0.00      $ 288,723.82  

UnitedHealthcare Insurance Company

   $ 154,985.02      $ 0.00      $ 0.00      $ 154,985.02  

Apollo AF Loan Trust 2012

   $ 9,750,000.00      $ 0.00      $ 0.00      $ 9,750,000.00  

First Interstate Bank

   $ 3,417,523.20      $ 0.00      $ 0.00      $ 3,417,523.20  

Octagon Investment Partners 28, Ltd.

   $ 1,950,000.00      $ 0.00      $ 0.00      $ 1,950,000.00  

Octagon Investment Partners XIV, Ltd.

   $ 2,925,000.00      $ 0.00      $ 0.00      $ 2,925,000.00  

Octagon Investment Partners XV, Ltd.

   $ 2,437,500.00      $ 0.00      $ 0.00      $ 2,437,500.00  

Octagon Investment Partners XXIII, Ltd.

   $ 1,462,500.00      $ 0.00      $ 0.00      $ 1,462,500.00  

Atlas Senior Loan Fund II, Ltd.

   $ 419,250.00      $ 0.00      $ 0.00      $ 419,250.00  

Atlas Senior Loan Fund III, Ltd.

   $ 3,831,750.00      $ 0.00      $ 0.00      $ 3,831,750.00  

Atlas Senior Loan Fund V, Ltd.

   $ 516,750.00      $ 0.00      $ 0.00      $ 516,750.00  

Atlas Senior Loan Fund VI, Ltd.

   $ 565,500.00      $ 0.00      $ 0.00      $ 565,500.00  

Eaton Vance Floating Rate Portfolio

   $ 2,925,000.00      $ 0.00      $ 0.00      $ 2,925,000.00  

Eaton Vance Institutional Senior Loan Fund

   $ 1,706,250.00      $ 0.00      $ 0.00      $ 1,706,250.00  

Eaton Vance Loan Fund Series III A Series Trust of Multi Manager Global
Investment Trust

   $ 243,750.00      $ 0.00      $ 0.00      $ 243,750.00  

California Street CLO XII, Ltd.

   $ 1,462,500.00      $ 0.00      $ 0.00      $ 1,462,500.00  

Symphony CLO XIV, Ltd

   $ 2,437,500.00      $ 0.00      $ 0.00      $ 2,437,500.00  

Symphony CLO XV, Ltd

   $ 975,000.00      $ 0.00      $ 0.00      $ 975,000.00  

Carlyle Global Market Strategies CLO 2013-2, Ltd.

   $ 780,000.00      $ 0.00      $ 0.00      $ 780,000.00  

Carlyle Global Market Strategies CLO 2013-3, Ltd.

   $ 633,750.00      $ 0.00      $ 0.00      $ 633,750.00  



--------------------------------------------------------------------------------

Lender

   Term A-1 Cashless
Roll      Additional Term
A-1 Commitment      Incremental Term
A-1 Commitment      Total  

Carlyle Global Market Strategies CLO 2014-1, Ltd.

   $ 536,250.00      $ 0.00      $ 0.00      $ 536,250.00  

Gamstar (US) Pte. Ltd.

   $ 9,750,000.00      $ 0.00      $ 0.00      $ 9,750,000.00     

 

 

    

 

 

    

 

 

    

 

 

 

Total:

   $ 3,356,966,842.88      $ 664,908,157.12      $ 1,000,000,000.00      $
5,021,875,000.00     

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Lender

   2018 Revolving Credit
Commitment      Revolving Credit
Commitment Increase      Total  

JPMorgan Chase Bank, N.A.

   $ 152,500,000.00      $ 47,500,000.00      $ 200,000,000.00  

Royal Bank of Canada

   $ 0.00      $ 167,500,000.00      $ 167,500,000.00  

Wells Fargo Bank, N.A.

   $ 0.00      $ 167,500,000.00      $ 167,500,000.00  

Mizuho Bank, Ltd.

   $ 0.00      $ 167,500,000.00      $ 167,500,000.00  

Bank of America, N.A.

   $ 0.00      $ 200,000,000.00      $ 200,000,000.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 112,500,000.00      $ 0.00      $ 112,500,000.00  

HSBC Bank USA, National Association

   $ 112,500,000.00      $ 0.00      $ 112,500,000.00  

SunTrust Bank

   $ 112,500,000.00      $ 0.00      $ 112,500,000.00  

Sumitomo Mitsui Banking Corporation

   $ 112,500,000.00      $ 0.00      $ 112,500,000.00  

Citibank, N.A.

   $ 175,000,000.00      $ 0.00      $ 175,000,000.00  

The Toronto-Dominion Bank, New York Branch

   $ 112,500,000.00      $ 0.00      $ 112,500,000.00  

BBVA Compass

   $ 82,500,000.00      $ 0.00      $ 82,500,000.00  

The Bank of Nova Scotia

   $ 60,000,000.00      $ 0.00      $ 60,000,000.00  

DBS Bank Ltd.

   $ 60,000,000.00      $ 0.00      $ 60,000,000.00  

U.S. Bank National Association

   $ 60,000,000.00      $ 0.00      $ 60,000,000.00  

Fifth Third Bank

   $ 60,000,000.00      $ 0.00      $ 60,000,000.00  

BNP Paribas

   $ 45,000,000.00      $ 0.00      $ 45,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 67,300,000.00      $ 0.00      $ 67,300,000.00  

PNC Bank, National Association

   $ 30,000,000.00      $ 0.00      $ 30,000,000.00  

Industrial and Commercial Bank of China, Ltd., New York Branch

   $ 30,000,000.00      $ 0.00      $ 30,000,000.00  

Bank of the West

   $ 25,500,000.00      $ 0.00      $ 25,500,000.00  

KeyBank National Association

   $ 22,500,000.00      $ 0.00      $ 22,500,000.00  

The Northern Trust Company

   $ 18,000,000.00      $ 0.00      $ 18,000,000.00  

Bank of China, Los Angeles Branch

   $ 17,700,000.00      $ 0.00      $ 17,700,000.00  

Comerica Bank

   $ 15,000,000.00      $ 0.00      $ 15,000,000.00  

First Hawaiian Bank

   $ 12,000,000.00      $ 0.00      $ 12,000,000.00  

American Savings Bank, F.S.B.

   $ 4,500,000.00      $ 0.00      $ 4,500,000.00     

 

 

    

 

 

    

 

 

 

Total:

   $ 1,500,000,000.00      $ 750,000,000.00      $ 2,250,000,000.00     

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO CASHLESS ROLL

CONSENT TO CASHLESS ROLL (this “Consent”) in connection with Amendment No. 7
(“Amendment”) to that certain Loan Agreement, dated as of April 29, 2016 (as
extended, renewed, amended and restated, supplemented or otherwise modified from
time to time prior to the date of the Amendment, the “Loan Agreement”), by and
among Western Digital Corporation (the “Borrower”), JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), the Lenders from time to
time party thereto and the other parties thereto. Unless otherwise defined
herein, terms defined in the Amendment and used herein shall have the meanings
given to them in the Amendment (including the form of Amended Loan Agreement
attached thereto).

Existing Term A Lenders / Cashless Settlement

Each undersigned Term A Lender hereby irrevocably and unconditionally
(i) consents to convert 100% of the outstanding principal amount of the Term A
Loans held by such Term A Lender (or such lesser amount allocated to such Lender
by the Administrative Agent) into a Term A-1 Loan in a like principal amount via
a cashless roll, (ii) consents to the terms of the Amendment and the Amended
Loan Agreement and (iii) consents to (and shall be deemed to have signed the
Amendment with respect to) the Collateral and Guarantee Release Amendments
(which consent shall be binding upon its successors and assigns (and in
connection with any assignment of the Loans of such Lender, by signing the
Assignment and Assumption the assignee of the Loans shall be deemed to have
signed the Amendment with respect to the Collateral and Guarantee Release
Amendments)).

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Date: February       , 2018                                     
                                             , as a Lender (type name of the
legal entity)

By:       Name:   Title: If a second signature is necessary:

By:       Name:   Title:



--------------------------------------------------------------------------------

ANNEX A

Amended Loan Agreement

[See attached.]



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

AMONG

WESTERN DIGITAL CORPORATION,

a Delaware corporation, as Borrower,

VARIOUS LENDERS

FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS,

WELLS FARGO SECURITIES, LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

SUNTRUST ROBINSON HUMPHREY, INC,

HSBC SECURITIES (USA) INC.,

SUMITOMO MITSUI BANKING CORPORATION,

CITIGROUP GLOBAL MARKETS INC., and

TD BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners,

J.P. MORGAN SECURITIES LLC,

BANK OF AMERICA, N.A.,

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS, and

WELLS FARGO SECURITIES, LLC,

as Co-Syndication Agents,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

SUNTRUST BANK,

HSBC BANK PLC,

SUMITOMO MITSUI BANKING CORPORATION,

CITIBANK, N.A.,

TD BANK, N.A.,

BBVA COMPASS,

THE BANK OF NOVA SCOTIA, and

BNP PARIBAS SA,

as Co-Documentation Agents

and

DBS BANK LTD.,

U.S. BANK N.A., and

FIFTH THIRD BANK,

as Senior Managing Agents

Dated as of April 29, 2016

as amended by Amendment No. 1, dated as of August 17, 2016



--------------------------------------------------------------------------------

as further amended by Amendment No. 2, dated as of September 22, 2016

as further amended by Amendment No. 3, dated as of March 14, 2017

as further amended by Amendment No. 4, dated as of March 23, 2017

as further amended by Amendment No. 5, dated as of November 8, 2017

as further amended by Amendment No. 6, dated as of November 29, 2017

and as further amended by Amendment No. 7, dated as of February 27, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1. DEFINITIONS; INTERPRETATION

     1  

Section 1.1

     Definitions      1  

Section 1.2

     Interpretation      48  

Section 1.3

     Certain Determinations      49  

Section 1.4

     Change in Accounting Principles      49  

Section 1.5

     Currency Generally      49  

ARTICLE 2. THE LOAN FACILITIES

     50  

Section 2.1

     The Term Loans      50  

Section 2.2

     Revolving Credit Commitments      52  

Section 2.3

     Letters of Credit      52  

Section 2.4

     Applicable Interest Rates      55  

Section 2.5

     Manner of Borrowing Loans and Designating Applicable Interest Rates      56
 

Section 2.6

     Minimum Borrowing Amounts; Maximum Eurodollar Loans      58  

Section 2.7

     Maturity of Loans      58  

Section 2.8

     Prepayments      59  

Section 2.9

     Place and Application of Payments      63  

Section 2.10

     Commitment Terminations      64  

Section 2.11

     [Reserved]      64  

Section 2.12

     Evidence of Indebtedness      64  

Section 2.13

     Fees      65  

Section 2.14

     Incremental Credit Extensions      65  

Section 2.15

     Extensions of Term Loans and Revolving Credit Commitments      69  

Section 2.16

     Refinancing Facilities      72  

Section 2.17

     Escrow of Loan Proceeds      75  

Section 2.18

     Defaulting Lenders      75  

ARTICLE 3. CONDITIONS PRECEDENT

     77  

Section 3.1

     All Credit Extensions      77  

Section 3.2

     Initial Credit Extensions and Effectiveness on Closing Date      77  

Section 3.3

     Escrow Release Date      79  

ARTICLE 4. THE COLLATERAL AND THE GUARANTY

     82  

Section 4.1

     Collateral      82  

Section 4.2

     Liens on Real Property      82  

Section 4.3

     Guaranty      83  

Section 4.4

     Further Assurances      83  

Section 4.5

     Limitation on Collateral      83  

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

     84  

Section 5.1

     Financial Statements      84  

Section 5.2

     Organization and Qualification      84  

Section 5.3

     Authority and Enforceability      84  

Section 5.4

     No Material Adverse Change      85  

Section 5.5

     Litigation and Other Controversies      85  

Section 5.6

     True and Complete Disclosure      85  

 

-i-



--------------------------------------------------------------------------------

Section 5.7

     Margin Stock      85  

Section 5.8

     Taxes      85  

Section 5.9

     ERISA      86  

Section 5.10

     Subsidiaries      86  

Section 5.11

     Compliance with Laws      86  

Section 5.12

     Environmental Matters      86  

Section 5.13

     Investment Company      86  

Section 5.14

     Intellectual Property      86  

Section 5.15

     Good Title      87  

Section 5.16

     Labor Relations      87  

Section 5.17

     Capitalization      87  

Section 5.18

     Governmental Authority and Licensing      87  

Section 5.19

     Approvals      87  

Section 5.20

     Solvency      87  

Section 5.21

     Anti-Corruption Laws, Sanctions and Anti-Money Laundering      87  

Section 5.22

     Security Interest in Collateral      88  

ARTICLE 6. COVENANTS

     88  

Section 6.1

     Information Covenants      89  

Section 6.2

     Inspections      91  

Section 6.3

     Maintenance of Property, Insurance, Environmental Matters, etc.      91  

Section 6.4

     Books and Records      92  

Section 6.5

     Preservation of Existence      92  

Section 6.6

     Compliance with Laws      92  

Section 6.7

     ERISA      92  

Section 6.8

     Payment of Taxes      93  

Section 6.9

     Designation of Subsidiaries      93  

Section 6.10

     Use of Proceeds      93  

Section 6.11

     Transactions with Affiliates      93  

Section 6.12

     No Changes in Fiscal Year      94  

Section 6.13

     Change in the Nature of Business      95  

Section 6.14

     Indebtedness      95  

Section 6.15

     Liens      103  

Section 6.16

     Consolidation, Merger, Sale of Assets, etc.      109  

Section 6.17

     Advances, Investments and Loans      111  

Section 6.18

     Restricted Payments      114  

Section 6.19

     Limitation on Restrictions      116  

Section 6.20

     Optional Payments of Certain Indebtedness; Modifications of Certain
Indebtedness and Organizational Documents      117  

Section 6.21

     OFAC      118  

Section 6.22

     Financial Covenants      118  

Section 6.23

     Maintenance of Ratings      119  

Section 6.24

     [Reserved]      119  

Section 6.25

     [Reserved]      119  

Section 6.26

     Lender Calls      119  

ARTICLE 7. EVENTS OF DEFAULT AND REMEDIES

     119  

Section 7.1

     Events of Default      119  

Section 7.2

     Non-Bankruptcy Defaults      121  

Section 7.3

     Bankruptcy Defaults      121  

Section 7.4

     Collateral for Undrawn Letters of Credit      122  

Section 7.5

     Notice of Default      122  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 8. CHANGE IN CIRCUMSTANCES AND CONTINGENCIES

     122  

Section 8.1

     Funding Indemnity      122  

Section 8.2

     Illegality      123  

Section 8.3

     Alternate Rate of Interest      123  

Section 8.4

     Yield Protection      124  

Section 8.5

     Substitution of Lenders      125  

Section 8.6

     Lending Offices      126  

ARTICLE 9. THE ADMINISTRATIVE AGENT

     126  

Section 9.1

     Appointment and Authorization of Administrative Agent      126  

Section 9.2

     Administrative Agent and its Affiliates      126  

Section 9.3

     Action by Administrative Agent      127  

Section 9.4

     Consultation with Experts      127  

Section 9.5

     Liability of Administrative Agent; Credit Decision; Delegation of Duties   
  127  

Section 9.6

     Indemnity      128  

Section 9.7

     Resignation of Administrative Agent and Successor Administrative Agent     
129  

Section 9.8

     L/C Issuer      130  

Section 9.9

     Hedging Liability and Funds Transfer Liability and Deposit Account
Liability Obligation Arrangements      130  

Section 9.10

     No Other Duties      130  

Section 9.11

     Authorization to Enter into, and Enforcement of, the Collateral Documents
     130  

Section 9.12

     Authorization to Release Liens, Etc.      130  

Section 9.13

     Withholding Taxes      132  

Section 9.14

     Credit Bidding      133  

ARTICLE 10. MISCELLANEOUS

     133  

Section 10.1

     Taxes      133  

Section 10.2

     No Waiver; Cumulative Remedies; Collective Action      136  

Section 10.3

     Non-Business Days      136  

Section 10.4

     Documentary Taxes      136  

Section 10.5

     Survival of Representations      137  

Section 10.6

     Survival of Indemnities      137  

Section 10.7

     Sharing of Set-Off      137  

Section 10.8

     Notices      137  

Section 10.9

     Counterparts      138  

Section 10.10

     Successors and Assigns; Assignments and Participations      138  

Section 10.11

     Amendments      142  

Section 10.12

     Heading      144  

Section 10.13

     Costs and Expenses; Indemnification      144  

Section 10.14

     Set-off      145  

Section 10.15

     Entire Agreement      145  

Section 10.16

     Governing Law      145  

Section 10.17

     Severability of Provisions      145  

Section 10.18

     Excess Interest      145  

Section 10.19

     Construction      146  

Section 10.20

     Lender’s Obligations Several      146  

Section 10.21

     USA Patriot Act      146  

Section 10.22

     Submission to Jurisdiction; Waiver of Jury Trial      146  

Section 10.23

     Treatment of Certain Information; Confidentiality      147  

Section 10.24

     No Fiduciary Relationship      147  

Section 10.25

     Platform; Borrower Materials      148  

Section 10.26

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
148  

Section 10.27

     Collateral and Guarantee Suspension      149  

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT A    —    Notice of Payment Request EXHIBIT B    —    Notice of
Borrowing EXHIBIT C    —    Notice of Continuation/Conversion EXHIBIT D-1    —
   Term A-1 Note EXHIBIT D-2    —    U.S. Term B-3 Note EXHIBIT D-3    —   
[Reserved] EXHIBIT D-4    —    Revolving Note EXHIBIT E    —    Solvency
Certificate EXHIBIT F    —    Compliance Certificate EXHIBIT G    —   
Assignment and Assumption EXHIBIT H-1    —    Form of Trademark Security
Agreement EXHIBIT H-2    —    Form of Patent Security Agreement EXHIBIT H-3    —
   Form of Copyright Security Agreement EXHIBIT I    —    Form of Security
Agreement EXHIBIT J    —    Form of Guaranty EXHIBIT K    —    Escrow Agreement
EXHIBIT L    —    U.S. Tax Compliance Certificate EXHIBIT M    —    Form of
Global Intercompany Note SCHEDULE 1    —    Term Loan Commitments and Revolving
Credit Commitments as of the Closing Date SCHEDULE 2.3(a)    —    Existing
Letters of Credit SCHEDULE 5.5    —    Litigation SCHEDULE 5.10    —   
Subsidiaries SCHEDULE 5.17    —    Capitalization SCHEDULE 6.11    —   
Transactions with Affiliates SCHEDULE 6.14    —    Indebtedness SCHEDULE 6.15   
—    Liens SCHEDULE 6.17    —    Investments SCHEDULE 6.24    —    Certain
Post-Closing Obligations

 

-iv-



--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement is entered into as of April 29, 2016, as amended by
Amendment No. 1, dated as of August 17, 2016, Amendment No. 2, dated as of
September 22, 2016, Amendment No. 3, dated as of March 14, 2017, Amendment
No. 4, dated as of March 23, 2017, Amendment No. 5, dated as of November 8,
2017, Amendment No. 6, dated as of November 29, 2017 and Amendment No. 7, dated
as of February 27, 2018, by and among WESTERN DIGITAL CORPORATION, a Delaware
corporation (the “Borrower”), the various institutions from time to time party
to this Agreement, as Lenders, and JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent (in such capacities, the “Administrative Agent” or
“Collateral Agent”).

Preliminary Statements

The Borrower has entered into the Agreement and Plan of Merger, dated as of
October 21, 2015 (together with the exhibits and disclosure schedules thereto
and as in effect on the Closing Date, the “Acquisition Agreement”) with Schrader
Acquisition Corporation, a Delaware corporation and a Wholly-owned Subsidiary of
the Borrower (“Merger Sub”), and SanDisk Corporation, a Delaware corporation
(the “Target Company”), pursuant to which (i) Western Digital Technologies,
Inc., a Delaware corporation and a Wholly-owned Subsidiary of the Borrower, will
acquire all of the outstanding shares of the Target Company and (ii) Merger Sub
will merge with and into the Target Company, with the Target Company surviving
such merger as a Wholly-owned Subsidiary of the Borrower (collectively, the
“Schrader Acquisition”).

The Borrower has requested that (i) the Revolving Lenders provide a revolving
credit facility to the Borrower on the Escrow Release Date in an aggregate
principal amount of $1,000,000,000 pursuant to this Agreement, (ii) the Term A
Lenders extend the Term A Loans to the Borrower on the Escrow Release Date in an
aggregate principal amount of $4,125,000,000 pursuant to this Agreement,
(iii) the U.S. Term B Lenders extend the U.S. Term B Loan to the Borrower on the
Closing Date in an aggregate principal amount of $3,750,000,000 pursuant to this
Agreement and (iv) the Euro Term B Lenders extend the Euro Term B Loan to the
Borrower on the Closing Date in an aggregate principal amount of €885,000,000
pursuant to this Agreement.

On the Closing Date, the Borrower and the Escrow Agent (as defined below)
entered into an Escrow Agreement, pursuant to which the proceeds of the Term B
Loans were deposited into the Escrow Account.

On the Escrow Release Date, the borrowings of the Term Loans were used, together
with the net proceeds of the issuance of the Senior Secured Notes and the Senior
Unsecured Notes, the net proceeds of the Additional Bridge Facility, any
borrowings of the Revolving Loans on the Escrow Release Date and cash on hand
(i) to finance the Schrader Acquisition and the Escrow Release Date Refinancing
and (ii) to pay fees and expenses incurred in connection therewith. The
Revolving Loans and Letters of Credit will be used for working capital and other
general corporate purposes of the Borrower and its Subsidiaries, including the
financing of the transactions that are not prohibited by the terms of this
Agreement.

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1. DEFINITIONS; INTERPRETATION.

Section 1.1 Definitions. The following terms when used herein shall have the
following meanings:

“2018 Revolving Credit Commitments” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Letters of Credit
issued for the account of the Borrower hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Lender’s name on Schedule 1 to Amendment No. 7 and made
a part hereof, as the same may be reduced, increased or otherwise modified at
any time or from time to time pursuant to the terms hereof. The aggregate



--------------------------------------------------------------------------------

amount of the Revolving Lenders’ 2018 Revolving Credit Commitments (including
the Revolving Credit Commitment Increase) on the Amendment No. 7 Effective Date
is $2,250.0 million.

“2024 Convertible Notes” means the $1,100 million aggregate principal amount of
1.50% Convertible Senior Notes due 2024 of the Borrower, as the same may be
amended, supplemented, waived or otherwise modified from time to time, including
any senior unsecured exchange notes issued in lieu thereof.

“2024 Convertible Notes Documents” means the 2024 Convertible Notes Indenture
and all other instruments, agreements and other documents evidencing or
governing the Convertible Notes or providing for any guarantee, obligation,
security or other right in respect thereof.

“2024 Convertible Notes Indenture” means the Indenture dated as of February 13,
2018, under which the 2024 Convertible Notes are issued, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

“2026 Senior Unsecured Notes” means the $2,300 million aggregate principal
amount of 4.750% Senior Unsecured Notes due 2026 of the Borrower, as the same
may be amended, supplemented, waived or otherwise modified from time to time,
including any senior unsecured exchange notes issued in lieu thereof.

“2026 Senior Unsecured Notes Documents” means the 2026 Senior Unsecured Notes
Indenture and all other instruments, agreements and other documents evidencing
or governing the Senior Unsecured Notes or providing for any guarantee,
obligation, security or other right in respect thereof.

“2026 Senior Unsecured Notes Indenture” means the Indenture dated as of
February 13, 2018, under which the 2026 Senior Unsecured Notes are issued, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
division of a Person, (b) the acquisition of in excess of 50.00% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Restricted Subsidiary), but, at the Borrower’s
option, including acquisitions of Equity Interests increasing the ownership of
the Borrower or a Subsidiary in an existing Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is already a Restricted Subsidiary); provided that the Borrower or a
Restricted Subsidiary is the surviving entity or the surviving entity becomes a
Restricted Subsidiary.

“Acquisition Agreement” is defined in the Preliminary Statements hereto.

“Additional Bridge Agreement” means the Bridge Loan Agreement, to be dated the
Escrow Release Date, by and among Western Digital Technologies, Inc., the
lenders party thereto, the Additional Bridge Facility Administrative Agent and
the other parties named therein, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time; provided that the maturity date
of all or any portion thereof may not be extended (other than an extension of
the maturity date by up to 30 days if the Joint Lead Arrangers agree to an
extension of the time period to consummate the Intercompany Transactions
pursuant to Section 6.25 of the Original Loan Agreement).

“Additional Bridge Facility” means the collective reference to the Additional
Bridge Loan Documents, any notes issued pursuant thereto and any guarantee and
collateral agreement, patent and trademark security agreement, mortgages and
other guarantees, pledge agreements, security agreements and collateral
documents, and other instruments and documents, executed and delivered pursuant
to or in connection with any of the foregoing, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time; provided
that the maturity date of all or any portion thereof may not be extended (other
than an extension of the maturity date by up to 30 days if the Joint Lead
Arrangers agree to an extension of the time period to consummate the
Intercompany Transactions pursuant to Section 6.25 of the Original Loan
Agreement).

 

-2-



--------------------------------------------------------------------------------

“Additional Bridge Facility Administrative Agent” means JPMorgan Chase Bank,
N.A., in its capacity as administrative agent under the Additional Bridge
Facility.

“Additional Bridge Loan Documents” means the “Loan Documents” (or comparable
term) as defined in the Additional Bridge Agreement, as the same may be amended,
supplemented, waived, otherwise modified from time to time, but in any event not
extended, renewed, refinanced or replaced (other than an extension of the
maturity date by up to 30 days if the Joint Lead Arrangers agree to an extension
of the time period to consummate the Intercompany Transactions pursuant to
Section 6.25 of the Original Loan Agreement).

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Revolving Credit
Commitment Increase or Incremental Revolving Credit Facility pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional
Revolving Lender’s providing such Commitment Increases, if such consent would be
required under Section 10.10(b) for an assignment of Revolving Credit
Commitments to such Additional Revolving Lender.

“Additional Term A-1 Commitment” means, with respect to an Additional Term A-1
Lender, the commitment of such Additional Term A-1 Lender to make an Additional
Term A-1 Loan hereunder on the Amendment No. 7 Effective Date, in the amount set
forth opposite such Lender’s name on Schedule 1 to Amendment No. 7 and made a
part hereof. The aggregate amount of the Additional Term A-1 Commitments of all
Additional Term A-1 Lenders shall equal the outstanding aggregate principal
amount of Non-Exchanged Term A Loans.

“Additional Term A-1 Lender” means a Person with an Additional Term A-1
Commitment to make Additional Term A-1 Loans to the Borrower on the Amendment
No. 7 Effective Date.

“Additional Term A-1 Loan” means a Loan that is made pursuant to Section 2.1(i)
of this Agreement on the Amendment No. 7 Effective Date.

“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Term Commitment Increase
or Incremental Term Loan pursuant to an Incremental Amendment in accordance with
Section 2.14; provided that the relevant Persons under Section 10.10(b)
(including those specified in the definition of “Eligible Assignee”) shall have
consented to such Additional Term Lender’s making such Incremental Term Loans,
if such consent would be required under Section 10.10(b) for an assignment of
Loans to such Additional Term Lender.

“Additional U.S. Term B-1 Commitment” means, with respect to an Additional U.S.
Term B-1 Lender, the commitment of such Additional U.S. Term B-1 Lender to make
an Additional U.S. Term B-1 Loan hereunder on the Amendment No. 1 Effective
Date, in the amount set forth on the signature page of such Additional U.S. Term
B-1 Lender to the Amendment No. 1 Joinder. The aggregate amount of the
Additional U.S. Term B-1 Commitments of all Additional U.S. Term B-1 Lenders
shall equal the outstanding aggregate principal amount of Non-Exchanged U.S.
Term B Loans.

“Additional U.S. Term B-1 Lender” means a Person with an Additional U.S. Term
B-1 Commitment to make Additional U.S. Term B-1 Loans to the Borrower on the
Amendment No. 1 Effective Date.

“Additional U.S. Term B-1 Loan” means a Loan that was made pursuant to
Section 2.1(d) of this Agreement on the Amendment No. 1 Effective Date.

“Additional U.S. Term B-2 Commitment” means, with respect to an Additional U.S.
Term B-2 Lender, the commitment of such Additional U.S. Term B-2 Lender to make
an Additional U.S. Term B-2 Loan hereunder on the Amendment No. 3 Effective
Date, in the amount set forth on the signature page of such Additional U.S. Term
B-2 Lender to the Amendment No. 3 Joinder. The aggregate amount of the
Additional U.S. Term B-2 Commitments of

 

-3-



--------------------------------------------------------------------------------

all Additional U.S. Term B-2 Lenders shall equal the outstanding aggregate
principal amount of Non-Exchanged U.S. Term B-1 Loans.

“Additional U.S. Term B-2 Lender” means a Person with an Additional U.S. Term
B-2 Commitment to make Additional U.S. Term B-2 Loans to the Borrower on the
Amendment No. 3 Effective Date.

“Additional U.S. Term B-2 Loan” means a Loan that was made pursuant to
Section 2.1(d) of this Agreement on the Amendment No. 3 Effective Date.

“Additional U.S. Term B-3 Commitment” means, with respect to an Additional U.S.
Term B-3 Lender, the commitment of such Additional U.S. Term B-3 Lender to make
an Additional U.S. Term B-3 Loan hereunder on the Amendment No. 5 Effective
Date, in the amount set forth on the signature page of such Additional U.S. Term
B-3 Lender to the Amendment No. 5 Joinder. The aggregate amount of the
Additional U.S. Term B-3 Commitments of all Additional U.S. Term B-3 Lenders
shall equal the outstanding aggregate principal amount of Non-Exchanged U.S.
Term B-2 Loans.

“Additional U.S. Term B-3 Lender” means a Person with an Additional U.S. Term
B-3 Commitment to make Additional U.S. Term B-3 Loans to the Borrower on the
Amendment No. 5 Effective Date.

“Additional U.S. Term B-3 Loan” means a Loan that was made pursuant to
Section 2.1(d) of this Agreement on the Amendment No. 5 Effective Date.

“Adjusted LIBOR” means, for any Borrowing of Term A-1 Loans, Revolving Loans
that are Eurodollar Loans or Term B Loans that are Eurodollar Loans, a rate per
annum equal to the greater of (i) 0% and (ii) the quotient of (A) LIBOR, divided
by (B) one (1) minus the Reserve Percentage.

“Administrative Agent” means JPMorgan Chase Bank, N.A. and its affiliates
(including J.P. Morgan Europe Limited), as contractual representative for itself
and the other Lenders and any successor pursuant to Section 9.7 hereof.

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.

“Affected Lender” is defined in Section 8.5 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agent” means the Administrative Agent, the Collateral Agent, any Co-Syndication
Agent, any Co-Documentation Agent or any Senior Managing Agent, as applicable.

“Agreement” means this Loan Agreement, as the same may be amended, modified,
restated, amended and restated or supplemented from time to time pursuant to the
terms hereof.

“Amendment No. 1” means Amendment No. 1 to the Loan Agreement dated as of the
Amendment No. 1 Effective Date.

“Amendment No. 1 Effective Date” means August 17, 2016, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 1 are satisfied.

“Amendment No. 1 Joinder” means the Joinder Agreement dated as of the Amendment
No. 1 Effective Date among the Borrower, the Administrative Agent and each
Additional U.S. Term B-1 Lender.

 

-4-



--------------------------------------------------------------------------------

“Amendment No. 2” means Amendment No. 2 to the Loan Agreement dated as of the
Amendment No. 2 Effective Date.

“Amendment No. 2 Effective Date” means September 22, 2016, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 2 are satisfied.

“Amendment No. 2 Joinder” means the Joinder Agreement dated as of the Amendment
No. 2 Effective Date among the Borrower, the Administrative Agent and each
Additional Euro Term B-1 Lender (as defined therein).

“Amendment No. 3” means Amendment No. 3 to the Loan Agreement dated as of the
Amendment No. 3 Effective Date.

“Amendment No. 3 Effective Date” means March 14, 2017, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 3 are satisfied.

“Amendment No. 3 Joinder” means the Joinder Agreement dated as of the Amendment
No. 3 Effective Date among the Borrower, the Administrative Agent and each
Additional U.S. Term B-2 Lender.

“Amendment No. 4” means Amendment No. 4 to the Loan Agreement dated as of the
Amendment No. 4 Effective Date.

“Amendment No. 4 Effective Date” means March 23, 2017, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 4 are satisfied.

“Amendment No. 4 Joinder” means the Joinder Agreement dated as of the Amendment
No. 4 Effective Date among the Borrower, the Administrative Agent and each
Additional Euro Term B-2 Lender (as defined therein).

“Amendment No. 5” means Amendment No. 5 to the Loan Agreement dated as of the
Amendment No. 5 Effective Date.

“Amendment No. 5 Effective Date” means November 8, 2017, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 5 are satisfied.

“Amendment No. 5 Joinder” means the Joinder Agreement dated as of the Amendment
No. 5 Effective Date among the Borrower, the Administrative Agent and each
Additional U.S. Term B-3 Lender.

“Amendment No. 6” means Amendment No. 6 to the Loan Agreement dated as of the
Amendment No. 6 Effective Date.

“Amendment No. 6 Effective Date” means November 29, 2017, the date on which all
conditions precedent set forth in Section 5 of Amendment No. 6 are satisfied.

“Amendment No. 7” means Amendment No. 7 to the Loan Agreement dated as of the
Amendment No. 7 Effective Date.

“Amendment No. 7 Effective Date” means February 27, 2018, the date on which all
conditions precedent set forth in Section 8 of Amendment No. 7 are satisfied.

“Amendment No. 7 Transactions” means, collectively, (a) the transactions
contemplated by this Agreement and the other Loan Documents (including Amendment
No. 7), (b) the defeasance, repayment, redemption, purchase, repurchase or
discharge of the Senior Notes, (c) the entry into the 2026 Senior Unsecured
Notes Documents and the offering and issuance of the 2026 Senior Unsecured
Notes, (d) the entry into the 2024 Convertible Notes Documents

 

-5-



--------------------------------------------------------------------------------

and the offering and issuance of the 2024 Convertible Notes and (e) the payment
of fees and expenses in connection with the foregoing.

“Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977, as amended, and the UK Bribery Act, as amended,
applicable to the Borrower, the Borrower’s Subsidiaries or any Guarantor from
time to time concerning or relating to bribery or corruption.

“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Applicable Margin” means:

(a) with respect to any U.S. Term B-3 Loan, (i) 2.00% per annum, in the case of
a Eurodollar Loan, and (ii) 1.00% per annum, in the case of a Base Rate Loan;

(b) [reserved];

(c) with respect to any Term A-1 Loan or any Revolving Loan, on and after the
Amendment No. 7 Effective Date, the applicable rate set forth below under the
caption “Term A Eurodollar Spread,” “Term A Base Rate Spread,” “Eurodollar
Revolving Spread” or “Base Rate Revolving Spread” based upon the corresponding
corporate family ratings of the Borrower (from at least two of S&P, Moody’s and
Fitch).

 

Corporate Family Rating

   Term A
Eurodollar
Spread     Eurodollar
Revolving
Spread     Term A
Base Rate
Spread     Base Rate
Revolving
Spread     Commitment
Fee  

Category 1 BBB+/Baa1/BBB+

     1.125 %      1.125 %      0.125 %      0.125 %      0.120 % 

Category 2 BBB/Baa2/BBB

     1.250 %      1.250 %      0.250 %      0.250 %      0.150 % 

Category 3 BBB-/Baa3/BBB-

     1.375 %      1.375 %      0.375 %      0.375 %      0.200 % 

Category 4 BB+/Ba1/BB+

     1.500 %      1.500 %      0.500 %      0.500 %      0.250 % 

Category 5 BB/Ba2/BB

     1.750 %      1.750 %      0.750 %      0.750 %      0.300 % 

Category 6 < BB-/Ba3/BB-

     2.000 %      2.000 %      1.000 %      1.000 %      0.350 % 

For purposes of the foregoing, (i) if the ratings established by two or more
rating agencies for the Borrower shall fall within the same Category, the
Applicable Margin shall be determined by reference to such Category, (ii) if
none of Moody’s, S&P or Fitch shall have in effect a rating for the Borrower,
then the Applicable Margin shall be based on Category 6; (iii) if only one
rating agency shall have in effect a rating for the Borrower, the Applicable
Margin shall be determined by reference to the Category in which such rating
falls, (iv) if each of Moody’s, S&P and Fitch have a ratings in effect and the
ratings established or deemed to have been established by Moody’s, S&P and Fitch
for the Borrower shall fall within different Categories, the Applicable Margin
shall be based on the middle of the three ratings; and (v) if only two of S&P,
Moody’s and Fitch shall have in effect a rating for the Borrower and such
ratings shall fall within different Categories, the Applicable Margin shall be
based on the higher of the two

 

-6-



--------------------------------------------------------------------------------

ratings unless one of the two ratings is two or more Categories lower than the
other, in which case the Applicable Margin shall be determined by reference to
the Category below that of the higher of the two ratings.

Initially the Applicable Margin shall be determined based on Category 4.
Thereafter, if the ratings established or deemed to have been established by
Moody’s, S&P and Fitch for the Borrower shall be changed (other than as a result
of a change in the rating system of Moody’s, S&P or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such rating agency shall
cease to be in the business of rating corporations, unless the Borrower has
exercised its option in the last sentence of this paragraph with respect to such
rating agency, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or if the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or cessation. In
addition, the Borrower shall have the right to cease maintaining ratings from
one ratings agency and, upon notice of such election to the Administrative
Agent, the Applicable Margin shall be determined by reference to the ratings of
the two remaining ratings agencies.

“Application” is defined in Section 2.3(b) hereof.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent and the Borrower.

“Authorized Representatives” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2(a)(iv) hereof or on any update
of any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum, without duplication, of:

(i) $100.0 million; plus

(ii) the Available ECF Amount; plus

(iii) the amount of any capital contributions or other equity issuances received
as cash equity by the Borrower, plus the fair market value, as determined in
good faith by the Borrower, of marketable securities or other property received
by the Borrower as a capital contribution or in return for issuances of equity,
in each case, during the period from and including the Business Day immediately
following the Escrow Release Date through and including such time; plus

(iv) the aggregate principal amount of any Indebtedness or Disqualified Equity
Interests, in each case, of the Borrower or any Restricted Subsidiary issued
after the Escrow Release Date (other than Indebtedness or such Disqualified
Equity Interests issued to the Borrower or a Restricted Subsidiary), which has
been converted into or exchanged for Equity Interests of the Borrower that do
not constitute Disqualified Equity Interests, together with the fair market
value

 

-7-



--------------------------------------------------------------------------------

of any Cash Equivalents and the fair market value (as reasonably determined by
the Borrower) of any property or assets received by the Borrower or any
Restricted Subsidiary upon such exchange or conversion; plus

(v) the net proceeds received by the Borrower or any Restricted Subsidiary after
the Escrow Release Date in connection with the sale or other disposition to a
Person (other than the Borrower or any Restricted Subsidiary) of any investment
made pursuant to Section 6.17(o) (in an amount not to exceed the original amount
of such investment); plus

(vi) the proceeds received by the Borrower or any Restricted Subsidiary after
the Escrow Release Date in connection with returns, profits, distributions and
similar amounts, repayments of loans and the release of guarantees received on
any investment made pursuant to Section 6.17(o) (in an amount not to exceed the
original amount of such investment); plus

(vii) the amounts of any Declined Proceeds; plus

(viii) an amount equal to the sum of (A) in the event any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any Restricted Subsidiary, the amount of the investments of the Borrower or any
Restricted Subsidiary in such Subsidiary made pursuant to Section 6.9 (in an
amount not to exceed the original amount of such investment) and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary after the
Escrow Release Date from any dividend or other distribution by an Unrestricted
Subsidiary; minus

(b) the sum, without duplication, of:

(i) the aggregate amount of any investments made by the Borrower or any
Restricted Subsidiary pursuant to clause (b)(ii) of the defined term “Permitted
Acquisition” in reliance on Section 6.17(l) after the Escrow Release Date and
prior to such time;

(ii) the aggregate amount of any investments, loans or advances made by the
Borrower or any Restricted Subsidiary pursuant to Section 6.17(o) after the
Escrow Release Date and prior to such time;

(iii) the aggregate amount of any Distributions made by the Borrower pursuant to
Section 6.18(f)(y) after the Escrow Release Date and prior to such time; and

(iv) the aggregate amount of any optional or voluntary payments, prepayments,
repurchases, redemptions or defeasances made by the Borrower or any Restricted
Subsidiary pursuant to Section 6.20(a)(iv)(y) after the Escrow Release Date and
prior to such time.

“Available ECF Amount” means, on any date, the positive amount, if any,
determined on a cumulative basis equal to Excess Cash Flow for each year,
commencing with the first full fiscal year ended after the Escrow Release Date
and ending with the fiscal year of the Borrower most recently ended prior to the
date of determination for which financial statements and a Compliance
Certificate have been delivered pursuant to Section 6.1(e) minus the Restricted
ECF Amount for such period minus the cumulative ECF Payments for such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

-8-



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1% and (c) the Adjusted LIBOR for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, the Adjusted LIBOR for any day shall be
based on the Adjusted LIBOR at approximately 11:00 a.m. (London time) on such
day. If the Base Rate is being used as an alternate rate of interest pursuant to
Section 8.3(b), then the Base Rate with respect to Term A-1 Loans and Revolving
Loans shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. Any change in the Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBOR, respectively.

“Base Rate Loan” means a Term Loan or Revolving Loan bearing interest at a rate
specified in Section 2.4(a) or Section 2.4(c) hereof, as applicable.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 10.25.

“Borrower SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Borrower with the U.S. Securities and Exchange
Commission or furnished by the Borrower to the U.S. Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the applicable Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under the applicable Facility
according to their Percentages of such Facility. A Borrowing of Loans is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one (1) type of Loan to the other, all as requested by the Borrower
pursuant to Section 2.5(a) hereof. Base Rate Loans and Eurodollar Loans are each
a “type” of Loan.

“Business Day” means, any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in the State of New York; provided,
however, that, when used in connection with a Eurodollar Loan denominated in
Dollars, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in Dollar deposits in the London interbank market.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease as determined with GAAP as of the Closing Date
be considered a Capital Lease (whether or not such lease was in effect on such
date) regardless of any change in GAAP following the Closing Date that would
otherwise require such obligations to be recharacterized (on a prospective or
retroactive basis or otherwise) as a Capital Lease.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States of America or any member of the European Union
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America or any member of
the European Union or obligations guaranteed by the United States of America or
any member of the European Union or any agency thereof; provided that any such
obligations shall mature within one (1) year of the date of issuance thereof;
(b) investments in commercial paper rated at least P-2 by Moody’s or at least
A-2 by S&P (or, if at any time neither Moody’s

 

-9-



--------------------------------------------------------------------------------

nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized rating service) maturing within 90 days from the date of
issuance thereof; (c) investments in certificates of deposit or bankers’
acceptances issued by any Lender or by any domestic or foreign bank having
capital and surplus of not less than $500.0 million in the case of U.S. banks
and $100.0 million in the case of non-U.S. banks which have a maturity of one
(1) year or less; (d) investments in repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clause (a) above entered into with any bank meeting the qualifications specified
in clause (c) above; provided that all such agreements require physical delivery
of the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System; (e) marketable short-term money
market or similar securities having a rating of at least P-2 by Moody’s or A-2
by S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service), (f) (i) Dollars, Canadian dollars, pounds, Euros or any national
currency of any participating member state of the EMU; or (ii) in the case of
any Foreign Subsidiary that is a Restricted Subsidiary or any jurisdiction in
which the Borrower and the Restricted Subsidiaries conduct business, such local
currencies held by it from time to time in the ordinary course of business and
(g) investments in money market funds that invest at least 90.0% of their assets
in investments of the type described in the immediately preceding clauses
(a) through (f) above. In the case of investments by any Foreign Subsidiary that
is a Restricted Subsidiary or investments made in a country outside the United
States of America, Cash Equivalents shall also include (i) investments of the
type and maturity described in clauses (a) through (g) above of foreign
obligors, which investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (ii) other short-term investments utilized by Foreign
Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (g) and in this sentence.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (f)(i) above;
provided that such amounts are converted into any currency listed in clause
(f)(i) above as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Cash Flow” means, with reference to any period, the difference (if any) of
(a) Consolidated Net Income for such period plus the sum of all amounts deducted
in arriving at such Consolidated Net Income amount in respect of all Charges for
(without duplication) (i) depreciation of fixed assets and amortization of
intangible assets for such period and (ii) all other Non-Cash Charges for such
period minus (plus) (b) additions (reductions) to Consolidated Working Capital
of the Borrower and its Restricted Subsidiaries for such period (but excluding
any such addition or reduction, as applicable, arising from any Acquisition or
Disposition by the Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice versa) and current liabilities to long term liabilities (and vice versa)
and the application of purchase accounting) minus (c) all non-cash gains or
benefits added in computing Consolidated Net Income for such period minus
(plus) (d) any non-cash charges (gains) attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP minus (plus) (e) any effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such person and such
Subsidiaries) in amounts required or permitted by GAAP, resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of Taxes minus
(plus) (f) any net unrealized gain (loss) (after any offset) resulting in such
period from currency translation and transaction gains (losses) including those
related to currency remeasurements of Indebtedness (including any net gain
(loss) resulting from (i) Hedging Obligations for currency exchange risk and
(ii) resulting from intercompany indebtedness) and any other foreign currency
transaction or translation gains and losses, to the extent such gains (losses)
are non-cash items.

“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, including noncard payables services, purchase card, electronic funds
transfer, automated clearing house fund transfer services and other cash
management services.

“Cayman Share Mortgage” means the Cayman Islands law governed equitable share
mortgage in respect of shares of Western Digital International Ltd. dated as of
the Escrow Release Date between Western Digital Technologies, Inc. and the
Collateral Agent.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

-10-



--------------------------------------------------------------------------------

“CFC Holdco” means any Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

A “Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (as such terms (and each other reference thereto in this clause) are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such Person and its subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more
than 35.00% of outstanding Voting Stock of the Borrower or (b) during any 24
consecutive month period, commencing after the Escrow Release Date, the board of
directors of the Borrower shall cease to consist of a majority of Continuing
Directors. Notwithstanding the foregoing, a transaction will not be deemed to
involve a Change of Control if (x) the Borrower becomes a direct or indirect
wholly-owned Subsidiary of another Person and (y) (i) the shares of the
Borrower’s Voting Stock outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, a majority of the Voting
Stock of such Person immediately after giving effect to such transaction or
(ii) immediately following that transaction, no Person (other than a Person
satisfying the requirements of this sentence) is the beneficial owner, directly
or indirectly, of more than 50% of the voting power of the Voting Stock of such
Person.

“changed date” shall have the meaning assigned to such term in the definition of
the term “Fiscal Quarter End Date.”

“Charges” means any charge, expense, cost, accrual or reserve of any kind.

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term A-1 Loan Commitments or outstanding Term A-1
Loans, (ii) Lenders having U.S. Term B-3 Commitments or outstanding U.S. Term
B-3 Loans or (iii) Lenders having Revolving Exposure and (b) with respect to
Loans, each of the following classes of Loans: (i) Term A-1 Loans, (ii) U.S.
Term B-3 Loans and (iii) Revolving Loans.

“Closing Date” means April 29, 2016.

“Co-Documentation Agents” means, collectively, The Bank of Tokyo-Mitsubishi UFJ,
LTD., SunTrust Bank, HSBC Bank PLC, Sumitomo Mitsui Banking Corporation,
Citibank, N.A., TD Bank, N.A., BBVA Compass, The Bank of Nova Scotia and BNP
Paribas SA.

“Co-Syndication Agents” means, collectively, J.P. Morgan Securities LLC Bank of
America, N.A., Mizuho Bank, Ltd., RBC Capital Markets and Wells Fargo
Securities, LLC.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means (a) prior to the Escrow Release Date, the Escrow Account
Funds and (b) on and after the Escrow Release Date, all properties, rights,
interests, and privileges of the Loan Parties on which a Lien is required to be
granted to the Collateral Agent, or any security trustee therefor, by
Section 4.1 and Section 4.2.

“Collateral Account” is defined in Section 7.4(b) hereof.

“Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor pursuant to
Section 9.7 hereof.

“Collateral and Guarantee Period” is defined in Section 9.12 hereof.

“Collateral and Guarantee Suspension Date” means any Business Day following the
Amendment No. 7 Effective Date on which (I) (a) the Borrower has achieved a
corporate family rating equal to or higher than the following from at least two
of the following three ratings agencies: (i) at least Ba1 from Moody’s, (ii) at
least BB+ from S&P and (iii) at least BB+ from Fitch, in each case, with a
stable or better outlook, (b) there exists no Priority Debt then outstanding
other than (x) Priority Debt in an aggregate amount not in excess of the greater
of $2,000 million and 12.5% of Consolidated Total Assets and (y) the Obligations
under this Agreement (to the extent constituting Priority Debt) (assuming for
purposes of this clause (b), that a Collateral and Guarantee Suspension Period
is in

 

-11-



--------------------------------------------------------------------------------

effect) and (c) no U.S. Term B-3 Loans or any other term B Loans under this
Agreement remain outstanding and (II) the Administrative Agent shall have
received a certificate from a Responsible Officer of the Borrower certifying as
to the satisfaction (or concurrent satisfaction) of the foregoing.

“Collateral and Guarantee Suspension Period” is defined in Section 9.12 hereof.

“Collateral Documents” means the Escrow Agreement, the Security Agreement (as
supplemented by each Security Agreement Supplement), the Intellectual Property
Security Agreements, the Cayman Share Mortgage, Mortgages and all other security
agreements, pledge agreements, assignments, financing statements and other
documents pursuant to which Liens are granted to the Collateral Agent or such
Liens are perfected, and as shall from time to time secure the Obligations, the
Hedging Liability, and the Funds Transfer Liability, Deposit Account Liability
and Data Processing Obligations, or any part thereof pursuant to Article 4.

“Collateral Reinstatement Date” is defined in Section 9.12 hereof.

“Commitment Fee” is defined in Section 2.13(a) hereof.

“Commitment Increase” is defined in Section 2.14(a) hereof.

“Commitments” means, with respect to any Lender, such Lender’s applicable
Revolving Credit Commitment and/or Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Material Adverse Effect” has the meaning assigned to that term in the
Acquisition Agreement (as in effect on the Closing Date).

“Compliance Certificate” means the Compliance Certificate to be delivered
pursuant to Section 6.1(e) hereof, substantially in the form of Exhibit F
hereof.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income for such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income (other than in the case of clause
(xii) below), the sum of the following amounts for such period:

(i) interest expense (including, to the extent deducted and not added back in
computing Consolidated Net Income, (A) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments, (D) the
interest component of Capitalized Lease Obligations, (E) net payments, if any,
made (less net amounts, if any, received) pursuant to interest rate hedging
obligations with respect to Indebtedness, (F) amortization or write-off of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
including commitment, letter of credit and administrative fees and charges with
respect to Indebtedness permitted to be incurred hereunder and (G) any expensing
of bridge, commitment and other financing fees), after giving effect to the
impact of interest rate risk hedging, and, to the extent not reflected in such
interest expense, unused line fees and letter of credit fees payable hereunder,

(ii) provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes paid or accrued during such
period (including in respect of repatriated funds),

 

-12-



--------------------------------------------------------------------------------

(iii) depreciation and amortization, including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs,

(iv) any Charges (other than depreciation or amortization expense) related to
any equity offering, investment, acquisition, disposition, recapitalization or
the incurrence or repayment of Indebtedness (including a refinancing or
amendment, waiver or other modification thereof) (whether or not successful),
including in connection with the Transactions,

(v) Non-Cash Charges,

(vi) (A) extraordinary Charges and (B) unusual or nonrecurring Charges, in each
case, to the extent not of a type described in clause (viii),

(vii) all cash and Non-Cash Charges and expenses incurred before the Closing
Date with respect to the Seagate Arbitration to the extent that the aggregate
amount of all such Charges and expenses do not exceed $32 million,

(viii) Charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions and other restructuring,
integration or transformational charges (including inventory optimization
expenses, business optimization expenses, transaction costs and costs related to
the opening, closure, consolidation or separation of facilities and
curtailments, costs related to entry into new markets, consulting fees,
recruiter fees, signing costs, retention or completion bonuses, transition
costs, relocation costs, severance payments, and modifications to pension and
post-retirement employee benefit plans); provided that amounts added back
pursuant to this clause (viii), together with any amounts added back pursuant to
clause (xii) below and the amount of any Pro Forma Adjustment to Consolidated
Adjusted EBITDA for such period, shall not exceed the greater of $500 million
and 15% of Consolidated Adjusted EBITDA for such period (calculated prior to
giving effect to any such add-back); provided further that Charges relating to
(A) the Transactions and (B) up to $800 million of the foregoing in connection
with the MOFCOM Restructuring, in each case, added back to Consolidated Adjusted
EBITDA pursuant to this clause (viii) for any period ending on or prior to the
24th month following the Escrow Release Date shall not be subject to the caps in
the preceding proviso,

(ix) the amount of any minority interest expense consisting of subsidiary income
attributable to minority Equity Interests of third parties in any
non-Wholly-owned Subsidiary,

(x) [reserved],

(xi) [reserved],

(xii) expected cost savings, operating expense reductions, restructuring charges
and expenses and synergies (net of the amount of actual amounts realized)
reasonably identifiable and factually supportable and reasonably anticipated to
be realized within 18 months of the date thereof (in the good faith
determination of the Borrower) related to permitted asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost savings
initiatives and certain other similar initiatives and specified transactions
conducted after the Escrow Release Date; provided that amounts added back
pursuant to this clause (xii), together with any amounts added back pursuant to
clause (viii) above and the amount of any Pro Forma Adjustment to Consolidated
Adjusted EBITDA for such period, shall not exceed the greater of $500 million
and 15% of Consolidated Adjusted EBITDA for such period (calculated prior to
giving effect to any such add-back); provided further that any of the foregoing
in connection with (A) the Transactions and (B) up to $650 million of the
foregoing in connection with the MOFCOM Restructuring, in each case, added back
to Consolidated Adjusted EBITDA pursuant to this clause (xii) for any period
ending on or prior to the 24th month following the Escrow Release Date shall not
be subject to the caps in the preceding proviso,

 

-13-



--------------------------------------------------------------------------------

(xiii) transaction fees, costs and expenses incurred to the extent reimbursable
by third parties pursuant to indemnification provisions or insurance; provided
that the Borrower in good faith expects to receive reimbursement for such fees,
costs and expenses within the next four (4) fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating Consolidated Adjusted
EBITDA at the end of such four fiscal quarter period),

(xiv) earn-out obligations incurred in connection with any Permitted
Acquisitions or other investment and paid or accrued during the applicable
period and on similar acquisitions, and

(xv) casualty or business interruption insurance in an amount representing the
losses for the applicable period that such proceeds are intended to replace
(whether or not yet received so long as the Borrower in good faith expects to
receive the same within the next four (4) fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for such
fiscal quarters in the future)); less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains, and

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Adjusted EBITDA in any prior period); provided, in each case, that,
if any non-cash gain represents an accrual or asset for future cash items in any
future period, the cash payment in respect thereof shall in such future period
be added to Consolidated Adjusted EBITDA for such period to the extent excluded
from Consolidated Adjusted EBITDA in any prior period,

(c) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from Hedging Obligations and
the application of Accounting Standards Codification Topic 815 and International
Accounting Standards No. 39 and their respective related pronouncements and
interpretations; plus or minus, as applicable,

(ii) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk),

(iii) any effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of Taxes, and

(iv) any adjustments resulting from the application of Accounting Standards
Codification Topic 460, Guarantees, or any comparable regulation,

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss)
attributable to the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the cumulative effect of a change in accounting principles
during such period to the extent included in net income (loss), (b) accruals and
reserves that are established or adjusted as a result of the Transactions

 

-14-



--------------------------------------------------------------------------------

in accordance with GAAP or changes as a result of the adoption or modification
of accounting policies during such period, (c) the income (or loss) of any
Person in which any other Person has an ownership interest, except to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of its Restricted Subsidiaries by such Person during such period, (d) the
income of any Restricted Subsidiary of the Borrower (other than any other Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that income is subject to an
absolute prohibition during such period by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary (other than any
prohibition that has been waived or otherwise released), except to the extent of
the amount of dividends or other distributions actually paid by such Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary that is not
subject to such prohibitions, (e) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries (except as provided in the definition of “Pro Forma Basis”), (f)
after tax gains or Charges (less all fees and expenses chargeable thereto)
attributable to any asset dispositions outside the ordinary course of business
(including asset retirement costs) or of returned surplus assets of any employee
benefit plan, (g) any net gains or Charges with respect to (i) disposed,
abandoned, divested and/or discontinued assets, properties or operations (other
than assets, properties or operations pending the disposal, abandonment,
divestiture and/or termination thereof) and (ii) facilities that have been
closed during such period, (h) any net income or loss (less all fees and
expenses or charges related thereto) attributable to the early extinguishment of
Indebtedness, hedging obligations or other derivative instruments and (i) any
write-off or amortization made in such period of deferred financing costs and
premiums paid or other expenses incurred directly in connection with any early
extinguishment of Indebtedness.

“Consolidated Senior Secured Debt” means, at any date of determination, the
aggregate principal amount of Total Funded Debt outstanding on such date that is
secured by a Lien on any asset or property of the Borrower or the Restricted
Subsidiaries, which Total Funded Debt is not, by its terms, subordinated in
right of payment to the Obligations.

“Consolidated Total Assets” means, at any time, all assets that would, in
conformity with GAAP, be set forth under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.

“Consolidated Working Capital” means, at any time, Current Assets minus Current
Liabilities, at such time.

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Continuing Director” means, at any date, any individual (a) who is a director
of the Borrower on the Escrow Release Date after giving effect to the Schrader
Acquisition and the other transactions contemplated thereby or (b) whose
nomination for election to the board of directors of the Borrower is recommended
by a majority of the directors who were either directors of the Borrower on the
Escrow Release Date (after giving effect to the Schrader Acquisition and the
other transactions contemplated thereby) or whose election or nomination for
election was previously so approved by directors who were Continuing Directors.

 

-15-



--------------------------------------------------------------------------------

“Contract Consideration” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) or of an affiliated
service group under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.

“Convertible Notes” means any convertible senior notes issued under the Existing
Indentures.

“Credit Extension” means the advancing of any Loan or the issuance or extension
of, or increase in the amount of, any Letter of Credit.

“Current Assets” means, at any date, all assets of the Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries (excluding any (i) cash or Cash Equivalents (including cash and
Cash Equivalents held on deposit for third parties by the Borrower or any of its
Restricted Subsidiaries), (ii) permitted loans to third parties or related
parties, (iii) deferred bank fees and derivative financial instruments related
to Indebtedness, (iv) the current portion of current and deferred income Taxes
and Taxes based on profit or capital and (v) assets held for sale).

“Current Liabilities” means, at any date, all liabilities of the Borrower and
its Restricted Subsidiaries which under GAAP would be classified as current
liabilities on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, other than (i) current maturities of long-term debt,
(ii) outstanding revolving loans and letter of credit reimbursement obligations,
(iii) accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), (iv) obligations in respect of derivative financial instruments related
to Indebtedness, (v) the current portion of current and deferred income Taxes
and Taxes based on profit or capital (including obligations in respect of any
tax receivable agreement), (vi) liabilities in respect of unpaid earnouts,
(vii) accruals relating to restructuring reserves, (viii) liabilities in respect
of funds of third parties on deposit with the Borrower or any of its Restricted
Subsidiaries, (ix) the current portion of any Capitalized Lease Obligation,
(x) the current portion of any other long-term liability for borrowed money,
(xi) permitted short term indebtedness from third parties or related parties and
(xii) settlement obligations.

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.

“Declined Proceeds” has the meaning provided in Section 2.8(c)(vii) hereof.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Default Excess” has the meaning provided in Section 2.8(d) hereof.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in Reimbursement Obligations required to be funded
by it hereunder within three (3) Business Days of the date required to be funded
by it hereunder unless such failure has been cured, unless such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, (c) has notified the Borrower or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit unless such Lender notifies the Administrative Agent in
writing or such public statement that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default,

 

-16-



--------------------------------------------------------------------------------

if any) has not been satisfied, (d) has failed, within three (3) Business Days
after request by the Administrative Agent, to confirm to the Administrative
Agent in a reasonably satisfactory manner that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon receipt by the Administrative Agent of such
written confirmation) or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a bankruptcy or insolvency proceeding,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority.
Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.18) upon delivery of written notice
of such determination to the Borrower, the Lenders and the L/C Issuer.

“Departing Administrative Agent” is defined in Section 9.7 hereof.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a disposition pursuant to
Section 6.16(o) or (p) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an officer of the Borrower, setting forth the basis
of such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash or Cash Equivalents).

“Disposition” means the sale, lease, conveyance or other disposition of Property
pursuant to Section 6.16(p), Section 6.16(q) or Section 6.16(r).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests or as a result of a Change of Control or asset sale so long as any
rights of the holders thereof upon the occurrence of a Change of Control or
asset sale shall be subject to the termination of the Facilities), pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable at the option of the
holder thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests), in whole or in part, (iii) provides for
scheduled payments or dividends in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the later of the Final Maturity Date and the Final Revolving
Termination Date.

“Distributions” has the meaning provided in Section 6.18 hereof.

“Dollars” and “$” each means the lawful currency of the United States of
America.

“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the Applicable Laws of the United States, any state thereof, or the
District of Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
(1) of its Subsidiaries in order to purchase Term B Loans (or any Term B Loans
funded under a Term Commitment Increase, which for purposes of this definition
shall be deemed to be Term B Loans (and the holders thereof, Term B Lenders)) in
accordance with the following procedures:

(a) Notice Procedures. In connection with an Auction, the Borrower will provide
notification to the Administrative Agent (for distribution to the relevant Term
B Lenders) of the Term B Loans that will be subject to the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Administrative Agent and shall contain (i) the total cash value of the bid, in a
minimum amount of $10.0 million with minimum increments of $1.0 million (the
“Auction Amount”), (ii) the discount to par,

 

-17-



--------------------------------------------------------------------------------

which shall be a range (the “Discount Range”) of percentages of the par
principal amount of the Term B Loans at issue that represents the range of
purchase prices that could be paid in the Auction and (iii) be extended, at the
sole discretion of the Borrower, to (x) each Term B Lender and/or (y) each
Lender with respect to any Term B Loan of any Class.

(b) Reply Procedures. In connection with any Auction, each relevant Term B
Lender may, in its sole discretion, participate in such Auction and may provide
the Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a percentage (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of such Term B Loans which must be in increments of $1.0 million (the “Reply
Amount”). A Term B Lender may avoid the minimum amount condition solely when
submitting a Reply Amount equal to the Term B Lender’s entire remaining amount
of such Class of Term B Loans. Term B Lenders may only submit one (1) Return Bid
per Auction but each Return Bid may contain up to three (3) bids only one (1) of
which can result in a Qualifying Bid (as defined below). In addition to the
Return Bid, the participating Term B Lender must execute and deliver, to be held
in escrow by the Administrative Agent, an Assignment and Assumption with the
Dollar or Euro amount of the Term B Loan to be left in blank, which amount shall
be completed by the Administrative Agent in accordance with the final
determination of such Term B Lender’s Qualifying Bid pursuant to subclause
(c) below.

(c) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
the Borrower or its Subsidiary, as applicable, can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Borrower or its Subsidiary, as applicable, to complete
a purchase of the entire Auction Amount, the Borrower or its Subsidiary shall
either, at its election, (i) withdraw the Auction or (ii) complete the Auction
at an Applicable Discount equal to the highest Reply Discount. The Borrower or
its Subsidiary, as applicable, shall purchase the applicable Term B Loans (or
the respective portions thereof) from each such Term B Lender with a Reply
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Bids”) at the Applicable Discount; provided that, if the aggregate proceeds
required to purchase all such Term B Loans subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Borrower or its Subsidiary, as
applicable, shall purchase such Term B Loans at the Applicable Discount ratably
based on the principal amounts of such Qualifying Bids (subject to rounding
requirements specified by the Administrative Agent). If a Term B Lender has
submitted a Return Bid containing multiple bids at different Reply Discounts,
only the bid with the highest Reply Discount that is equal to or greater than
the Applicable Discount will be deemed the Qualifying Bid of such Term B Lender.
Each participating Term B Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five (5) Business Days from
the date the Return Bid was due.

(d) Additional Procedures. Furthermore, in connection with any Auction, upon
submission by a Term B Lender of a Qualifying Bid, such Term B Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount.

“ECF Payment” is defined in Section 2.8(c)(iii) hereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-18-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) approved in writing by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, the L/C Issuers, and (iii) unless an Event of Default has occurred
and is continuing under Section 7.1(a), (j) or (k) hereof, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that, in the
case of assignments of Term B Loans, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice from the Administrative Agent of such request for its
consent; provided further that, notwithstanding the foregoing, (A) “Eligible
Assignee” shall not include (x) any Prohibited Lenders, (y) any natural person
or any holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or (z) except to the extent
provided in Section 10.10(h), the Borrower or any Subsidiary or Affiliate of the
Borrower and (B) in the case of assignments of Revolving Credit Commitments or
Revolving Exposure, no Person shall be an Eligible Assignee pursuant to clause
(a), (b) or (c) above unless such Person is, or is an Affiliate or an Approved
Fund of, an existing Lender under the Revolving Facility.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding or claim (whether
administrative, judicial or private in nature) arising pursuant to, or in
connection with (a) an actual or alleged violation of, any Environmental Law,
(b) from any actual or threatened abatement, removal, remedial, corrective or
response action in connection with the Release of Hazardous Material, (c) an
order of a Governmental Authority under Environmental Law or (d) from any actual
or alleged damage, injury, threat or harm to human health or safety as it
relates to exposure to Hazardous Materials or the Environment.

“Environmental Law” means any current or future Applicable Law pertaining to
(a) the protection of the Environment, or health and safety as it relates to
exposure to Hazardous Materials or (b) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, Release,
threatened Release, abatement, removal, remediation or handling of, or exposure
to, any Hazardous Material.

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those directly or indirectly resulting from
or relating to: (a) any actual or alleged violation of any Environmental Law or
permit, license or approval issued thereunder, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or threat of
Release of any Hazardous Materials or (e) any contract or written agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or in the share capital of a
corporation or company, any and all equivalent ownership interests in a Person
(other than a corporation), including partnership interests and membership
interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing, but excluding any debt
security that is convertible into, or exchangeable for, any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

-19-



--------------------------------------------------------------------------------

“Escrow Account” means the escrow account or accounts established with the
Escrow Agent pursuant to the Escrow Agreement.

“Escrow Account Funds” means all cash, securities and other property held or
credited to the Escrow Account.

“Escrow Agent” means SunTrust Bank.

“Escrow Agreement” means the Escrow Agreement dated as of the Closing Date among
the Borrower, the Administrative Agent and the Escrow Agent substantially in the
form of Exhibit K.

“Escrow Release Conditions” means, collectively, the conditions set forth in
Section 3.3 hereof.

“Escrow Release Date” means the date on which the conditions set forth in
Section 3.3 are satisfied and the proceeds of the Loans are released from the
Escrow Account to the Borrower, which date shall be a Business Day.

“Escrow Release Date Refinancing” means all existing third party debt for
borrowed money of the Borrower and its Subsidiaries under that certain Credit
Agreement, dated as of January 9, 2014, among Western Digital Technologies, Inc.
and Western Digital Ireland, Ltd., as borrowers, the Borrower, JPMorgan Chase
Bank, N.A., as administrative agent and the other lenders and financial
institutions party thereto (as amended from time to time) being repaid,
redeemed, defeased, discharged, refinanced or terminated in full and all
guarantees and Liens (if any) in respect thereof being terminated and released
(or arrangements reasonably satisfactory to the Administrative Agent being in
place for the termination and release of such guarantees and Liens).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the official lawful currency of the participating member
states of the EMU.

“Eurodollar Loan” means a Term Loan or Revolving Loan bearing interest at the
rate specified in Section 2.4(b) or Section 2.4(d) hereof, as applicable.

“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property.

“Excess Cash Flow” means, with respect to any period, the amount (if any, but
which amount shall not be less than zero) by which (a) Cash Flow during such
period exceeds (b) the sum of (i) the aggregate amount of payments or
repurchases required to be (and actually) made or otherwise paid by the Borrower
and its Restricted Subsidiaries during such period in respect of all principal
on all Indebtedness (whether at maturity, as a result of mandatory prepayment,
acceleration or otherwise, but excluding voluntary prepayments deducted pursuant
to Section 2.8(c)(iii)(B)), plus, (ii) to the extent each of the following is
not deducted in computing Consolidated Net Income and without duplication,

(A) without duplication of amounts deducted pursuant to this subclause (A) or
subclause (D) below in a prior period, capital expenditures, capitalized
software expenses, acquisitions of intellectual property of the Borrower and its
Restricted Subsidiaries, in each case, made in cash during such period or, at
the option of the Borrower, made prior to the date the applicable Excess Cash
Flow payment is required to be made under Section 2.8(c)(iii) with respect to
such period (except to the extent financed with long-term Indebtedness (other
than revolving Indebtedness)),

(B) without duplication of amounts deducted pursuant to subclause (D) below in a
prior period, the amount of (i) investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section

 

-20-



--------------------------------------------------------------------------------

6.17(f), (l)(ii), (o), (q), (u) and (y) and (ii) Distributions made by the
Borrower and its Restricted Subsidiaries pursuant to Section 6.18(b), (f)(x),
(g) and (h), in each case, in cash (except, in each case, to the extent financed
with long-term Indebtedness (other than revolving Indebtedness)),

(C) cash losses from any sale or disposition outside the ordinary course of
business,

(D) without duplication of amounts deducted from Excess Cash Flow in a prior
period, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period or any planned cash
expenditures (the “Planned Expenditures”), in each case, relating to investments
permitted pursuant to Section 6.17(f), (l), (o), (q), (u) or (y), capital
expenditures, capitalized software expenses or acquisitions of intellectual
property to be consummated or made during the period of four (4) consecutive
fiscal quarters of the Borrower following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)); provided that to the extent the aggregate amount of
cash actually utilized to finance such investments permitted pursuant to
Section 6.17(f), (l), (o), (q), (u) or (y), capital expenditures, capitalized
software expenses or acquisitions of intellectual property during such following
period of four consecutive fiscal quarters is less than the Contract
Consideration and the Planned Expenditures, the amount of such shortfall shall
be added to the calculation of Excess Cash Flow at the end of such period of
four consecutive fiscal quarters,

(E) the aggregate amount of expenditures (other than investments or
Distributions) actually made by the Borrower and its Restricted Subsidiaries in
cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed and amounts in
respect thereof are not otherwise deducted in computing Consolidated Net Income
for such period or any prior period (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness)),

(F) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Restricted Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness,

(G) payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(H) cash expenditures in respect of Hedge Agreements during such fiscal year,
and

(I) the amount of Taxes (including penalties and interest) paid in cash (without
duplication) or tax reserves set aside or payable with respect to such period in
such period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such period.

“Excess Interest” is defined in Section 10.18 hereof.

“Exchanged Term A Loans” means each Term A Loan extended on the Closing Date (or
portion thereof) and held by a Rollover Term A Lender on the Amendment No. 7
Effective Date immediately prior to the extension of credit hereunder on the
Amendment No. 7 Effective Date and as to which the Rollover Term A Lender
thereof has consented to exchange into a Term A-1 Loan and the Administrative
Agent has allocated into a Term A-1 Loan.

“Exchanged U.S. Term B Loans” means each U.S. Term B Loan extended on the
Closing Date (or portion thereof) and held by a Rollover U.S. Term B Lender on
the Amendment No. 1 Effective Date immediately prior to the extension of credit
hereunder on the Amendment No. 1 Effective Date and as to which the Rollover
U.S. Term B Lender thereof has consented to exchange into a U.S. Term B-1 Loan
and the Administrative Agent has allocated into a U.S. Term B-1 Loan.

“Exchanged U.S. Term B-1 Loans” means each U.S. Term B-1 Loan extended on the
Amendment No. 1 Effective Date (or portion thereof) and held by a Rollover U.S.
Term B-1 Lender on the Amendment No. 3 Effective

 

-21-



--------------------------------------------------------------------------------

Date immediately prior to the extension of credit hereunder on the Amendment
No. 3 Effective Date and as to which the Rollover U.S. Term B-1 Lender thereof
has consented to exchange into a U.S. Term B-2 Loan and the Administrative Agent
has allocated into a U.S. Term B-2 Loan.

“Exchanged U.S. Term B-2 Loans” means each U.S. Term B-2 Loan extended on the
Amendment No. 3 Effective Date (or portion thereof) and held by a Rollover U.S.
Term B-2 Lender on the Amendment No. 5 Effective Date immediately prior to the
extension of credit hereunder on the Amendment No. 5 Effective Date and as to
which the Rollover U.S. Term B-2 Lender thereof has consented to exchange into a
U.S. Term B-3 Loan and the Administrative Agent has allocated into a U.S. Term
B-3 Loan.

“Excluded Equity Interests” means (a) any capital stock or other Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom as
reasonably determined by the Administrative Agent and the Borrower, (b) solely
in the case of any pledge of voting Equity Interests of any CFC Holdco or any
First-Tier Foreign Subsidiary that is a CFC, any voting Equity Interests in
excess of 65.00% of the outstanding voting Equity Interests of such entity,
(c) any Equity Interests to the extent the pledge thereof would be prohibited by
(i) any applicable law or would require governmental consent, approval, license
or authorization (only to the extent such prohibition is applicable and not
rendered ineffective by the UCC or other applicable law) or (ii) contractual
obligation binding on such Equity Interests on the Closing Date (with respect to
the Borrower or any of its Subsidiaries as of the Closing Date) or the Escrow
Release Date (with respect to the Target) or if later, at the time of the
acquisition of such Equity Interests and not incurred in contemplation of such
acquisition (only to the extent such prohibition is applicable and not rendered
ineffective by the UCC or other applicable law), (d) margin stock or any
interest in partnerships, joint ventures and non-Wholly-owned Subsidiaries which
cannot be pledged without the consent of, or a pledge of which is restricted by
(including as a result of a right of first refusal, call option or a similar
right or a requirement to give notice that will trigger such right of first
refusal, call option or a similar right), one or more third parties other than
the Borrower or any of its Subsidiaries (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), and (e) the
Equity Interests of any (i) Immaterial Subsidiary (except to the extent the
security interest in such Equity Interest may be perfected by the filing of a
Form UCC-1 (or similar) financing statement), (ii) Unrestricted Subsidiary,
(iii) Captive Insurance Subsidiary, (iv) not-for-profit subsidiary,
(v) Receivables Financing Subsidiary, (vi) Subsidiary that is an Excluded
Subsidiary described in clauses (e), (f), (g) and (h) of the definition of
Excluded Subsidiary, (vii) Subsidiary of a Foreign Subsidiary that is a CFC and
(viii) any entity whose Equity Interests are specifically agreed by the
Administrative Agent to be Excluded Equity Interests as a result of such entity
being disregarded as an entity separate from its owner (within the meaning of
U.S. Treasury Regulation 301.7701-3(a)) that owns a Subsidiary that is a CFC, so
long as such disregarded entity is a Guarantor and has provided a security
interest in its assets pursuant to and to the extent provided in the Collateral
Documents (it being understood that the Administrative Agent has agreed that
Equity Interests of HGST, Inc. will be Excluded Equity Interests once it has
become such a disregarded entity).

“Excluded Property” means (a) any Excluded Equity Interests, (b) any property to
the extent that the grant of a Lien thereon or perfection of a security interest
therein (i) is prohibited by applicable law or contractual obligation, binding
on such assets (including, without limitation, Capital Leases) on the Escrow
Release Date (or if later, at the time of the acquisition of such asset and not
incurred in contemplation of such acquisition) (only to the extent such
prohibition is applicable and not rendered ineffective by the UCC or other
applicable law), (ii) requires the consent, approval, license or authorization
of any governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Borrower or any Subsidiary and such third
party binding on such assets on the Escrow Release Date (or if later, at the
time of the acquisition of such asset and not incurred in contemplation of such
acquisition) or (iii) other than with respect to the Equity Interests of the
Borrower or any Guarantor, would trigger a termination event pursuant to any
“change of control” or similar provision binding on such assets on the Escrow
Release Date (or if later, at the time of the acquisition of such asset and not
incurred in contemplation of such acquisition) (in each case of clauses (i),
(ii) and (iii) of this clause (b), after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), (c) United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a Lien thereon would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable United States federal law, (d) all vehicles and other assets subject
to certificates of title, (e) Property that is subject to a Lien securing a
purchase money obligation or Capitalized Lease Obligation permitted to be
incurred pursuant to this Agreement, if the

 

-22-



--------------------------------------------------------------------------------

contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capitalized Lease Obligation)
validly prohibits the creation of any other Lien on such Property,
(f) commercial tort claims with a value (as reasonably estimated by the
Borrower) of less than $30 million, (g) (i) any leasehold real property,
(ii) any fee-owned real property having an individual fair market value not
exceeding $30 million (as determined by the Borrower in good faith and without
requirement of delivery of an appraisal or other third-party valuation) (iii)
any fee-owned real property wherein a portion of said fee-owned real property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, and (iv) any
real property located outside of the United States, (h) any letter of credit
rights that cannot be perfected by a UCC filing and (i) any direct proceeds,
substitutions or replacements of any of the foregoing, but only to the extent
such proceeds, substitutions or replacements would otherwise constitute Excluded
Property; provided, however, that no Intercompany Notes (as defined in the
Security Agreement) shall constitute Excluded Property.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law, rule or regulation or by any contractual obligation existing on
the Escrow Release Date (or, if later, the date of the acquisition of such
Restricted Subsidiary and not incurred in contemplation of such acquisition)
from guaranteeing or providing collateral for the Obligations (only to the
extent such prohibition is applicable and not rendered ineffective) or would
require a governmental (including regulatory) consent, approval, license or
authorization in order to provide such guarantee, (b) any Foreign Subsidiary,
(c) any CFC Holdco or any Subsidiary of a Foreign Subsidiary that is a CFC,
(d) any Subsidiary that is not a Material Subsidiary, (e) any Receivables
Financing Subsidiary, (f) any Captive Insurance Subsidiary, (g) any
not-for-profit subsidiary, (h) any Subsidiary that is not a Wholly-owned
Subsidiary, and (i) any other Subsidiary with respect to which the cost or other
consequences (including any adverse tax consequences) of providing Collateral or
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom as reasonably determined by the Administrative
Agent and the Borrower.

“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, and only for so long as,
all or a portion of the guarantee of such Loan Party of, or the grant by such
Loan Party of a security interest to secure, as applicable, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee given by such Loan Party or the
grant of such security interest, as applicable, becomes effective with respect
to such Swap Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent and each
Lender, (i) any Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case imposed as
a result of the Administrative Agent or such Lender, as applicable, being
organized or having its principal executive office (or, in the case of a Lender,
its applicable Lending Office) located in, such jurisdiction (or any political
subdivision thereof), or as a result of any other present or former connection
between the Administrative Agent or such Lender, as applicable, and such
jurisdiction (or any political subdivision thereof), other than a connection
arising from executing, delivering, entering into, performing its obligations
under, receiving payments under, receiving or perfecting a security interest
under, engaging in any other transaction pursuant to, or enforcing any Loan
Document, or selling or assigning an interest in any Loan or Loan Document,
(ii) any Taxes attributable to a Lender’s failure to comply with
Section 10.1(c), (iii) in the case of a Lender (other than a Lender becoming a
party hereto pursuant to the Borrower’s request under Section 8.5), any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender pursuant to a law in effect at the time such Lender becomes a party
to this Agreement (or designates a new Lending Office), except to the extent
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts or indemnification under Section 10.1, or (iv) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Indentures” means (a) the Indenture with respect to the Target
Company’s 1.5% Convertible Senior Notes due 2017, dated as of August 25, 2010,
by and between the Target Company and The Bank of New York Mellon Trust Company,
N.A. and (b) the Indenture with respect to the Target Company’s 0.5% Convertible
Senior

 

-23-



--------------------------------------------------------------------------------

Notes due 2020, dated as of October 29, 2013, by and between the Target Company
and The Bank of New York Mellon Trust Company, N.A. (each as amended, restated,
supplemented or otherwise modified from time to time prior to the Closing Date).

“Existing Letters of Credit” is defined in Section 2.3(a) hereof.

“Extended Revolving Credit Commitment” is defined in Section 2.15(a)(ii) hereof.

“Extended Revolving Loans” is defined in Section 2.15(a)(ii) hereof.

“Extended Term A Loans” means any Term A-1 Loans extended pursuant to an
Extension.

“Extended Term B Loans” means any Term B Loans extended pursuant to an
Extension.

“Extended Term Loans” is defined in Section 2.15(a)(iii) hereof.

“Extension” is defined in Section 2.15(a) hereof.

“Extension Offer” is defined in Section 2.15(a) hereof.

“Facility” means any of the Revolving Facility and any Term Facility.

“FATCA” means Sections 1471-1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), and any current or future Treasury Regulations
promulgated thereunder or official guidance or interpretations issued pursuant
thereto and any agreement entered into pursuant to Section 1471(b)(1) of the
Code as of the Closing Date (or any amended or successor version described
above), any intergovernmental agreement implementing such sections of such Code,
and any fiscal or regulatory legislation, rules or practices adopted
implementing such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fee Letter” means that certain Amended and Restated Fee Letter dated
November 13, 2015 among the Borrower and the financial institutions party
thereto.

“Final Maturity Date” means, as at any date, the latest to occur of (a) the Term
A-1 Termination Date, (b) the Term B Termination Date, (c) the latest maturity
date in respect of any outstanding Extended Term Loans and (d) the latest
maturity date in respect of any Incremental Term Loans.

“Final Revolving Termination Date” means, as at any date, the latest to occur of
(a) the Revolving Credit Termination Date, (b) the latest termination date in
respect of any outstanding Extended Revolving Credit Commitments and (c) the
latest termination date in respect of any Incremental Revolving Credit Facility.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by the Borrower or a Domestic Subsidiary that is not
a Subsidiary of a Foreign Subsidiary.

“Fiscal Quarter End Date” means the last day of each fiscal quarter of the
Borrower, which shall be July 1, 2016, September 30, 2016, December 30, 2016,
March 31, 2017, June 30, 2017, September 29, 2017, December 29, 2017, March 30,
2018, June 29, 2018, September 28, 2018, December 28, 2018, March 29, 2019,
June 28, 2019, October 4, 2019, January 3, 2020, April 3, 2020, July 3, 2020,
October 2, 2020, January 1, 2021, April 2, 2021, July 2, 2021, October 1, 2021,
December 31, 2021, April 1, 2022, July 1, 2022, September 30, 2022, December 30,
2022 and March 31, 2023; provided that in each case if such day is not a
Business Day, the Fiscal Quarter End Date shall be the immediately preceding
Business Day; provided, further, that if the Borrower changes the last day of
any fiscal

 

-24-



--------------------------------------------------------------------------------

quarter to a date (a “changed date”) on or about the date specified above (a
“specified date”), such changed date shall be deemed to be the Fiscal Quarter
End Date with respect to such specified date.

“Fitch” means Fitch, Inc.

“Fixed Amounts” is defined in Section 1.3(a) hereof.

“Fixed Dollar Incremental Amount” is defined in Section 2.14(b) hereof.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute there-to and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries of the Borrower, as determined in accordance with GAAP in good
faith by the Borrower without intercompany eliminations.

“Formula Based Increase” has the meaning provided in Section 6.22.

“Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations” means the liability of the Borrower or any of its Restricted
Subsidiaries that is (i) owing to any entity that was a Lender, an Agent or a
Joint Lead Arranger or an Affiliate of a Lender, an Agent or a Joint Lead
Arranger at the time the relevant transaction was entered into or
(ii) outstanding on the Closing Date and owing to any entity that is a Lender,
an Agent or a Joint Lead Arranger or an Affiliate of a Lender, an Agent or a
Joint Lead Arranger on the Closing Date, in each case, arising out of (a) the
execution or processing of electronic transfers of funds by automatic clearing
house transfer, wire transfer or otherwise to or from the deposit accounts of
the Borrower and/or any Restricted Subsidiary now or hereafter maintained,
(b) the acceptance for deposit or the honoring for payment of any check, draft
or other item with respect to any such deposit accounts and (c) any other
deposit, disbursement, and Cash Management Services afforded to the Borrower or
any such Restricted Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Global Intercompany Note” means the Global Intercompany Note, substantially in
the form of Exhibit M to this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank).

“Grantors” means the Borrower and the Guarantors (other than the SD Guarantor).

“Guarantor” is defined in Section 4.3 hereof.

“Guaranty” is defined in Section 4.3 hereof.

“Guaranty Supplement” means an Assumption and Supplement to Guaranty Agreement
in the form attached to the Guaranty Agreement as Exhibit A.

 

-25-



--------------------------------------------------------------------------------

“Hazardous Material” means any (a) asbestos, asbestos-containing materials,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any substance, waste or material classified or regulated as
“hazardous,” “toxic,” “contaminant” or “pollutant” or words of like import
pursuant to any Environmental Law.

“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity arrangements or precious metal hedging arrangements.

“Hedging Liability” means Hedging Obligations (other than with respect to any
Loan Party’s Hedging Liabilities that constitute Excluded Swap Obligations
solely with respect to such Loan Party) (i) owing by the Borrower or any of its
Restricted Subsidiaries (a) to any entity that was a Lender, an Agent or a Joint
Lead Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger at
the time the relevant Hedge Agreement was entered into or (b) with respect to
Hedging Obligations outstanding on the Closing Date, to any entity that is a
Lender, an Agent or a Joint Lead Arranger or an Affiliate of a Lender, an Agent
or a Joint Lead Arranger on the Closing Date and (ii) at the Borrower’s option,
with respect to Hedging Obligations outstanding on the Escrow Release Date,
owing by the Target to any entity that is a Lender, an Agent or a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.

“Hostile Acquisition” means the acquisition of the capital stock or other Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other Equity Interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors
(or any other applicable governing body) of such Person or by similar action if
such Person is not a corporation, and, if such acquisition has been so approved,
as to which such approval has been withdrawn.

“Immaterial Subsidiary” has the meaning set forth in the definition of “Material
Subsidiary.”

“Impacted LIBOR Interest Period” shall have the meaning assigned to such term in
the definition of the term “LIBOR.”

“Impacted Loans” is defined in Section 8.3(a)(iii) herein.

“Incremental Amendment” is defined in Section 2.14(a) herein.

“Incremental Cap” is defined in Section 2.14(b) herein.

“Incremental Equivalent Debt” is defined in Section 6.14(I)(u).

“Incremental Facility” means (a) any Incremental Term Facility, (b) any
Incremental Revolving Credit Facility, (c) the commitments (if any) of
Additional Revolving Lenders to make Incremental Revolving Loans in respect of
any Revolving Credit Commitment Increase and the Incremental Revolving Loans in
respect thereof and/or (d) the commitments (if any) of Additional Term Lenders
to make Incremental Term Loans in respect of any Term Commitment Increase and
the Incremental Term Loans in respect thereof.

“Incremental Loans” means any loans made pursuant to Section 2.14(a).

“Incremental Revolving Credit Facility” is defined in Section 2.14(a) herein.

“Incremental Revolving Loans” means any revolving loans made under any
Incremental Revolving Credit Facility or in respect of any Revolving Credit
Commitment Increase.

 

-26-



--------------------------------------------------------------------------------

“Incremental Term A Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term A Loans in accordance with Section 2.14(a) and
the Incremental Term A Loans in respect thereof.

“Incremental Term A Loans” means any term A loans (i.e., having no more than a 5
year maturity and with lenders that are primarily commercial banks) made
pursuant to Section 2.14(a).

“Incremental Term A-1 Commitment” means, with respect to an Incremental Term A-1
Lender, the commitment of such Incremental Term A-1 Lender to make an
Incremental Term A-1 Loan hereunder on the Amendment No. 7 Effective Date, in
the amount set forth opposite such Lender’s name on Schedule 1 to Amendment
No. 7 and made a part hereof.

“Incremental Term A-1 Lender” means a Person with an Incremental Term A-1
Commitment to make Incremental Term A-1 Loans to the Borrower on the Amendment
No. 7 Effective Date.

“Incremental Term A-1 Loan” means a Loan that is made pursuant to Section 2.1(j)
of this Agreement on the Amendment No. 7 Effective Date.

“Incremental Term B Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term B Loans in accordance with Section 2.14(a) and
the Incremental Term B Loans in respect thereof.

“Incremental Term B Loans” means any term B loans made pursuant to
Section 2.14(a).

“Incremental Term Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term Loans in accordance with Section 2.14(a) and
the Incremental Term Loans in respect thereof.

“Incremental Term Loans” means any term loans made pursuant to Section 2.14(a).

“Indebtedness” means for any Person (without duplication):

(a) all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured,

(b) all indebtedness for the deferred purchase price of Property,

(c) all indebtedness secured by a purchase money mortgage or other Lien to
secure all or part of the purchase price of Property subject to such mortgage or
Lien,

(d) all obligations under leases which shall have been or must be, in accordance
with GAAP, recorded as Capital Leases in respect of which such Person is liable
as lessee,

(e) any liability in respect of banker’s acceptances or letters of credit,

(f) any indebtedness of another Person, whether or not assumed, of the types
described in clauses (a) through (c) above or clauses (g) and (h) below, secured
by Liens on Property acquired by the Borrower or its Subsidiaries at the time of
acquisition thereof,

(g) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, and

(h) all Contingent Obligations in respect of indebtedness of the types described
in clauses (a) through (g) hereof,

provided that the term “Indebtedness” shall not include (i) trade payables and
accrued expenses arising in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, (iii) prepaid or deferred revenue arising
in the ordinary course of business,

 

-27-



--------------------------------------------------------------------------------

(iv) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset to satisfy warrants or
other unperformed obligations of the seller of such asset and (v) any operating
leases or guarantees of operating leases, including of joint ventures. The
amount of Indebtedness of any person for purposes of clause (f) above shall
(unless such indebtedness has been assumed by such person or is otherwise
recourse to such person) be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such indebtedness and (B) the fair market value of
the property encumbered thereby.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Information” has the meaning provided in Section 10.23.

“Initial Lenders” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Credit
Suisse AG, Cayman Islands Branch, Royal Bank of Canada, Mizuho Bank, Ltd., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Citibank, N.A., HSBC Bank PLC, HSBC Bank
USA, National Association, Sumitomo Mitsui Banking Corporation, BBVA Compass,
The Bank of Nova Scotia, BNP Paribas, Bank of the West, First Hawaiian Bank, TD
Bank, N.A., Toronto Dominion (Texas) LLC, Wells Fargo Bank, National
Association, U.S. Bank National Association, Fifth Third Bank, Standard
Chartered Bank and SunTrust Bank.

“Intellectual Property Security Agreements” means any of the following
agreements executed on or after the Escrow Release Date: (a) a Trademark
Security Agreement substantially in the form of Exhibit H-1, (b) a Patent
Security Agreement substantially in the form of Exhibit H-2 or (c) a Copyright
Security Agreement substantially in the form of Exhibit H-3.

“Intercompany Transactions” means the intercompany transactions described in the
Confidential Information Memorandum dated March 15, 2016.

“Intercreditor Agreement” means an intercreditor agreement dated as of the
Escrow Release Date, among the Loan Parties, the Collateral Agent, the
collateral agent in respect of the Senior Secured Notes and the collateral agent
in respect of the Additional Bridge Facility, in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower.

“Interest Expense” means, with reference to any period, (a) the sum of all
interest expense (including imputed interest charges with respect to Capitalized
Lease Obligations) of the Borrower and its Restricted Subsidiaries payable in
cash for such period determined on a consolidated basis in accordance with GAAP
but excluding (i) any non-cash interest expense attributable to the movement in
the mark to market valuation of Hedging Obligations or other derivative
instruments pursuant to GAAP, amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (ii) any expensing of bridge,
commitment and other financing fees, (iii) costs in connection with the Escrow
Release Date Refinancing, the repurchase of the Convertible Notes in connection
with the Schrader Acquisition and any annual administrative or other agency
fees, (iv) any premiums, fees or other charges incurred in connection with the
refinancing, incurrence, purchase or redemption of Indebtedness (including in
connection with the Transactions) and (v) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Permitted
Receivables Financing, minus (b) interest income of the Borrower and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Eurodollar Loans is advanced, continued or created by
conversion and ending one week or 1, 2, 3, 6, or if available to all affected
Lenders in respect of LIBOR, 12 months thereafter, as selected by the Borrower;
provided, however, that:

(i) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day; provided that, except in the case of an
Interest Period of less than one month, if such extension would cause the last

 

-28-



--------------------------------------------------------------------------------

day of an Interest Period for a Borrowing of Eurodollar Loans to occur in the
following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and

(ii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans of one month or longer, a month means a period starting on one
(1) day in a calendar month and ending on the numerically corresponding day in
the next calendar month; provided, however, that, if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.

“Interpolated Rate” means, at any time, for any Interest Period, in relation to
“LIBOR” for any Impacted Loans, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (i) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
LIBOR Interest Period and (ii) the LIBOR Screen Rate for the shortest period
(for which the LIBOR Screen Rate is available) that exceeds the Impacted LIBOR
Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date hereof), Mizuho Bank, Ltd., RBC Capital Markets1,
Wells Fargo Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ, LTD., SunTrust
Robinson Humphrey, Inc., HSBC Securities (USA) Inc., Sumitomo Mitsui Banking
Corporation, Citigroup Global Markets Inc. and TD Bank, N.A.

“L/C Backstop” means, in respect of any Letter of Credit, (a) a letter of credit
delivered to the L/C Issuer which may be drawn by the L/C Issuer to satisfy any
obligations of the Borrower in respect of such Letter of Credit or (b) cash or
Cash Equivalents deposited with the “L/C Issuer” to satisfy any obligation of
the Borrower in respect of such Letter of Credit, in each case, in an amount not
to exceed 101.00% of the undrawn face amount and any unpaid Reimbursement
Obligations with respect to such Letter of Credit and on terms and pursuant to
arrangements (including, if applicable, any appropriate reimbursement agreement)
reasonably satisfactory to the respective L/C Issuer.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all L/C Disbursements that have not yet been reimbursed by or on behalf of
the Borrower at such time. The L/C Exposure of any Lender at any time shall be
its Revolver Percentage of the total L/C Exposure at such time. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.13 or 3.14 of the ISP or Article 36 of the UCP, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the

 

1 

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.

 

-29-



--------------------------------------------------------------------------------

maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

“L/C Issuer” means each of (a) JPMorgan Chase Bank, N.A., with respect to up to
$44,350,000 of Letters of Credit, (b) Bank of America, N.A., with respect to up
to $44,350,000 of Letters of Credit, (c) Royal Bank of Canada, with respect to
up to $37,100,000 of Letters of Credit (provided that it shall only be required
to issue standby letters of credit), (d) Wells Fargo Bank, National Association,
with respect to up to $37,100,000 of Letters of Credit (e) Mizuho Bank, Ltd,
with respect to up to $37,100,000 of Letters of Credit, (f) with respect to the
Existing Letters of Credit, Bank of Tokyo Mitsubishi UFJ, Ltd., in each case,
acting through any of its Affiliates or branches, and (g) and any other L/C
Issuer designated pursuant to Section 2.3(j) in each case in its capacity as an
L/C Issuer, and its successors in such capacity as provided in Section 2.3(i).
An L/C Issuer may, in its discretion, arrange for one (1) or more Letters of
Credit to be issued by Affiliates of such L/C Issuer, in which case the term L/C
Issuer shall include any such Affiliates with respect to Letters of Credit
issued by such Affiliate.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $200.0 million, as reduced pursuant to the terms hereof.

“Lenders” means the several banks and other financial institutions and other
lenders from time to time party to this Agreement (excluding Prohibited
Lenders), including each assignee Lender pursuant to Section 10.10 hereof.

“Lending Office” is defined in Section 8.6 hereof.

“Letter of Credit” is defined in Section 2.3(a) hereof.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuer and not theretofore reimbursed by or on behalf of Borrower.

“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Restricted Subsidiaries as of such
date to Consolidated Adjusted EBITDA for the period of four (4) fiscal quarters
then ended.

“LIBOR” means, with respect to each day during each Interest Period pertaining
to a Eurodollar Loan denominated in Dollars, the rate per annum determined on
the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period administered
by ICE Benchmark Administration Limited, as published by Reuters on Reuters Page
LIBOR01 (or any replacement Reuters page that displays that rate) as of 11:00
a.m., London time, two (2) Business Days prior to the beginning of such Interest
Period; provided that, in the event that such rate does not appear on Reuters,
the “LIBOR” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates for Dollar deposits as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which Dollar deposits of like amounts and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period (in each case, the “LIBOR
Screen Rate”); provided, further, that, if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted LIBOR Interest
Period”), then LIBOR shall be the Interpolated Rate at such time, subject to
Section 8.3; provided that in no event shall LIBOR be less than 0% per annum.

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of the term “LIBOR.”

“Lien” means, with respect to any Property, any deed of trust, mortgage, lien,
security interest, pledge, charge or encumbrance in the nature of security in
respect of such Property, including the interests of a vendor or

 

-30-



--------------------------------------------------------------------------------

lessor under any conditional sale, Capital Lease or other title retention
arrangement; provided that in no event shall an operating lease be deemed to
constitute a Lien.

“Loan” means any Revolving Loan, Term Loan, any loan issued under any
Incremental Facility, any Extended Revolving Loan or Extended Term Loan, any
loan issued pursuant to the final paragraph of Section 10.11(a) hereof or any
Refinancing Term Loans or Loans under any Replacement Revolving Facility.

“Loan Documents” means this Agreement, the Guaranty (solely during a Collateral
and Guarantee Period (or if the Guaranty is otherwise in effect at the
Borrower’s option)), the Collateral Documents (solely during a Collateral and
Guarantee Period), the Intercreditor Agreement (solely during a Collateral and
Guarantee Period (to the extent in effect)), any additional intercreditor
agreements contemplated by Section 9.12(v) hereof and, other than for purposes
of Section 10.11, the Notes (if any), the Letters of Credit, Amendment No. 1,
Amendment No. 1 Joinder, Amendment No. 2, Amendment No. 2 Joinder, Amendment
No. 3, Amendment No. 3 Joinder, Amendment No. 4, Amendment No. 4 Joinder,
Amendment No. 5, Amendment No. 5 Joinder, Amendment No. 6 and Amendment No. 7.

“Loan Parties” means the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, financial condition or results of operations, in each case, of the
Borrower and its Restricted Subsidiaries taken as a whole, or (b) a material
adverse effect upon the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Obligations), of any
one (1) or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $350 million.

“Material Plan” is defined in Section 7.1(h) hereof.

“Material Subsidiary” means and includes (i) each Subsidiary that is a
Restricted Subsidiary (other than an Excluded Subsidiary), except any Restricted
Subsidiary that does not have (together with its Subsidiaries) (a) at any time,
Consolidated Total Assets the book value of which constitutes more than 2.00% of
the book value of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries at such time or (b) consolidated net income in
accordance with GAAP for any four (4) consecutive fiscal quarters of the
Borrower ending on or after July 3, 2015, that constitutes more than 2.00% of
the consolidated net income in accordance with GAAP of the Borrower and its
Restricted Subsidiaries during such period (any such Subsidiary, an “Immaterial
Subsidiary” and all such Subsidiaries, the “Immaterial Subsidiaries”; provided
that at no time shall (A) the book value of the Consolidated Total Assets of all
Immaterial Subsidiaries equal or exceed 5.00% of the book value of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries or
(B) the consolidated net income in accordance with GAAP for any four
(4) consecutive fiscal quarters of all Immaterial Subsidiaries ending on or
after July 3, 2015 constitute more than 5.00% of the consolidated net income in
accordance with GAAP of the Borrower and its Restricted Subsidiaries during such
period) and (ii) each Restricted Subsidiary that the Borrower has designated to
the Administrative Agent in writing as a Material Subsidiary.

“Maximum Rate” is defined in Section 10.18 hereof.

“Merger Sub” is defined in the Preliminary Statements hereto.

“Minimum Extension Condition” is defined in Section 2.15(b) hereof.

“MOFCOM Restructuring” is defined in Section 6.16(r) hereof.

“Moody’s” means Moody’s Investors Service, Inc.

 

-31-



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, trust deed or deed to secure debt in
form and substance reasonably satisfactory to the Collateral Agent and its
counsel and covering a Mortgaged Property, duly executed by the appropriate Loan
Party.

“Mortgaged Property” means all fee-owned real property of any Grantor that is
not an Excluded Property.

“Net Cash Proceeds” means, with respect to any mandatory prepayment event
pursuant to Section 2.8(c), (a) the gross cash and cash equivalent proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of its Restricted
Subsidiaries in respect of such prepayment event or issuance, as the case may
be, less (b) the sum of:

(i) the Borrower’s good faith estimate of taxes paid or payable in connection
with any such prepayment event,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) associated with the assets that are the subject of such prepayment
event, and retained by the Borrower (or any of its members) or any of the
Restricted Subsidiaries, including, with respect to Net Cash Proceeds from a
Disposition, liabilities under any indemnification obligations or purchase price
adjustment associated with such Disposition and other liabilities associated
with the asset disposed of and retained by the Borrower or any of its Restricted
Subsidiaries after such Disposition, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters; provided
that the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such a prepayment event occurring on the date of such
reduction,

(iii) in the case of a Disposition, (x) the amount of any Indebtedness (other
than Indebtedness under this Agreement or Indebtedness that is secured by
Collateral on a pari passu or junior basis with Indebtedness under this
Agreement (other than Capitalized Lease Obligations)) secured by a Lien
permitted hereunder on the assets that are the subject of such prepayment event
that is repaid upon consummation of such prepayment event or otherwise subject
to mandatory prepayment as a result of such event and (y) the pro rata portion
of net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or the Restricted Subsidiaries as a result thereof,
and

(iv) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
Taxes, deed or mortgage recording Taxes, other customary expenses and brokerage,
consultant and other customary costs and fees payable in connection therewith.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non-cash
losses from investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of purchase or recapitalization
accounting and (e) all other non-cash charges (provided that, in each case, if
any non-cash charges represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated Adjusted EBITDA or Cash Flow to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, limited liability company or
partnership interest-based awards and similar incentive-based compensation
awards or arrangements.

“Non-Consenting Lender” is defined in Section 8.5 hereof.

 

-32-



--------------------------------------------------------------------------------

“Non-Exchanged Term A Loan” means each Term A Loan extended on the Closing Date
(or portion thereof) other than an Exchanged Term A Loan.

“Non-Exchanged U.S. Term B Loan” means each U.S. Term B Loan extended on the
Closing Date (or portion thereof) other than an Exchanged U.S. Term B Loan.

“Non-Exchanged U.S. Term B-1 Loan” means each U.S. Term B-1 Loan extended on the
Amendment No 1. Effective Date (or portion thereof) other than an Exchanged U.S.
Term B-1 Loan.

“Non-Exchanged U.S. Term B-2 Loan” means each U.S. Term B-2 Loan extended on the
Amendment No. 3 Effective Date (or portion thereof) other than an Exchanged U.S.
Term B-2 Loan.

“Note” and “Notes” is defined in Section 2.12(d) hereof.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Restricted Subsidiaries arising under
or in relation to any Loan Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired, including all interest,
fees and other amounts which, but for the filing of any insolvency or bankruptcy
proceeding with respect to any Loan Party, would have accrued on any
Obligations, whether or not a claim is allowed against such Loan Party for such
interest, fees or other amounts in such proceeding; provided that,
notwithstanding anything to the contrary, the Obligations shall exclude any
Excluded Swap Obligation.

“OID” is defined in Section 2.14(a)(H) hereof.

“Original Loan Agreement” means this Agreement as in effect immediately prior to
the Amendment No. 7 Effective Date.

“Original Revolving Credit Commitments” means, as to any Lender, the obligation
of such Lender to make Revolving Loans and to participate in Letters of Credit
as set forth in this Agreement immediately prior to the Amendment No. 7
Effective Date.

“Other Applicable Indebtedness” is defined in Section 2.8(c)(ii) hereof.

“Other Taxes” is defined in Section 10.4 hereof.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” is defined in Section 10.10(d) hereof.

 

-33-



--------------------------------------------------------------------------------

“Participant Register” is defined in Section 10.10(d) hereof.

“Participating Interest” is defined in Section 2.3(d) hereof.

“Participating Lender” is defined in Section 2.3(d) hereof.

“Patriot Act” is defined in Section 5.21(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage, and
expressing such components on a single percentage basis.

“Perfection Certificate” means the perfection certificate dated as of the Escrow
Release Date executed by the Loan Parties, in form and substance reasonably
satisfactory to the Collateral Agent.

“Permitted Acquisition” means any Acquisition by the Borrower or a Restricted
Subsidiary that is a Domestic Subsidiary with respect to which all of the
following conditions shall have been satisfied:

(a) after giving effect to the Acquisition, the Borrower is in compliance with
Section 6.13 hereof;

(b) solely during any Secured Covenants Period, the Total Consideration for any
acquired business that does not become a Guarantor (or the assets of which are
not acquired by the Borrower or a Guarantor), when taken together with the Total
Consideration for all such acquired businesses acquired after the Escrow Release
Date, does not exceed the sum of (i) the greater of $350 million and 1.25% of
Consolidated Total Assets (measured as of the date of such Acquisition and
calculated on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b)) plus
(ii) the Available Amount at such time plus (iii) amounts available under
Section 6.17(f) plus (iv) amounts available under Sections 6.17(d) and 6.17(e);
provided that this clause (b) shall not apply to the extent (x) the relevant
Acquisition is made with proceeds of sales of, or contributions to, the common
equity of the Borrower or (y) (1) the Person so acquired (or the Persons owning
such assets so acquired) (A) has its primary headquarters in the United States,
(B) is organized under the Applicable Laws of the United States, any state
thereof, or the District of Columbia and (C) becomes a Guarantor even though
such Person owns Equity Interests in Persons that are not otherwise required to
become Guarantors and (2) the assets owned by subsidiaries of such Person that
do not become Guarantors do not comprise more than 40% of the assets of the
consolidated target (determined by reference to the book value of such assets);

(c) if a new Subsidiary (other than an Excluded Subsidiary) is formed or
acquired as a result of or in connection with the Acquisition, such new
Subsidiary shall be a Domestic Subsidiary and the Borrower shall have complied
with the requirements of Article 4 hereof in connection therewith (as and when
required by Article 4); and

(d) (i) no Event of Default (or in the case of Permitted Acquisitions whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing and for which third party financing is committed or otherwise
obtained, no Event of Default under Section 7.1(a), (j) or (k)) shall exist and
(ii) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis, with the financial covenants set forth in Section 6.22,
recomputed as of the last day of the most recently completed period for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b), in the case of each of clauses (i) and (ii), on the date
the relevant Acquisition is consummated and after giving effect thereto, or, at
the Borrower’s election, the date of the signing of the acquisition

 

-34-



--------------------------------------------------------------------------------

agreement with respect thereto; provided that if the Borrower has made such an
election, in connection with the calculation of any ratio with respect to the
incurrence of Indebtedness or Liens, or the making of investments,
Distributions, Restricted Debt Payments, asset sales, fundamental changes or the
designation of an Unrestricted Subsidiary on or following such date and until
the earlier of the date on which such Acquisition is consummated or the
definitive agreement for such Acquisition is terminated or expires, such ratio
shall be calculated on a Pro Forma Basis assuming such Acquisition and any other
Specified Transactions in connection therewith (including the incurrence of
Indebtedness) have been consummated, except to the extent such calculation would
result in a lower Leverage Ratio or Senior Secured Leverage Ratio or a higher
ratio of Consolidated Adjusted EBITDA to Interest Expense than would apply if
such calculation was made without giving Pro Forma Effect to such Acquisition,
other Specified Transactions and Indebtedness.

“Permitted Liens” is defined in Section 6.15 hereof.

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary pursuant to which it sells, conveys or contributes to capital or
otherwise transfers (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest in) Receivables
or interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing (collectively, the “Related
Assets”), all of which such sales, conveyances, contributions to capital or
transfers shall be made by the transferor for fair value as reasonably
determined by the Borrower (calculated in a manner typical for such transactions
including a fair market discount from the face value of such Receivables) (a) to
a trust, partnership, corporation or other Person (other than the Borrower or
any Subsidiary other than any Receivables Financing Subsidiary), which transfer
is funded in whole or in part, directly or indirectly, by the incurrence or
issuance by the transferee or any successor transferee of Indebtedness,
fractional undivided interests or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such
Receivables and Related Assets or interests in such Receivables and Related
Assets, or (b) directly to one or more investors or other purchasers (other than
the Borrower or any Subsidiary), it being understood that a Permitted
Receivables Financing may involve (i) one or more sequential transfers or
pledges of the same Receivables and Related Assets, or interests therein (such
as a sale, conveyance or other transfer to any Receivables Financing Subsidiary
followed by a pledge of the transferred Receivables and Related Assets to secure
Indebtedness incurred by the Receivables Financing Subsidiary), and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Receivables Financing, and (ii) periodic transfers or pledges
of Receivables and/or revolving transactions in which new Receivables and
Related Assets, or interests therein, are transferred or pledged upon collection
of previously transferred or pledged Receivables and Related Assets, or
interests therein, provided that any such transactions shall provide for
recourse to such Subsidiary (other than any Receivables Financing Subsidiary) or
the Borrower (as applicable) only in respect of the cash flows in respect of
such Receivables and Related Assets and to the extent of breaches of
representations and warranties relating to the Receivables, dilution of the
Receivables, customary indemnities and other customary securitization
undertakings in the jurisdiction relevant to such transactions.

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any “employee pension benefit plan” covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for current or former employees of a member of the Controlled Group
(including the Borrower) or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one
(1) employer makes contributions and to which a member of the Controlled Group
(including the Borrower) is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made contributions
or, in either case, under which a member of the Controlled Group (including the
Borrower) is reasonably expected to incur liability.

 

-35-



--------------------------------------------------------------------------------

“Planned Expenditures” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”

“Platform” has the meaning assigned to such term in Section 10.25.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prime Rate” means the rate of interest per annum determined by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City
and notified to the Borrower (the Prime Rate not being intended to be the lowest
rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).

“Priority Debt” has the meaning assigned to such term in Section 6.14(II)(x).

“Pro Forma Adjustment” means, for any period that includes all or any part of a
fiscal quarter included in any Post-Transaction Period, the pro forma increase
or decrease in Consolidated Adjusted EBITDA projected by the Borrower in good
faith based on the Borrower’s reasonable assumptions (as set forth in a Pro
Forma Adjustment Certificate, if applicable) as a result of (a) actions taken,
prior to or during such Post-Transaction Period, for the purposes of realizing
reasonably identifiable and factually supportable cost savings within 18 months
of the date thereof, or (b) any additional costs incurred prior to or during
such Post-Transaction Period to effect operating expense reductions and other
operating improvements or synergies reasonably expected to result from a
Specified Transaction; provided that, (A) so long as such actions are taken
prior to or during such Post-Transaction Period or such costs are incurred prior
to or during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to Consolidated Adjusted EBITDA,
that such cost savings will be realizable during the entirety of such period, or
such additional costs will be incurred during the entirety of such period, and
(B) any such pro forma increase or decrease to Consolidated Adjusted EBITDA
shall be without duplication for cost savings or additional costs already
included in Consolidated Adjusted EBITDA for such period. Notwithstanding the
foregoing, any Pro Forma Adjustment to Consolidated Adjusted EBITDA for any
period, together with any amounts added back pursuant to clauses (a)(viii) and
(a)(xii) of the definition of “Consolidated Adjusted EBITDA” for such period,
shall not exceed the greater of $500 million and 15% of Consolidated Adjusted
EBITDA for such period (calculated prior to such add-back).

“Pro Forma Adjustment Certificate” means any certificate by the chief financial
officer or treasurer of the Borrower or any other officer of the Borrower
reasonably acceptable to the Administrative Agent delivered pursuant to
Section 6.1(h).

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all capital stock in any Subsidiary of the Borrower or
any division or product line of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or investment
described in the definition of the term “Specified Transaction,” shall be
included, (b) any retirement or repayment of Indebtedness, (c) any Indebtedness
incurred by the Borrower or any of its Subsidiaries in connection therewith and
if such indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness at the relevant date of determination and (d) the acquisition of
any Consolidated Total Assets, whether pursuant to any Specified Transaction or
any Person becoming a Subsidiary or merging, amalgamating or consolidating with
or into the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (A) above (but without duplication thereof or in
addition thereto), the foregoing pro forma adjustments described in clause
(a) above may be applied to any such test or covenant solely to the extent that
such

 

-36-



--------------------------------------------------------------------------------

adjustments are consistent with the definition of “Consolidated Adjusted EBITDA”
and give effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of the term “Pro
Forma Adjustment.”

“Prohibited Lender” means (a) any Person identified in writing upon two
(2) Business Days’ notice by the Borrower to the Administrative Agent that is at
the time a competitor of the Borrower or any of its Subsidiaries or (b) any
Affiliate of any Person described in clause (a) to the extent such Affiliate is
clearly identifiable solely on the basis of the similarity of such Affiliate’s
name to any Person described in clause (a) (but excluding any Affiliate of such
Person that is a bona fide debt fund or investment vehicle that is primarily
engaged, or that advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which such Person does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity), in
each case, solely to the extent the list of Prohibited Lenders described in
clause (a) is made available to all Lenders (either by the Borrower or by the
Administrative Agent with the Borrower’s express authorization) on the
Platform); it being understood that to the extent the Borrower provides such
list (or any supplement thereto) to the Administrative Agent, the Administrative
Agent is authorized to and shall post such list (and any such supplement
thereto)) on the Platform; provided that no supplement to the list of Prohibited
Lenders described in clause (a) shall apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Public Lender” has the meaning assigned to such term in Section 10.25(a).

“Qualified Acquisition” means an Acquisition (a) of (i) assets comprising all or
substantially all or any significant portion of a business or an operating unit
or division of a business or (ii) at least a majority (in number of votes) of
the capital stock or other Equity Interests of a Person, (b) the aggregate cash
consideration for which equals or exceeds $200 million, (c) the Leverage Ratio
after giving Pro Forma Effect to such Qualified Acquisition is greater than the
Leverage Ratio immediately prior to such Qualified Acquisition and (d) that the
Borrower notifies the Administrative Agent in writing at least five (5) Business
Days (or such shorter period as may be reasonably acceptable to the
Administrative Agent) prior to the consummation of such Acquisition that such
Acquisition shall be a “Qualified Acquisition” for purposes of this Agreement
along with a certificate signed by a Responsible Officer of the Borrower setting
forth a calculation of (x) the Leverage Ratio immediately prior to such
Qualified Acquisition and (y) the Leverage Ratio after giving Pro Forma Effect
to such Qualified Acquisition for any Formula Based Increase; provided that if
the Borrower publicly announces such Acquisition later than five (5) Business
Days prior to consummation of the Acquisition, the Borrower shall deliver such
notice (and certificate, if applicable) on the date of announcement.

“Qualified Public Offering” means the issuance by the Borrower of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended.

“Ratio-Based Incremental Amount” is defined in Section 2.14(b) herein.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).

 

-37-



--------------------------------------------------------------------------------

“Receivables Financing Subsidiary” means any Wholly-owned Subsidiary of the
Borrower formed solely for the purpose of, and that engages only in, one or more
Permitted Receivables Financings.

“Refinancing Amendment” is defined in Section 2.16(f) hereof.

“Refinancing Indebtedness” means any incurrence by the Borrower or any
Restricted Subsidiary of Indebtedness which serves to refund or refinance other
Indebtedness or any Indebtedness issued to so refund, replace or refinance
(herein, “refinance”) such Indebtedness, including, in each case, additional
Indebtedness incurred to pay accrued but unpaid interest, premiums (including
tender premiums), defeasance costs and fees and expenses in connection
therewith; provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being refunded or refinanced;

(B) to the extent such Refinancing Indebtedness refinances Indebtedness that was
originally (1) subordinated or pari passu to the Obligations (other than
Indebtedness incurred under clause (w) of Section 6.14(I)), such Refinancing
Indebtedness is subordinated or pari passu to the Obligations at least to the
same extent as the Indebtedness being refinanced or refunded, (2) secured by the
Collateral on a pari passu or junior basis, such Refinancing Indebtedness is
secured only by the Collateral and only to the extent as the Indebtedness being
refinanced or refunded (but, for the avoidance of doubt, may be unsecured), (3)
secured by assets other than the Collateral, such Refinancing Indebtedness is
secured only by assets other than the Collateral or (4) unsecured, such
Refinancing Indebtedness is unsecured; and

(C) shall not include Indebtedness of a non-Loan Party that refinances
Indebtedness of a Loan Party.

“Refinancing Notes” means any secured or unsecured notes issued by the Borrower
or any Guarantor (whether under an indenture or otherwise) and the Indebtedness
represented thereby; provided that (a) 100% of the Net Cash Proceeds of such
Refinancing Notes are used to permanently reduce Loans and/or replace
Commitments no later than three (3) Business Days after the date on which such
Refinancing Notes are issued; (b) the principal amount (or accreted value, if
applicable) of such Refinancing Notes does not exceed the principal amount (or
accreted value, if applicable) of the aggregate portion of the Loans so reduced
and/or Commitments so replaced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses); (c) the final maturity date of such
Refinancing Notes is on or after the termination date of the Term Loans so
reduced or the Revolving Credit Commitments so replaced; (d) the Weighted
Average Life to Maturity of such Refinancing Notes is greater than or equal to
the Weighted Average Life to Maturity of the Term Loans so repaid or the
Revolving Credit Commitments so replaced; (e) the terms of such Refinancing
Notes do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to the termination date of the Term Loans so
reduced or the Revolving Credit Commitments so replaced, as applicable (other
than (x) in the case of notes, customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default and (y) in the case of
loans, customary amortization and mandatory and voluntary prepayment provisions
which are, when taken as a whole, consistent in all material respects with, or
not materially more restrictive to the Borrower and its Subsidiaries than (as
reasonably determined by the Borrower), those applicable to the Term Loans
and/or Revolving Credit Commitments, as the case may be, with such Indebtedness
to provide that any such mandatory prepayments as a result of asset sales,
events of loss, or excess cash flow, shall be allocated on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) with the Term
Loans outstanding pursuant to this Agreement); (f) there shall be no obligor
with respect thereto that is not a Loan Party; (g) if such Refinancing Notes are
secured, the security agreements relating to such assets shall not extend to any
assets not constituting Collateral and shall be no more favorable to the secured
party or parties, taken as a whole (as reasonably determined by the Borrower)
than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent); (h) if such Refinancing Notes are
secured, such Refinancing Notes shall be secured by all or a portion of the
Collateral, but shall not be secured by any assets of the Borrower or its
subsidiaries other than the Collateral; (i) Refinancing Notes that are secured
by Collateral shall be subject to the provisions of a customary intercreditor
agreement and (j) all other terms applicable to such Refinancing Notes (other
than provisions relating to original issue discount, upfront

 

-38-



--------------------------------------------------------------------------------

fees, interest rates and any other pricing terms (which original issue discount,
upfront fees, interest rates and other pricing terms shall not be subject to the
provisions set forth in this clause (j))), when taken as a whole, shall (as
reasonably determined by the Borrower) be substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than, the terms
applicable to the Term Loans so reduced or the Revolving Credit Commitments so
replaced (except to the extent such covenants and other terms apply solely to
any period after the latest maturity date applicable to such Term Loans or
Revolving Credit Commitments or are added for the benefit of the Lenders);
provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent for posting to the Lenders at least five
(5) Business Days prior to the issuance of such Refinancing Notes, together with
a reasonably detailed description of the material terms and conditions of such
Refinancing Notes or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement in clause (j) shall be conclusive evidence that such
terms and conditions satisfy the foregoing requirement unless the Required
Lenders through the Administrative Agent notify the Borrower within such five
(5) Business Day period that they disagree with such determination (including a
reasonable description of the basis upon which they disagree).

“Refinancing Term Loans” is defined in Section 2.16(a) hereof.

“Register” is defined in Section 10.10(c)(i) hereof.

“Reimbursement Obligations” is defined in Section 2.3(c) hereof.

“Rejecting Lender” is defined in Section 2.8(c)(vii) hereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, administrators, employees and
agents of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration on,
at, under, into or through the Environment.

“Relevant Existing Facility” is defined in Section 2.14(a)(H) hereof.

“Replacement Revolving Credit Commitments” is defined in Section 2.16(c) hereof.

“Replacement Revolving Facility” is defined in Section 2.16(c) hereof.

“Replacement Revolving Facility Effective Date” is defined in Section 2.16(c)
hereof.

“Replacement Revolving Loans” is defined in Section 2.16(c) hereof.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections 27, 28, 29, 30, 31, 32, 34 or 35 of PBGC Regulation
Section 4043.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the U.S. Term
B-3 Loans with the proceeds of any secured term loans incurred or guaranteed by
the Borrower or any Guarantor incurred for the primary purpose of reducing the
effective yield (with the comparative determinations to be made by the
Administrative Agent in a manner consistent with generally accepted financial
practices, and in any event consistent with Section 2.14(a)(H)) to less than the
effective yield (as determined by the Administrative Agent on the same basis)
applicable to such Term B Loans so prepaid, repaid, refinanced, substituted or
replaced and (b) any amendment, waiver or other modification to, or consent
under, this Agreement incurred for the primary purpose of reducing the effective
yield (to be determined by the Administrative Agent on the same basis as set
forth in preceding clause (a)) of the U.S. Term B-3 Loans; provided that in no
event shall any such prepayment, repayment, refinancing, substitution,
replacement, amendment, waiver, modification or consent in connection with a
Change of Control, constitute a Repricing Transaction. Any determination by the
Administrative Agent of any effective interest rate as contemplated by preceding
clauses (a) and (b) shall be conclusive

 

-39-



--------------------------------------------------------------------------------

and binding on all Lenders, and the Administrative Agent shall have no liability
to any Person with respect to such determination.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50.00% of the sum of the total outstanding
Loans, interests in Letters of Credit and Unused Revolving Credit Commitments;
provided that the Revolving Credit Commitment of, and the portion of the
outstanding Loans, interests in Letters of Credit and Unused Revolving Credit
Commitments held or deemed held by, any Defaulting Lender (so long as such
Lender is a Defaulting Lender) or the Borrower or any of the Borrower’s
Affiliates shall be excluded for purposes of making a determination of Required
Lenders.

“Required RC/TLA Lenders” means, at any time, Lenders having Revolving
Exposures, Term A-1 Loans and unused Commitments in respect of the foregoing
representing more than 50% of the sum of the total Revolving Exposures,
outstanding Term A-1 Loans and unused Commitments in respect of the foregoing at
such time; provided that the Revolving Exposures, Term A-1 Loans and unused
Commitments in respect of the foregoing held or deemed held by any Defaulting
Lender (so long as such Lender is a Defaulting Lender) or the Borrower or any of
the Borrower’s Affiliates shall be excluded for purposes of making a
determination of Required RC/TLA Lenders.

“Required RC Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Credit Commitments representing more than 50% of the sum of the
total Revolving Exposures and unused Revolving Credit Commitments at such time;
provided that the Revolving Exposures and unused Revolving Credit Commitments
held or deemed held by any Defaulting Lender (so long as such Lender is a
Defaulting Lender) or the Borrower or any of the Borrower’s Affiliates shall be
excluded for purposes of making a determination of Required RC Lenders.

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans denominated in
Dollars, the daily average for the applicable Interest Period of the maximum
rate, expressed as a decimal, at which reserves (including, without limitation,
any supplemental, marginal, and emergency reserves) are imposed during such
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor thereof) on “Eurocurrency liabilities,” as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“Eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Responsible Officer” of any person means any executive officer (including,
without limitation, the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, director, controller, any vice
president, secretary and assistant secretary), any authorized person or
financial officer of such person, any other officer or similar official or
authorized person thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement and with respect to any
Loan Party that is a limited liability company, any manager thereof appointed
pursuant to the organizational documents of such Loan Party.

“Restricted Asset Sale Amount” is defined in Section 2.8(c)(vi)(I) hereof.

“Restricted Debt Payment” is defined in Section 6.20(a) hereof.

“Restricted ECF Amount” is defined in Section 2.8(c)(vi)(II) hereof.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. As of the Escrow Release Date, all of the Subsidiaries of the
Borrower will be Restricted Subsidiaries.

 

-40-



--------------------------------------------------------------------------------

“Revolver Percentage” means, for each Revolving Lender, the percentage of the
aggregate Revolving Credit Commitments represented by such Revolving Lender’s
Revolving Credit Commitment or, if the Revolving Credit Commitments have been
terminated, the percentage held by such Revolving Lender (including through
participation interests in Reimbursement Obligations) of the aggregate principal
amount of all Revolving Loans and L/C Obligations then outstanding.

“Revolving Credit Commitment” means, (i) prior to the Amendment No. 7 Effective
Date, the Original Revolving Credit Commitments, and (ii) on or after the
Amendment No. 7 Effective Date, the 2018 Revolving Credit Commitments.

“Revolving Credit Commitment Increase” is defined in Section 2.14(a) hereof.

“Revolving Credit Termination Date” means the earliest of (a) February 27, 2023,
(b) such earlier date on which the Revolving Credit Commitments are terminated
in whole pursuant to Section 2.10, 7.2 or 7.3 hereof and (c) with respect to any
Revolving Lender that has extended its Revolving Credit Commitment pursuant to
an Extension consummated under Section 2.15 and with respect to any L/C Issuer
that has consented to such extension, the extended maturity date of such
Revolving Lender’s Revolving Credit Commitment.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of an L/C Issuer,
the aggregate Letter of Credit Usage in respect of all Letters of Credit issued
by that Lender (net of any participations by Lenders in such Letters of Credit)
and (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit.

“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2 and 2.3 hereof.

“Revolving Lender” means any Lender holding all or a portion of the Revolving
Facility.

“Revolving Loan” is defined in Section 2.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 2.12(d) hereof.

“Rollover Term A Lender” means each Term A Lender with a Term A Loan extended on
the Closing Date that has consented to exchange such Term A Loan into a Term A-1
Loan, and that has been allocated such Term A-1 Loan by the Administrative
Agent.

“Rollover U.S. Term B Lender” means each U.S. Term B Lender with a U.S. Term B
Loan extended on the Closing Date that has consented to exchange such U.S. Term
B Loan into a U.S. Term B-1 Loan, and that has been allocated such U.S. Term B-1
Loan by the Administrative Agent.

“Rollover U.S. Term B-1 Lender” means each U.S. Term B-1 Lender with a U.S. Term
B-1 Loan extended on the Closing Date that has consented to exchange such U.S.
Term B-1 Loan into a U.S. Term B-2 Loan, and that has been allocated such U.S.
Term B-2 Loan by the Administrative Agent.

“Rollover U.S. Term B-2 Lender” means each U.S. Term B-2 Lender with a U.S. Term
B-2 Loan extended on the Closing Date that has consented to exchange such U.S.
Term B-2 Loan into a U.S. Term B-3 Loan, and that has been allocated such U.S.
Term B-3 Loan by the Administrative Agent.

“Sanctioned Country” means, at any time, any country or territory that is, or
whose government is, the subject or target of any Sanctions that broadly
restrict or prohibit trade and investment or other dealings with that

 

-41-



--------------------------------------------------------------------------------

country, territory or government. As of the Closing Date, the following
countries or territories are “Sanctioned Countries”: Crimea, Cuba, Iran, North
Korea, Sudan and Syria.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including, without limitation, (a) any
Person listed in any applicable Sanctions-related list of designated Persons
maintained and published by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the U.S. Department of
Commerce, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in, or any Governmental Authority or governmental instrumentality of, a
Sanctioned Country or (c) any Person controlled by, or acting for the benefit of
or on behalf of, any such Person.

“Sanctions” means any applicable economic or trade sanctions enacted, imposed,
administered or enforced by the U.S. government (including the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the U.S. Department of Commerce), the United Nations Security Council,
the European Union, Her Majesty’s Treasury of the United Kingdom.

“Schrader Acquisition” is defined in the Preliminary Statements hereto.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“SD Guarantor” means SanDisk Technologies, Inc.

“Seagate Arbitration” means the arbitration between the Borrower and Seagate
Technology, LLC and related matters based on the actions initially filed by
Seagate Technology, LLC on October 4, 2006

“SEC Documents” means the Borrower SEC Documents and the Target SEC Documents.

“Secured Covenant Package” means the provisions, requirements, exceptions or
baskets described in Section 2.8(c), Section 2.14 and Article 6, other than
those that specifically state that they only apply during an Unsecured Covenants
Period.

“Secured Covenants Period” is defined in Section 9.12 hereof.

“Secured Covenant Reinstatement Event” means any day following a Collateral and
Guarantee Suspension Date on which (i) the Borrower’s corporate family rating
shall be less than the following from at least two of the following three
ratings agencies: (x) Ba2 from Moody’s, (y) BB from S&P and (z) BB from Fitch,
in each case, with a stable or better outlook or (ii) the Borrower notifies the
Administrative Agent in writing that it has elected to terminate a Collateral
and Guarantee Suspension Period.

“Secured Parties” has the meaning assigned to that term in the Security
Agreement.

“Security Agreement” means that certain Security Agreement, substantially in the
form of Exhibit I, dated as of the Escrow Release Date by and between the Loan
Parties party thereto and the Collateral Agent.

“Security Agreement Supplement” means an Assumption and Supplemental Security
Agreement in the form attached to the Security Agreement as Schedule F.

“Senior Managing Agents” means, collectively, DBS Bank Ltd., U.S. Bank N.A. and
Fifth Third Bank.

“Senior Notes” means, collectively, the Senior Secured Notes and the Senior
Unsecured Notes.

“Senior Notes Documents” means, collectively, the Senior Secured Notes Documents
and the Senior Unsecured Notes Documents.

 

-42-



--------------------------------------------------------------------------------

“Senior Notes Escrow Accounts” means the escrow accounts established pursuant to
the Senior Notes Escrow Agreements.

“Senior Notes Escrow Agreements” means the Senior Secured Notes Escrow Agreement
and the Senior Unsecured Notes Escrow Agreement.

“Senior Notes Offering Memorandum” means the Offering Memorandum dated as of
March 30, 2016 related to the offer and sale of the Senior Notes.

“Senior Secured Leverage Ratio” means, as of the date of determination thereof,
the ratio of (a) Consolidated Senior Secured Debt as of such date to
(b) Consolidated Adjusted EBITDA for the period of four (4) fiscal quarters then
most recently ended.

“Senior Secured Notes” means the $1,875 million aggregate principal amount of
7.375% Senior Secured Notes due 2023 of the Borrower including, as the same may
be amended, supplemented, waived or otherwise modified from time to time,
including any senior secured exchange notes issued in lieu thereof.

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
all other instruments, agreements and other documents evidencing or governing
the Senior Secured Notes or providing for any guarantee, obligation, security or
other right in respect thereof.

“Senior Secured Notes Escrow Agreement” means the Escrow Agreement dated as of
April 13, 2016, by and among Parent, the Trustee under the Senior Secured Notes,
SunTrust Bank, as escrow agent and SunTrust Bank as securities intermediary, as
such agreement is amended, modified, supplemented or restated from time to time.

“Senior Secured Notes Indenture” means the Indenture dated as of April 13, 2016,
under which the Senior Secured Notes are issued, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Senior Unsecured Notes” means the $3,350 million aggregate principal amount of
10.500% Senior Unsecured Notes due 2024 of the Borrower, as the same may be
amended, supplemented, waived or otherwise modified from time to time, including
any senior unsecured exchange notes issued in lieu thereof.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and all other instruments, agreements and other documents evidencing or
governing the Senior Unsecured Notes or providing for any guarantee, obligation,
security or other right in respect thereof.

“Senior Unsecured Notes Escrow Agreement” means the Escrow Agreement dated as of
April 13, 2016, by and among Parent, the Trustee under the Senior Unsecured
Notes, SunTrust Bank, as escrow agent and SunTrust Bank as securities
intermediary, as such agreement is amended, modified, supplemented or restated
from time to time.

“Senior Unsecured Notes Indenture” means the Indenture dated as of April 13,
2016, under which the Senior Unsecured Notes are issued, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

“Significant Subsidiary” means and includes each Subsidiary that is a Restricted
Subsidiary except any Restricted Subsidiary that does not have (together with
its Subsidiaries) (a) at any time, Consolidated Total Assets the book value of
which constitutes more than 2.50% of the book value of the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries at such time or
(b) consolidated net income in accordance with GAAP for any four (4) consecutive
fiscal quarters of the Borrower ending on or after July 3, 2015, that
constitutes more than 2.50% of the consolidated net income in accordance with
GAAP of the Borrower and its Restricted Subsidiaries during such period;
provided that at no time shall (A) the book value of the Consolidated Total
Assets of all Subsidiaries that are not Significant Subsidiaries equal or exceed
10.00% of the book value of the Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries or (B) the consolidated net income in accordance
with GAAP for any four (4)

 

-43-



--------------------------------------------------------------------------------

consecutive fiscal quarters of all such Subsidiaries that are not Significant
Subsidiaries ending on or after July 3, 2015 constitute more than 10.00% of the
consolidated net income in accordance with GAAP of the Borrower and its
Restricted Subsidiaries during such period.

“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 3.3(a)(vi) hereof, substantially in the form of Exhibit E to this
Agreement.

“Specified Acquisition Agreement Representations” is defined in Section 3.3(f)
hereof.

“specified date” has the meaning assigned to such term in the definition of the
term “Fiscal Quarter End Date.”

“Specified Representations” means the representations and warranties of the Loan
Parties set forth in the following sections of this Agreement: Section 5.2(i)
(solely with respect to organizational existence of the Loan Parties),
Section 5.3 (solely as it relates to (x) organizational power and authority of
the Loan Parties to duly authorize, execute, deliver and perform the Loan
Documents, (y) the due authorization, execution, delivery and enforceability of
the Loan Documents and (z) no conflicts of the Loan Documents (with respect to
the execution and delivery by the Borrower and the Guarantors of this Agreement,
the incurrence of indebtedness hereunder and the granting of the guarantees and
security interests hereunder) with the organizational documents of the Loan
Parties), Section 5.7, Section 5.13, Section 5.20, Section 5.21(c) and (x) for
purposes of Section 3.2(b), the first sentence of Section 5.22(a) of the
Original Loan Agreement and (y) for purposes of Section 3.3(b), Section 5.22 of
the Original Loan Agreement (other than the first sentence of Section 5.22(a)).

“Specified Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or the making of other investments pursuant to
which all or substantially all of the assets or stock of a Person (or any line
of business or division thereof) are acquired, (c) the disposition of all or
substantially all of the assets or stock of a Subsidiary (or any line of
business or division thereof), (d) any retirement or repayment of Indebtedness
or (e) any other event that by the terms of the Loan Documents requires Pro
Forma Compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a Pro Forma Basis or after giving Pro Forma Effect
thereto.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50.00% of the outstanding Voting
Stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one (1) or more other entities which are
themselves subsidiaries of such parent corporation or organization. Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
the Borrower or of any of its direct or indirect Subsidiaries.

“Swap Obligation” has the meaning assigned to that term in the definition of
“Excluded Swap Obligation.”

“Target” means the Target Company and its Subsidiaries.

“Target Company” is defined in the Preliminary Statements hereto.

“Target SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Target Company with the U.S. Securities and
Exchange Commission or furnished by Target Company to the U.S. Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934.

“Taxes” means all present or future taxes, levies, imposts, duties, deduction,
withholdings (including backup withholding), value added taxes, sales and use
taxes, assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term A Facility” means the credit facility for the Term A Loans described in
Section 2.1(a) hereof.

“Term A Lender” means any Lender holding all or a portion of the Term A
Facility.

 

-44-



--------------------------------------------------------------------------------

“Term A Loan” is defined in Section 2.1(a) hereof.

“Term A Loan Commitment” means, as to any Lender, the obligation of such Lender
to make Term A Loans on the Escrow Release Date pursuant to Section 2.1(a)
hereof, in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced pursuant to Section 2.10. The Borrower and
the Term A Lenders acknowledged and agreed that the Term A Loan Commitments of
the Term A Lenders aggregated $4,125.0 million as of the Closing Date.

“Term A-1 Facility” means the credit facility for the Term A-1 Loans described
in Section 2.1(i) hereof.

“Term A-1 Loan Commitment” means, with respect to a Lender, the agreement of
such Lender to exchange the entire principal amount of its Term A Loans (or such
lesser amount allocated to it by the Administrative Agent) for an equal
principal amount of Term A-1 Loans on the Amendment No. 7 Effective Date.

“Term A-1 Lender” means a Lender with an outstanding Term A-1 Loan Commitment or
an outstanding Term A-1 Loan.

“Term A-1 Loan” means an Additional Term A-1 Loan, a Loan that is deemed made
pursuant to Section 2.1(i) hereof or an Incremental Term A-1 Loan.

“Term A-1 Loan Percentage” means, for any Term A-1 Lender, the percentage held
by such Term A-1 Lender of the aggregate principal amount of all Term A-1 Loans
then outstanding.

“Term A-1 Note” is defined in Section 2.12(d) hereof.

“Term A-1 Termination Date” is defined in Section 2.7(a) hereof.

“Term B Facility” means the U.S. Term B-3 Facility.

“Term B Lender” means any Lender holding all or a portion of the Term B
Facility.

“Term B Loan” means the U.S. Term B-3 Loans.

“Term B Loan Commitment” means the U.S. Term B-3 Commitments.

“Term B Note” means the U.S. Term B-3 Notes.

“Term B Termination Date” means, as of any date, the U.S. Term B-3 Termination
Date.

“Term Commitment Increase” is defined in Section 2.14(a) hereof.

“Term Facilities” means, collectively, the Term A-1 Facility and the Term B
Facility.

“Term Loan Commitments” means, collectively, the Term A-1 Loan Commitments and
the Term B Loan Commitments.

“Term Loan Percentage” means any or all of the Term A-1 Loan Percentage and the
U.S. Term B-3 Loan Percentage, as the context requires.

“Term Loans” means, collectively, the Term A-1 Loans and the Term B Loans.

“Termination Date” is defined in the lead-in to Article 6 hereof.

“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) Indebtedness for
borrowed money payable to the seller in connection with such

 

-45-



--------------------------------------------------------------------------------

Acquisition, plus (c) the fair market value of any equity securities, including
any warrants or options therefor, delivered to the seller in connection with any
Acquisition, plus (d) the amount of Indebtedness assumed in connection with any
Acquisition.

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate amount of all Indebtedness under clauses (a), (c), (d) and (e) of such
definition (to the extent, in the case of clause (e), that such obligations are
funded obligations that have not been reimbursed within two (2) Business Days
following the funding thereof) of the Borrower and its Restricted Subsidiaries,
as determined on a consolidated basis in accordance with GAAP.

“tranche” is defined in Section 2.15(a) hereof.

“Transaction Expenses” means any fees, costs or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transactions (including OID).

“Transactions” means, collectively, (a) the transactions contemplated by this
Agreement and the other Loan Documents (including the entering into of the
Escrow Agreement, the funding of the Escrow Account and the release of funds
therefrom), (b) the Escrow Release Date Refinancing and the repurchase of the
Convertible Notes in connection with the Schrader Acquisition, (c) the Schrader
Acquisition and the other transactions to occur pursuant to or in connection
with the Acquisition Agreement, (d) the entry into the Senior Notes Documents
and the offering and issuance of the Senior Notes (including the entering into
of the Senior Notes Escrow Agreement, the funding of the Senior Notes Escrow
Account and the release of funds therefrom), (e) the entry into the Additional
Bridge Facility and the incurrence of Indebtedness thereunder, (f) the payment
of the Transaction Expenses and (g) the Intercompany Transactions and related
transactions.

“Treasury Regulations” means the regulations issued by the Internal Revenue
Service under the Code, as such regulations may be amended from time to time.

“UCC” means the Uniform Commercial Code or any successor provision thereof as in
effect from time to time (except as otherwise specified) in the State of New
York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 6.9 subsequent to the Escrow
Release Date and (b) any Subsidiary of an Unrestricted Subsidiary.

“Unsecured Covenant Package” means the provisions, requirements, exceptions or
baskets described in Section 2.8(c), Section 2.14 and Article 6, other than
those that specifically state that they only apply during an Secured Covenants
Period.

“Unsecured Covenants Period” is defined in Section 9.12 hereof.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

“U.S. Tax Compliance Certificate” is defined in Section 10.1(c) hereof.

 

-46-



--------------------------------------------------------------------------------

“U.S. Term B Facility” means the credit facility for the U.S. Term B Loans
described in Section 2.1(b) hereof.

“U.S. Term B Lender” means any Lender holding all or a portion of the U.S. Term
B Facility.

“U.S. Term B Loan” is defined in Section 2.1(b) hereof.

“U.S. Term B Loan Commitment” means, as to any Lender, the obligation of such
Lender to make U.S. Term B Loans hereunder in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced pursuant to
Section 2.10. The Borrower and the U.S. Term B Lenders acknowledged and agreed
that the U.S. Term B Loan Commitments of the U.S. Term B Lenders aggregated
$3,750.0 million as of the Closing Date.

“U.S. Term B-1 Commitment” means, with respect to a Lender, the agreement of
such Lender to exchange the entire principal amount of its U.S. Term B Loans (or
such lesser amount allocated to it by the Administrative Agent) for an equal
principal amount of U.S. Term B-1 Loans on the Amendment No. 1 Effective Date.

“U.S. Term B-1 Lender” means a Lender with an outstanding U.S. Term B-1
Commitment or an outstanding U.S. Term B-1 Loan.

“U.S. Term B-1 Loan” means an Additional U.S. Term B-1 Loan or a Loan that is
deemed made pursuant to Section 2.1(d) hereof.

“U.S. Term B-2 Commitment” means, with respect to a Lender, the agreement of
such Lender to exchange the entire principal amount of its U.S. Term B-1 Loans
(or such lesser amount allocated to it by the Administrative Agent) for an equal
principal amount of U.S. Term B-2 Loans on the Amendment No. 3 Effective Date.

“U.S. Term B-2 Lender” means a Lender with an outstanding U.S. Term B-2
Commitment or an outstanding U.S. Term B-2 Loan.

“U.S. Term B-2 Loan” means an Additional U.S. Term B-2 Loan or a Loan that is
deemed made pursuant to Section 2.1(d) hereof.

“U.S. Term B-3 Commitment” means, with respect to a Lender, the agreement of
such Lender to exchange the entire principal amount of its U.S. Term B-2 Loans
(or such lesser amount allocated to it by the Administrative Agent) for an equal
principal amount of U.S. Term B-3 Loans on the Amendment No. 5 Effective Date.

“U.S. Term B-3 Facility” means the credit facility for the U.S. Term B-3 Loans
described in Section 2.1(h) hereof.

“U.S. Term B-3 Lender” means a Lender with an outstanding U.S. Term B-3
Commitment or an outstanding U.S. Term B-3 Loan.

“U.S. Term B-3 Loan” means an Additional U.S. Term B-3 Loan or a Loan that is
deemed made pursuant to Section 2.1(h) hereof.

“U.S. Term B-3 Loan Percentage” means, for any U.S. Term B-3 Lender, the
percentage held by such U.S. Term B-3 Lender of the aggregate principal amount
of all U.S. Term B-3 Loans then outstanding.

“U.S. Term B-3 Note” is defined in Section 2.12(d) hereof.

“U.S. Term B-3 Termination Date” is defined in Section 2.7(b) hereof.

“Voting Stock” of any Person means capital stock, shares or other Equity
Interests of any class or classes (however designated) having ordinary power for
the election of directors or other similar governing body of such

 

-47-



--------------------------------------------------------------------------------

Person (including, without limitation, general partners of a partnership), other
than stock, shares or other Equity Interests having such power only by reason of
the happening of a contingency.

“WDC Guarantor” means a Guarantor that is a Subsidiary of the Borrower as of the
Closing Date.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness multiplied by the amount of such payment; by

(b) the sum of all such payments.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares and shares held by a resident of the jurisdiction, in each case, as
required by law) or other Equity Interests are owned by any one (1) or more of
the Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Interpretation. With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document:

(a) Terms Generally. The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. The words “herein,” “hereto,”
“hereof” and “hereunder” and words of similar import when used in any Loan
Document shall refer to such Loan Document as a whole and not to any particular
provision thereof. Unless otherwise specified therein, references in a
particular agreement to an Exhibit, Schedule, Article, Section, clause or
sub-clause refer to the appropriate Exhibit or Schedule to, or Article, Section,
clause or sub-clause in, such agreement. The term “including” is by way of
example and not limitation. The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form. Any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.” The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. Unless the context requires
otherwise, any definition of or reference to any agreement, instrument or other
document herein or in any Loan Document shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified, extended, refinanced
or replaced (subject to any restrictions or qualifications on such amendments,
restatements, amendment and restatements, supplements or modifications,
extensions, refinancings or replacements set forth herein or in any other Loan
Document). All terms that are used in this Agreement or any other Loan Document
which are defined in the UCC of the State of New York shall have the same
meanings herein as such terms are defined in the New York UCC, unless this
Agreement or such other Loan Document shall otherwise specifically provide.

(b) Times of Day. All references to time of day herein are references to New
York City, New York time unless otherwise specifically provided.

 

-48-



--------------------------------------------------------------------------------

(c) Accounting Terms; GAAP. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP, (a) except
as otherwise provided herein in the definition of “Capital Lease” and
(b) without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities by the Borrower or any Subsidiary at “fair
value,” as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Account Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

Section 1.3 Certain Determinations.

(a) In calculating the Leverage Ratio and/or the Senior Secured Leverage Ratio
for purposes of determining the permissibility of any incurrence of Indebtedness
hereunder, including under the Ratio-Based Incremental Amount, with respect to
the amount of any Indebtedness incurred in reliance on a provision of this
Agreement that does not require compliance with a Leverage Ratio and/or Senior
Secured Leverage Ratio test (any such amounts, the “Fixed Amounts”) which is
incurred substantially concurrently with any Indebtedness incurred in reliance
on a provision of this Agreement that requires compliance with a Leverage Ratio
and/or Senior Secured Leverage Ratio test, it is understood and agreed that the
Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of Indebtedness for purposes of such Leverage Ratio and/or Senior
Secured Leverage Ratio test; provided that notwithstanding the foregoing, any
provision of this Agreement requiring Pro Forma Compliance with Section 6.22 (or
any part thereof), including in connection with a transaction, such as a
Permitted Acquisition, must be satisfied on a Pro Forma Basis, including for the
incurrence of Indebtedness, regardless of the provision under which such
Indebtedness is or will be incurred.

(b) Notwithstanding anything to the contrary herein, financial ratios and tests
(including the Leverage Ratio, the Senior Secured Leverage Ratio and the ratio
of Consolidated Adjusted EBITDA to Interest Expense (and the components of each
of the foregoing) and the amount of Consolidated Total Assets, but excluding
Excess Cash Flow (and the components of each of the foregoing)) contained in
this Agreement that are calculated with respect to any test period shall be
calculated on a Pro Forma Basis.

Section 1.4 Change in Accounting Principles. If, after the Closing Date, there
shall occur any change in GAAP (except as otherwise provided herein in the
definition of “Capital Lease”) from those used in the preparation of the
financial statements referred to in Section 6.1 hereof and such change shall
result in a change in the method of calculation of any financial covenant,
standard or term found in this Agreement, either the Borrower or the Required
Lenders may by notice to the Lenders and the Borrower, respectively, require
that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and term so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Restricted
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with Section 1.3(b), financial covenants (and all related defined
terms) shall be computed and determined in accordance with GAAP in effect prior
to such change in accounting principles. Without limiting the generality of the
foregoing, the Borrower shall neither be deemed to be in compliance with any
covenant hereunder nor out of compliance with any covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the Closing Date.

Section 1.5 Currency Generally.

(a) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent to appropriately reflect a

 

-49-



--------------------------------------------------------------------------------

change in currency of any country, the adoption of the Euro by any member state
of the European Union and any relevant market convention or practice relating to
such change in currency or relating to the Euro.

(b) [Reserved].

(c) [Reserved].

ARTICLE 2. THE LOAN FACILITIES.

Section 2.1 The Term Loans.

(a) Subject to the terms and conditions set forth herein, each Term A Lender
agrees, severally and not jointly, to and shall make a term loan (each
individually, a “Term A Loan” and, collectively, the “Term A Loans”) in Dollars
to the Borrower on the Escrow Release Date in a principal amount not to exceed
such Term A Lender’s Term A Loan Commitment. As provided in Section 2.5(a) and
subject to the terms hereof, the Borrower may elect that the Term A Loans
comprising the Borrowing hereunder of Term A Loans be either Base Rate Loans or
Eurodollar Loans.

(b) Subject to the terms and conditions set forth herein, each U.S. Term B
Lender agrees, severally and not jointly, to and shall make a term loan (each
individually, a “U.S. Term B Loan” and, collectively, the “U.S. Term B Loans”)
in Dollars to the Borrower on the Closing Date in a principal amount not to
exceed such U.S. Term B Lender’s U.S. Term B Loan Commitment. As provided in
Section 2.5(a) and subject to the terms hereof, the Borrower may elect that the
U.S. Term B Loans comprising the Borrowing hereunder of U.S. Term B Loans be
either Base Rate Loans or Eurodollar Loans.

(c) [Reserved].

(d) Subject to the terms and conditions set forth herein and in Amendment No. 1,
each Rollover U.S. Term B Lender severally agrees to exchange its Exchanged U.S.
Term B Loans for a like principal amount of U.S. Term B-1 Loans on the Amendment
No. 1 Effective Date. Subject to the terms and conditions set forth herein and
in Amendment No. 1, each Additional U.S. Term B-1 Lender severally agrees to
make an Additional U.S. Term B-1 Loan to the Borrower on the Amendment No. 1
Effective Date in the principal amount equal to its Additional U.S. Term B-1
Commitment on the Amendment No. 1 Effective Date. The Borrower shall prepay the
Non-Exchanged U.S. Term B Loans with a like amount of the gross proceeds of the
Additional U.S. Term B-1 Loans, concurrently with the receipt thereof. The
Borrower shall pay to the U.S. Term B Lenders immediately prior to the
effectiveness of Amendment No. 1 all accrued and unpaid interest on the U.S.
Term B Loans to, but not including, the Amendment No. 1 Effective Date on such
Amendment No. 1 Effective Date. The U.S. Term B-1 Loans shall have the same
terms as the U.S. Term B Loans as set forth in this Agreement and Loan Documents
before giving effect to Amendment No. 1, except as modified by Amendment No. 1;
it being understood that the U.S. Term B-1 Loans (and all principal, interest
and other amounts in respect thereof) will constitute “Obligations” under this
Agreement and the other Loan Documents and shall have the same rights and
obligations under this Agreement and Loan Documents as the U.S. Term B Loans
prior to the Amendment No. 1 Effective Date. As provided in Section 2.5(a) and
subject to the terms hereof, the Borrower may elect that the U.S. Term B-1 Loans
comprising the Borrowing hereunder of U.S. Term B-1 Loans be either Base Rate
Loans or Eurodollar Loans.

(e) [Reserved].

(f) Subject to the terms and conditions set forth herein and in Amendment No. 3,
each Rollover U.S. Term B-1 Lender severally agrees to exchange its Exchanged
U.S. Term B-1 Loans for a like principal amount of U.S. Term B-2 Loans on the
Amendment No. 3 Effective Date. Subject to the terms and conditions set forth
herein and in Amendment No. 3, each Additional U.S. Term B-2 Lender severally
agrees to make an Additional U.S. Term B-2 Loan to the Borrower on the Amendment
No. 3 Effective Date in the principal amount equal to its Additional U.S. Term
B-2 Commitment on the Amendment No. 3 Effective Date. The Borrower shall prepay
the Non-Exchanged U.S. Term B-1 Loans with a like amount of the gross proceeds
of the Additional U.S. Term B-2 Loans, concurrently with the receipt thereof.
The Borrower shall pay to the U.S. Term B-1 Lenders immediately prior to the

 

-50-



--------------------------------------------------------------------------------

effectiveness of Amendment No. 3 all accrued and unpaid interest on the U.S.
Term B-1 Loans to, but not including, the Amendment No. 3 Effective Date on such
Amendment No. 3 Effective Date. The U.S. Term B-2 Loans shall have the same
terms as the U.S. Term B-1 Loans as set forth in this Agreement and Loan
Documents before giving effect to Amendment No. 3, except as modified by
Amendment No. 3; it being understood that the U.S. Term B-2 Loans (and all
principal, interest and other amounts in respect thereof) will constitute
“Obligations” under the Loan Agreement and the other Loan Documents and shall
have the same rights and obligations under this Agreement and Loan Documents as
the U.S. Term B-1 Loans prior to the Amendment No. 3 Effective Date. As provided
in Section 2.5(a) and subject to the terms hereof, the Borrower may elect that
the U.S. Term B-2 Loans comprising the Borrowing hereunder of U.S. Term B-2
Loans be either Base Rate Loans or Eurodollar Loans.

(g) [Reserved].

(h) Subject to the terms and conditions set forth herein and in Amendment No. 5,
each Rollover U.S. Term B-2 Lender severally agrees to exchange its Exchanged
U.S. Term B-2 Loans for a like principal amount of U.S. Term B-3 Loans on the
Amendment No. 5 Effective Date. Subject to the terms and conditions set forth
herein and in Amendment No. 5, each Additional U.S. Term B-3 Lender severally
agrees to make an Additional U.S. Term B-3 Loan to the Borrower on the Amendment
No. 5 Effective Date in the principal amount equal to its Additional U.S. Term
B-3 Commitment on the Amendment No. 5 Effective Date. The Borrower shall prepay
the Non-Exchanged U.S. Term B-2 Loans with a like amount of the gross proceeds
of the Additional U.S. Term B-3 Loans, concurrently with the receipt thereof.
The Borrower shall pay to the U.S. Term B-2 Lenders immediately prior to the
effectiveness of Amendment No. 5 all accrued and unpaid interest on the U.S.
Term B-2 Loans to, but not including, the Amendment No. 5 Effective Date on such
Amendment No. 5 Effective Date. The U.S. Term B-3 Loans shall have the same
terms as the U.S. Term B-2 Loans as set forth in this Agreement and Loan
Documents before giving effect to Amendment No. 5, except as modified by
Amendment No. 5; it being understood that the U.S. Term B-3 Loans (and all
principal, interest and other amounts in respect thereof) will constitute
“Obligations” under this Agreement and the other Loan Documents and shall have
the same rights and obligations under this Agreement and Loan Documents as the
U.S. Term B-2 Loans prior to the Amendment No. 5 Effective Date. As provided in
Section 2.5(a) and subject to the terms hereof, the Borrower may elect that the
U.S. Term B-3 Loans comprising the Borrowing hereunder of U.S. Term B-3 Loans be
either Base Rate Loans or Eurodollar Loans.

(i) Subject to the terms and conditions set forth herein and in Amendment No. 7,
each Rollover Term A Lender severally agrees to exchange its Exchanged Term A
Loans for a like principal amount of Term A-1 Loans on the Amendment No. 7
Effective Date. Subject to the terms and conditions set forth herein and in
Amendment No. 7, each Additional Term A-1 Lender severally agrees to make an
Additional Term A-1 Loan (which shall be considered an increase to (and part of)
the Term A-1 Loans) to the Borrower on the Amendment No. 7 Effective Date in the
principal amount equal to its Additional Term A-1 Commitment on the Amendment
No. 7 Effective Date. The Borrower shall prepay the Non-Exchanged Term A Loans
with a like amount of the gross proceeds of the Additional Term A-1 Loans,
concurrently with the receipt thereof. The Borrower shall pay to the Term A
Lenders immediately prior to the effectiveness of Amendment No. 7 all accrued
and unpaid interest on the Term A Loans to, but not including, the Amendment
No. 7 Effective Date on such Amendment No. 7 Effective Date. The Term A-1 Loans
shall have the terms set forth in this Agreement and Loan Documents, including
as modified by Amendment No. 7; it being understood that the Term A-1 Loans (and
all principal, interest and other amounts in respect thereof) will constitute
“Obligations” under this Agreement and the other Loan Documents. As provided in
Section 2.5(a) and subject to the terms hereof, the Borrower may elect that the
Term A-1 Loans comprising the Borrowing hereunder of Term A-1 Loans be either
Base Rate Loans or Eurodollar Loans.

(j) Subject to the terms and conditions set forth herein and in Amendment No. 7,
each Incremental Term A-1 Lender severally agrees to make an Incremental Term
A-1 Loan to the Borrower on the Amendment No. 7 Effective Date in the principal
amount equal to its Incremental Term A-1 Commitment on the Amendment No. 7
Effective Date. The Incremental Term A-1 Loans shall be considered an increase
to (and part of) the Term A-1 Loans. As provided in Section 2.5(a) and subject
to the terms hereof, the Borrower may elect that the Incremental Term A-1 Loans
comprising the Borrowing hereunder of Incremental Term A-1 Loans be either Base
Rate Loans or Eurodollar Loans.

(k) Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

 

-51-



--------------------------------------------------------------------------------

Section 2.2 Revolving Credit Commitments. Prior to the Revolving Credit
Termination Date, each Revolving Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make revolving loans (each
individually a “Revolving Loan” and, collectively, the “Revolving Loans”) in
Dollars to the Borrower from time to time during the period from the Escrow
Release Date to the Revolving Credit Termination Date up to the amount of such
Lender’s Revolving Credit Commitment in effect at such time; provided, however,
that the sum of the aggregate principal amount of Revolving Loans and L/C
Obligations at any time outstanding shall not exceed the sum of the total
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 2.5(a), and subject to the terms
hereof, the Borrower may elect that each Borrowing of Revolving Loans be either
Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.

Section 2.3 Letters of Credit.

(a) General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Facility, commencing with the Escrow Release Date, the L/C Issuers
shall issue standby and documentary letters of credit (each a “Letter of
Credit”) for the Borrower’s account and/or its Subsidiaries’ account (provided
that each shall be jointly and severally liable) in an aggregate undrawn face
amount up to the L/C Sublimit; provided, however, that the sum of the Revolving
Loans and L/C Obligations at any time outstanding shall not exceed the sum of
all Revolving Credit Commitments in effect at such time; and provided further
that (i) no L/C Issuer shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, the aggregate L/C Obligations in
respect of Letters of Credit issued by such L/C Issuer would exceed the amount
stipulated for it in the definition of “L/C Issuer” (such amount, such L/C
Issuer’s “Letter of Credit Commitment”), (ii) Credit Suisse AG, Cayman Islands
Branch, Royal Bank of Canada and their respective Affiliates shall not be
obligated to issue any documentary Letters of Credit and (iii) no L/C Issuer
shall be required to issue any Letter of Credit if doing so would result in the
aggregate Revolving Loans and Letters of Credit extended by such L/C Issuer to
exceed its Revolving Credit Commitment. Each Revolving Lender shall be obligated
to reimburse the L/C Issuers for such Revolving Lender’s Revolver Percentage of
the amount of each drawing under a Letter of Credit and, accordingly, each
Letter of Credit shall constitute usage of the Revolving Credit Commitment of
each Revolving Lender pro rata in an amount equal to its Revolver Percentage of
the L/C Obligations then outstanding. The Borrower may, at any time and from
time to time, reduce the Letter of Credit Commitment of any L/C Issuer with the
consent of such L/C Issuer; provided that the Borrower shall not reduce the
Letter of Credit Commitment of any L/C Issuer if, after giving effect of such
reduction, the conditions set forth in clauses (i) and (iii) above shall not be
satisfied. Notwithstanding anything to the contrary provided in this Agreement,
each letter of credit listed on Schedule 2.3(a) (each, an “Existing Letter of
Credit”) shall be deemed issued under this Agreement from and after the
Amendment No. 7 Effective Date.

(b) Applications. At any time after the Escrow Release Date and before the
Revolving Credit Termination Date, the L/C Issuers shall, at the request of the
Borrower, issue one (1) or more Letters of Credit in Dollars, in form and
substance acceptable to the applicable L/C Issuer, with expiration dates no
later than the earlier of (i) 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or (ii) five (5) Business Days prior to the Revolving Credit Termination Date,
in an aggregate face amount as requested by the Borrower subject to the
limitations set forth in clause (a) of this Section 2.3, upon the receipt of a
duly executed application for the relevant Letter of Credit in the form then
customarily prescribed by the applicable L/C Issuer for the Letter of Credit
requested (each an “Application”); provided that any Letter of Credit with a
12-month tenor may provide for the renewal thereof for additional 12-month
periods (which shall in no event extend beyond the date referred to in clause
(ii) above, unless an L/C Backstop has been provided to the L/C Issuers
thereof). Notwithstanding anything contained in any Application to the contrary:
(i) the Borrower shall pay fees in connection with each Letter of Credit as set
forth in Section 2.13(b) hereof, and (ii) if the applicable L/C Issuer is not
timely reimbursed for the amount of any drawing under a Letter of Credit as
required pursuant to clause (c) of this Section 2.3, the Borrower’s obligation
to reimburse such L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid to but excluding the date of reimbursement by the Borrower at a rate per
annum equal to the sum of 2.00% plus the Applicable Margin plus the Base Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed). Without limiting the
foregoing, each L/C Issuer’s obligation to

 

-52-



--------------------------------------------------------------------------------

issue a Letter of Credit or increase the amount of a Letter of Credit is subject
to the terms or conditions of this Agreement (including the conditions set forth
in Section 3.1 and the other terms of this Section 2.3).

(c) The Reimbursement Obligations. Subject to Section 2.3(b) hereof, the
Borrower shall reimburse the applicable L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) by no later than (x) 2:00 p.m.
(New York time) on the Business Day after the date of such payment by such L/C
Issuer under a Letter of Credit, if the Borrower has been informed of such
drawing by the applicable L/C Issuer on or before 10:00 a.m. (New York time) on
the date of the payment of such drawing, or (y) if notice of such drawing is
given to the Borrower after 10:00 a.m. (New York time) on the date of the
payment of such drawing, reimbursement shall be made within two Business Days
following the date of the payment of such drawing, by the end of such day, in
all instances in immediately available funds at the Administrative Agent’s
principal office in New York, New York or such other office as the
Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the applicable
L/C Issuer such amount(s) in like funds. If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.3(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.3(d) below. In addition, for the benefit of the Administrative Agent,
the L/C Issuers and each Lender, the Borrower agrees that, notwithstanding any
provision of any Application, its obligations under this Section 2.3(c) and each
Application shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
Applications, under all circumstances whatsoever, and irrespective of any claim
or defense that the Borrower may otherwise have against the Administrative
Agent, the L/C Issuers or any Lender, including without limitation (i) any lack
of validity or enforceability of any Loan Document; (ii) any amendment or waiver
of or any consent to departure from all or any of the provisions of any Loan
Document; (iii) the existence of any claim of set-off the Borrower may have at
any time against a beneficiary of a Letter of Credit (or any Person for whom a
beneficiary may be acting), the Administrative Agent, the L/C Issuers, any
Lender or any other Person, whether in connection with this Agreement, another
Loan Document, the transaction related to the Loan Document or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(v) payment by the Administrative Agent or an L/C Issuer under a Letter of
Credit against presentation to the Administrative Agent or an L/C Issuer of a
draft or certificate that does not comply with the terms of the Letter of
Credit; provided that the Administrative Agent’s or an L/C Issuer’s
determination that documents presented under the Letter of Credit complied with
the terms thereof did not constitute gross negligence, bad faith or willful
misconduct of the Administrative Agent or an L/C Issuer (as determined by the
final, non-appealable judgment of a court of competent jurisdiction); or
(vi) any other act or omission to act or delay of any kind by the Administrative
Agent or an L/C Issuer, any Lender or any other Person or any other event or
circumstance whatsoever that might, but for the provisions of this
Section 2.3(c), constitute a legal or equitable discharge of the Borrower’s
obligations hereunder or under an Application.

(d) The Participating Interests. Each Revolving Lender (other than the Lender
acting as L/C Issuer) severally and not jointly agrees to purchase from the L/C
Issuers, and each L/C Issuer hereby agrees to sell to each such Revolving Lender
(a “Participating Lender”), an undivided participating interest (a
“Participating Interest”) to the extent of its Revolver Percentage in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the L/C
Issuers. Upon the Borrower’s failure to pay any Reimbursement Obligation on the
date and at the time required, or if an L/C Issuer is required at any time to
return to the Borrower or to a trustee, receiver, liquidator, custodian or other
Person any portion of any payment of any Reimbursement Obligation, each
Participating Lender shall, not later than the Business Day it receives a
certificate in the form of Exhibit A hereto from such L/C Issuer (with a copy to
the Administrative Agent) to such effect, if such certificate is received before
12:00 noon, or not later than 12:00 noon the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of such L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid Reimbursement Obligation together with
interest on such amount accrued from the date such L/C Issuer made the related
payment to the date of such payment by such Participating Lender at a rate per
annum equal to: (i) from the date such L/C Issuer made the related payment to
the date two (2) Business Days after payment by such Participating Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, the Base
Rate in effect for each such day. Each such Participating Lender shall, after

 

-53-



--------------------------------------------------------------------------------

making its appropriate payment, be entitled to receive its Revolver Percentage
of each payment received in respect of the relevant Reimbursement Obligation and
of interest paid thereon, with each L/C Issuer retaining its Revolver Percentage
thereof as a Revolving Lender hereunder.

The several obligations of the Participating Lenders to the L/C Issuers under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuers, the Administrative Agent, any Lender or any other
Person. Without limiting the generality of the foregoing, such obligations shall
not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Revolving Lender, and each
payment by a Participating Lender under this Section 2.3 shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuers (to the extent not
reimbursed by the Borrower and without relieving the Borrower of its obligation
to do so) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except as a result
from any L/C Issuer’s gross negligence or willful misconduct as determined by
the final, non-appealable judgment of a court of competent jurisdiction) that
such L/C Issuer may suffer or incur in connection with any Letter of Credit
issued by it. The obligations of the Participating Lenders under this
Section 2.3(e) and all other parts of this Section 2.3 shall survive termination
of this Agreement and of all Applications, Letters of Credit, and all drafts and
other documents presented in connection with drawings thereunder.

(f) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
three (3) Business Days’ advance written notice to the Administrative Agent and
the applicable L/C Issuer (or such lesser notice as the Administrative Agent and
the L/C Issuers may agree in their sole discretion) of each request for the
issuance of a Letter of Credit, each such notice to be accompanied by a properly
completed and executed Application for the requested Letter of Credit and, in
the case of an extension or amendment or an increase in the amount of a Letter
of Credit, a written request therefor, in a form acceptable to the
Administrative Agent and the applicable L/C Issuer, in each case, together with
the fees called for by this Agreement. The L/C Issuers shall promptly notify the
Administrative Agent and the Lenders of the issuance, extension or amendment of
a Letter of Credit.

(g) Conflict with Application. In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of this
Agreement shall control.

(h) Existing Letters of Credit. Letters of credit of the Borrower, the Target
Company and their respective Subsidiaries outstanding on the Escrow Release
Date, if any, and set forth on Schedule 2.3(a) of the Original Loan Agreement
shall be deemed issued under the Revolving Facility to the extent the applicable
letter of credit issuer under such facility is an L/C Issuer under the Revolving
Facility.

(i) Resignation or Replacement of L/C Issuer. An L/C Issuer may resign as an L/C
Issuer hereunder at any time upon at least thirty (30) days’ prior written
notice to the Lenders, the Administrative Agent and the Borrower. An L/C Issuer
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced L/C Issuer and the successor L/C Issuer. The
Administrative Agent shall notify the Lenders of any such replacement of an L/C
Issuer. At the time any such resignation or replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
L/C Issuer pursuant to Section 2.13(b). From and after the effective date of any
such resignation or replacement, (i) the successor L/C Issuer shall have all the
rights and obligations of the replaced L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the resignation or replacement of an L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of such L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement but shall not be required to issue additional Letters
of Credit.

 

-54-



--------------------------------------------------------------------------------

(j) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent designate additional Lenders as an L/C Issuer each of which
agrees (in its sole discretion) to act in such capacity and is reasonably
satisfactory to the Administrative Agent. Each such additional L/C Issuer shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an L/C Issuer hereunder for all purposes.

(k) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit issued under such tranche, then (i) if
one (1) or more other tranches of Revolving Credit Commitments in respect of
which the maturity date shall not have occurred are then in effect, (x) the
outstanding Revolving Loans shall be repaid pursuant to Section 2.7(d) on such
maturity date to the extent and in an amount sufficient to permit the
reallocation of the Letter of Credit Usage relating to the outstanding Letters
of Credit contemplated by clause (y) below and (y) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make payments in respect thereof pursuant to Section 2.3(d)) under (and ratably
participated in by Revolving Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the Revolving Credit
Commitments in respect of such non-terminating tranches at such time (it being
understood that (1) the participations therein of Revolving Lenders under the
maturing tranche shall be correspondingly released and (2) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), but without
limiting the obligations with respect thereto, the Borrower shall provide an L/C
Backstop with respect to any such Letter of Credit in a manner reasonably
satisfactory to the applicable L/C Issuer. If, for any reason, such L/C Backstop
is not provided or the reallocation does not occur, the Revolving Lenders under
the maturing tranche shall continue to be responsible for their participating
interests in the Letters of Credit; provided that, notwithstanding anything to
the contrary contained herein, upon any subsequent repayment of the Revolving
Loans, the reallocation set forth in clause (i) shall automatically and
concurrently occur to the extent of such repayment (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Credit Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Revolving Lenders in
any Letter of Credit issued before such maturity date. Commencing with the
maturity date of any tranche of Revolving Credit Commitments, the L/C Sublimit
under any tranche of Revolving Credit Commitments that has not so then matured
shall be as agreed with such Revolving Lenders; provided that in no event shall
such sublimit be less than the sum of (x) the Letter of Credit Usage with
respect to the Revolving Lenders under such extended tranche immediately prior
to such maturity date and (y) the face amount of the Letters of Credit
reallocated to such tranche of Revolving Credit Commitments pursuant to clause
(i) of the first sentence of this clause (k) (assuming Revolving Loans are
repaid in accordance with clause (i)(x)).

(l) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of an L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where L/C Issuer or the beneficiary is located, the practice stated
in the ISP, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade—International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

Section 2.4 Applicable Interest Rates.

(a) Term Base Rate Loans. Each Term Loan that is a Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
360 days (or, at times when the Base Rate is based on the Prime Rate, 365 or 366
days, as the case may be) and the actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or created by conversion from
a Eurodollar Loan until, but excluding, the date of repayment thereof at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from

 

-55-



--------------------------------------------------------------------------------

time to time in effect, payable in arrears on each Fiscal Quarter End Date and
at maturity (whether by acceleration or otherwise).

(b) Term Eurodollar Loans. Each Term Loan that is a Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or, in the case of a Eurodollar Loan denominated in Dollars,
created by conversion from a Base Rate Loan until, but excluding, the date of
repayment thereof at a rate per annum equal to the sum of the Applicable Margin
plus in the case of a Eurodollar Loan denominated in Dollars, the Adjusted LIBOR
applicable for such Interest Period, payable in arrears on the last day of the
Interest Period and at maturity (whether by acceleration or otherwise), and, if
the applicable Interest Period is longer than three (3) months, on each day
occurring every three (3) months after the commencement of such Interest Period.

(c) Revolving Base Rate Loans. Each Revolving Loan that is a Base Rate Loan made
or maintained by a Lender shall bear interest (computed on the basis of a year
of 360 days (or, at times when the Base Rate is based on the Prime Rate, 365 or
366 days, as the case may be) and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or created by
conversion from a Eurodollar Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect, payable in arrears on each Fiscal Quarter
End Date and at maturity (whether by acceleration or otherwise).

(d) Revolving Eurodollar Loans. Each Revolving Loan that is a Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable in arrears on the last day of the Interest Period and at
maturity (whether by acceleration or otherwise), and, if the applicable Interest
Period is longer than three (3) months, on each day occurring every three
(3) months after the commencement of such Interest Period.

(e) Default Rate. While any Event of Default under Section 7.1(a) (with respect
to the late payment of principal, interest, Reimbursement Obligations or fees),
or, with respect to the Borrower, Section 7.1(j) or (k) exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the overdue amounts of all
Loans, Reimbursement Obligations, interest or fees owing hereunder by it at a
rate equal to 2.00% per annum plus (i) in the case of Loans, the interest rate
otherwise applicable thereto and (ii) otherwise, the rate applicable to
Revolving Loans that are Base Rate Loans. Such interest shall be paid on demand
subject, except in the case of any Event of Default under Section 7.1(j) or (k),
to the request of the Administrative Agent at the request or with the consent of
the Required Lenders.

(f) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Revolving Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

Section 2.5 Manner of Borrowing Loans and Designating Applicable Interest Rates.

(a) Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than: (i) 1:00 p.m. (New York time) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Loans that are Eurodollar Loans denominated in
Dollars (or in the case of any Borrowing of Loans that are Eurodollar Loans
denominated in Dollars on the Closing Date or the Escrow Release Date, 1:00 p.m.
(New York time) at least two (2) Business Days prior to such date), (ii)
[reserved] and (iii) 1:00 p.m. (New York time) on the date the Borrower requests
the Lenders to advance a Borrowing of Loans that are Base Rate Loans. The Loans
included in each Borrowing of Loans shall bear interest initially at the type of
rate specified in such notice. Thereafter, with respect to Base Rate Loans and
Eurodollar Loans that are denominated in Dollars, the Borrower may from time to
time elect to change or continue the type of interest rate borne by each
Borrowing of Loans or, subject to Section 2.6 hereof, a portion thereof, as
follows: (i) if such Borrowing of Loans is

 

-56-



--------------------------------------------------------------------------------

of Eurodollar Loans, on the last day of the Interest Period applicable thereto,
the Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing of Loans is of Base Rate Loans, on any Business Day, the Borrower may
convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period or Interest Periods specified by the Borrower. The Borrower shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing of Loans to the Administrative Agent by telephone or telecopy (which
notice shall be irrevocable (other than in the case of any notice given in
respect of the Escrow Release Date, which may be conditioned upon the
consummation of the Schrader Acquisition) once given and, if by telephone, shall
be promptly confirmed in writing), substantially in the form attached hereto as
Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent. Notice of the continuation of a Borrowing of Loans that
are Eurodollar Loans for an additional Interest Period or of the conversion of
part or all of a Borrowing of Loans that are Base Rate Loans into Eurodollar
Loans must be given by no later than 1:00 p.m. (New York time) at least three
(3) Business Days before the date of the requested continuation or conversion of
a Borrowing of Loans that are denominated in Dollars. All notices concerning the
advance, continuation or conversion of a Borrowing of Loans shall specify the
date of the requested advance, continuation or conversion of a Borrowing of
Loans (which shall be a Business Day), the amount of the requested Borrowing to
be advanced, continued or converted, the type of Loans (Base Rate Loans or
Eurodollar Loans) to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurodollar Loans, the Interest Period
applicable thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Borrowing of Eurodollar Loans,
the Borrower shall be deemed to have selected an Interest Period of one
(1) month’s duration. The Borrower agrees that the Administrative Agent may rely
on any such telephonic or telecopy notice given by any person the Administrative
Agent in good faith believes is an Authorized Representative without the
necessity of independent investigation (the Borrower hereby indemnifies the
Administrative Agent from any liability or loss ensuing from such reliance) and,
in the event any such notice by telephone conflicts with any written
confirmation, such telephonic notice shall govern if the Administrative Agent
has acted in reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Borrower received
pursuant to Section 2.5(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each Lender of the interest rate applicable thereto promptly after
the Administrative Agent has made such determination.

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions. If
the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Loans that are Eurodollar Loans before the last day
of its then current Interest Period within the period required by Section 2.5(a)
and such Borrowing is not prepaid in accordance with Section 2.8(a) or (b), such
Borrowing shall, at the end of the Interest Period applicable thereto,
automatically be converted into a Borrowing of Base Rate Loans (unless such
Borrowing is a Borrowing of Term B Loans, in which case such Term B Loans shall
be continued as a Eurodollar Loan with an Interest Period of one month). In the
event the Borrower fails to give notice pursuant to Section 2.5(a) of a
Borrowing of Loans equal to the amount of a Reimbursement Obligation and has not
notified the Administrative Agent by 1:00 p.m. (New York time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, the Borrower shall
be deemed to have requested a Borrowing of Loans that are Base Rate Loans on
such day in the amount of the Reimbursement Obligation then due, which
Borrowing, if otherwise available hereunder, shall be applied to pay the
Reimbursement Obligation then due.

(d) Disbursement of Loans. Not later than 2:00 p.m. on the date of any requested
advance of a new Borrowing of Loans, subject to Article 3 hereof, each Lender
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in New
York, New York. The Administrative Agent shall promptly wire transfer the
proceeds of each new Borrowing of Loans to an account designated by the Borrower
in the applicable notice of borrowing; provided that in the case of the
Borrowing of Loans on the Closing Date such funds will be deposited in the
Escrow Account.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to the date (or, in the case of
a Borrowing of Base Rate Loans, by 1:00 p.m. on such date) on which such Lender
is scheduled to make payment to the Administrative Agent of the proceeds of a
Loan

 

-57-



--------------------------------------------------------------------------------

(which notice shall be effective upon receipt) that such Lender does not intend
to make such payment, the Administrative Agent may assume that such Lender has
made such payment when due and the Administrative Agent, in reliance upon such
assumption may (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to the Administrative Agent, such Lender shall, on
demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Lender together with interest thereon in respect
of each day during the period commencing on the date such amount was made
available to the Borrower and ending on (but excluding) the date such Lender
pays such amount to the Administrative Agent at a rate per annum equal to:
(i) from the date the related advance was made by the Administrative Agent to
the date two (2) Business Days after payment by such Lender is due hereunder,
the greater of, for each such day, (x) the Federal Funds Rate and (y) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any standard administrative or
processing fees charged by the Administrative Agent in connection with such
Lender’s non-payment and (ii) from the date two (2) Business Days after the date
such payment is due from such Lender to the date such payment is made by such
Lender, the Base Rate in effect for each such day. If such amount is not
received from such Lender by the Administrative Agent immediately upon demand,
the Borrower will, on demand, repay to the Administrative Agent the proceeds of
the Loan attributable to such Lender with interest thereon at a rate per annum
equal to the interest rate applicable to the relevant Loan, but without such
payment being considered a payment or prepayment of a Loan under Section 8.1
hereof so that the Borrower will have no liability under such Section with
respect to such payment.

Section 2.6 Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced under the applicable Facility shall be in an amount
not less than $1.0 million or such greater amount that is an integral multiple
of $1.0 million. Each Borrowing of Eurodollar Loans advanced, continued or
converted under the applicable Facility shall be in an amount equal to
$1.0 million or such greater amount that is an integral multiple of
$1.0 million. Without the Administrative Agent’s consent, there shall not be
more than fifteen (15) Borrowings of Eurodollar Loans outstanding at any one
time.

Section 2.7 Maturity of Loans.

(a) Scheduled Payments of Term A-1 Loans. Subject to Section 2.15, the Borrower
shall make principal payments on the Term A-1 Loans in installments on each
Fiscal Quarter End Date, commencing with the first full fiscal quarter ending
after the Amendment No. 7 Effective Date, in an aggregate amount equal to the
following percentages of the aggregate principal amount of the Term A-1 Loans
made on the Amendment No. 7 Effective Date: (i) for the first (1st) through the
fourth (4th) full fiscal quarters following the Amendment No. 7 Effective Date,
0.625% and (ii) for the fifth (5th) through the nineteenth (19th) full fiscal
quarters following the Amendment No. 7 Effective Date, 1.25%, in each case per
fiscal quarter (which payments in each case shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being
further agreed that a final payment comprised of all principal and interest not
sooner paid on the Term A-1 Loans, shall be due and payable on February 27,
2023, the final maturity thereof (the “Term A-1 Termination Date”).

(b) Scheduled Payments of U.S. Term B-3 Loans. Subject to Section 2.15, the
Borrower shall make principal payments on the U.S. Term B-3 Loans in
installments on each Fiscal Quarter End Date, commencing with the first fiscal
quarter ended after the Amendment No. 5 Effective Date, in an aggregate amount
equal to 0.25% of the aggregate principal amount of the U.S. Term B-3 Loans made
on the Amendment No. 5 Effective Date, in each case per fiscal quarter (which
payments in each case shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being
further agreed that a final payment comprised of all principal and interest not
sooner paid on the U.S. Term B-3 Loans, shall be due and payable on April 29,
2023, the final maturity thereof (the “U.S. Term B-3 Termination Date”).

(c) [Reserved].

(d) Revolving Loans. Each Revolving Loan, both for principal and interest, shall
mature and become due and payable by the Borrower on the Revolving Credit
Termination Date.

 

-58-



--------------------------------------------------------------------------------

Section 2.8 Prepayments.

(a) Voluntary Prepayments of Term Loans.

(i) The Borrower may, at its option, upon notice as herein provided, prepay
without premium or penalty (subject to the requirements of Section 2.8(a)(iii)
below and except as set forth in Section 8.1 below) at any time all, or from
time to time any part of, the Term Loans, in each case, in a minimum aggregate
amount of $5.0 million or such greater amount that is an integral multiple of
$1.0 million or, if less, the entire principal amount thereof then outstanding.
The Borrower will give the Administrative Agent written notice (or telephone
notice promptly confirmed by written notice) of each prepayment under this
Section 2.8 prior to 1:00 p.m. (New York time) at least one (1) Business Day in
the case of Base Rate Loans and three (3) Business Days in the case of
Eurodollar Loans prior to the date fixed for such prepayment (which notice may
be revoked at the Borrower’s option). Each such notice shall specify the date of
such prepayment (which shall be a Business Day), the principal amount of such
Term Loans to be prepaid and the interest to be paid on the prepayment date with
respect to such principal amount being repaid. Such notice of prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any prepayments made pursuant to this Section 2.8(a) shall be applied
against the Class of Term Loans and the remaining scheduled installments of
principal due in respect of such Term Loans in the manner specified by the
Borrower or, if not so specified on or prior to the date of such optional
prepayment, on a pro rata basis to all Classes of Term Loans in direct order of
maturity and may not be reborrowed.

(ii) [Reserved].

(iii) In the event that, on or prior to the date that is six (6) months after
the Amendment No. 5 Effective Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any U.S. Term B-3 Loans in connection with a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.8(c)(i) that constitutes a Repricing Transaction), or
(y) effects any amendment, waiver or other modification of, or consent under,
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable U.S.
Term B-3 Lenders, (A) in the case of clause (x), a premium of 1.00% of the
aggregate principal amount of the U.S. Term B-3 Loans so prepaid, repaid,
refinanced, substituted or replaced and (B) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the U.S. Term B-3 Loans
outstanding immediately prior to such amendment, waiver, modification or consent
that are the subject of such Repricing Transaction. If, on or prior to the date
that is six (6) months after the Amendment No. 5 Effective Date, all or any
portion of the U.S. Term B-3 Loans held by any U.S. Term B-3 Lender are prepaid,
repaid, refinanced, substituted or replaced pursuant to Section 8.5 as a result
of, or in connection with, such U.S. Term B-3 Lender being a Non-Consenting
Lender with respect to any amendment, waiver, modification or consent referred
to in clause (y) above (or otherwise in connection with a Repricing
Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.

(iv) [Reserved].

(b) Voluntary Prepayments of Revolving Loans. The Borrower may prepay without
premium or penalty (except as set forth in Section 8.1 below) and in whole or in
part any Borrowing of (i) Revolving Loans that are Eurodollar Loans at any time
upon at least three (3) Business Days’ prior notice by the Borrower to the
Administrative Agent or (ii) Revolving Loans that are Base Rate Loans at any
time upon at least one (1) Business Day’s prior notice by the Borrower to the
Administrative Agent (in the case of each of clauses (i) and (ii), such notice
must be in writing (or telephone notice promptly confirmed by written notice)
and received by the Administrative Agent prior to 2:00 p.m. (New York time) on
such date), in each case, such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 8.1; provided, however, that the Borrower may not
partially repay a Borrowing (i) if such Borrowing is of Base Rate Loans, in a
principal amount less than $0.5 million, and (ii) if such Borrowing is of
Eurodollar Loans, in a principal amount less than $1.0 million, except, in each

 

-59-



--------------------------------------------------------------------------------

case, in such lesser amount of the entire principal amount thereof then
outstanding. Any such notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(c) Mandatory Prepayments.

(i) From and after the Escrow Release Date, if the Borrower or any Restricted
Subsidiary shall at any time or from time to time incur any Indebtedness (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.14 (other than Refinancing Indebtedness, Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Credit Commitments to the
extent the proceeds are used to refinance Term Loans)), then promptly and in any
event within five (5) Business Days of receipt by the Borrower or the Restricted
Subsidiary of the Net Cash Proceeds from the incurrence of such Indebtedness,
the Borrower shall prepay the Term Loans in an aggregate amount equal to 100.00%
of the amount of all such Net Cash Proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses. The amount of each such prepayment
shall be applied to the outstanding Term Loans of each Class, pro rata, until
paid in full; provided that, in the case of any prepayment under this clause
(i) made using the Net Cash Proceeds of any Refinancing Indebtedness, each such
prepayment shall be applied (A) first, to the Class or Classes of Term Loans, as
directed by the Borrower, with the earliest maturity date (ratably among
Classes, if multiple Classes exist with the same maturity date), until all such
Term Loans of such Class or Classes have been repaid or terminated in full and
(B) thereafter, to the successive Class or Classes of Term Loans with the next
earliest maturity date (ratably among Classes, if multiple Classes exist with
the same maturity date), and so on, until 100% of Net Cash Proceeds of such
Refinancing Indebtedness has been applied to the Term Loans as required under
this clause (i).

(ii) From and after the Escrow Release Date, if the Borrower or any Restricted
Subsidiary shall at any time or from time to time make a Disposition or shall
suffer an Event of Loss resulting in Net Cash Proceeds in excess of
$15.0 million in a single transaction or in a series of related transactions or
$25.0 million in the aggregate for all such Dispositions or Events of Loss
during such fiscal year, then promptly and in any event within five (5) Business
Days of receipt by the Borrower or the Restricted Subsidiary of the Net Cash
Proceeds of such Disposition or such Event of Loss, the Borrower shall prepay
the Term B Loans and, solely during a Secured Covenants Period, the Term A-1
Loans, in an aggregate amount equal to 100.00% of the amount of all such Net
Cash Proceeds in excess of the amount specified above; provided that, in the
case of each Disposition and Event of Loss, if the Borrower or the applicable
Restricted Subsidiary intends to invest or reinvest, as applicable, within
twelve (12) months of the applicable Disposition or receipt of Net Cash Proceeds
from an Event of Loss, the Net Cash Proceeds thereof in assets used or useful in
the operations of the Borrower or its Subsidiaries, then the Borrower shall not
be required to make a mandatory prepayment under this Section in respect of such
Net Cash Proceeds to the extent such Net Cash Proceeds are actually invested or
reinvested within such twelve-month period, or the Borrower or a Restricted
Subsidiary has committed to so invest or reinvest such Net Cash Proceeds during
such twelve-month period and such Net Cash Proceeds are so reinvested within 180
days after the expiration of such twelve-month period; provided, however, that
if any Net Cash Proceeds have not been so invested or reinvested prior to the
expiration of the applicable period, the Borrower shall promptly prepay the Term
Loans in the amount of such Net Cash Proceeds in excess of the amount specified
above not so invested or reinvested; provided, further, that if, at the time
that any such prepayment would be required hereunder, the Borrower is required
to prepay or offer to repurchase any other Indebtedness secured on a pari passu
basis (or any Refinancing Indebtedness in respect thereof that is secured on a
pari passu basis) with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with such Net Cash Proceeds (such
Indebtedness (or Refinancing Indebtedness in respect thereof) required to be
prepaid or offered to be so repurchased, the “Other Applicable Indebtedness”),
then the Borrower may apply such Net Cash Proceeds on a pro rata basis to the
prepayment of the Term Loans and to the repurchase or prepayment of the Other
Applicable Indebtedness (determined on the basis of the aggregate outstanding
principal amount of the Term Loans and Other Applicable Indebtedness (or
accreted amount if such Other Applicable Indebtedness is issued with original
issue discount) at such time; provided that the portion of such Net Cash
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Net Cash Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof), and the amount of the prepayment of the Term

 

-60-



--------------------------------------------------------------------------------

Loans that would have otherwise been required pursuant to this
Section 2.8(c)(ii) shall be reduced accordingly; provided, further, that to the
extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly be
applied to prepay the Term Loans in accordance with the terms hereof. The amount
of each such prepayment shall be applied to the outstanding Term Loans of each
Class pro rata, until paid in full.

(iii) No later than the fifth Business Day after the date on which financial
statements with respect to each fiscal year of the Borrower are required to be
delivered pursuant to Section 6.1(b) (beginning with the first full fiscal year
ended after the Escrow Release Date), the Borrower shall prepay the then
outstanding Term B Loans by an amount equal to (A) 50% of Excess Cash Flow of
the Borrower and its Restricted Subsidiaries for the most recently completed
fiscal year of the Borrower; provided that the foregoing percentage shall be
reduced to 25% when the Senior Secured Leverage Ratio calculated on a Pro Forma
Basis as of the last day of the relevant fiscal year is equal to or less than
1.50:1.00, and 0% when the Senior Secured Leverage Ratio calculated on a Pro
Forma Basis as of the last day of the relevant fiscal year is equal to or less
than 1.00:1.00 minus (B) the principal amount of (1) any Term Loans, and, to the
extent pari passu with the Term Loans in right of payment and with respect to
security, Senior Secured Notes, Incremental Term Loans, Incremental Equivalent
Debt, Refinancing Term Loans, Refinancing Notes and Refinancing Indebtedness in
the form of term loans and (2) any Revolving Loans, Incremental Revolving Loans
and Refinancing Indebtedness in the form of revolving loans (in each case, to
the extent accompanied by a permanent reduction of the relevant revolving
commitment) voluntarily prepaid pursuant to paragraphs (a) and (b) of this
Section 2.8 or purchased by the Borrower or any of its Subsidiaries in cash
pursuant to Section 10.10(h) (with the amount of the deduction pursuant to this
subclause (B) for Loans purchased pursuant to Section 10.10(h) being limited to
the amount of cash paid by the Borrower or any of its Subsidiaries in connection
therewith) or voluntarily prepaid or purchased pursuant to the applicable
provisions of the documentation governing such Refinancing Indebtedness,
Incremental Equivalent Debt, Senior Secured Notes, Refinancing Term Loans or
Refinancing Notes, in each case, during such fiscal year on or, at the option of
the Borrower, prior to the date of the required prepayment under this
Section 2.8(c)(iii) in respect of such fiscal year; provided that (x) no such
voluntary prepayments or purchases shall reduce the payments required to be made
under this Section 2.8(c)(iii) for more than one fiscal year, (y) no such
voluntary prepayments or purchases shall reduce the payments required to be made
under this Section 2.8(c)(iii) to the extent financed with long-term
Indebtedness (other than revolving Indebtedness) and (z) no mandatory prepayment
shall be required under this Section 2.8(c)(iii) to the extent the amount
calculated hereby does not exceed $20.0 million. The amount of each such
prepayment shall be applied to the outstanding Term B Loans pro rata until paid
in full. Any payment under this clause (iii) shall be an “ECF Payment.”

(iv) [Reserved].

(v) The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.10, prepay the Revolving Loans and, if necessary
after such Revolving Loans have been repaid in full, replace or cause to be
cancelled (or provide an L/C Backstop or make other arrangements reasonably
satisfactory to the L/C Issuers) outstanding Letters of Credit by the amount, if
any, necessary to reduce the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations then outstanding to the amount to which the Revolving
Credit Commitments have been so reduced. Each prefunding of L/C Obligations that
the Borrower chooses to make to the Administrative Agent as a result of the
application of this clause (v) by the deposit of cash or Cash Equivalents with
the Administrative Agent shall be made in accordance with Section 7.4.

(vi) (I) Notwithstanding any provision under this Section 2.8(c) to the
contrary, (A) any amounts that would otherwise be required to be paid by the
Borrower pursuant to Section 2.8(c)(ii) above shall not be required to be so
prepaid to the extent any such Disposition is consummated by a Foreign
Subsidiary, such Net Cash Proceeds in respect of any Event of Loss are received
by a Foreign Subsidiary or such Indebtedness is incurred by a Foreign
Subsidiary, for so long as the repatriation to the United States of any such
amounts would be prohibited under any Applicable Laws (including any such laws
with respect to financial assistance, corporate benefit, thin capitalization,
capital maintenance, liquidity maintenance and similar legal principles,
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of the relevant Subsidiaries) and (B) if the Borrower
determines in good faith that the repatriating of any amounts required to
mandatorily prepay the Loans pursuant to Section 2.8(c)(ii) above would result
in a tax liability that is material to the amount of funds otherwise required to
be repatriated (including any withholding tax) (such amount in clauses (A) and
(B), a “Restricted Asset Sale Amount”),

 

-61-



--------------------------------------------------------------------------------

the amount the Borrower shall be required to mandatorily prepay pursuant to
Section 2.8(c)(ii) shall be reduced by the Restricted Asset Sale Amount until
such time as it may repatriate such Restricted Asset Sale Amount without
incurring such tax liability.

(II) Notwithstanding any provision under this Section 2.8(c) to the contrary,
for purposes of calculating the amount of the ECF Payment in
Section 2.8(c)(iii), “Excess Cash Flow” will be deemed to be reduced by the
amount of Excess Cash Flow generated by a Foreign Subsidiary (A) that would be
prohibited under any Applicable Laws (including any such laws with respect to
financial assistance, corporate benefit, thin capitalization, capital
maintenance, liquidity maintenance and similar legal principles, restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of
directors of the relevant Subsidiaries) from being repatriated to the United
States or (B) that the Borrower determines in good faith would result in a tax
liability that is material to the amount of funds otherwise required to be
repatriated (including any withholding tax) if repatriated to the United States
(the amount of such Foreign Subsidiary Excess Cash Flow in clauses (A) and (B)
without duplication, the “Restricted ECF Amount”); provided that such amounts in
clause (A) shall only constitute a Restricted ECF Amount for so long as such
repatriation to the United States is prohibited under Applicable Laws, and in
clause (B) shall only constitute Restricted ECF Amount for so long as such
repatriation would result in such tax liability.

(vii) Notwithstanding the foregoing, each Term B Lender shall have the right to
reject its applicable Term Loan Percentage of any mandatory prepayment of the
Term Loans pursuant to Section 2.8(c)(i) (other than Refinancing Indebtedness in
respect of the Term Loans), (ii) and (iii) above (each such Lender, a “Rejecting
Lender”); provided that any amount rejected by a Rejecting Lender shall be
offered on a pro rata basis to the Term A-1 Lenders, which they may elect to
decline such prepayment, and thereafter any amounts so rejected may be retained
by the Borrower (the aggregate amount of such proceeds so rejected as of any
date of determination, the “Declined Proceeds”).

(viii) Unless the Borrower otherwise directs, prepayments of Revolving Loans
under this Section 2.8(c) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(c) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 8.1. Except as otherwise provided
in Section 2.8(c)(i), Section 2.8(c)(ii) or Section 2.8(c)(iv), mandatory
prepayments of the Term Loans shall be applied to each Class of Term Loans on a
pro rata basis (other than with respect to prepayments made under
Section 2.8(c)(iii)) and applied to the installments thereof as directed by the
Borrower, or if not so specified before the date of required payment, in the
direct order of maturity other than with respect to that portion of any
installment held by a Rejecting Lender.

(ix) [Reserved].

(d) Defaulting Lenders. Until such time as the Default Excess (as defined below)
with respect to any Defaulting Lender has been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.8(b) shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no loans outstanding and the Revolving Credit Commitments of such Defaulting
Lender were zero and (ii) any mandatory prepayment of the Loans pursuant to
Section 2.8(c) shall, if the Borrower so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders (but not to the
Loans of such Defaulting Lender) as if such Defaulting Lender has funded all
defaulted Loans of such Defaulting Lender, it being understood and agreed that
the Borrower shall be entitled to retain any portion of any mandatory prepayment
of the Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (d). “Default Excess” means, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s Percentage of the aggregate outstanding principal amount of the
applicable Loans of all the applicable Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
defaulted Loans) over the aggregate outstanding principal amount of the
applicable Loans of such Defaulting Lender.

(e) The Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrower, and in the case of any partial
prepayment under Section 2.8(a) hereof, such prepayment

 

-62-



--------------------------------------------------------------------------------

shall be applied to the Class of Term Loans and the remaining amortization
payments on such Term Loans in the manner specified by the Borrower or, if not
so specified on or prior to the date of such optional prepayment, on a pro rata
basis to all Classes of Term Loans in the direct order of maturity.

Section 2.9 Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 2:00 p.m. on the due date thereof at the office of the Administrative Agent
in New York, New York (or such other location as the Administrative Agent may
designate to the Borrower in writing) for the benefit of the Lender or Lenders
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in Dollars, in immediately available funds at the place
of payment, in each case without set-off or counterclaim, except as provided in
Section 10.7. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.

Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders or Required RC/TLA Lenders, as applicable,
after the occurrence and during the continuation of an Event of Default, all
payments and collections received in respect of the Obligations and all proceeds
of the Collateral received, in each instance, by the Administrative Agent or any
of the Lenders, shall be remitted to the Administrative Agent and distributed as
follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of a character which the Borrower has agreed to pay
the Administrative Agent under Section 10.13 hereof (such funds to be retained
by the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(c) third, to the payment of principal on the Term Loans, Revolving Loans,
unpaid Reimbursement Obligations (together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 7.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all Letters of Credit, to
the extent the same have not been replaced or cancelled or otherwise provided
for to the reasonable satisfaction of the L/C Issuers)), and Hedging Liability,
the aggregate amount paid to (or held as collateral security for) the Lenders
and, in the case of Hedging Liability, their Affiliates, to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;

(d) fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents (including, without limitation, Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations)
to be allocated pro rata in accordance with the aggregate unpaid amounts owing
to each holder thereof; and

(e) fifth, to the Borrower or whoever else may be lawfully entitled thereto.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

-63-



--------------------------------------------------------------------------------

Section 2.10 Commitment Terminations. The Term B Loan Commitments shall
automatically terminate upon the making, conversion or continuance, as
applicable, of the Term B Loans on the Closing Date. The U.S. Term B-1
Commitments and Additional U.S. Term B-1 Commitments shall automatically
terminate upon the making, conversion or continuance, as applicable, of the U.S.
Term B-1 Loans on the Amendment No. 1 Effective. The U.S. Term B-2 Commitments
and Additional U.S. Term B-2 Commitments shall automatically terminate upon the
making, conversion or continuance, as applicable, of the U.S. Term B-2 Loans on
the Amendment No. 3 Effective Date. The U.S. Term B-3 Commitments and Additional
U.S. Term B-3 Commitments shall automatically terminate upon the making,
conversion or continuance, as applicable, of the U.S. Term B-3 Loans on the
Amendment No. 5 Effective Date. The Term A-1 Loan Commitments, Additional Term
A-1 Commitments and Incremental Term A-1 Commitments shall automatically
terminate upon the making, conversion or continuance, as applicable, of the Term
A-1 Loans, Additional Term A-1 Loans and Incremental Term A-1 Loans on the
Amendment No. 7 Effective Date. The Borrower shall have the right at any time
and from time to time, upon three (3) Business Days’ prior written notice to the
Administrative Agent (which notice may conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), to terminate the Revolving Credit Commitments in
whole or in part, any partial termination to be (i) in an amount not less than
$1.0 million or any greater amount that is an integral multiple of $0.1 million
and (ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages; provided that the Revolving Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of
Revolving Loans and of L/C Obligations then outstanding; provided further that
all Revolving Credit Commitments shall terminate automatically on the Revolving
Credit Termination Date. Any termination of the Revolving Credit Commitments
below the L/C Sublimit then in effect shall reduce the L/C Sublimit by a like
amount. The Administrative Agent shall give prompt notice to each Lender of any
such termination (in whole or in part) of the Revolving Credit Commitments. Any
termination of the Revolving Credit Commitments pursuant to this Section 2.10
may not be reinstated.

Section 2.11 [Reserved].

Section 2.12 Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, with respect to Revolving
Loans, the type thereof and, with respect to Eurodollar Loans, the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Term A-1 Loan and referred
to herein as a “Term A-1 Note”), Exhibit D-2 (in the case of its U.S. Term B-3
Loan and referred to herein as a “U.S. Term B-3 Note”), Exhibit D-4 (in the case
of its Revolving Loans and referred to herein as a “Revolving Note”), as
applicable (the Term A-1 Notes, U.S. Term B-3 Notes and Revolving Notes being
hereinafter referred to collectively as the “Notes” and individually as a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender in the amount of such Lender’s Percentage
of the applicable Term Loan or Revolving Credit Commitment, as applicable.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 10.10) be
represented by one (1) or more Notes, except to the extent that any such Lender
or

 

-64-



--------------------------------------------------------------------------------

assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and (b)
above.

Section 2.13 Fees.

(a) Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Revolver Percentages a commitment fee at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit Commitments
(the “Commitment Fee”); provided, however, that no Commitment Fee shall accrue
to the Unused Revolving Credit Commitment of a Defaulting Lender, or be payable
for the benefit of such Lender, so long as such Lender shall be a Defaulting
Lender. Such Commitment Fee shall be payable quarterly in arrears on each Fiscal
Quarter End Date (commencing on the first such date occurring after the Escrow
Release Date).

(b) Letter of Credit Fees. Quarterly in arrears, on each Fiscal Quarter End
Date, commencing on the first such date occurring after the Escrow Release Date,
and on the Revolving Credit Termination Date, the Borrower shall pay to the L/C
Issuer for its own account a fronting fee equal to 0.125% of the face amount of
(or of the increase in the face amount of) each outstanding Letter of Credit.
Quarterly in arrears, on each Fiscal Quarter End Date, commencing on the first
such date occurring after the Escrow Release Date, and on the Revolving Credit
Termination Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders according to their Revolver Percentages, a letter
of credit fee at a rate per annum equal to the Applicable Margin then in effect
with respect to Eurodollar Loans under the Revolving Facility (computed on the
basis of a year of 360 days and the actual number of days elapsed) during each
day of such quarter applied to the daily average face amount of Letters of
Credit outstanding during such quarter; provided that while any Event of Default
under Section 7.1(a) (with respect to the late payment of principal, interest,
Reimbursement Obligations or fees) or Section 7.1(j) or Section 7.1(k) exists or
after acceleration (but without duplication of the rate set forth in
Section 2.4(e)), such rate with respect to overdue fees shall increase by 2.00%
over the rate otherwise payable and such fee shall be paid on demand subject,
except in the case of any Event of Default under Section 7.1(j) or (k), to the
request of the Administrative Agent at the request or with the consent of the
Required Lenders; provided further that no letter of credit fee shall accrue to
the Revolver Percentage of a Defaulting Lender, or be payable for the benefit of
such Lender, so long as such Lender shall be a Defaulting Lender. In addition,
the Borrower shall pay to the L/C Issuers for their own account the L/C Issuers’
standard drawing, negotiation, amendment, transfer and other administrative fees
for each Letter of Credit. Such standard fees referred to in the preceding
sentence may be established by the L/C Issuers from time to time.

(c) Ticking Fees. The Borrower shall pay the ticking fees pursuant to the Fee
Letter.

(d) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between the Borrower and the Administrative
Agent.

(e) Fees Generally. All fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the applicable Lenders, except that the Borrower shall pay
the fronting fees directly to the applicable L/C Issuer. Once paid when due and
payable, none of the fees shall be refundable under any circumstances.

Section 2.14 Incremental Credit Extensions.

(a) At any time and from time to time after the Escrow Release Date, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), pursuant to an Incremental
Amendment (“Incremental Amendment”) request to effect (i) one (1) or more
additional term loan facilities hereunder or increases in the aggregate amount
of any Term Facility (each such increase, a “Term Commitment Increase”) from one
(1) or more Additional Term Lenders or (ii) additional revolving credit
facilities (each such additional facility, an “Incremental Revolving Credit
Facility”) or increases in the aggregate amount of the Revolving Credit
Commitments

 

-65-



--------------------------------------------------------------------------------

(each such increase, a “Revolving Credit Commitment Increase” and together with
any Term Commitment Increase, any Incremental Term Facility and any Incremental
Revolving Credit Facility, a “Commitment Increase”) from Additional Revolving
Lenders; provided that, unless otherwise provided below, upon the effectiveness
of each Incremental Amendment:

(A) except as otherwise agreed by the Additional Lenders providing an
Incremental Facility to finance an Acquisition or other investment permitted
under this Agreement, no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect thereto,

(B) on the date of the incurrence or effectiveness of such Incremental Facility
(in the case of the incurrence or effectiveness of an Incremental Revolving
Credit Facility, assuming such Incremental Revolving Credit Facility has been
drawn in full), the Borrower shall be in compliance, on a Pro Forma Basis, with
the financial covenants set forth in Section 6.22 recomputed as of the last day
of the most recently ended fiscal quarter for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b);
provided that, to the extent incurred in connection with an Acquisition, at the
Borrower’s election, the Borrower’s compliance on a Pro Forma Basis with the
financial covenants set forth in Section 6.22 may be determined at the time of
the signing of any acquisition agreement with respect thereto or at the time of
the closing of such acquisition; provided, further that if the Borrower has made
the election to measure such compliance on the date of the signing of an
acquisition agreement, in connection with the calculation of any ratio with
respect to the incurrence of Indebtedness or Liens, or the making of
investments, Distributions, Restricted Debt Payments, asset sales, fundamental
changes or the designation of an Unrestricted Subsidiary on or following such
date and until the earlier of the date on which such Acquisition is consummated
or the definitive agreement for such Acquisition is terminated or expired (but
not for the purposes of calculating any financial covenant), such ratio shall be
calculated on a Pro Forma Basis assuming such Acquisition and any other
Specified Transactions in connection therewith (including the incurrence of
Indebtedness) have been consummated,

(C) each Incremental Term A Facility shall have a final maturity date no earlier
than the Term A-1 Termination Date then in effect,

(D) each Incremental Term B Facility and each other Incremental Term Facility
(other than an Incremental Term A Facility) shall have a final maturity date no
earlier than the U.S. Term B-3 Termination Date then in effect,

(E) the Weighted Average Life to Maturity of any Incremental Term A Loans shall
not be shorter than the Weighted Average Life to Maturity of the Term A-1 Loans
then outstanding,

(F) the Weighted Average Life to Maturity of any Incremental Term B Loans and
any other Incremental Term Loans (other than Incremental Term A Loans) shall not
be shorter than the Weighted Average Life to Maturity of the Term B Loans then
outstanding,

(G) any Incremental Revolving Loans will mature no earlier than, and will
require no scheduled amortization or mandatory reduction of the commitments
related thereto prior to, the Revolving Credit Termination Date then in effect
and all other terms of any such Incremental Revolving Credit Facility (except
with respect to margin, pricing and fees and as set forth in the foregoing
clauses and clause (J) below and other than any terms which are applicable only
after the then-existing maturity date with respect to the Revolving Facility)
shall be substantially identical to the Revolving Facility or otherwise
reasonably acceptable to the Administrative Agent,

(H) the interest rate applicable to any Incremental Facility or Incremental
Loans will be determined by the Borrower and the Additional Lenders providing
such Incremental Facility or Incremental Loans; provided that, in the case of
Incremental Term Loans (other than Incremental Term A Loans) or Incremental Term
Facilities (other than Incremental Term A Facilities) that are secured pari
passu in right of payment and with respect to security with any then existing
U.S. Term B-3 Loans (the “Relevant Existing Facility”), such interest rate will
not be more than 0.50% higher than the corresponding interest rate applicable

 

-66-



--------------------------------------------------------------------------------

to the Relevant Existing Facility unless the interest rate with respect to the
Relevant Existing Facility is adjusted to be equal to the interest rate with
respect to the relevant Incremental Term Loans or Incremental Term Facility,
minus 0.50%; provided, further, that in determining the applicable interest rate
under this clause (H): (w) original issue discount (“OID”) or upfront fees paid
in connection with the Relevant Existing Facility or such Incremental Term
Facility or Incremental Term Loans (based on a four-year average life to
maturity), shall be included, (x) any amendments to or changes in the Applicable
Margin with respect to the Relevant Existing Facility that became effective
subsequent to the Amendment No. 7 Effective Date but prior to the time of (or
concurrently with) the addition of such Incremental Term Facility or Incremental
Term Loans shall be included, (y) arrangement, commitment, structuring and
underwriting fees and any amendment fees paid or payable to the Joint Lead
Arrangers (or their affiliates) in their respective capacities as such in
connection with the Relevant Existing Facility or to one or more arrangers (or
their affiliates) in their capacities as such applicable to such Incremental
Term Facility or Incremental Term Loans shall be excluded and (z) if such
Incremental Term Facility or Incremental Term Loans include any interest rate
floor greater than that applicable to the Relevant Existing Facility, and such
floor is applicable to the Relevant Existing Facility on the date of
determination, such excess amount shall be equated to interest margin for
determining the increase,

(I) all Incremental Facilities shall rank pari passu or junior in right of
payment and right of security in respect of the Collateral (if any) with the
Term Loans and the Revolving Loans or may be unsecured; provided that to the
extent any such Incremental Facilities are subordinated in right of payment or
right of security, or pari passu in right of security and subject to separate
documentation, they shall be subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent,

(J) no Incremental Facility shall be guaranteed by any Person which is not a
Loan Party,

(K) any mandatory prepayment (other than scheduled amortization payments) of
Incremental Term Loans that are pari passu in right of payment with any
then-existing Term Loans shall be made on a pro rata basis with such
then-existing Term Loans (and all other then-existing Incremental Term Loans
requiring ratable prepayment), except that the Borrower and the Additional
Lenders in respect of such Incremental Term Loans shall be permitted, in their
sole discretion, to elect to prepay or receive, as applicable, any prepayments
on a less than pro rata basis (but not on a greater than pro rata basis),

(L) the Borrower shall have delivered to the Administrative Agent a certificate
of a financial officer certifying to the effect set forth in subclauses (A) and
(B) above, together with reasonably detailed calculations demonstrating
compliance with subclause (B) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Administrative Agent the financial statements and Compliance
Certificate required to be delivered by Section 6.1(e), be accompanied by a
reasonably detailed calculation of Consolidated Adjusted EBITDA and Interest
Expense for the relevant period),

(M) all fees or other payments owing pursuant to Section 10.13 or as otherwise
agreed in writing in respect of such Commitment Increase to the Administrative
Agent and the Additional Lenders shall have been paid, and

(N) the other terms and conditions (excluding those referenced in clauses
(A) through (M)) of such Incremental Facility shall be substantially identical
to, or (taken as a whole) not materially more favorable (as reasonably
determined by the Borrower) to the lenders providing such Incremental Facility
than those applicable to the Term Loans (except for covenants or other
provisions applicable only to periods after the latest final maturity date other
than existing Term Loans or Commitments); provided that to the extent the terms
of any Incremental Term Loans are not substantially identical to the terms
applicable to the relevant Term Facility (except with respect to pricing and
fees and to the extent permitted by the foregoing clauses above and other than
any terms which are applicable only after the then-existing maturity date with
respect to the relevant Term Facility), such terms shall be reasonably
satisfactory to the Administrative Agent.

 

-67-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to contrary herein, the aggregate principal amount
of all Commitment Increases incurred after the Amendment No. 7 Effective Date
shall not exceed (i) (A) during a Secured Covenants Period, $1,500.0 million
(less the aggregate principal amount of Incremental Equivalent Debt incurred
pursuant to Section 6.14(I)(u) in reliance on this clause (i) of the Incremental
Cap) or (B) during an Unsecured Covenants Period, $2,000.0 million (the
applicable amount under this clause (i), the “Fixed Dollar Incremental Amount”),
plus (ii) during any Secured Covenants Period, an unlimited amount so long as in
the case of this clause (ii), the Senior Secured Leverage Ratio does not exceed
2.50:1.00, determined on a Pro Forma Basis after giving effect to such
Commitment Increase assuming (x) that all such Indebtedness is secured even if
not so secured and (y) in the case of an Incremental Revolving Credit Facility,
such Incremental Revolving Credit Facility has been drawn in full and any
related transaction as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements have been or were
required to be delivered pursuant to Section 6.1(a) or (b) (such amount under
this clause (ii), the “Ratio-Based Incremental Amount”); provided that, to the
extent incurred in connection with an Acquisition, at the Borrower’s election,
the Borrower’s compliance on a Pro Forma Basis with the Senior Secured Leverage
Ratio under this clause (ii) may be determined at the time of the signing of any
acquisition agreement with respect thereto or at the time of the closing of such
acquisition; provided, further that if the Borrower has made the election to
measure such compliance on the date of the signing of an acquisition agreement,
in connection with the calculation of any ratio with respect to the incurrence
of Indebtedness or Liens, or the making of investments, Distributions,
Restricted Debt Payments, asset sales, fundamental changes or the designation of
an Unrestricted Subsidiary on or following such date and until the earlier of
the date on which such Acquisition is consummated or the definitive agreement
for such Acquisition is terminated or expires (but not for the purposes of
calculating any financial covenant), such ratio shall be calculated on a Pro
Forma Basis assuming such Acquisition and any other Specified Transactions in
connection therewith (including the incurrence of Indebtedness) have been
consummated; provided, further that (x) any Incremental Facility may be incurred
under either clause (i) or clause (ii) as selected by the Borrower in its sole
discretion, including by designating any portion of any Incremental Facility in
excess of an amount permitted to be incurred under clause (ii) at the time of
such incurrence as incurred under clause (i), and unless the Borrower otherwise
elects, any portion of any Commitment Increase that could be established in
reliance on this clause (ii) at the time of incurrence shall be deemed to have
been incurred in reliance on the Ratio-Based Incremental Amount without reducing
the Fixed Dollar Incremental Amount (the total aggregate amount described under
clauses (i) and (ii) hereof, the “Incremental Cap”), (y) the Borrower may
redesignate any Incremental Facility originally designated as incurred under
clause (i) as having been incurred under clause (ii), so long as at the time of
such redesignation, the Borrower would be permitted to incur such Incremental
Facility under clause (ii) and (z) upon and following any Secured Covenant
Reinstatement Event, the full amount of the Fixed Dollar Incremental Amount may
be incurred without reduction for the aggregate principal amount of any
Incremental Facilities incurred under the Fixed Dollar Incremental Amount prior
to such Secured Covenant Reinstatement Event. Each Commitment Increase shall be
in a minimum principal amount of $50.0 million and integral multiples of
$1.0 million in excess thereof; provided that such amount may be less than
$50.0 million if such amount represents all the remaining availability under the
aggregate principal amount of Commitment Increases set forth above. No Lender
shall be obligated to provide any Commitment Increase unless it so agrees.

(c) Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount of the relevant Commitment Increase.

(d) Upon the implementation of any Incremental Revolving Credit Facility or
Revolving Credit Commitment Increase pursuant to this Section 2.14:

(i) with respect to any Revolving Credit Commitment Increase, (A) each Revolving
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each relevant Additional Revolving Lender, and
each relevant Additional Revolving Lender will automatically and without further
act be deemed to have assumed a portion of such Revolving Lender’s Participating
Interests such that, after giving effect to each deemed assignment and
assumption of participations, all of the Revolving Lenders’ (including each
Additional Revolving Lender’s) Participating Interests shall be held on a pro
rata basis on the basis of their Revolver Percentage (after giving effect to any
Revolving Credit Commitment Increase) and (B) the existing Revolving Lenders of
the applicable Class shall assign Revolving Loans to certain other Revolving
Lenders of such Class (including the Additional Revolving Lenders providing the
relevant Revolving Credit Commitment Increase), and such other Revolving Lenders

 

-68-



--------------------------------------------------------------------------------

(including the Additional Revolving Lenders providing the relevant Revolving
Credit Commitment Increase) shall purchase such Revolving Loans, in each case to
the extent necessary so that all of the Revolving Lenders of such
Class participate in each outstanding Borrowing of Revolving Loans of such
Class pro rata on the basis of their Revolver Percentage (after giving effect to
any Revolving Credit Commitment Increase); it being understood and agreed that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence; and

(ii) with respect to any Incremental Revolving Credit Facility, (A) the
borrowing and repayment (except for (x) payments of interest and fees at
different rates on the existing Revolving Facilities and such Incremental
Revolving Credit Facility, (y) repayments required upon the maturity date of the
then-existing Revolving Facility and such Incremental Revolving Credit Facility
and (z) repayments made in connection with any permanent repayment and
termination of commitments (subject to clause (C) below)) of Incremental
Revolving Loans after the effective date of such Incremental Revolving Credit
Facility shall be made on a pro rata basis with the then-existing Revolving
Facility and any other then outstanding Incremental Revolving Credit Facility,
(B) all letters of credit made or issued, as applicable, under such Incremental
Revolving Credit Facility shall be participated in on a pro rata basis by all
Revolving Lenders under such Incremental Revolving Credit Facility and (C) the
permanent repayment of Loans with respect to, and termination of commitments
under, such Incremental Revolving Credit Facility shall be made on a pro rata
basis with the then-existing Revolving Facility and any other then-outstanding
Incremental Revolving Credit Facility, except that the Borrower shall be
permitted to permanently repay and terminate commitments under any revolving
facility on a greater than pro rata basis as compared with any other revolving
facility with a later maturity date than such revolving facility.

(e) Effective on the date of each Incremental Revolving Credit Facility the
maximum amount of Letter of Credit Usage permitted hereunder shall increase by
an amount, if any, agreed upon by the Administrative Agent, the L/C Issuers and
the Borrower; provided that the Letter of Credit Usage shall not exceed the
Revolving Credit Commitment after giving effect to the Incremental Revolving
Credit Facility.

(f) An Incremental Amendment may, subject to Section 2.14(a), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.14 (including, in connection with a Revolving Credit Commitment
Increase, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Lenders).

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
(1) or more offers (each, an “Extension Offer”) made from time to time by the
Borrower after the Escrow Release Date to all Lenders holding Term A-1 Loans or
U.S. Term B-3 Loans, as applicable, with a like maturity date or Revolving
Credit Commitments with a like maturity date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments with a like maturity date, as the case may
be) and on the same terms to each such Lender, the Borrower is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of all
or a portion of each such Lender’s Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Credit Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Term Loans) (each, an
“Extension,” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a “tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted and any
Extended Revolving Credit Commitments shall constitute a separate tranche of
Revolving Credit Commitments from the tranche of Revolving Credit Commitments
from which they were converted), so long as the following terms are satisfied:

 

-69-



--------------------------------------------------------------------------------

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders;

(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.3(k) to the extent dealing with Letters of Credit which
mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Extended Revolving
Credit Commitments in accordance with their Revolver Percentages (and except as
provided in Section 2.3(k), without giving effect to changes thereto on an
earlier maturity date with respect to Letters of Credit theretofore incurred or
issued), (y) all borrowings and repayments (except for (A) payments of interest
and fees at different rates on Extended Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (C) repayments made in connection
with a permanent repayment and reduction or termination of commitments) of
Extended Revolving Loans after the applicable Extension date shall be made on a
pro rata basis with all other Revolving Credit Commitments and (z) at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments, any commitments with respect to any Incremental
Revolving Credit Facility and any original Revolving Credit Commitments) that
have more than three (3) different maturity dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans extended pursuant to any Extension (any such extended Term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans;

(iv) (A) the final maturity date of any Extended Term A Loans shall be no
earlier than the Term A-1 Termination Date and (B) the final maturity date of
any Extended Term B Loans shall be no earlier than the Term B Termination Date;

(v) (A) the Weighted Average Life to Maturity of any Extended Term A Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
A-1 Loans extended thereby and (B) the Weighted Average Life to Maturity of any
Extended Term B Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the applicable Term Facility,
in each case as specified in the respective Extension Offer;

(vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

(viii) the Extensions shall be in a minimum amount of $50.0 million;

 

-70-



--------------------------------------------------------------------------------

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrower; and

(x) all documentation in respect of such Extension shall be consistent with the
foregoing.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments or commitment reductions for purposes of Section 2.8,
2.9, 2.10 or 2.12, (ii) the amortization schedules (insofar as such schedule
affects payments due to Lenders participating in the relevant Facility) set
forth in Section 2.7 shall be adjusted to give effect to the Extension of the
relevant Facility and (iii) except as required by clause (a)(viii) above, no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable tranches to be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.15 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Section 2.8, 2.9,
2.10 or 2.12) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.15.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one (1) or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments (or a portion thereof), the
consent of the L/C Issuers, which consent shall not be unreasonably withheld or
delayed. All Extended Term Loans and Extended Revolving Credit Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral and guaranteed on a
pari passu basis with all other applicable Obligations under this Agreement and
the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.15. In
addition, if so provided in such amendment and with the consent of the L/C
Issuers, participants in Letters of Credit expiring on or after the latest
maturity date (but in no event later than the date that is five (5) Business
Days prior to the Final Revolving Termination Date) in respect of the Revolving
Credit Commitments shall be re-allocated from Lenders holding non-extended
Revolving Credit Commitments to Lenders holding Extended Revolving Credit
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Credit Commitments, be deemed to be participation
interests in respect of such Revolving Credit Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any mortgage entered into in accordance with Section 4.2 that has a
maturity date prior to the later of the Final Maturity Date and the Final
Revolving Termination Date so that such maturity date is extended to the later
of the Final Maturity Date and the Final Revolving Termination Date (or such
later date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.

 

-71-



--------------------------------------------------------------------------------

Section 2.16 Refinancing Facilities.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”), all Net Cash Proceeds of which are used to refinance in whole or in
part any Class of Term Loans pursuant to Section 2.8(c)(i). Each such notice
shall specify the date (each, a “Refinancing Effective Date”) on which the
Borrower proposes that the Refinancing Term Loans shall be made, which shall be
a date not earlier than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its sole discretion); provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 3.1 shall be satisfied;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the maturity date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.14(a)(H)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) shall be substantially similar to, or no
less favorable to the Borrower and its Subsidiaries, when taken as a whole, than
(as reasonably determined by the Borrower), the terms, taken as a whole,
applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the latest maturity
date applicable to the Term Loans being refinanced unless less favorable terms
are added for the benefit of the existing Lenders); provided that a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
for posting to the Lenders at least five (5) Business Days prior to the
incurrence of such Refinancing Term Loans, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirements in this
clause (v) shall be conclusive evidence that such terms and conditions satisfy
the requirements in this clause (v) unless the Required Lenders through the
Administrative Agent notify the Borrower within such five (5) Business Day
period that they disagree with such determination (including a reasonable
description of the basis upon which they disagree);

(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank pari passu or junior in right of security to the Term Loans, such
Liens will be subject to a customary intercreditor agreement;

(vii) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans; and

(viii) Refinancing Term Loans shall not be secured by any assets of the Borrower
and its Subsidiaries other than the Collateral.

(b) The Borrower may approach any Lender or any other person that would be an
Eligible Assignee to provide all or a portion of the Refinancing Term Loans;
provided that any Lender offered or approached to provide all or a portion of
the Refinancing Term Loans may elect or decline, in its sole discretion, to
provide a Refinancing

 

-72-



--------------------------------------------------------------------------------

Term Loan. Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to the Borrower.

(c) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
Facilities (“Replacement Revolving Facilities”) providing for revolving
commitments (“Replacement Revolving Credit Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Credit Commitments under this Agreement. Each such notice
shall specify the date (each, a “Replacement Revolving Facility Effective Date”)
on which the Borrower proposes that the Replacement Revolving Credit Commitments
shall become effective, which shall be a date not less than five (5) Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter period agreed to by the Administrative Agent in its
reasonable discretion); provided that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Credit Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 3.1 shall be satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Credit Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Credit Commitments, the aggregate amount of Revolving Credit
Commitments shall not exceed the aggregate amount of the Revolving Credit
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith;

(iii) no Replacement Revolving Credit Commitments shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Credit Termination Date for the Revolving Credit Commitments being replaced;

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Credit Commitments and (y) the amount of any letter of credit sublimit
and swingline commitment under such Replacement Revolving Facility, which shall
be as agreed between the Borrower, the Lenders providing such Replacement
Revolving Credit Commitments, the Administrative Agent and the replacement
issuing bank and replacement swingline lender, if any, under such Replacement
Revolving Credit Commitments), when taken as a whole, shall be substantially
similar to, or no less favorable to the Borrower and its Subsidiaries than (as
reasonably determined by the Borrower), those, taken as a whole, applicable to
the Revolving Credit Commitments so replaced (except to the extent such
covenants and other terms apply solely to any period after the latest Revolving
Credit Termination Date in effect at the time of incurrence or added for the
benefit of the existing Lenders); provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent for posting to the
Lenders at least five (5) Business Days prior to the incurrence of such
Replacement Revolving Credit Commitments, together with a reasonably detailed
description of the material terms and conditions of such Replacement Revolving
Credit Commitments or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirements in this clause (iv) shall be conclusive evidence that such
terms and conditions satisfy the requirements in this clause (iv) unless the
Required Lenders through the Administrative Agent notify the Borrower within
such five (5) Business Day period that they disagree with such determination
(including a reasonable description of the basis upon which they disagree);

(v) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;

 

-73-



--------------------------------------------------------------------------------

(vi) Replacement Revolving Credit Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral; and

(vii) if such Replacement Revolving Facility is secured by Liens on the
Collateral that rank pari passu or junior in right of security to the Revolving
Loans, such Liens will be subject to a customary intercreditor agreement.

(d) In addition, the Borrower may establish Replacement Revolving Credit
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Credit Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Credit Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other person that would be a
permitted assignee hereunder) so long as (i) before and after giving effect to
the establishment such Replacement Revolving Credit Commitments on the
Replacement Revolving Facility Effective Date each of the conditions set forth
in Section 3.1 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Credit Commitments, (ii) the
remaining life to termination of such Replacement Revolving Credit Commitments
shall be no shorter than the Weighted Average Life to Maturity then applicable
to the refinanced Term Loans, (iii) the final termination date of the
Replacement Revolving Credit Commitments shall be no earlier than the
termination date of the refinanced Term Loans, (iv) with respect to Replacement
Revolving Loans secured by Liens on Collateral that rank pari passu or junior in
right of security to the Revolving Loans, such Liens will be subject to a
customary intercreditor agreement, (v) there shall be no borrower (other than
the Borrower) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and (vi) all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Credit Commitments and (y) the
amount of any letter of credit sublimit and swingline commitment under such
Replacement Revolving Facility, which shall be as agreed between the Borrower,
the Lenders providing such Replacement Revolving Credit Commitments, the
Administrative Agent and the replacement issuing bank and replacement swingline
lender, if any, under such Replacement Revolving Credit Commitments), when taken
as a whole, shall be substantially similar to, or no more restrictive to the
Borrower and its Subsidiaries than (as reasonably determined by the Borrower),
those applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the latest maturity
date applicable to the Term Loans being refinanced or are added for the benefit
of the Lenders). Solely to the extent that an L/C Issuer is not a replacement
issuing bank under a Replacement Revolving Facility, it is understood and agreed
that such L/C Issuer shall not be required to issue any letters of credit under
such Replacement Revolving Facility and, to the extent it is necessary for such
L/C Issuer to withdraw as an L/C Issuer at the time of the establishment of such
Replacement Revolving Facility, such withdrawal shall be on terms and conditions
reasonably satisfactory to such L/C Issuer in its sole discretion. The Borrower
agrees to reimburse each L/C Issuer in full upon demand, for any reasonable and
documented out-of-pocket cost or expense attributable to such withdrawal.

(e) The Borrower may approach any Lender or any other person that would be an
Eligible Assignee of a Revolving Credit Commitment to provide all or a portion
of the Replacement Revolving Credit Commitments; provided that any Lender
offered or approached to provide all or a portion of the Replacement Revolving
Credit Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Credit Commitment. Any Replacement Revolving Credit
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Credit Commitments for all purposes
of this Agreement; provided that any Replacement Revolving Credit Commitments
may, to the extent provided in the applicable Refinancing Amendment, be
designated as an increase in any previously established Class of Revolving
Credit Commitments.

(f) The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Credit Commitments (as applicable) shall execute
and deliver to the Administrative Agent an amendment to this Agreement (a
“Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Credit

 

-74-



--------------------------------------------------------------------------------

Commitments (as applicable). For purposes of this Agreement and the other Loan
Documents, (A) if a Lender is providing a Refinancing Term Loan, such Lender
will be deemed to have a Term Loan having the terms of such Refinancing Term
Loan and (B) if a Lender is providing a Replacement Revolving Credit Commitment,
such Lender will be deemed to have a Revolving Credit Commitment having the
terms of such Replacement Revolving Credit Commitment. Notwithstanding anything
to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.16), (i) no Refinancing Term Loan
or Replacement Revolving Credit Commitment is required to be in any minimum
amount or any minimum increment, (ii) there shall be no condition to any
incurrence of any Refinancing Term Loan or Replacement Revolving Credit
Commitment at any time or from time to time other than those set forth in
clauses (a) or (c) above, as applicable, and (iii) all Refinancing Term Loans,
Replacement Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that rank
equally and ratably in right of security with the Term Loans and other
Obligations (other than Incremental Term Loans and Refinancing Term Loans that
rank junior in right of security with the Term Loans, and except to the extent
any such Refinancing Term Loans are secured by the Collateral on a junior lien
basis in accordance with the provisions above).

Section 2.17 Escrow of Loan Proceeds.

(a) On the Closing Date, the Borrower shall enter into the Escrow Agreement,
pursuant to which the Borrower will deposit, or will cause to be deposited, the
proceeds of the Term B Loans into the Escrow Account. The Borrower shall grant
the Collateral Agent, for the benefit of the Secured Parties, a first priority
security interest in the Escrow Account Funds.

(b) The funds held in the Escrow Account will be (i) released to the Borrower or
such other Person as the Borrower directs, in accordance with the Escrow
Agreement, upon delivery by the Borrower to the Escrow Agent and the
Administrative Agent of a certificate of a Responsible Officer certifying that,
prior to or substantially concurrently with the release of funds from the Escrow
Account, the Escrow Release Conditions have been satisfied or (ii) [reserved].

(c) Promptly following the release of the funds held in the Escrow Account
pursuant to Section 2.17(b)(i) hereof, all fees and expenses required to be paid
hereunder in connection with the occurrence of the Closing Date and the Escrow
Release Date, to the extent invoiced in reasonable detail at least three
(3) Business Days before the Closing Date (except as otherwise reasonably agreed
to by the Borrower), shall be paid in full from the funds in the Escrow Account.

Section 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue for such Defaulting Lender pursuant to
Section 2.13.

(b) The Commitments, Loans and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, Required RC
Lenders or Required RC/TLA Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.11); provided that this Section 2.18(b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification effecting (i) an increase or extension of such Defaulting Lender’s
Revolving Credit Commitment or (ii) the reduction or excuse of principal amount
of, or interest or fees payable on, such Defaulting Lender’s Loans or the
postponement of the scheduled date of payment of such principal amount, interest
or fees to such Defaulting Lender.

(c) If any Letters of Credit exist at the time such Lender becomes a Defaulting
Lender then:

(i) Such Defaulting Lender’s L/C Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolver Percentages
(but excluding the Revolving Credit Commitments of all the Defaulting Lenders
from both the numerator and the denominator) but only to the extent (x) the sum
of all the Revolving Exposure owed to all non-Defaulting Lenders does not exceed
the

 

-75-



--------------------------------------------------------------------------------

total of all non-Defaulting Lenders’ unused Revolving Credit Commitments,
(y) the representations and warranties of each Loan Party set forth in the Loan
Documents to which it is a party are true and correct at such time, except to
the extent that any such representation and warranty relates to an earlier date
(in which case such representation and warranty shall be true and correct as of
such earlier date), and (z) no Default shall have occurred and be continuing at
such time;

(ii) If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of
relevant L/C Issuers such Defaulting Lender’s L/C Exposure (after giving effect
to any partial reallocation pursuant to clause (i) above) for so long as any
Letters of Credit are outstanding;

(iii) If the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized by the Borrower;

(iv) If L/C Exposures of the non-Defaulting Lenders are reallocated pursuant to
clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted to reflect such
non-Defaulting Lenders’ L/C Exposure as reallocated; and

(v) If any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to clauses (i) or (ii) above, then, without prejudice to
any rights or remedies of the L/C Issuers or any Revolving Lender hereunder, all
letter of credit fees payable under Section 2.13(b) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to each applicable L/C Issuer
until such L/C Exposure is cash collateralized and/or reallocated.

(d) So long as such Defaulting Lender is a Defaulting Lender, the L/C Issuers
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related L/C Exposure will be 100% covered by the unused
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.18(c)(ii), and the participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).

The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. In the event that the Administrative Agent, the
Borrower and each applicable L/C Issuer each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving Exposure shall be readjusted to reflect the inclusion
of such Lender’s unused Revolving Credit Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause such outstanding Revolving Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Revolving Lenders
(including such Lender) in accordance with their applicable percentages,
whereupon such Lender will cease to be a Defaulting Lender and will be a
non-Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any L/C Exposure of such Lender reallocated
pursuant to the requirements above shall be reallocated back to such Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided that, subject to Section 10.26 and except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

-76-



--------------------------------------------------------------------------------

ARTICLE 3. CONDITIONS PRECEDENT.

Section 3.1 All Credit Extensions. At the time of each Credit Extension made
after the Escrow Release Date under the Revolving Facility hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects (or
in all respects, if qualified by a materiality threshold) as of said time,
except to the extent the same expressly relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Extension;

(c) after giving effect to any requested extension of credit, the aggregate
principal amount of all Revolving Loans and L/C Obligations under this Agreement
shall not exceed the aggregate Revolving Credit Commitments; and

(d) (i) in the case of a Borrowing, the Administrative Agent shall have received
the notice required by Section 2.5 hereof, (ii) in the case of the issuance of
any Letter of Credit the applicable L/C Issuer shall have received a duly
completed Application, and/or (iii) in the case of an extension or increase in
the amount of a Letter of Credit, a written request therefor in a form
reasonably acceptable to the applicable L/C Issuer.

Each request for a Borrowing covered under this Section 3.1 and each request for
the issuance of, increase in the amount of, or extension of the expiration date
of, a Letter of Credit covered under this Section 3.1 shall be deemed to be a
representation and warranty by the Borrower on the date of such Credit Extension
as to the facts specified in subsections (a) through (d), both inclusive, of
this Section 3.1.

Section 3.2 Initial Credit Extensions and Effectiveness on Closing Date. The
obligations of each Term B Lender to make their Term B Loans on the Closing Date
and the effectiveness of the Revolving Credit Commitments and Term A Loan
Commitments hereunder are subject solely to the satisfaction or waiver of the
following conditions precedent:

(a) the Administrative Agent shall have received each of the following, each of
which shall be originals or facsimiles (or delivered by other electronic
transmission, including pdf) unless otherwise specified:

(i) counterparts of this Agreement signed on behalf of the Borrower;

(ii) copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable
organizational documents) of the Borrower and each WDC Guarantor and any
amendments thereto, certified in each instance by its Director, Secretary,
Assistant Secretary or Chief Financial Officer and, with respect to
organizational documents filed with a Governmental Authority, by the applicable
Governmental Authority;

(iii) a Term B Note executed by the Borrower in favor of each Lender that has
requested such a Note at least ten (10) Business Days in advance of the Closing
Date;

(iv) copies of resolutions of the board of directors, manager or similar
governing body of the Borrower and each WDC Guarantor approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, together with specimen signatures of the persons authorized to execute
such documents on the Borrower’s and such WDC Guarantor’s behalf, all certified
as of the Closing Date in each instance by its Director, Secretary, Assistant
Secretary or Chief Financial Officer as being in full force and effect without
modification or amendment;

 

-77-



--------------------------------------------------------------------------------

(v) copies of the certificates of good standing (if available) for the Borrower
and each WDC Guarantor from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization;

(vi) a Guaranty, duly executed by each WDC Guarantor;

(vii) (A) a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Borrower and WDC Guarantors and (B) a favorable written opinion (addressed to
the Administrative Agent and the Lenders) of Young Conaway Stargatt & Taylor,
LLP, local counsel to the Borrower and the WDC Guarantors in the state of
Delaware; and

(viii) the Escrow Agreement, duly executed by the Borrower, each WDC Guarantor,
the Escrow Agent and the Administrative Agent.

(b) the Specified Representations of the Borrower and the WDC Guarantors shall
be true and correct in all material respects on and as of the Closing Date;

(c) the Administrative Agent shall have received, no later than 3 Business Days
in advance of the Closing Date, all documentation and other information about
the Borrower as shall have been reasonably requested in writing at least ten
(10) Business Days prior to the Closing Date by the Lenders through the Joint
Lead Arrangers that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act;

(d) the Administrative Agent shall have received (A)(i) the audited consolidated
balance sheets and related audited consolidated statements of income,
comprehensive income, cash flows and shareholders’ equity of the Borrower as of
and for the fiscal years ended July 3, 2015, June 27, 2014 and June 28, 2013
(and the Administrative Agent acknowledges receipt of such audited financial
statements), and (ii) the audited consolidated balance sheets and related
audited consolidated statements of operations, comprehensive income, equity and
cash flows of the Target as of and for the fiscal years ended January 3, 2016,
December 28, 2014 and December 29, 2013 (and the Administrative Agent
acknowledges receipt of such audited financial statements, (B) the unaudited
consolidated balance sheets and related unaudited statements of income,
comprehensive income and cash flows of the Borrower for the fiscal quarters
ended October 2, 2015 and January 1, 2016 (and the Administrative Agent
acknowledges receipt of such financial statements) and (C) a pro forma
consolidated balance sheet of the Borrower and its Subsidiaries (including the
Target) as of January 1, 2016 and related pro forma statements of income of the
Borrower and its Subsidiaries (including the Target) for the six months ended
January 1, 2016 and for the six months ended January 2, 2015, prepared after
giving effect to the Schrader Acquisition and the Financing Transactions (as
defined in the Senior Notes Offering Memorandum) as if those events had occurred
on such date (in the case of such balance sheet) or June 28, 2014, the first day
of the Borrower’s fiscal year ended July 3, 2015 (in the case of the statement
of income); provided that (i) each such pro forma financial statement shall be
prepared in good faith by the Borrower and (ii) no such pro forma financial
statement shall be required to include adjustments for purchase accounting
(including adjustments of the type contemplated by Financial Accounting
Standards Board Accounting Standards Codification 805, Business Combinations
(formerly SFAS 141R));

(e) the Borrower shall have made arrangements reasonably satisfactory to the
Joint Lead Arrangers for the payment of (which amounts may be offset against the
proceeds of the Term B Loans) all fees and expenses required to be paid
hereunder or under any separate written agreement among the Borrower and the
Joint Lead Arrangers to the extent invoiced at least three (3) Business Days
prior to the Closing Date (or such later date as the Borrower may reasonably
agree);

(f) all other actions not identified in clause (a) above that are necessary to
establish that the Collateral Agent (for the benefit of the Secured Parties)
will have a perfected Lien (subject to Permitted Liens) on the Escrow Account
Funds shall have been taken; and

 

-78-



--------------------------------------------------------------------------------

(g) in the case of each Borrowing to be made on the Closing Date, the
Administrative Agent shall have received the notice required by Section 2.5.

For purposes of determining compliance with the conditions specified in this
Section 3.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto in reasonable detail. The Administrative Agent shall
promptly notify the Lenders and the Borrower in writing of the occurrence of the
Closing Date and such notification shall be conclusive and binding.

Section 3.3 Escrow Release Date. (i) The L/C Issuers, the Term A Lenders and the
Revolving Lenders shall not be obligated to make their respective Credit
Extensions on the Escrow Release Date, (ii) the Borrower agrees that it shall
not direct the Escrow Agent to release the Escrow Account Funds and (iii) the
Escrow Release Date shall not occur, until:

(a) subject in all respects to the final paragraph of this Section 3.3 and the
relevant provisions of Section 6.24 of the Original Loan Agreement, the
Administrative Agent shall have received each of the following, each of which
shall be originals or facsimiles (or delivered by other electronic transmission,
including pdf) unless otherwise specified:

(i) copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable
organizational documents) of each Loan Party and any amendments thereto,
certified in each instance by its Director, Secretary, Assistant Secretary or
Chief Financial Officer and, with respect to organizational documents filed with
a Governmental Authority, by the applicable Governmental Authority;

(ii) copies of resolutions of the board of directors, manager or similar
governing body of each Loan Party approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, together
with specimen signatures of the persons authorized to execute such documents on
each Loan Party’s behalf, all certified as of the Escrow Release Date in each
instance by its Director, Secretary, Assistant Secretary or Chief Financial
Officer as being in full force and effect without modification or amendment;

(iii) copies of the certificates of good standing (if available) for each Loan
Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable;

(iv) the results of a recent Lien search with respect to each Grantor to the
extent customary in the applicable jurisdiction and reasonably requested by the
Administrative Agent with respect to the Grantors;

(v) (A) a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Loan Parties and (B) favorable written opinions (addressed to the Administrative
Agent and the Lenders) of each of Young Conaway Stargatt & Taylor, LLP, local
counsel to the Loan Parties in the state of Delaware, Jones Day, local counsel
to the Loan Parties in the state of Texas, and Maples and Calder, local counsel
to the Loan Parties in the Cayman Islands, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(vi) an executed Solvency Certificate signed on behalf of the Borrower, dated
the Escrow Release Date;

 

-79-



--------------------------------------------------------------------------------

(vii) a Guaranty Supplement, duly executed by the SD Guarantor; provided, that
if such guarantee cannot be provided as a condition precedent solely because the
directors of the SD Guarantor have not authorized such guarantee and the
election of new directors to authorize such guarantee has not taken place prior
to the Escrow Release Date, such election shall take place and such guarantee
shall be provided no later than 5:00 p.m. (New York time) on the Escrow Release
Date;

(viii) the Security Agreement, duly executed by each Grantor, together with:

(A) the certificates representing the shares of Equity Interests that do not
constitute Excluded Equity Interests and that are required to be pledged by any
Grantor pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof;

(B) each promissory note (if any) required to be pledged to the Collateral Agent
by any Grantor pursuant to the Security Agreement, endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof; and

(C) proper financing statements in form appropriate for filing under the UCC of
all jurisdictions that the Administrative Agent may deem reasonably necessary in
order to perfect the Liens created under the Security Agreement, covering the
Collateral of the Grantors;

(ix) the Intellectual Property Security Agreements, duly executed by each
Grantor party thereto;

(x) the Intercreditor Agreement, duly executed and delivered by each party
thereto;

(xi) the Perfection Certificate, duly executed and delivered by the Grantors;

(xii) a Term A Note and a Revolving Note, in each case executed by the Borrower
in favor of each Lender that has requested such a Note at least ten
(10) Business Days in advance of the Escrow Release Date; and

(xiii) the Global Intercompany Note, duly executed by the Borrower and each of
its Subsidiaries and any other certificated intercompany note payable to a
Grantor and outstanding as of the Escrow Release Date, duly executed by the
parties thereto;

(b) the Specified Representations of the Loan Parties shall be true and correct
in all material respects on and as of the Escrow Release Date;

(c) substantially concurrently with the Escrow Release Date, the Schrader
Acquisition shall be consummated in all material respects in accordance with the
terms of the Acquisition Agreement without giving effect to any amendment,
change, consent or supplement or waiver of any provisions thereof, that are
materially adverse to the interests of the Initial Lenders or the Joint Lead
Arrangers in their respective capacities as such without the consent of the
Joint Lead Arrangers, such consent not to be unreasonably withheld, delayed or
conditioned; it being understood that (i) any increase or decrease in the
purchase price shall not be materially adverse to the interests of the Initial
Lenders or the Joint Lead Arrangers so long as (x) the granting of any consent
under the Acquisition Agreement that is not materially adverse to the Initial
Lenders does not otherwise constitute any amendment, change or waiver, (y) any
increase in the purchase price is funded with equity and (z) an amount equal to
100% of any reduction price shall be allocated to reduce the aggregate principal
amount of the Term Loans (allocated to the Term A Loans, U.S. Term B Loans
and/or Euro Term B Loans as agreed by the Joint Lead Arrangers and the Borrower)
and the Bridge Facilities (as defined in the Amended and Restated Commitment
Letter dated as of November 13, 2015 by and among the Borrower, the Joint Lead
Arrangers and the Initial Lenders) on a pro rata basis;

 

-80-



--------------------------------------------------------------------------------

(d) the Escrow Release Date Refinancing shall have been consummated
substantially concurrently with the release of funds from the Escrow Account on
the Escrow Release Date;

(e) since October 21, 2015, there shall not have occurred any Company Material
Adverse Effect that is continuing; provided that clause (a) of the definition of
Company Material Adverse Effect shall be excluded from such definition for the
purposes of determining the satisfaction of this clause (e);

(f) such of the representations made by, with respect to or on behalf of the
Target in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower has (or the Borrower’s
applicable Affiliates have) the right to terminate the Borrower’s (or its
Affiliate’s) obligations under the Acquisition Agreement (after giving effect to
any applicable notice and cure period) (the “Specified Acquisition Agreement
Representations”), shall be true and correct in all material respects;

(g) concurrently with the release of the funds held in the Escrow Account
pursuant to Section 2.17(b)(i), the Borrower shall have instructed the Escrow
Agent to pay all fees and expenses required to paid hereunder in connection with
the occurrence of the Closing Date and the Escrow Release Date from the funds in
the Escrow Account, to the extent invoiced in reasonable detail at least three
(3) Business Days before the Closing Date or Escrow Release Date, as applicable
(or such later date as the Borrower may reasonably agree); provided that if the
Escrow Release Date is not a Business Day, then such fees and expenses shall be
transferred out of the Escrow Account on the immediately succeeding Business
Day;

(h) subject in all respects to the final paragraph of this Section 3.3, all
other actions not identified in clause (a) above that are necessary to establish
that the Collateral Agent (for the benefit of the Secured Parties) will have a
perfected Lien (subject only to Permitted Liens) on the Collateral shall have
been taken;

(i) the proceeds of the Senior Secured Notes and the Senior Unsecured Notes
shall have been, or shall be substantially concurrently with the Escrow Release
Date, released from escrow pursuant to the terms of the Senior Notes Escrow
Agreements;

(j) the Administrative Agent shall have received (A) if the Escrow Release Date
shall have occurred on or after September 29, 2016, the audited consolidated
balance sheets and related audited consolidated statements of income,
comprehensive income, cash flows and shareholders’ equity of the Borrower as of
and for the fiscal year ended July 1, 2016, (B) if the Escrow Release Date shall
have occurred on or after May 16, 2016, (i) the unaudited consolidated balance
sheets and related unaudited statements of income, comprehensive income and cash
flows of the Borrower for the fiscal quarter ended April 1, 2016, 2016 and
(ii) the unaudited consolidated balance sheets and related statements of
operations, comprehensive income and cash flows of the Target for each fiscal
quarter of the Target ended after the most recently ended fiscal year of the
Target for which financial statements have been provided pursuant to
Section 3.2(d)(A)(ii) and ended at least 45 days before the Escrow Release Date
(but excluding the fourth quarter of any fiscal year of the Target);

(k) the Administrative Agent shall have received, no later than 3 Business Days
in advance of the Escrow Release Date, all documentation and other information
about the Loan Parties as shall have been reasonably requested in writing at
least ten (10) Business Days prior to the Escrow Release Date by the Lenders
through the Joint Lead Arrangers that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act; and

(l) (i) in the case of each Borrowing to be made on the Escrow Release Date, the
Administrative Agent shall have received the notice required by Section 2.5
hereof and (ii) in the case of the issuance of any Letter of Credit to be issued
on the Escrow Release Date, the L/C Issuers shall have received a duly completed
Application.

 

-81-



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 3.3, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Escrow Release Date
specifying its objection thereto in reasonable detail. The Administrative Agent
shall promptly notify the Lenders and the Borrower in writing of the occurrence
of the Escrow Release Date and such notification shall be conclusive and
binding.

Notwithstanding anything to the contrary in this Section 3.3, this Agreement or
any other Loan Document, to the extent any security interest in the Collateral
(other than any Collateral of the Grantors the security interest in which may be
perfected by the filing of a UCC financing statement or the delivery of
certificates evidencing equity interests of any material wholly-owned domestic
Restricted Subsidiary of the Borrower (except that stock certificates and the
accompanying stock power or instrument of the Target’s subsidiaries shall only
be required to be delivered on the Escrow Release Date to the extent received
from the Target after the Borrower’s use of commercially reasonable efforts to
obtain the same)) is not or cannot be provided and/or perfected on the Escrow
Release Date after the Borrower’s use of commercially reasonable efforts to do
so without undue burden or expense, then the provision and/or perfection of such
security interest shall not constitute a condition precedent under this
Section 3.3 on the Escrow Release Date but shall be required to be delivered
after the Escrow Release Date pursuant to arrangements to be mutually agreed by
the Administrative Agent and the Borrower acting reasonably and not later than
90 days (subject to extensions as may be reasonably agreed to by the
Administrative Agent in its sole discretion) after the Escrow Release Date (it
being understood that in all instances Mortgages need only be delivered within
the period specified in Section 4.2 below).

ARTICLE 4. THE COLLATERAL AND THE GUARANTY.

Section 4.1 Collateral. As of the Escrow Release Date (other than during any
Collateral and Guarantee Suspension Period), subject to Section 4.5 below, the
Obligations, Hedging Liability and, at the Borrower’s option, Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations shall be
secured by (a) valid, perfected, and enforceable Liens on all right, title, and
interest of each Grantor in all capital stock and other Equity Interests (other
than Excluded Equity Interests) held by such Person in each of its Subsidiaries,
whether now owned or hereafter formed or acquired, and all proceeds thereof, and
(b) valid, perfected, and enforceable Liens on all right, title, and interest of
each Grantor in all personal property and fixtures, whether now owned or
hereafter acquired or arising, and all proceeds thereof (other than Excluded
Property).

Section 4.2 Liens on Real Property. After the Escrow Release Date (other than
during a Collateral and Guarantee Suspension Period), in the event that any
Grantor hereafter acquires fee-owned real property having a fair market value in
excess of $30 million (as determined by the Borrower in good faith and without
requirement of delivery of an appraisal or other third-party valuation) (other
than any Excluded Property), within 90 days following the acquisition thereof
(or such longer period as to which the Administrative Agent may consent), the
Borrower shall, or shall cause such Grantor to (i) execute and deliver to the
Collateral Agent (or a security trustee therefor) a Mortgage, title policy, ALTA
survey, if required by the title company issuing the title policy (or no-change
affidavits in connection with existing surveys), certificates of insurance
evidencing the insurance required under this Agreement, and opinions of counsel,
in each case similar to the Mortgage, title policy, certificates of insurances
and opinions of counsel delivered to the Collateral Agent pursuant to Schedule
6.24 for the purpose of granting to the Collateral Agent a Lien on such real
property to secure the Obligations, Hedging Liability, and Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations and shall
pay all taxes and reasonable costs and expenses incurred by the Collateral Agent
in recording such Mortgage; provided if the Mortgaged Property is in a
jurisdiction that imposes a mortgage recording or similar tax on the amount
secured by such Mortgage, then the amount secured by such Mortgage shall be
limited to the fair market value (without requirement of delivery of an
appraisal or other third-party valuation) of such Mortgaged Property, as
reasonably determined by the Borrower in good faith and (ii) provide the
Collateral Agent with a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each applicable
Grantor relating thereto).

 

-82-



--------------------------------------------------------------------------------

Section 4.3 Guaranty. As of the Closing Date (other than during a Collateral and
Guarantee Suspension Period), the payment and performance of the Obligations,
Hedging Liability, and, at the Borrower’s option, Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations shall at all times be
guaranteed by each Restricted Subsidiary (other than the Target Company or an
Excluded Subsidiary), including any Immaterial Subsidiary which becomes a
Material Subsidiary (each, a “Guarantor” and, collectively, the “Guarantors”)
pursuant to a guaranty agreement in substantially the form attached as Exhibit
J, as the same may be amended, restated, amended and restated, modified or
supplemented from time to time (the “Guaranty”).

Section 4.4 Further Assurances. On and after the Escrow Release Date (other than
during a Collateral and Guarantee Suspension Period), the Borrower agrees that
it shall, and shall cause each Grantor to, from time to time at the request of
the Administrative Agent or the Required Lenders, execute and deliver such
documents and do such acts and things as the Administrative Agent or the
Required Lenders may reasonably request in order to provide for or perfect or
protect such Liens on the Collateral. In the event the Borrower or any
Restricted Subsidiary (other than an Excluded Subsidiary) forms or acquires any
after-acquired property or other Restricted Subsidiary (other than an Excluded
Subsidiary), or any Immaterial Subsidiary becomes a Material Subsidiary (other
than an Excluded Subsidiary) after the Escrow Release Date (other than during a
Collateral and Guarantee Suspension Period), on or prior to the later to occur
of (a) 60 days following the date of such acquisition or formation or event and
(b) the date of the required delivery of the Compliance Certificate following
the date of such acquisition, formation or event (or such longer period as to
which the Administrative Agent may consent), the Borrower shall cause such
Restricted Subsidiary to execute such guaranties and Collateral Documents (or
supplements, assumptions or amendments to existing guaranty and Collateral
Documents) as the Administrative Agent may then require, and the Borrower shall
also deliver to the Administrative Agent, or cause such Restricted Subsidiary to
deliver to the Administrative Agent, at the Borrower’s cost and expense, such
other instruments, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith; provided that no control
agreements shall be required (other than pursuant to the Escrow Agreement).

Section 4.5 Limitation on Collateral. Notwithstanding anything to the contrary
in Sections 4.1 through 4.4, any other provision of this Agreement or any
Collateral Document (a) no Grantor shall be required to grant a security
interest in any asset or perfect a security interest in any Collateral to the
extent the cost, burden, difficulty or consequence of granting or perfecting a
Lien (including any mortgage, stamp, intangible or other tax or expenses
relating to such Lien) outweighs the benefit to the Lenders of the security
afforded thereby as reasonably determined by the Borrower and the Administrative
Agent, (b) no Grantor shall be required to complete any filings or take any
other action (including the execution of a foreign law security or pledge
agreement or the act of a foreign intellectual property filing or search) with
respect to the grant or perfection of a security interest on any Collateral in
any jurisdiction other than the United States; provided that (other than during
a Collateral and Guarantee Suspension Period) with respect to any Equity
Interests of First-Tier Foreign Subsidiaries that constitute Collateral,
Grantors shall also be required to enter into foreign law governed security or
pledge agreements in the jurisdiction of organization or incorporation of such
First-Tier Foreign Subsidiary if such First-Tier Foreign Subsidiary is organized
or incorporated in (x) on and after the Escrow Release Date, the Cayman Islands
(including the Cayman Share Mortgage) and (y) after the Escrow Release Date, if
one or more First-Tier Foreign Subsidiaries that own non-U.S. assets
constituting more than 10.00% of the Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries (based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1) and that
the Administrative Agent reasonably believes to be material is organized in a
jurisdiction other than the Cayman Islands, such other jurisdictions in which
such First-Tier Foreign Subsidiaries are organized; provided, however, that in
no event shall a Grantor be required to grant or perfect a security interest in
the People’s Republic of China, the Republic of India, Italy, the Republic of
Korea, Japan, the State of Israel or any jurisdiction where it may be either
impossible or impractical to grant or perfect security interests in Equity
Interests or where it is more burdensome or costly in any material respect
compared to the United States or the Cayman Islands, (c) no Grantor shall be
required to make any filing with respect to any intellectual property rights
other than filing the Intellectual Property Security Agreements with the U.S.
Patent and Trademark Office or the U.S. Copyright Office, as applicable,
(d) Liens required to be granted pursuant to Section 4.4 shall be subject to
exceptions and limitations consistent with those set forth in the Collateral
Documents as in effect on the Escrow Release Date (to the extent appropriate in
the applicable jurisdiction), (e) no Grantor shall be required to seek any
landlord lien waiver, estoppel, warehouseman waiver or other collateral access
or similar letter or agreement, (f) the security interests in the following
Collateral shall not be required to be perfected other than by UCC filing:
(i) assets requiring perfection through control agreements or other

 

-83-



--------------------------------------------------------------------------------

control arrangements (other than control of pledged Equity Interests to the
extent otherwise required by any Loan Document and promissory notes in a
principal amount in excess of $30 million); (ii) vehicles and any other assets
subject to certificates of title; and (iii) letter of credit rights to the
extent not perfected by the filing of a Form UCC-1 financing statement and
(g) the Guaranty of the SD Guarantor shall not be secured.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES.

On the Escrow Release Date and on the dates to the extent required pursuant to
Section 3.1, 3.2 and 3.3 hereof, as applicable, the Borrower represents and
warrants to each Lender and the Administrative Agent that:

Section 5.1 Financial Statements.

(a) The Borrower’s audited consolidated balance sheet and related audited
consolidated statements of income, comprehensive income, cash flows and
shareholders’ equity as of and for the fiscal years ended June 30, 2017, July 1,
2016 and July 3, 2015, (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects in accordance
with GAAP the financial condition of the Borrower and its Subsidiaries as of
such dates and for such periods and their results of operations for the periods
covered thereby.

(b) [Reserved].

(c) The unaudited consolidated balance sheet and related unaudited statements of
income, comprehensive income and cash flows of the Borrower as of and for the
fiscal quarter ended December 29, 2017, (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects in accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(d) [Reserved].

(e) [Reserved].

Section 5.2 Organization and Qualification. The Borrower and each of its
Restricted Subsidiaries (i) is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, except to the extent the failure of any Restricted Subsidiary to
be in existence and good standing would not reasonably be expected to have a
Material Adverse Effect, (ii) has the power and authority to own its property
and to transact the business in which it is engaged and proposes to engage,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (iii) is duly qualified and in good standing in
each jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, except, in each case, under
this clause (iii) where the same would not be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.

Section 5.3 Authority and Enforceability. The Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes (if any),
(solely during any Collateral and Guarantee Period) to grant to the Collateral
Agent the Liens described in the Collateral Documents executed by the Borrower,
and to perform all of its obligations hereunder and under the other Loan
Documents executed by it. Each other Loan Party has the power and authority to
enter into the Loan Documents executed by it, to grant to the Collateral Agent
the Liens described in the Collateral Documents executed by such Person, and to
perform all of its obligations under the Loan Documents executed by it. The Loan
Documents delivered by the Loan Parties have been duly authorized by proper
corporate and/or other organizational proceedings, executed, and delivered by
such Person and constitute valid and binding obligations of such Person
enforceable against it in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this

 

-84-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents do not, nor does the performance or
observance by any Loan Party, if any, of any of the matters and things herein or
therein provided for, (a) violate any provision of law or any judgment,
injunction, order or decree binding upon any Loan Party, (b) contravene or
constitute a default under any provision of the organizational documents (e.g.,
charter, articles of incorporation, by-laws, articles of association, operating
agreement, partnership agreement or other similar document) of any Loan Party,
(c) contravene or constitute a default under any covenant, indenture or
agreement of or affecting any Loan Party or any of its Property, or (d) result
in the creation or imposition of any Lien on any Property of any Loan Party
other than the Liens granted in favor of the Collateral Agent pursuant to the
Collateral Documents (if applicable) and Permitted Liens, except with respect to
clauses (a), (c) or (d), to the extent, individually or in the aggregate, that
such violation, contravention, breach, conflict, default or creation or
imposition of any Lien would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.4 No Material Adverse Change. Since June 30, 2017, there has been no
event or circumstance which individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

Section 5.5 Litigation and Other Controversies. Except as specifically disclosed
in any SEC Documents filed or furnished and publicly available on or before the
Amendment No. 7 Effective Date (but excluding any disclosure in the “Risk
Factors” or “Forward-Looking Statements” sections of any SEC Document and
similar statements included in any SEC Document that are solely forward looking
in nature) or on Schedule 5.5, there is no litigation, arbitration or
governmental proceeding pending or, to the knowledge of the Borrower and its
Restricted Subsidiaries, threatened in writing against the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.

Section 5.6 True and Complete Disclosure. As of the Amendment No. 7 Effective
Date, all written information (other than projections and any other
forward-looking information of a general economic or industry nature) furnished
by or on behalf of the Borrower or any of its Restricted Subsidiaries to the
Administrative Agent, any L/C Issuer or any Lender for purposes of or in
connection with this Agreement, or any transaction contemplated herein, is
complete and correct when taken as a whole, in all material respects, and does
not, taken as a whole, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
materially misleading (after giving effect to all supplements and updates with
respect thereto); provided that, with respect to projected financial information
furnished by or on behalf of the Borrower or any of its Restricted Subsidiaries,
the Borrower only represents and warrants that such information has been
prepared in good faith based upon assumptions believed to be reasonable at the
time furnished (it being understood that such projections are as to future
events and are not viewed as facts or a guarantee of financial performance or
achievement and that such projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower, that
actual results may differ significantly from the projections and such
differences may be material).

Section 5.7 Margin Stock. Neither the making of any Loan or other extension of
credit hereunder nor the use of the proceeds thereof will violate the provisions
of Regulations U or X of the Board of Governors of the Federal Reserve System
and any successor to all or any portion of such regulations. None of the Loan
Parties is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), or extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System).

Section 5.8 Taxes. The Borrower and each of its Restricted Subsidiaries has
filed or caused to be filed all Tax returns required to be filed by the Borrower
and/or any of its Restricted Subsidiaries, except where failure to so file would
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Borrower and each of its Restricted Subsidiaries
has paid all Taxes payable by them (whether or not shown on any Tax returns, and
including in its capacity as withholding agent), except those (a) not overdue by
more than thirty (30) days or (b) if more than 30 days overdue, (i) those that
are being contested in good faith and by proper legal proceedings and as to
which appropriate reserves have been provided for in accordance with GAAP or
(ii) those the non-payment of which would not be reasonably expected to result,
either individually or in the aggregate, in a Material Adverse Effect.

 

-85-



--------------------------------------------------------------------------------

Section 5.9 ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan, except where the
failure, noncompliance or incurrence of such would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. The
Borrower and its Restricted Subsidiaries have no contingent liabilities with
respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title 1 of ERISA,
and except as would not be reasonably expected to have a Material Adverse
Effect.

Section 5.10 Subsidiaries. Schedule 5.10 correctly sets forth, as of the
Amendment No. 7 Effective Date, each Subsidiary of the Borrower, its respective
jurisdiction of organization or incorporation and the percentage ownership
(whether directly or indirectly) of the Borrower in each class of capital stock
or other Equity Interests of each of its Subsidiaries. As of the Amendment No. 7
Effective Date, all of the Subsidiaries of the Borrower will be Restricted
Subsidiaries.

Section 5.11 Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authority in respect of the conduct of their businesses and the ownership of
their property, except such noncompliance as would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

Section 5.12 Environmental Matters. Except as would not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:

(a) The Borrower and each of its Restricted Subsidiaries is in compliance with
all Environmental Laws and has obtained and is in compliance with all permits
issued under such Environmental Laws;

(b) There are no pending or, to the knowledge of the Borrower or any of its
Restricted Subsidiaries, threatened Environmental Claims against the Borrower or
any of its Restricted Subsidiaries or any real property, including leaseholds,
currently or, to the knowledge of the Borrower, formerly owned or operated by
the Borrower or any of its Restricted Subsidiaries;

(c) To the knowledge of the Borrower or any of its Restricted Subsidiaries,
there are no facts, circumstances, conditions or occurrences that could
reasonably be expected to (i) form the basis of an Environmental Claim against
or result in an Environmental Liability of the Borrower or any Restricted
Subsidiary, or (ii) cause any real property of the Borrower or any Restricted
Subsidiary to be subject to any restrictions on the ownership, occupancy, use or
transferability of such real property by the Borrower or any of its Restricted
Subsidiaries under any Environmental Law.

(d) Hazardous Materials have not been Released on, at, under or from any
facility currently or, to the knowledge of the Borrower, formerly owned or
operated by any Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to result in any liability of the Borrower or any of its
Restricted Subsidiaries.

Section 5.13 Investment Company. None of the Loan Parties is required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

Section 5.14 Intellectual Property. The Borrower and each of its Restricted
Subsidiaries own all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights, or
each has obtained licenses or other rights of whatever nature necessary for the
present conduct of its businesses, in each case without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
would reasonably be expected to result in a Material Adverse Effect.

 

-86-



--------------------------------------------------------------------------------

Section 5.15 Good Title. The Borrower and its Restricted Subsidiaries have good
and indefeasible title, to, or valid leasehold interests in, to their material
properties and assets as reflected on the Borrower’s most recent consolidated
balance sheet provided to the Administrative Agent (except for sales of assets
permitted hereunder, and such defects in title or the validity of leasehold
interests that would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect) and is subject to no Liens, other
than Permitted Liens.

Section 5.16 Labor Relations. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (i) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Restricted Subsidiaries or, to the knowledge of the Borrower and its Restricted
Subsidiaries, threatened in writing against the Borrower or any of its
Restricted Subsidiaries and (ii) to the knowledge of the Borrower and its
Restricted Subsidiaries, no union representation proceeding is pending with
respect to the employees of the Borrower or any of its Restricted Subsidiaries
and no union organizing activities are taking place, except (with respect to any
matter specified in clause (i) or (ii) above, either individually or in the
aggregate) such as would not reasonably be expected to have a Material Adverse
Effect.

Section 5.17 Capitalization. Except as set forth on Schedule 5.17, all
outstanding Equity Interests of the Borrower and its Restricted Subsidiaries
have been duly authorized and validly issued, and, to the extent applicable, are
fully paid and nonassessable, and as of the Amendment No. 7 Effective Date there
are no outstanding commitments or other obligations of any Restricted Subsidiary
to issue, and no rights of any Person to acquire, any Equity Interests in any
Restricted Subsidiary.

Section 5.18 Governmental Authority and Licensing. The Borrower and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
each Governmental Authority necessary to conduct their businesses, in each case
where the failure to obtain or maintain the same would reasonably be expected to
have a Material Adverse Effect. No investigation or proceeding that could
reasonably be expected to result in revocation or denial of any license, permit
or approval is pending or, to the knowledge of the Borrower, threatened in
writing, except where such revocation or denial would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

Section 5.19 Approvals. No authorization, consent, license or exemption from, or
filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower or any other Loan Party of any Loan
Document, except (a) for such approvals which have been obtained prior to the
Closing Date and remain in full force and effect, (b) filings necessary to
perfect Liens created by the Loan Documents and (c) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which would not be reasonably expected to have a Material Adverse Effect.

Section 5.20 Solvency. As of the Amendment No. 7 Effective Date, as applicable,
and after giving effect to the Amendment No. 7 Transactions and the incurrence
of the indebtedness and obligations being incurred in connection with this
Agreement and the Amendment No. 7 Transactions, (a) the fair value of assets of
the Borrower and its Subsidiaries is more than the existing debts of the
Borrower and its Subsidiaries as they become absolute and matured, (b) the
present fair saleable value of the assets of the Borrower and its Subsidiaries
is greater than the amount that will be required to pay the probable liability
on existing debts of the Borrower and its Subsidiaries as they become absolute
and matured, (c) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, contemplated as of the Amendment No. 7
Effective Date and as proposed to be conducted following the Amendment No. 7
Effective Date; and (d) the Borrower and its Subsidiaries are able to meet their
debts as they generally become due. For the purposes of this Section 5.20, the
amount of any contingent liability at any time shall be computed as the amount
that would reasonably be expected to become an actual and matured liability.

Section 5.21 Anti-Corruption Laws, Sanctions and Anti-Money Laundering.

(a) Anti-Corruption and Sanctions. The Borrower has implemented and maintains in
effect policies and procedures designed to promote compliance by the Borrower
and its Subsidiaries and, in connection with the

 

-87-



--------------------------------------------------------------------------------

activities of the Borrower and its Subsidiaries, their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower and its Subsidiaries and, in connection with the
activities of the Borrower and its Subsidiaries, their respective directors and
officers and, to the knowledge of a Responsible Officer of the Borrower, its
employees, agents and Affiliates are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (i) the Borrower or its
Subsidiaries or any of their respective directors or officers or (ii) to the
knowledge of a Responsible Officer of the Borrower, any of the respective
employees or Affiliates of the Borrower or any of its Subsidiaries is a
Sanctioned Person or located, organized or resident in a Sanctioned Country.

(b) Patriot Act. The Borrower and its Restricted Subsidiaries are in compliance
in all material respects with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), Sanctions,
anti-money-laundering laws and Anti-Corruption Laws.

(c) Use of Proceeds. The proceeds of any Loans or Letter of Credit will not
(x) be made available to any Person, directly or indirectly, (I) for the purpose
of financing or facilitating any activity in any Sanctioned Country, or any
activity with any Sanctioned Person or (II) in any other manner, in each case as
would result in violation of Sanctions by any Person party to this Agreement or
(y) be used for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the U.S. Foreign
Corrupt Practices Act, as amended, or any other Anti-Corruption Laws.

Section 5.22 Security Interest in Collateral.

(a) [Reserved].

(b) As of the Amendment No. 7 Effective Date, subject to the terms of the last
paragraph of Section 3.3 and other than during a Collateral and Guarantee
Suspension Period, the provisions of the Collateral Documents create legal,
valid and enforceable Liens on all of the Collateral in favor of the Collateral
Agent (or any designee or trustee on its behalf), for the benefit of itself and
the other Secured Parties, subject, as to enforceability, to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and dealing, and
upon the making of such filings and taking of such other actions required to be
taken by the applicable Collateral Documents (including the filing of
appropriate financing statements with the office of the Secretary of State of
the state of organization of each Grantor, the filing of appropriate assignments
or notices with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, and, to the extent required pursuant to Section 3.3 or Section 4.2 of
this Agreement, the proper recordation of Mortgages with respect to any real
property (other than Excluded Property), in each case in favor of the Collateral
Agent (or any designee or trustee on its behalf) for the benefit of itself and
the other Secured Parties and the delivery to the Collateral Agent of any
certificates representing Equity Interests or promissory notes required to be
delivered pursuant to the applicable Collateral Documents), such Liens
constitute perfected Liens (with the priority such Liens are expressed to have
within the relevant Collateral Document) on the Collateral (to the extent such
Liens are required to be perfected under the terms of the Loan Documents),
securing the Obligations, Hedging Liability, and, at the Borrower’s option,
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations, in each case as and to the extent set forth therein.

ARTICLE 6. COVENANTS.

The Borrower covenants and agrees that, from and after the Escrow Release Date
until the Loans or other Obligations hereunder shall have been paid in full and
all Letters of Credit have terminated (other than with respect to contingent
indemnification obligations for which no claim has been made and Letters of
Credit that have been cash collateralized or otherwise backstopped (including by
“grandfathering” into future credit agreements)) and the Commitments shall have
been terminated (the “Termination Date”):

 

-88-



--------------------------------------------------------------------------------

Section 6.1 Information Covenants. The Borrower will furnish to the
Administrative Agent (for delivery to the Lenders):

(a) Quarterly Reports. Within 45 days after the end of each fiscal quarter of
the Borrower not corresponding with the fiscal year end, commencing with the
fiscal quarter ending September 30, 2016, the Borrower’s consolidated balance
sheet as at the end of such fiscal quarter and the related consolidated
statements of income, comprehensive income and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year-to-date period then
ended, each in reasonable detail, prepared by the Borrower in accordance with
GAAP, and setting forth comparative figures for the corresponding fiscal quarter
in the prior fiscal year, all of which shall be certified by the chief financial
officer or other financial or accounting officer of the Borrower that they
fairly present in all material respects in accordance with GAAP the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes.

(b) Annual Statements. Within 90 days after the close of each fiscal year of the
Borrower (commencing with the fiscal year ending July 1, 2016), a copy of the
Borrower’s consolidated balance sheet as of the last day of the fiscal year then
ended and the Borrower’s consolidated statements of income, comprehensive
income, cash flows and shareholders’ equity for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail and showing in comparative
form the figures for the previous fiscal year, accompanied by a report thereon
of KPMG LLP or another firm of independent public accountants of recognized
national standing, selected by the Borrower, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards (which report shall be unqualified as to scope of such audit and shall
not contain any “going concern” or like qualification; provided that such report
may contain a “going concern” qualification, explanatory paragraph or emphasis
solely as a result of an impending maturity within 12 months of any of the
Facilities (including Incremental Facilities, Incremental Equivalent Debt and
Refinancing Indebtedness in respect of any of the foregoing)).

(c) Annual Budget. Within 45 days after the commencement of each fiscal year of
the Borrower or 60 days for the first fiscal year after the Escrow Release Date,
an annual budget for the Borrower and its Subsidiaries for such fiscal year in a
form customarily prepared by management of the Borrower for its internal use
(including a projected consolidated balance sheet and consolidated statements of
profits and losses and capital expenditures as of the end of and for such fiscal
year).

(d) Management Discussion and Analysis. Within 45 days after the close of each
of the first three (3) fiscal quarters, a management discussion and analysis of
the Borrower’s and its Subsidiaries’ financial performance for that fiscal
quarter and a comparison of financial performance for that financial quarter to
the corresponding fiscal quarter of the previous fiscal year (in form reasonably
acceptable to the Administrative Agent, which shall not be unacceptable solely
because it does not contain all of the information required to be included in
unaudited interim financial statements by Item 303 of Regulation S-K of the
Securities Act of 1933, as amended). Within 90 days after the close of each
fiscal year, a management discussion and analysis of the Borrower’s and its
Subsidiaries’ financial performance for that fiscal year and a comparison of
financial performance for that fiscal year to the prior year.

(e) Compliance Certificate. At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), a certificate of the chief
financial officer or other financial or accounting officer of the Borrower
substantially in the form of Exhibit F (w) stating no Default or Event of
Default has occurred and is then continuing or, if a Default or Event of Default
exists, a detailed description of the Default or Event of Default and all
actions the Borrower is taking with respect to such Default or Event of Default,
(x) during a Collateral and Guarantee Period, designating any applicable
Domestic Subsidiary as a Material Subsidiary, (y) showing the Borrower’s
compliance with the covenants set forth in Section 6.22

 

-89-



--------------------------------------------------------------------------------

and (z) solely in connection with the delivery of financial statements pursuant
to Section 6.1(b) for any fiscal year beginning with the first full fiscal year
ended after the Escrow Release Date, if the Senior Secured Leverage Ratio
calculated on a Pro Forma Basis as of the last day of such fiscal year is
greater than 1.00:1.00, calculating Excess Cash Flow for such fiscal year and
the Senior Secured Leverage Ratio as of the last day of such fiscal year.

(f) Notice of Default or Litigation. Promptly after any senior executive officer
of the Borrower obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto and (ii) the commencement of, or
threat in writing of, or any significant development in, any litigation, labor
controversy, arbitration or governmental proceeding pending against the Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to
result in a Material Adverse Effect.

(g) Other Reports and Filings. To the extent not required by any other clause in
this Section 6.1, promptly, copies of all financial information, proxy materials
and other material information which the Borrower or any of its Restricted
Subsidiaries has delivered to holders of, or to any agent or trustee with
respect to, Indebtedness of the Borrower or any of its Subsidiaries in their
capacity as such a holder, agent or trustee to the extent that the aggregate
principal amount of such Indebtedness exceeds (or upon the utilization of any
unused commitments may exceed) $350.0 million.

(h) Pro Forma Adjustment Certificate. On or before the date an incurrence ratio
under this Agreement is to be tested and for which a Pro Forma Adjustment has
been made that is in excess of 1.0% of Consolidated Adjusted EBITDA for the four
(4) fiscal quarters of the Borrower then ended and that has not been previously
calculated in a prior Compliance Certificate, a certificate of an officer of the
Borrower in form reasonably acceptable to the Administrative Agent setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor, which certificate shall be accompanied by
financial statements for such acquired business for each fiscal quarter ending
during the relevant period, to the extent available.

(i) Environmental Matters. Promptly after the Borrower obtains knowledge
thereof, notice of one (1) or more of the following environmental matters which
individually, or in the aggregate, may reasonably be expected to have a Material
Adverse Effect: (i) any notice of an Environmental Claim against the Borrower or
any of its Subsidiaries or any real property owned or operated by the Borrower
or any of its Subsidiaries; (ii) any condition or occurrence on or arising from
any real property owned or operated by the Borrower or any of its Subsidiaries
that (a) results in noncompliance by the Borrower or any of its Subsidiaries
with any Environmental Law or (b) could reasonably be expected to form the basis
of an Environmental Claim against the Borrower or any of its Subsidiaries or any
such real property; (iii) any condition or occurrence on any real property owned
or operated by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such real property to be subject to any restrictions on the
ownership, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such real property under any Environmental Law; and (iv) any
removal or remedial actions to be taken in response to the actual or alleged
presence of any Hazardous Material on any real property owned or operated by the
Borrower or any of its Subsidiaries as required by any Environmental Law or any
Governmental Authority. All such notices shall describe in reasonable detail the
nature of the claim, investigation, condition, occurrence or removal or remedial
action and the Borrower’s or such Subsidiary’s response thereto. In addition,
the Borrower agrees to provide the Lenders with copies of all material
non-privileged written communications by the Borrower or any of its Subsidiaries
with any Person or Governmental Authority relating to any of the matters set
forth in clauses (i) through (iv) above, and such detailed reports relating to
any of the matters set forth in clauses (i) through (iv) above as may reasonably
be requested by, and at the expense of, the Administrative Agent or the Required
Lenders.

(j) Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request; provided that the Administrative
Agent and any Lender (through the Administrative Agent) may

 

-90-



--------------------------------------------------------------------------------

request such information in their respective capacities as Administrative Agent
and Lender only and may not use such information for any purpose other than a
purpose reasonably related to its capacity as Administrative Agent or Lender, as
applicable.

Information and documents required to be delivered pursuant to this Section 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address provided to the Administrative Agent or on an Intralinks or similar site
to which the Lenders have been granted access; or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (d) of
this Section 6.1 may be satisfied by furnishing the Borrower’s Form 10-K or
10-Q, as applicable, filed with the Securities and Exchange Commission.

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to clauses (a) and (b) above are hereby deemed to be Borrower Materials
suitable for distribution, and to be made available, to Public Lenders as
contemplated by Section 10.25 and may be treated by the Administrative Agent and
the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

Section 6.2 Inspections. The Borrower will, and will cause each Restricted
Subsidiary to, permit officers, designated representatives and agents of the
Administrative Agent (or any Lender solely if accompanying the Administrative
Agent), to visit and inspect any tangible Property of the Borrower or such
Restricted Subsidiary, and to examine the books of account of the Borrower or
such Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with its and their officers and
independent accountants, all at such reasonable times during normal business
hours as the Administrative Agent may request, in each case, subject to
Section 10.23; provided that (i) reasonable prior written notice of any such
visit, inspection or examination shall be provided to the Borrower and such
visit, inspection or examination shall be performed at reasonable times to be
agreed to by the Borrower, which agreement will not be unreasonably withheld,
(ii) excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise its rights under
this Section 6.2 more often than one (1) time during any such fiscal year, the
Borrower is not obligated to compensate the Administrative Agent for more than
one (1) inspection and examination by the Administrative Agent during any
calendar year and any such compensation shall be subject to the limitations of
Section 10.13, and (iii) the Administrative Agent may conduct inspections
pursuant to this Section 6.2 in its respective capacity as Administrative Agent
only and may not conduct inspections or utilize information from such
inspections for any purpose other than a purpose reasonably related to its
capacity as Administrative Agent. The Administrative Agent shall give the
Borrower a reasonable opportunity to participate in any discussions with the
Borrower’s independent public accountants.

Section 6.3 Maintenance of Property, Insurance, Environmental Matters, etc.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) keep its
tangible property, plant and equipment in good repair, working order and
condition, (ii) prosecute, maintain and renew its intellectual property, except
to the extent permitted herein, except (A) in the case of clause (i) with
respect to normal wear and tear and casualty and condemnation and (B) in the
case of clauses (i) and (ii) to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect and (iii) maintain
in full force and effect with insurance companies that the Borrower believes are
financially sound and reputable insurance against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
of the Borrower of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons and shall furnish to the Administrative Agent upon its reasonable
request (but not more than once per fiscal year in the absence of an Event of
Default) reasonably detailed information as to the insurance so carried.

 

-91-



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 6.3(a), the Borrower and its
Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any Environmental Laws; (ii) shall obtain and maintain in full
force and effect all permits issued under Environmental Law required for its
operations at or on its facilities; (iii) shall cure as soon as reasonably
practicable any material violation of applicable Environmental Laws with respect
to any of its real properties; (iv) shall not, and shall not permit any other
Person to, own or operate on any of its real properties any landfill or dump or
hazardous waste treatment, storage or disposal facility as defined pursuant to
the RCRA, or any comparable state law; and (v) shall not use, generate, treat,
store, release or dispose of Hazardous Materials at, under, from or on any of
the real property except in the ordinary course of its business and in
compliance with all Environmental Laws; except, with respect to clauses (i),
(ii), (iv) and (v), to the extent, either individually or in the aggregate, all
of the same would not be reasonably expected to have a Material Adverse Effect.
With respect to any Release of Hazardous Materials, the Borrower and its
Restricted Subsidiaries shall conduct any necessary or required investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other response action necessary to remove, cleanup or abate any material
quantity of Hazardous Materials released as required by any applicable
Environmental Law.

(c) Other than during a Collateral and Guarantee Suspension Period, if any
portion of any Mortgaged Property is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area with respect to which flood insurance has been made
available under the Flood Insurance Laws, then the Borrower shall, or shall
cause each Grantor to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
other-wise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws and (iii) deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

Section 6.4 Books and Records. The Borrower will, and will cause each Restricted
Subsidiary to, maintain proper books of record and account in which entries that
are full, true and correct in all material respects and are in conformity with
GAAP consistently applied shall be made of all material financial transactions
and matters involving the assets and business of the Borrower or its Restricted
Subsidiary, as the case may be.

Section 6.5 Preservation of Existence. The Borrower will, and will cause each of
its Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect (a) its existence under the laws of
its jurisdiction of organization and (b) its franchises, authority to do
business and governmental licenses, except, (i) in the case of clause (a) with
respect to each Restricted Subsidiary and (ii) in the case of clause (b), in
each case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this Section 6.5
shall prevent the Borrower or any Restricted Subsidiary from consummating any
transaction permitted by Section 6.16.

Section 6.6 Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders applicable to its property or
business operations of any Governmental Authority, where any such
non-compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
(other than a Permitted Lien). The Borrower will maintain in effect and enforce
policies and procedures designed to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers and employees in
connection with the Borrower or its Subsidiaries with Anti-Corruption Laws,
applicable Sanctions and the Patriot Act and other applicable anti-money
laundering laws.

Section 6.7 ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed would reasonably be expected to
have a Material Adverse Effect. The Borrower shall, and shall cause each
Subsidiary to, promptly notify the Administrative Agent of: (a) the occurrence
of any Reportable Event with respect to a Plan, (b) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor and (c) its intention to terminate or withdraw from any Plan,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.

 

-92-



--------------------------------------------------------------------------------

Section 6.8 Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all material Taxes (whether or not
shown on any Tax return, and including in its capacity as withholding agent)
imposed upon it or any of its Property, before becoming delinquent and before
any material penalties accrue thereon, unless and to the extent that (a) such
Taxes are being contested in good faith and by proper proceedings and as to
which appropriate reserves are provided in accordance with GAAP or (b) the
failure to pay such Taxes could not be reasonably expected, either individually
or in the aggregate, to have a Material Adverse Effect.

Section 6.9 Designation of Subsidiaries. The Borrower may at any time after the
Escrow Release Date designate (or re-designate) any existing or subsequently
acquired or organized Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary and designate (or re-designate) any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation or re-designation on a Pro Forma Basis, no Event of Default shall
have occurred and be continuing (including after the reclassification of
investments in, Indebtedness of, and Liens on, the applicable Subsidiary or its
assets) and (ii) immediately after giving effect to such designation or
re-designation, the Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 6.22
recomputed as of the last day of the most recent period for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b). The designation (or re-designation) of any Subsidiary as an Unrestricted
Subsidiary after the Escrow Release Date shall constitute an investment by the
Borrower therein at the date of designation (or re-designation) in an amount
equal to the fair market value of the Borrower’s or its Restricted Subsidiary’s
(as applicable) investment therein. Such designation (or re-designation) will be
permitted only if an investment in such amount would be permitted at such time
pursuant to Section 6.17. Unrestricted Subsidiaries will not be subject to any
of the mandatory prepayments, representations and warranties, covenants or
Events of Default set forth in the Loan Documents.

Section 6.10 Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans on or after the Amendment No. 7 Effective Date for working
capital needs and for other general corporate purposes of the Borrower and its
Subsidiaries; provided that in no event shall the proceeds of any Revolving Loan
be used to finance, in whole or in part, a Hostile Acquisition. The Borrower and
its Subsidiaries shall use the proceeds of the Incremental Facilities for
working capital and other general corporate purposes, including the financing of
Permitted Acquisitions and other investments and any other use not prohibited by
the Loan Documents. The Borrower shall use the proceeds of the U.S. Term B-3
Loans on the Amendment No. 5 Effective Date to refinance the U.S. Term B-2
Loans. The Borrower shall use the proceeds of the Term A-1 Loans on the
Amendment No. 7 Effective Date, together with the proceeds of the 2024
Convertible Notes and the 2026 Senior Unsecured Notes, to refinance the Term A
Loans, to defease, discharge, repurchase or otherwise redeem the Senior Notes
and to pay fees and expenses incurred in connection with the Amendment No. 7
Transactions. The proceeds of any Loans or Letter of Credit will not (x) be made
available to any Person, directly or indirectly, (I) for the purpose of
financing or facilitating any activity in any Sanctioned Country, or any
activity with any Sanctioned Person or (II) in any other manner, in each case as
would result in violation of Sanctions by any Person party to this Agreement or
(y) be used for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the U.S. Foreign
Corrupt Practices Act, as amended, or any other Anti-Corruption Laws.

Section 6.11 Transactions with Affiliates. Solely during a Secured Covenants
Period, the Borrower shall not, nor shall it permit any Restricted Subsidiary
to, enter into any contract, agreement or business arrangement with any of its
Affiliates (other than between or among the Borrower and/or its Restricted
Subsidiaries including any entity that becomes a Restricted Subsidiary as a
result of such transaction), except on terms that are not materially less
favorable to the Borrower or such Restricted Subsidiary as would have been
obtained in a comparable arm’s-length transaction with a Person that is not an
Affiliate; provided that the foregoing restrictions shall not apply to:

(a) individual transactions with an aggregate value of less than $30 million;

(b) transactions permitted by Sections 6.17 and 6.18;

(c) the issuance of capital stock or other Equity Interests of the Borrower or
other payment to the management of the Borrower or any of its Restricted
Subsidiaries in connection with the Transactions,

 

-93-



--------------------------------------------------------------------------------

pursuant to arrangements described in the following clause (e), or otherwise to
the extent permitted under this Article 6;

(d) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower and the Restricted Subsidiaries
and their respective directors, officers, employees (including management and
employee benefit plans or agreements, subscription agreements or similar
agreements pertaining to the repurchase of capital stock pursuant to put/call
rights or similar rights with current or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
(or similar governing body) of the Borrower;

(e) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower and the Restricted Subsidiaries in the ordinary
course of business;

(f) transactions with joint ventures for the purchase and sale of goods,
equipment or services or use of equipment or services entered into in the
ordinary course of business;

(g) transactions pursuant to any binding agreement or commitment or executed
agreement in existence on the Amendment No. 7 Effective Date as set forth on
Schedule 6.11 and any amendment thereto to the extent such an amendment is not
adverse, taken as a whole, to the Lenders in any material respect as compared to
the applicable agreement as in effect on the Amendment No. 7 Effective Date;

(h) [reserved];

(i) loans and other transactions among the Borrower and its Subsidiaries to the
extent permitted under this Article 6; provided that any Indebtedness of any
Loan Party owed to a Subsidiary that is not a Loan Party shall be subordinated
in right of payment to the Obligations (it being understood that payments shall
be permitted thereon unless an Event of Default has occurred and is continuing);

(j) payments or loans (or cancellation of loans) to directors, officers,
employees, members of management or consultants of the Borrower or any of its
Restricted Subsidiaries which are approved by a majority of the board of
directors of the Borrower in good faith;

(k) the Transactions;

(l) payments to or from, and any transactions (including without limitation, any
cash management activities related thereto) with, (x) Flash Partners Ltd., Flash
Alliance Ltd., Flash Forward Ltd. or any other joint venture with Toshiba
Corporation or Toshiba Memory Corporation (or any of their Affiliates) or
(y) other joint ventures or similar entities which would be subject to this
Section 6.11 solely because the Borrower or a Restricted Subsidiary owns an
equity interest in or otherwise controls such Person;

(m) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, or transactions otherwise relating to the purchase or sale of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement, which are fair to Borrower and
the Restricted Subsidiaries in the reasonable determination of the senior
management of Borrower, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party; and

(n) any other transaction with an Affiliate, which is approved by a majority of
disinterested members of the board of directors (or equivalent governing body)
of the Borrower in good faith.

Section 6.12 No Changes in Fiscal Year. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, change its fiscal year for financial
reporting purposes from its present basis; provided that the Borrower and its
Restricted Subsidiaries may change their fiscal year end one time (with one
additional change for purposes

 

-94-



--------------------------------------------------------------------------------

of aligning the fiscal year of the Target Company and its Subsidiaries with the
current fiscal year of the Borrower or the fiscal year of the Borrower and its
Subsidiaries with the fiscal year of the Target Company and any additional
changes consented to by the Administrative Agent), subject to any adjustments to
this Agreement that are necessary in order to reflect such change in financial
reporting (and the parties hereto hereby authorize the Borrower and the
Administrative Agent to make any such amendments to this Agreement as they
jointly deem necessary to give effect to the foregoing).

Section 6.13 Change in the Nature of Business. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower on the Escrow Release Date and other business activities which
are extensions thereof or otherwise incidental or related or ancillary to any of
the foregoing.

Section 6.14 Indebtedness. (I) Solely during a Secured Covenants Period, the
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
contract, create, incur, assume or suffer to exist any Indebtedness, except;

(a) Indebtedness created under this Agreement (including pursuant to
Section 2.14, Section 2.15 and Section 2.16) and under the other Loan Documents
(and any Refinancing Notes incurred to refinance such Indebtedness), Hedging
Liability (other than for speculative purposes) and Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations of the Borrower and
its Restricted Subsidiaries;

(b) Indebtedness owed pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes with Persons other than
Lenders (or their Affiliates);

(c) intercompany Indebtedness among the Borrower and its Restricted Subsidiaries
to the extent permitted by Section 6.17;

(d) (i) Indebtedness (including Capitalized Lease Obligations and other
Indebtedness arising under Capital Leases) the proceeds of which are used to
finance the acquisition, lease, construction, repair, replacement, expansion or
improvement of fixed or capital assets or otherwise incurred in respect of
capital expenditures, whether through the direct purchase of assets or the
purchase of capital stock of any Person owning such assets and (ii) Indebtedness
incurred in connection with the leases of precious metals and/or commodities;
provided that, the aggregate principal amount of Indebtedness outstanding under
this clause (d), together with any Refinancing Indebtedness incurred under
clause (r) below in respect thereof, shall not exceed the greater of
$500 million and 2.50% of Consolidated Total Assets (measured as of the date
such Indebtedness is issued or incurred and based upon the financial statements
most recently delivered on or prior to such date pursuant to Section 6.1(a) or
(b), but giving effect to any Specified Transaction occurring thereafter and on
or prior to the date of determination);

(e) Indebtedness of the Borrower and its Restricted Subsidiaries not otherwise
permitted by this Section 6.14(I); provided that the aggregate amount of
Indebtedness outstanding under this clause (e) shall not exceed the greater of
$500 million and 2.50% of Consolidated Total Assets (measured as of the date
such Indebtedness is issued or incurred and based upon the financial statements
most recently delivered on or prior to such date pursuant to Section 6.1(a) or
(b), but giving effect to any Specified Transaction occurring thereafter and on
or prior to the date of determination);

(f) Contingent Obligations incurred by (i) any Restricted Subsidiary in respect
of Indebtedness of the Borrower or any other Restricted Subsidiary that is
permitted to be incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of any Restricted Subsidiary that is permitted to be incurred
under this Agreement; provided that any such Contingent Obligations incurred by
the Borrower or any Loan Party with respect to Indebtedness incurred by any
Restricted Subsidiary that is not a Loan Party, must be permitted by
Section 6.17;

 

-95-



--------------------------------------------------------------------------------

(g) Contingent Obligations incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors, licensees
or distribution partners;

(h) (i) unsecured (other than vendor’s liens arising by operation of law)
Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements and
(ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;

(i) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for earn outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
disposition of any business, assets or capital stock permitted hereunder, other
than Contingent Obligations incurred by any Person acquiring all or any portion
of such business, assets or capital stock for the purpose of financing such
acquisition;

(j) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for earn outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
Transactions and any Permitted Acquisitions or other investments permitted under
Section 6.17;

(k) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money or Hedge Agreements;

(l) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;

(m) Indebtedness representing deferred compensation or similar arrangements to
employees, consultants or independent contractors of the Borrower and its
Restricted Subsidiaries incurred in the ordinary course of business or otherwise
incurred in connection with the consummation of the Transactions or any
Permitted Acquisition or other investment whether consummated prior to the
Escrow Release Date or permitted under Section 6.17;

(n) Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of capital stock of the
Borrower permitted by Section 6.18;

(o) Indebtedness in respect of Cash Management Services, netting services,
automatic clearing house arrangements, employees’ credit or purchase cards,
overdraft protections and similar arrangements in each case incurred in the
ordinary course of business;

(p) Indebtedness in existence on the Amendment No. 7 Effective Date and if such
Indebtedness is in excess of $50 million as set forth in all material respects
on Schedule 6.14 and intercompany Indebtedness in existence on the Amendment
No. 7 Effective Date;

(q) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation laws, unemployment insurance laws
or similar legislation, or other Indebtedness with respect to reimbursement type
obligations

 

-96-



--------------------------------------------------------------------------------

regarding workers’ compensation laws, unemployment insurance laws or similar
legislation; provided, however, that upon the drawing of such bankers’
acceptances and letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(r) the incurrence by the Borrower or any Restricted Subsidiary of Refinancing
Indebtedness which serves to refund or refinance any Indebtedness permitted
under clauses (d), (p) (other than the Senior Secured Notes and the Senior
Unsecured Notes listed on Schedule 6.14), (s), (u), (v), (w), (x), (y), (aa),
(hh) and (ii) of this Section 6.14(I);

(s) Indebtedness of (x) the Borrower or any Subsidiary incurred to finance a
permitted Acquisition or (y) Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into the Borrower or a Restricted Subsidiary in
a permitted Acquisition in accordance with the terms of this Agreement or that
is assumed by the Borrower or any Restricted Subsidiary in connection with such
permitted Acquisition; provided that such Indebtedness under this clause (y) is
not incurred in contemplation of such permitted Acquisition; provided further
that:

(A) no Default exists or shall result therefrom;

(B) any Indebtedness incurred in reliance on clause (x) of this
Section 6.14(I)(s) shall not be secured by a Lien and shall not mature or
require any payment of principal, in each case, prior to the date which is 91
days after the Term B Termination Date;

(C) in the case of any Indebtedness incurred in reliance on clause (x) of this
Section 6.14(I)(s) the aggregate principal amount of such Indebtedness that is
secured by any Lien, together with all Refinancing Indebtedness in respect
thereof, shall not exceed $200 million; and

(D) subject to subclause (C) above, immediately prior to, and after giving
effect to such permitted Acquisition, at the Borrower’s option either on the
date of execution of the related acquisition agreement or on the date such
Acquisition is consummated, the Borrower and its Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in
Section 6.22 recomputed as of the last day of the most recently completed period
for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b);

(t) Indebtedness of the Borrower or any of its Restricted Subsidiaries supported
by a letter of credit in a principal amount not to exceed the face amount of
such letter of credit;

(u) secured or unsecured loans or notes issued in lieu of Incremental Facilities
(such loans or notes, “Incremental Equivalent Debt”); provided that if secured
(i) is secured only by the Collateral and on a pari passu or junior basis with
the Obligations and (ii) is subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent and provided, further that
any such Incremental Equivalent Debt (x) otherwise satisfies clauses (A), (B),
(E), (F), (H) (solely with respect to such additional secured Indebtedness in
the form of term loans that are secured on a pari passu basis with the
Obligations), (I), (J), (K) and (N) of Section 2.14(a) as if such Incremental
Equivalent Debt were an Incremental Facility and (y) together with any
Incremental Facility, does not exceed the Incremental Cap;

(v) senior subordinated or subordinated unsecured Indebtedness of the Borrower
or any of the Loan Parties; provided that (i) the terms of such Indebtedness
(excluding pricing, fees, rate floors, optional prepayment or redemption terms
and subordination terms (such subordination terms to be on current market
terms)) are not, when taken as a whole, materially more favorable (as reasonably
determined by the Borrower in good faith) to the lenders providing such
Indebtedness than those applicable to the Facilities (other than any covenants
or any other provisions applicable only to periods after the Final Maturity Date
(in each case, as of the incurrence of such Indebtedness)) or is otherwise on
current market terms for such type of Indebtedness (as reasonably determined by
the Borrower in good faith), (ii) such Indebtedness has a final scheduled
maturity date no earlier than the Term B Termination Date then in effect,
(iii) such Indebtedness has a Weighted Average Life to Maturity no shorter than
that of any Term B Facility and (iv) such

 

-97-



--------------------------------------------------------------------------------

Indebtedness is guaranteed only by the Loan Parties; provided further that,
after giving effect thereto, (A) the Leverage Ratio does not exceed the greater
of the Leverage Ratio that is 0.25x less than the then-applicable Leverage Ratio
required under Section 6.22(a) hereof and 3.75 to 1.00, in each case calculated
on a Pro Forma Basis as of the last day of the most recently ended period of
four consecutive fiscal quarters for which financial statements have been or
were required to be delivered pursuant to Section 6.1(a) or (b) and (B) no
Default or Event of Default under Section 7.1(a), 7.1(j) or 7.1(k) hereof shall
have occurred and be continuing or would result therefrom;

(w) senior unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that (i) the terms of such Indebtedness (excluding
pricing, fees, rate floors, optional prepayment or redemption terms and
subordination terms (such subordination terms to be on current market terms))
are not, when taken as a whole, materially more favorable (as reasonably
determined by the Borrower in good faith) to the lenders providing such
Indebtedness than those applicable to the Facilities (other than any covenants
or any other provisions applicable only to periods after the Final Maturity Date
(in each case, as of the incurrence of such Indebtedness)) or is otherwise on
current market terms for such type of Indebtedness (as reasonably determined by
the Borrower in good faith), (ii) such Indebtedness has a final scheduled
maturity date no earlier than the Term B Termination Date then in effect,
(iii) such Indebtedness has a Weighted Average Life to Maturity no shorter than
that of any Term B Facility, (iv) the maximum aggregate principal amount of such
Indebtedness by non-Loan Parties, together with any Indebtedness incurred under
clause (ii) in the first proviso in Section 6.14(I)(x) below, does not exceed
the greater of $300 million and 1.00% of Consolidated Total Assets and
(v) subject to the preceding clause (iv), such Indebtedness is guaranteed only
by the Loan Parties; provided further that, after giving effect thereto, (i) the
Leverage Ratio does not exceed the greater of the Leverage Ratio that is 0.25x
less than the then-applicable Leverage Ratio required under Section 6.22(a)
hereof and 3.75 to 1.00, in each case calculated on a Pro Forma Basis as of the
last day of the most recently ended period of four consecutive fiscal quarters
for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b) and (ii) no Default or Event of Default under
Section 7.1(a), 7.1 (j) or 7.1(k) hereof shall have occurred and be continuing
or would result therefrom;

(x) additional secured Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that (i) after giving effect thereto, the Senior Secured
Leverage Ratio does not exceed 2.50:1.00, calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b), (ii) the maximum aggregate
principal amount of such Indebtedness by non-Loan Parties, together with any
Indebtedness incurred under clause (iv) in the first proviso in
Section 6.14(I)(w) above, does not exceed the greater of $300 million and 1.00%
of Consolidated Total Assets and (iii) subject to the preceding clause (ii),
such Indebtedness is guaranteed only by the Loan Parties; provided further that
(A) no Default or Event of Default under Section 7.1(a), 7.1(j) or 7.1(k) hereof
shall have occurred and be continuing or would result therefrom and (B) such
Indebtedness (x) is secured by the Collateral only, (y) otherwise satisfies
clauses (A), (B), (E), (F), (H) (solely with respect to such additional secured
Indebtedness in the form of term loans (other than term A loans) that are
secured on a pari passu basis with the Obligations), (I), (J), (K) and (N) of
Section 2.14(a) as if such Indebtedness were an Incremental Facility and (z) is
subject to an intercreditor agreement substantially similar to the Intercreditor
Agreement (with respect to pari passu debt) or other intercreditor arrangements
reasonably satisfactory to the Administrative Agent;

(y) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries that are not Loan Parties; provided that the aggregate principal
amount of Indebtedness outstanding under this clause (y), together with any
Refinancing Indebtedness incurred under clause (r) above in respect thereof,
shall not exceed the greater of $400 million and 1.25% of Consolidated Total
Assets, measured as of the date such Indebtedness is issued or incurred and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination;

(z) [reserved];

 

-98-



--------------------------------------------------------------------------------

(aa) Indebtedness represented by the (i) 2024 Convertible Notes and (ii) the
2026 Senior Unsecured Notes;

(bb) [reserved];

(cc) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(dd) obligations of the Borrower or any of its Restricted Subsidiaries incurred
in connection with rebate programs;

(ee) Permitted Receivables Financing shall not to exceed $1,000 million at any
time outstanding;

(ff) Indebtedness represented by the Convertible Notes;

(gg) Indebtedness of the Borrower or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary in the ordinary course of business;

(hh) Indebtedness including working capital facilities, asset-level financings,
Capitalized Lease Obligations and purchase money indebtedness incurred by any
Foreign Subsidiary of the Borrower; provided that the amount of Indebtedness
outstanding under this clause (hh), together with any Refinancing Indebtedness
in respect thereof incurred pursuant to clause (r) above shall not exceed
$500 million and 2.50% of Foreign Subsidiary Total Assets;

(ii) Indebtedness incurred in connection with any sale-leaseback transaction,
together with any Refinancing Indebtedness in respect thereof incurred pursuant
to clause (r) above shall not exceed $1,000 million; and

(jj) all customary premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of Section 6.14(I)(a) through 6.14(I)(ii) above.

(II) When an Unsecured Covenants Period is in effect, the Borrower will not, and
will not permit any of its Restricted Subsidiaries to, contract, create, incur,
assume or suffer to exist any Indebtedness, except;

(a) Indebtedness created under this Agreement (including pursuant to
Section 2.14, Section 2.15 and Section 2.16) and under the other Loan Documents
(and any Refinancing Notes incurred to refinance such Indebtedness), Hedging
Liability (other than for speculative purposes) and Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations of the Borrower and
its Restricted Subsidiaries;

(b) Indebtedness owed pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes with Persons other than
Lenders (or their Affiliates);

(c) intercompany Indebtedness among the Borrower and its Restricted Subsidiaries
to the extent permitted by Section 6.17;

(d) (i) Indebtedness (including Capitalized Lease Obligations and other
Indebtedness arising under Capital Leases) the proceeds of which are used to
finance the acquisition, lease, construction, repair, replacement, expansion or
improvement of fixed or capital assets or otherwise incurred in respect of
capital expenditures, whether through the direct purchase of assets or the
purchase of capital stock of any Person owning such assets and (ii) Indebtedness
incurred in connection with the leases of precious metals and/or commodities;
provided that, the aggregate principal amount of Indebtedness outstanding under
this clause (d), together with any Refinancing Indebtedness incurred under
clause (r) below in respect thereof, shall not

 

-99-



--------------------------------------------------------------------------------

exceed the greater of $500 million and 2.50% of Consolidated Total Assets
(measured as of the date such Indebtedness is issued or incurred and based upon
the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1(a) or (b), but giving effect to any Specified
Transaction occurring thereafter and on or prior to the date of determination);

(e) Indebtedness (other than Priority Debt) of the Borrower and its Restricted
Subsidiaries not otherwise permitted by this Section 6.14(II); provided that the
aggregate amount of Indebtedness outstanding under this clause (e) shall not
exceed the greater of $500 million and 2.50% of Consolidated Total Assets
(measured as of the date such Indebtedness is issued or incurred and based upon
the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1(a) or (b), but giving effect to any Specified
Transaction occurring thereafter and on or prior to the date of determination);

(f) Contingent Obligations incurred by (i) any Restricted Subsidiary in respect
of Indebtedness of the Borrower or any other Restricted Subsidiary that is
permitted to be incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of any Restricted Subsidiary that is permitted to be incurred
under this Agreement;

(g) Contingent Obligations incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors, licensees
or distribution partners;

(h) (i) unsecured (other than vendor’s liens arising by operation of law)
Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements and
(ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;

(i) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for earn outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
disposition of any business, assets or capital stock permitted hereunder, other
than Contingent Obligations incurred by any Person acquiring all or any portion
of such business, assets or capital stock for the purpose of financing such
acquisition;

(j) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for earn outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
Transactions and any Permitted Acquisitions or other investments permitted under
Section 6.17;

(k) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money or Hedge Agreements;

(l) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;

(m) Indebtedness representing deferred compensation or similar arrangements to
employees, consultants or independent contractors of the Borrower and its
Restricted Subsidiaries incurred in the ordinary course of business or otherwise
incurred in connection with the consummation of the Transactions or any
Permitted Acquisition or other investment whether consummated prior to the
Escrow Release Date or permitted under Section 6.17;

 

-100-



--------------------------------------------------------------------------------

(n) Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of capital stock of the
Borrower permitted by Section 6.18;

(o) Indebtedness in respect of Cash Management Services, netting services,
automatic clearing house arrangements, employees’ credit or purchase cards,
overdraft protections and similar arrangements in each case incurred in the
ordinary course of business;

(p) Indebtedness in existence on the Amendment No. 7 Effective Date and if such
Indebtedness is in excess of $50 million as set forth in all material respects
on Schedule 6.14 and intercompany Indebtedness in existence on the Amendment
No. 7 Effective Date;

(q) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation laws, unemployment insurance laws
or similar legislation, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation laws, unemployment insurance laws or
similar legislation; provided, however, that upon the drawing of such bankers’
acceptances and letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(r) the incurrence by the Borrower or any Restricted Subsidiary of any
Refinancing Indebtedness with respect to any Indebtedness permitted under
clauses (d), (p), (w), (x), (aa) and (ii) of this Section 6.14(II);

(s) [reserved];

(t) Indebtedness of the Borrower or any of its Restricted Subsidiaries supported
by a letter of credit in a principal amount not to exceed the face amount of
such letter of credit;

(u) [reserved];

(v) [reserved];

(w) unsecured Indebtedness of the Borrower ranking pari passu with or junior to,
or that is subordinated to, the Obligations subject to Pro Forma Compliance with
Section 6.22 after giving effect to the incurrence of such Indebtedness;

(x) (i) Indebtedness for borrowed money (including any guaranty of Indebtedness
for borrowed money) of the Borrower or any Restricted Subsidiary that is secured
by Liens on Property of the Borrower or any Restricted Subsidiary and
(ii) Indebtedness for borrowed money (including any guaranty of Indebtedness for
borrowed money) of Restricted Subsidiaries that are not Guarantors
(collectively, “Priority Debt”); provided that the amount of Indebtedness at any
time outstanding under this clause (x) shall not exceed the greater of
$2,000 million and 12.5% of Consolidated Total Assets; provided further that
“Priority Debt” shall exclude (A) any Indebtedness of the Borrower or any of the
Restricted Subsidiaries owing to the Borrower or a Restricted Subsidiary and
(B) for the avoidance of doubt, any Indebtedness incurred under clauses (d),
(ee) and (ii) of this Section 6.14(II);

(y) [reserved];

(z) [reserved];

(aa) Indebtedness represented by the (i) 2024 Convertible Notes and (ii) the
2026 Senior Unsecured Notes;

 

-101-



--------------------------------------------------------------------------------

(bb) [reserved];

(cc) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(dd) obligations of the Borrower or any of its Restricted Subsidiaries incurred
in connection with rebate programs;

(ee) Permitted Receivables Financing shall not to exceed $1,000 million at any
time outstanding;

(ff) Indebtedness represented by the Convertible Notes;

(gg) Indebtedness of the Borrower or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary in the ordinary course of business;

(hh) [reserved];

(ii) Indebtedness incurred in connection with any sale-leaseback transaction,
together with any Refinancing Indebtedness in respect thereof incurred pursuant
to clause (r) above shall not exceed $1,000 million; and

(jj) all customary premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of Section 6.14(II)(a) through 6.14(II)(ii) above.

For purposes of determining compliance with this Section 6.14 or Section 6.15,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect on the
date on which such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall not be deemed to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

Further, for purposes of determining compliance with this Section 6.14, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in this Section 6.14
but may be permitted in part under any relevant combination thereof (and subject
to compliance, where relevant, with Section 6.15) and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness (or any portion thereof) described
in this Section 6.14, the Borrower may, in its sole discretion, classify or
divide such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.14 and will be entitled to only include the amount
and type of such item of Indebtedness (or any portion thereof) in one of the
above clauses (or any portion thereof) and such item of Indebtedness (or any
portion thereof) shall be treated as having been incurred or existing pursuant
only to such clause or clauses (or any portion thereof); provided that all
Indebtedness outstanding under this Agreement shall at all times be deemed to
have been incurred pursuant to clause (I)(a) or (II)(a), as applicable, of this
Section 6.14.

Notwithstanding the foregoing (but subject to the provisions of Section 9.12
following a Secured Covenant Reinstatement Event), solely during a Secured
Covenants Period, the Borrower will not permit Indebtedness (other than
intercompany Indebtedness that is subordinated to such other Indebtedness as

 

-102-



--------------------------------------------------------------------------------

previously disclosed to the Joint Lead Arrangers) to be incurred by Western
Digital International Ltd. other than up to $500 million of secured or unsecured
Indebtedness; provided that within ninety (90) days of the incurrence of such
secured or unsecured Indebtedness, 75% of the proceeds thereof shall be applied
toward the repayment of the Term Loans of each Class, pro rata, until paid in
full.

Section 6.15 Liens. (I) Solely during a Secured Covenants Period, the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, create,
incur or suffer to exist any Lien on any of its Property; provided that the
foregoing shall not prevent the following (the Liens described below in this
Section 6.15 (including clause (II), the “Permitted Liens”):

(a) Liens for the payment of taxes which are not yet due and payable and Liens
(or deposits as security) for taxes which are being contested in good faith by
appropriate proceedings and as to which appropriate reserves have been provided
for in accordance with GAAP;

(b) Liens (i) arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, statutory
obligations or other similar charges, (ii) in connection with bids, tenders,
contracts or leases to which the Borrower or any Restricted Subsidiary is a
party or (iii) to secure public or statutory obligations of such Person or
deposits of cash or Cash Equivalents to secure surety or appeal bonds to which
such Person is a party, or deposits as security or for the payment of rent, in
each case, incurred in the ordinary course of business;

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not overdue by a period of more than 60 days or if more than 60 days
overdue (i) which would not reasonably be expected to have a Material Adverse
Effect or (ii) which are being contested in good faith by appropriate
proceedings;

(d) Liens created by or pursuant to this Agreement and the Collateral Documents;

(e) Liens on property of the Borrower or any Restricted Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 6.14(I)(d)
hereof; provided that no such Lien shall extend to or cover other Property of
the Borrower or such Restricted Subsidiary other than the respective Property so
acquired or similar Property acquired from the same lender or its Affiliates,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of all such Property;

(f) Liens assumed in connection with permitted Acquisitions;

(g) easements, rights-of-way, restrictions, and other similar encumbrances as to
the use of real property of the Borrower or any Restricted Subsidiary incurred
in the ordinary course of business which do not impair their use in the
operation of the business of such Person;

(h) Liens in connection with sale-leaseback transactions securing Indebtedness
permitted by Section 6.14(I)(ii);

(i) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

(j) Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 7.1;

(k) any interest or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
under any lease not prohibited by this Agreement and leases, licenses, subleases
or sublicenses granted to others that do not (x) interfere in any material
respect with the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, or (y) secure any Indebtedness;

 

-103-



--------------------------------------------------------------------------------

(l) licenses, sublicenses, covenants not to sue or other grants of rights to
intellectual property rights granted (i) in the ordinary course of business or
(ii) in the reasonable business judgment of the Borrower or the Restricted
Subsidiaries in the conduct of its business (including in the settlement of
litigation or entering into cross-licenses);

(m) any zoning, building or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(n) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right to set off), which are within the
general parameters customary in the banking industry;

(o) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.17 to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.16;

(p) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries,
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business or (iv) relating to the credit cards and credit accounts of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(r) Liens solely on any cash earnest money deposits or escrow arrangements made
by the Borrower or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement permitted hereunder;

(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(t) Liens incurred to secure any obligations; provided that the aggregate
principal amount of all such obligations secured by such Liens, together with
all Refinancing Indebtedness in respect thereof, shall not exceed the greater of
$500 million and 2.50% of Consolidated Total Assets (measured as of the date
such Liens are incurred and based upon the financial statements most recently
delivered on or prior to such date pursuant to Section 6.1, but giving effect to
any Specified Transaction occurring thereafter and on or prior to the date of
determination);

(u) Liens in favor of the issuer of customs, stay, performance, bid, appeal or
surety bonds or completion guarantees and other obligations of a like nature or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(v) Liens existing on the Amendment No. 7 Effective Date or pursuant to
agreements in existence on the Amendment No. 7 Effective Date and to the extent
securing Indebtedness in excess of $50 million, as described on Schedule 6.15
and any modifications, replacements, renewals or extensions thereof; provided
that such Liens shall secure only those obligations that they secure on the
Amendment No. 7 Effective Date (and any Refinancing Indebtedness in respect of
such obligations permitted by Section 6.14)

 

-104-



--------------------------------------------------------------------------------

and shall not subsequently apply to any other property or assets of the Borrower
or any Restricted Subsidiary other than (x) after-acquired property that is
affixed or incorporated into the property covered by such Lien and (y) proceeds
and products thereof;

(w) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary or concurrently therewith; provided
further that such Liens may not extend to any other property owned by the
Borrower or any of its Restricted Subsidiaries; provided further that such Liens
secure Indebtedness permitted to be incurred under clause (y) of
Section 6.14(I)(s);

(x) Liens on property at the time the Borrower or a Subsidiary acquired the
property or concurrently therewith, including any acquisition by means of a
merger or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided further that
the Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries; provided further that such Liens secure
Indebtedness permitted to be incurred under clause (y) of Section 6.14(I)(s);

(y) Liens on specific items of inventory or other goods and the proceeds thereof
of any Person securing such Person’s obligations under any agreement to
facilitate the purchase, shipment or storage of such inventory or other goods,
and pledges or deposits in the ordinary course of business securing inventory
purchases from vendors;

(z) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.14 and secured by any Lien referred to in Section 6.15(I)(e), (v), (w)
and (x); provided, however, that (i) such new Lien shall be limited to all or
part of the same property that secured the original Lien (plus improvements on
such property), and (ii) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under Section 6.15(I)(e), (v), (w) and (x) at the time the original Lien became
a Permitted Lien hereunder, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;

(aa) Liens to secure any Indebtedness permitted by Section 6.14(I)(b) to the
extent that the Borrower or any other Loan Party is required to post segregated
collateral to any clearing agency in respect of any such Indebtedness as
required, or as may be required, by the Commodity Exchange Act, any regulations
thereto, or any other applicable legislation or regulations in connection
therewith;

(bb) Liens to secure (x) Refinancing Indebtedness, (y) Incremental Equivalent
Debt and (z) Indebtedness allowed under Section 6.14(I)(x);

(cc) [reserved];

(dd) [reserved];

(ee) assignments of the right to receive income effected as a part of the sale
of a business unit or for collection purposes;

(ff) Liens arising under any Permitted Receivables Financing permitted under
Section 6.14(I)(ee);

(gg) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

-105-



--------------------------------------------------------------------------------

(hh) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(ii) Liens arising from precautionary UCC financing statements or consignments
entered into in connection with any transaction otherwise permitted under this
Agreement; and

(jj) Liens on assets of a Subsidiary that is not a Loan Party securing
Indebtedness of such Subsidiaries permitted by Section 6.14(I).

(II) When an Unsecured Covenants Period is in effect, the Borrower will not, and
will not permit any of its Restricted Subsidiaries to, create, incur or suffer
to exist any Lien on any of its Property; provided that the foregoing shall not
prevent the following:

(a) Liens for the payment of taxes which are not yet due and payable and Liens
(or deposits as security) for taxes which are being contested in good faith by
appropriate proceedings and as to which appropriate reserves have been provided
for in accordance with GAAP;

(b) Liens (i) arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, statutory
obligations or other similar charges, (ii) in connection with bids, tenders,
contracts or leases to which the Borrower or any Restricted Subsidiary is a
party or (iii) to secure public or statutory obligations of such Person or
deposits of cash or Cash Equivalents to secure surety or appeal bonds to which
such Person is a party, or deposits as security or for the payment of rent, in
each case, incurred in the ordinary course of business;

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not overdue by a period of more than 60 days or if more than 60 days
overdue (i) which would not reasonably be expected to have a Material Adverse
Effect or (ii) which are being contested in good faith by appropriate
proceedings;

(d) Liens created by or pursuant to this Agreement and the Collateral Documents;

(e) Liens on property of the Borrower or any Restricted Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 6.14(II)(d)
hereof; provided that no such Lien shall extend to or cover other Property of
the Borrower or such Restricted Subsidiary other than the respective Property so
acquired or similar Property acquired from the same lender or its Affiliates,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of all such Property;

(f) Liens assumed in connection with permitted Acquisitions;

(g) easements, rights-of-way, restrictions, and other similar encumbrances as to
the use of real property of the Borrower or any Restricted Subsidiary incurred
in the ordinary course of business which do not impair their use in the
operation of the business of such Person;

(h) Liens in connection with sale-leaseback transactions securing Indebtedness
permitted by Section 6.14(II)(ii);

(i) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

(j) Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 7.1;

(k) any interest or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
under any lease not prohibited by this Agreement and

 

-106-



--------------------------------------------------------------------------------

leases, licenses, subleases or sublicenses granted to others that do not
(x) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (y) secure any Indebtedness;

(l) licenses, sublicenses, covenants not to sue or other grants of rights to
intellectual property rights granted (i) in the ordinary course of business or
(ii) in the reasonable business judgment of the Borrower or the Restricted
Subsidiaries in the conduct of its business (including in the settlement of
litigation or entering into cross-licenses);

(m) any zoning, building or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(n) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right to set off), which are within the
general parameters customary in the banking industry;

(o) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.17 to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.16;

(p) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries,
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business or (iv) relating to the credit cards and credit accounts of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(r) Liens solely on any cash earnest money deposits or escrow arrangements made
by the Borrower or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement permitted hereunder;

(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(t) [reserved];

(u) Liens in favor of the issuer of customs, stay, performance, bid, appeal or
surety bonds or completion guarantees and other obligations of a like nature or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(v) Liens existing on the Amendment No. 7 Effective Date or pursuant to
agreements in existence on the Amendment No. 7 Effective Date and to the extent
securing Indebtedness in excess of $50 million, as described on Schedule 6.15
and any modifications, replacements, renewals or extensions thereof; provided
that such Liens shall secure only those obligations that they secure on the
Amendment No. 7 Effective Date (and any Refinancing Indebtedness in respect of
such obligations permitted by Section 6.14) and shall not subsequently apply to
any other property or assets of the Borrower or any Restricted Subsidiary

 

-107-



--------------------------------------------------------------------------------

other than (x) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (y) proceeds and products thereof;

(w) [reserved];

(x) [reserved];

(y) Liens on specific items of inventory or other goods and the proceeds thereof
of any Person securing such Person’s obligations under any agreement to
facilitate the purchase, shipment or storage of such inventory or other goods,
and pledges or deposits in the ordinary course of business securing inventory
purchases from vendors;

(z) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.14 and secured by any Lien referred to in Section 6.15(II)(e) and (v);
provided, however, that (i) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (ii) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
Section 6.15(II)(e) and (v) at the time the original Lien became a Permitted
Lien hereunder, and (B) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement;

(aa) Liens to secure any Indebtedness permitted by Section 6.14(II)(b) to the
extent that the Borrower or any other Loan Party is required to post segregated
collateral to any clearing agency in respect of any such Indebtedness as
required, or as may be required, by the Commodity Exchange Act, any regulations
thereto, or any other applicable legislation or regulations in connection
therewith;

(bb) Liens to secure Refinancing Indebtedness,

(cc) [reserved];

(dd) Liens to secure Priority Debt permitted by Section 6.14(II)(x);

(ee) assignments of the right to receive income effected as a part of the sale
of a business unit or for collection purposes;

(ff) Liens arising under any Permitted Receivables Financing permitted under
Section 6.14(II)(ee);

(gg) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(hh) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(ii) Liens arising from precautionary UCC financing statements or consignments
entered into in connection with any transaction otherwise permitted under this
Agreement; and

(jj) [reserved].

For purposes of determining compliance with this Section 6.15, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in this
Section 6.15 but may be permitted in part under any combination thereof and
(B) in the event that a Lien securing an item of Indebtedness (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in this Section 6.15, the Borrower

 

-108-



--------------------------------------------------------------------------------

may, in its sole discretion, classify or divide such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.15 and will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses and such Lien securing such item of Indebtedness (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof).

Notwithstanding the foregoing under this Section 6.15, non-Loan Parties will be
permitted to incur Indebtedness secured by Liens incurred by non-Loan Parties
without limit so long as such Indebtedness is secured only by assets of such
non-Loan Parties; provided that solely during a Secured Covenants Period (but
subject to the provisions of Section 9.12 following a Secured Covenant
Reinstatement Event), in no event shall Indebtedness of non-Loan Parties be
secured by Liens on intellectual property with an aggregate value of more than
$100 million as reasonably determined by the Borrower.

Section 6.16 Consolidation, Merger, Sale of Assets, etc. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or merge or consolidate, or convey, sell, lease or
otherwise dispose of all or any part of its Property, including any disposition
as part of any sale-leaseback transactions except that this Section 6.16 shall
not prevent:

(a) the sale and lease of inventory in the ordinary course of business;

(b) the sale, transfer or other disposition of any Property (including, but not
limited to, the abandonment or allowing to lapse of intellectual property) that,
in the reasonable judgment of the Borrower or its Restricted Subsidiaries, has
become uneconomic, obsolete or worn out or is no longer useful in its business;

(c) the sale, transfer, lease, or other disposition of Property of the Borrower
and its Restricted Subsidiaries to one another; provided that during any Secured
Covenants Period, the fair market value of any Property in respect of any such
sale, transfer, lease, or other disposition made by any Loan Party to any
Restricted Subsidiary which is not a Loan Party plus the fair market value of
any Loan Party that is merged with and into any Restricted Subsidiary that is
not a Loan Party pursuant to a merger permitted by Section 6.16(d) hereof shall
not exceed $150 million in the aggregate during the term of this Agreement;

(d) the merger, consolidation or amalgamation of any Restricted Subsidiary with
and into the Borrower or any other Restricted Subsidiary; provided that, in the
case of any merger or consolidation involving the Borrower, (i) the Borrower is
the legal entity surviving the merger or consolidation and (ii) such surviving
entity is organized under the Applicable Laws of the United States, any state
thereof, or the District of Columbia; and provided further that during any
Secured Covenants Period, the fair market value of any Loan Party that is
merged, consolidated or amalgamated with and into any Restricted Subsidiary
which is not a Loan Party plus the fair market value of any Property in respect
of any sale, transfer, lease, or other disposition by a Loan Party to a
Restricted Subsidiary which is not a Loan Party permitted by Section 6.16(c)
hereof shall not exceed $150 million in the aggregate during the term of this
Agreement;

(e) the disposition or sale of Cash Equivalents;

(f) any Restricted Subsidiary may dissolve if the Borrower determines in good
faith that such dissolution is in the best interests of the Borrower, such
dissolution is not disadvantageous to the Lenders and the Borrower or any
Restricted Subsidiary receives any assets of such dissolved Subsidiary, subject
in the case of a dissolution of a Loan Party during any Secured Covenants Period
that results in a distribution of assets to a non-Loan Party to the limitations
set forth in the provisos in each of clauses (c) and (d) above;

(g) the sale, transfer, lease, or other disposition of Property of the Borrower
or any Restricted Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its Restricted
Subsidiaries not more than $200 million during any fiscal year of the Borrower;

 

-109-



--------------------------------------------------------------------------------

(h) the lease, sublease, license (or cross-license) or sublicense (or
cross-sublicense) of real or personal property in the ordinary course of
business;

(i) the disposition of intellectual property rights (to the extent constituting
discontinuing the use or maintenance of, failing to pursue, or otherwise
abandon, allowing to lapse, terminating or putting into the public domain, any
intellectual property), in each case, in the ordinary course of business or if
the Borrower or any Restricted Subsidiary determines in its reasonable business
judgment that such disposed of intellectual property is no longer economical or
of strategic benefit;

(j) the sale, transfer or other disposal of property (including like-kind
exchanges) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;

(k) the sale, transfer or other disposal of investments in joint ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements or similar
binding arrangements;

(l) any transaction permitted by Section 6.17;

(m) the Transactions (to the extent prohibited by this Section 6.16) and the
sale of Property of Loan Parties to non-Loan Party Subsidiaries as part of the
Intercompany Transactions;

(n) the unwinding of any Hedge Agreement;

(o) the disposition of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim disposition in
connection with a disposition otherwise permitted pursuant to clauses
(a) through (t) (other than this clause (o) and clause (r)) of this
Section 6.16;

(p) the sale, transfer or other disposition of Property of the Borrower or any
Restricted Subsidiary for fair market value so long as (i) with respect to
dispositions in an aggregate amount in excess of the greater of $75 million and
0.25% of Consolidated Total Assets (measured as of the date of such sale,
transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (provided that, for
purposes of the 75.00% cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such disposition, (y) any securities received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) following the closing of the
applicable disposition and (z) any Designated Non-Cash Consideration received in
respect of such disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (z) that is at that time outstanding, not in excess of the greater
of $400 million and 2.25% of Consolidated Total Assets, in each case, shall be
deemed to be cash), (ii) the Net Cash Proceeds of such disposition are applied
in accordance with Section 2.8(c)(ii) and (iii) no Event of Default has occurred
and is continuing or would result therefrom (determined at the time of the
agreement);

(q) the sale, transfer or other disposition of any assets acquired in connection
with any acquisition permitted under this Agreement (including any Permitted
Acquisition) so long as (i) such disposition is made or contractually committed
to be made within three hundred and sixty-five (365) days of the date such
assets were acquired by the Borrower or such Subsidiary or such later date as
the Borrower and the Administrative Agent may agree, (ii) the Borrower and its
Restricted Subsidiaries are in compliance, on a

 

-110-



--------------------------------------------------------------------------------

Pro Forma Basis, with Section 6.22(a) and (iii) with respect to dispositions in
an aggregate amount in excess of the greater of $75 million and 0.25% of
Consolidated Total Assets (measured as of the date of such sale, transfer or
other disposition and based upon the financial statements most recently
delivered on or prior to such date pursuant to Section 6.1, but giving effect to
any Specified Transaction occurring thereafter and on or prior to the date of
determination), at least 75.00% of the consideration for such disposition shall
consist of cash or Cash Equivalents (subject to the exceptions listed in
clauses (w) through (z) of Section 6.16(p) above);

(r) the sale, transfer or other disposition (i) of any assets required by any
antitrust authority or other regulatory authority in connection with the
Schrader Acquisition or (ii) that are part of any intercompany restructuring in
connection with requirements imposed by the Ministry of Commerce of the People’s
Republic of China within 24 months of the Escrow Release Date (the “MOFCOM
Restructuring”);

(s) dispositions of property pursuant to one or more sale-leaseback transactions
in an amount not to exceed $1,000 million and dispositions of precious metals
and/or commodities in connection with Indebtedness permitted under
Section 6.14(I)(d)(ii) or Section 6.14(II)(d)(ii), as applicable;

(t) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
and

(u) when an Unsecured Covenants Period is in effect, the conveyance, sale,
lease, transfer or other disposition of Property by the Borrower and the
Restricted Subsidiaries so long as (i) the Borrower or such Restricted
Subsidiary does not sell, transfer or dispose of all or substantially all of the
properties and assets of the Borrower and the Restricted Subsidiaries, taken as
a whole and (ii) no Event of Default then exists or would result therefrom.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.16 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

Section 6.17 Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to make loans or advances to
(other than advances to customers in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender or advances
for the purpose of prepaying depreciation costs of joint ventures), guarantee
any obligations of, or make, retain or have outstanding any investments (whether
through purchase of Equity Interests or debt obligations) in, any Person or
enter into any partnerships or joint ventures, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “investments”), except that this Section 6.17 shall
not prevent:

(a) investments constituting receivables created in the ordinary course of
business;

(b) investments in Cash Equivalents;

(c) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of a Person and in settlement of delinquent
obligations of, and other disputes with, a Person arising in the ordinary course
of business;

(d) (i) the Borrower’s equity investments from time to time in its Restricted
Subsidiaries and (ii) investments made from time to time by a Restricted
Subsidiary in the Borrower or one (1) or more of its Restricted Subsidiaries;
provided that, solely during a Secured Covenants Period, the aggregate amount of
any such investments made by any Loan Party in any Restricted Subsidiary which
is not a Loan Party plus any intercompany advances by a Loan Party to any
Restricted Subsidiary which is not a Loan Party permitted

 

-111-



--------------------------------------------------------------------------------

by Section 6.17(e) hereof shall not exceed the greater of $300 million and 1.00%
of Consolidated Total Assets (measured as of the date of such investment and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination) minus amounts
utilized under clause (b)(iv) of the definition of “Permitted Acquisition”;

(e) intercompany advances (including in the form of a guarantee for the benefit
of such Person) made from time to time from (i) the Borrower to any one (1) or
more Restricted Subsidiaries, (ii) from one (1) or more Restricted Subsidiaries
to the Borrower and (iii) from one (1) or more Restricted Subsidiaries to one
(1) or more Restricted Subsidiaries; provided that, solely during a Secured
Covenants Period, the aggregate amount of any such advances made by a Loan Party
to a Restricted Subsidiary that is not a Loan Party plus any equity investments
by any Loan Party in any Restricted Subsidiary which is not a Loan Party
permitted by Section 6.17(d) hereof shall not exceed the greater of $300 million
and 1.00% of Consolidated Total Assets (measured as of the date of such advance
and based upon the financial statements most recently delivered on or prior to
such date pursuant to Section 6.1, but giving effect to any Specified
Transaction occurring thereafter and on or prior to the date of determination)
minus amounts utilized under clause (b)(iv) of the definition of “Permitted
Acquisition”;

(f) other investments (including investments in joint ventures or similar
entities that do not constitute Restricted Subsidiaries), in each case, as
valued at the fair market value of such investment at the time each such
investment is made, in an aggregate amount for all such investments under this
clause (f) that, at the time such investment is made, would not exceed the sum
of (i) the greater of $900 million and 3.00% of Consolidated Total Assets
(measured as of the date of such investment and based upon the financial
statements most recently delivered on or prior to such date pursuant to
Section 6.1, but giving effect to any Specified Transaction occurring thereafter
and on or prior to the date of determination) plus (ii) the amount of any
returns of capital, dividends or other distributions received in connection with
such investment (not to exceed the original amount of the investment) minus
(iii) amounts utilized under clause (b)(iii) of the definition of “Permitted
Acquisition”;

(g) loans and advances to officers, directors, employees and consultants of the
Borrower or any of its Restricted Subsidiaries for reasonable and customary
business related travel expenses, entertainment expenses, moving expenses and
similar expenses, in each case incurred in the ordinary course of business and
advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business; provided that the aggregate amount of such loan in advance outstanding
at any time shall not exceed $10 million;

(h) to the extent constituting an investment, Hedge Agreements permitted by
Section 6.14(I)(a) and (b) or Section 6.14(II)(a) and (b), as applicable;

(i) investments received upon the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;

(j) investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(k) guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute indebtedness
for borrowed money, in each case entered into in the ordinary course of
business;

(l) (i) the Schrader Acquisition, (ii) Permitted Acquisitions and
(iii) investments by Restricted Subsidiaries that are not Loan Parties in
Persons that become Restricted Subsidiaries as a result of such investment;

 

-112-



--------------------------------------------------------------------------------

(m) investments in Restricted Subsidiaries for the purpose of consummating
transactions permitted under Section 6.16(o) or any Permitted Acquisition;

(n) investments permitted under Sections 6.14 (excluding clause (I)(c) and
(II)(c)), 6.15 (excluding clause (I)(o)(ii) and (II)(o)(ii)), 6.16 (excluding
clause (l)) and 6.18;

(o) other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed the Available Amount in the
aggregate at any one time outstanding (so long as (i) no Event of Default has
occurred, is continuing or would result therefrom, (ii) the Borrower and its
Restricted Subsidiaries are in compliance with Section 6.22 on a Pro Forma
Basis, recomputed as of the last day of the most recently ended period for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b) and (iii) the Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Distribution, is less than the greater of
0.25x less than the applicable Leverage Ratio set forth in Section 6.22 and 3.75
to 1.00);

(p) investments consisting of consideration received in connection with any
disposition or other transfer made in compliance with Section 6.16;

(q) other investments, loans and advances existing on, or contractually
committed as of, or pursuant to an agreement executed on or before Amendment
No. 7 Effective Date as set forth on Schedule 6.17 (as the same may be renewed,
reinvested, refinanced or extended from time to time; provided that the amount
of any such investment or binding commitment may be increased (x) as required by
the terms of such investment or binding commitment as in existence on the
Amendment No. 7 Effective Date (including as a result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities) or (y) as otherwise permitted under this Agreement;

(r) investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such investments are made with the proceeds received by such
Restricted Subsidiary from an investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.17;

(s) investments the sole consideration for which is Equity Interests (other than
Disqualified Equity Interests) of the Borrower;

(t) guarantees of Indebtedness permitted under Section 6.14 and performance
guarantees and Contingent Obligations incurred or of other obligations that do
not constitute indebtedness for borrowed money, in each case entered into in the
ordinary course of business and any guarantees by the Borrower or any Restricted
Subsidiary of operating leases of joint ventures;

(u) additional investments by the Borrower or any of its Restricted
Subsidiaries; provided that on the date of consummation of such investment or,
at the Borrower’s election to the extent such investment is made in connection
with an Acquisition, on the date of the signing of any acquisition agreement
with respect thereto, (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) after giving effect thereto the
Leverage Ratio does not exceed 3.00:1.00 (calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b));

(v) investments in any Subsidiary in connection with intercompany cash
management or cash pooling arrangements or related activities arising in the
ordinary course of business;

(w) investments in (i) a Restricted Subsidiary that is not a Loan Party or
(ii) a joint venture, in each case, to the extent such investment is
substantially contemporaneously repaid with a dividend or other distribution
from such Restricted Subsidiary or joint venture;

 

-113-



--------------------------------------------------------------------------------

(x) non-cash contributions to joint ventures (including, without limitation,
contributions of employees, intellectual property and/or services) in the
ordinary course of business;

(y) investments in Flash Partners Ltd., Flash Alliance Ltd. or Flash Forward
Ltd. and other joint ventures with Toshiba Corporation or Toshiba Memory
Corporation (or any of their Affiliates); provided that solely during a Secured
Covenants Period, the use of such investments by such joint venture would have
been classified, in accordance with GAAP, as a capital expenditure if such joint
venture had been a Subsidiary of the Borrower; and

(z) any investment by any Captive Insurance Subsidiary in connection with its
provision of insurance to the Borrower or any of its Subsidiaries, which
investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable and any
investment in fixed income or other assets by any Captive Insurance Subsidiary
consistent with customary practices of portfolio management; and

(aa) any investment not otherwise permitted by this Section 6.17; provided that
the fair market value of such investment at the time each such investment is
made, in an aggregate amount for all such investments outstanding under this
clause (aa), together with the amount of any Distributions permitted under
Section 6.18(l) below, does not exceed $2,000 million; and

(bb) when an Unsecured Covenants Period is in effect, any investment so long as
(i) no Event of Default has occurred, is continuing or would result therefrom
and (ii) the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 6.22.

For purposes of determining compliance with this Section 6.17, (A) an investment
need not be permitted solely by reference to one category of permitted
investments (or any portion thereof) described in Sections 6.17(a) through
(z) but may be permitted in part under any relevant combination thereof and
(B) in the event that an investment (or any portion thereof) meets the criteria
of one or more of the categories of permitted investments (or any portion
thereof) described in Sections 6.17(a) through (z), the Borrower may, in its
sole discretion, classify or divide such investment (or any portion thereof) in
any manner that complies with this Section 6.17 and will be entitled to only
include the amount and type of such investment (or any portion thereof) in one
or more (as relevant) of the above clauses (or any portion thereof) and such
investment (or any portion thereof) shall be treated as having been made or
existing pursuant to only such clause or clauses (or any portion thereof);
provided that all investments described in Schedule 6.17 shall be deemed
outstanding under Section 6.17(q).

Any investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.17 may be made through intermediate investments in
Subsidiaries that are not Loan Parties and such intermediate investments shall
be disregarded for purposes of determining the outstanding amount of investments
pursuant to any clause set forth above. The amount of any investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

Section 6.18 Restricted Payments. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to directly or indirectly, (i) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its Equity Interests or (ii) purchase, redeem, or otherwise acquire or
retire any of its Equity Interests or any warrants, options, or similar
instruments to acquire the same (all the foregoing, “Distributions”); provided
that the following shall be permitted:

(a) any Subsidiary of the Borrower may make Distributions to its parent company
(and, in the case of any non-Wholly-owned Subsidiary, pro rata to its parent
companies based on their relative ownership interests in the class of equity
receiving such Distribution);

 

-114-



--------------------------------------------------------------------------------

(b) so long as no Event of Default has occurred, is continuing or would result
therefrom, the Borrower may redeem, acquire, retire or repurchase (and the
Borrower may declare and pay Distributions, the proceeds of which are used to so
redeem, acquire, retire or repurchase and to pay withholding or similar tax
payments that are expected to be payable in connection therewith) its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) held by current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) of the Borrower and its Restricted Subsidiaries, with the proceeds
of Distributions from, seriatim, the Borrower, upon the death, disability,
retirement or termination of employment of any such Person or otherwise in
accordance with any stock option or stock appreciation rights plan, any
management, director and/or employee stock ownership or incentive plan, stock
subscription plan, employment termination agreement or any other employment
agreements or equity holders’ agreement; provided that the aggregate amount of
Distributions made pursuant to this Section 6.18(b) shall not exceed $40 million
in any fiscal year; provided further that (x) such amount, if not so expended in
the fiscal year for which it is permitted, may be carried forward for
Distributions in the next two (2) fiscal years and (y) Distributions made
pursuant to this clause (b) during any fiscal year shall be deemed made first in
respect of amounts permitted for such fiscal year as provided above, second in
respect of amounts carried over from the fiscal year two (2) years prior to such
date pursuant to clause (x) above and third in respect of amounts carried over
from the immediately preceding fiscal year prior to such date pursuant to clause
(x) above;

(c) the Borrower may repurchase Equity Interests upon exercise of options or
warrants if such Equity Interest represents all or a portion of the exercise
price of such options or warrants;

(d) repurchases of the Borrower’s common Equity Interests in an aggregate amount
not to exceed $50 million;

(e) Distributions in connection with the consummation of the Transactions to the
extent contemplated by the Acquisition Agreement and any Distributions in
connection with the repurchase of the Convertible Notes and any warrants or
similar rights related thereto;

(f) the Borrower may make Distributions in an aggregate amount not to exceed
(x) so long as (A) no Event of Default has occurred, is continuing or would
result therefrom and (B) the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 6.22 (provided that clauses
(A) and (B) shall not prohibit Distributions within 60 days after the date of
declaration thereof, if on the date of declaration the Distribution would have
complied with clauses (A) and (B)), $725.0 million per fiscal year plus (y) the
Available Amount at the time such Distribution is made (so long as (i) no Event
of Default has occurred, is continuing or would result therefrom, (ii) the
Borrower and its Restricted Subsidiaries are in compliance with Section 6.22 on
a Pro Forma Basis, recomputed as of the last day of the most recently ended
period for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b) and (iii) the Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such Distribution, is less than the
greater of 0.25x less than the applicable Leverage Ratio set forth in
Section 6.22 and 3.75:1.00; provided that clauses (i), (ii) and (iii) shall not
prohibit Distributions within 60 days after the date of declaration thereof, if
on the date of declaration the Distribution would have complied with clauses
(i) and (ii);

(g) the Borrower may make Distributions to (i) redeem, repurchase, retire or
otherwise acquire any Equity Interests (“Treasury Capital Stock”) of the
Borrower or any Subsidiary, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to the Borrower or a Subsidiary) of,
Equity Interests of the Borrower (“Refunding Capital Stock”) and (ii) declare
and pay dividends on the Treasury Capital Stock out of the proceeds of the
substantially concurrent sale (other than to the Borrower or a Subsidiary) of
the Refunding Capital Stock;

(h) Distributions the proceeds of which will be used to make cash payments in
lieu of issuing fractional Equity Interests in connection with the exercise of
warrants, options or other securities convertible or exchangeable for Equity
Interests of the Borrower;

 

-115-



--------------------------------------------------------------------------------

(i) to the extent constituting a Distribution, transactions permitted by
Sections 6.11 (other than 6.11(b)) and 6.16 (other than 6.16(k));

(j) Distributions by the Borrower of up to 6.0% of the net cash proceeds
received by the Borrower from any Qualified Public Offering or any other equity
investment (other than Disqualified Equity Interests) in the Borrower;

(k) so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Leverage Ratio does not exceed 2.75:1.00
(calculated on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b)) after
giving effect thereto, the Borrower may make additional Distributions; provided
that clauses (i) and (ii) shall not prohibit Distributions within 60 days after
the date of declaration thereof, if on the date of declaration the Distribution
would have complied with clauses (i) and (ii);

(l) the Borrower may make Distributions not otherwise permitted by this
Section 6.18; provided that the maximum aggregate principal amount of such
Distributions made pursuant to this clause (l), together with the outstanding
amount of any investments permitted under Section 6.17(aa) above, does not
exceed $2,000 million; and

(m) when an Unsecured Covenants Period is in effect, the Borrower and its
Restricted Subsidiaries may make Distributions so long as (i) no Event of
Default has occurred, is continuing or would result therefrom and (ii) the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants set
forth in Section 6.22.

Section 6.19 Limitation on Restrictions. The Borrower will not, and it will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction on the ability of any such Restricted Subsidiary to (A) pay
dividends or make any other distributions on its capital stock or other Equity
Interests owned by the Borrower or any other Restricted Subsidiary, (B) pay or
repay any Indebtedness owed to the Borrower or any other Restricted Subsidiary,
(C) make loans or advances to the Borrower or any other Restricted Subsidiary,
(D) encumber or pledge any of its assets to or for the benefit of the
Administrative Agent or (E) guaranty the Obligations, Hedging Liability and
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations, except for, in each case:

(a) restrictions and conditions imposed by any Loan Document, the 2024
Convertible Notes Documents or the 2026 Senior Unsecured Notes Documents or
which (x) exist on the Amendment No. 7 Effective Date and (y) to the extent
contractual obligations permitted by subclause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not materially expand the scope of such
contractual obligation;

(b) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale; provided that such restrictions and
conditions apply only to the Person or property that is to be sold;

(c) restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
Person obligated under such Indebtedness and its Subsidiaries or, in the case of
secured Indebtedness, the property or assets intended to secure such
Indebtedness;

(d) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

 

-116-



--------------------------------------------------------------------------------

(e) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business and any provisions in joint venture agreements in effect at or entered
into on the Amendment No. 7 Effective Date;

(f) restrictions on cash, other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business and customary
provisions in leases, subleases, licenses, sublicenses, service agreements,
product sales, asset sale agreements and other contracts restricting the
assignment thereof, in each case entered into in the ordinary course of
business;

(g) secured Indebtedness otherwise permitted to be incurred under Sections 6.14
and 6.15 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(h) restrictions that arise in connection with (including Indebtedness and other
agreements entered into in connection therewith) (x) any Lien permitted by
Section 6.15 and that relate to the property subject to such Lien or (y) any
disposition permitted by Section 6.16 applicable pending such disposition solely
to the assets subject to such disposition;

(i) customary provisions restricting assignment of, or the creation of any Lien
over, any agreement entered into in the ordinary course of business;

(j) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.14 or Refinancing Indebtedness in respect thereof, to the
extent such restrictions are not materially more restrictive, taken as a whole,
than the restrictions contained in this Agreement (in each case, as determined
in good faith by the Borrower);

(k) any encumbrances or restrictions of the type referred to in clauses (A), (B)
or (C) above and solely with respect to any Foreign Subsidiary (or, during any
Collateral and Guarantee Suspension Period, any non-Guarantor Subsidiary), any
encumbrances or restrictions of the type referred to in clauses (D) or (E)
above, in each case, imposed by any other instrument or agreement entered into
after the Amendment No. 7 Effective Date that contains encumbrances and
restrictions that, as determined by the Borrower in good faith, will not
materially adversely affect the Borrower’s ability to make payments on the
Loans;

(l) any encumbrance or restriction of a Receivables Financing Subsidiary
effected in connection with a Permitted Receivables Financing; provided,
however, that such restrictions apply only to such Receivables Financing
Subsidiary; and

(m) any encumbrances or restrictions of the types referred to in clauses
(a) through (l) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, no more restrictive with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.20 Optional Payments of Certain Indebtedness; Modifications of Certain
Indebtedness and Organizational Documents . Solely during a Secured Covenants
Period, the Borrower will not, and it will not permit any of its Restricted
Subsidiaries to:

(a) directly or indirectly make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease,
earlier than one year prior to any scheduled final maturity (such actions, a
“Restricted Debt Payment”) the principal amount of any Indebtedness that is
expressly subordinated to the Loans in an aggregate principal amount in excess
of $100 million (other than intercompany Indebtedness), except (i) in connection
with the incurrence of Refinancing Indebtedness, (ii) in connection with a
conversion or exchange of such Indebtedness to, or for, as applicable, Equity
Interests

 

-117-



--------------------------------------------------------------------------------

of the Borrower (other than Disqualified Equity Interests), (iii) payments as
part of an “applicable high yield discount obligation” catch-up payment,
(iv) Restricted Debt Payments in an aggregate amount up to (x) so long as (A) no
Event of Default has occurred, is continuing or would result therefrom and
(B) the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 6.22, $100 million plus (y) the Available Amount
(so long as (1) no Default or Event of Default has occurred, is continuing or
would result therefrom, (2) the Borrower and its Restricted Subsidiaries are in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 6.22 recomputed as of the last day of the most recently ended period for
which financial statements have been or were required to be delivered pursuant
to Section 6.1(a) or (b) and (3) the Leverage Ratio calculated on a Pro Forma
Basis after giving effect to such Restricted Debt Payment, is not greater than
the greater of 0.25x less than the applicable Leverage Ratio set forth in
Section 6.22 and 3.75:1.00), (v) Restricted Debt Payments so long as (A) no
Event of Default has occurred, is continuing or would result therefrom and
(B) the Leverage Ratio does not exceed 3.00:1.00 (in each case, calculated on a
Pro Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements have been or were
required to be delivered pursuant to Section 6.1(a) or (b)) and (vi) in
connection with any Indebtedness represented by the Convertible Notes (and any
warrants or similar rights related thereto); or

(b) amend, modify, or otherwise change in any manner any of the terms of (i) the
documentation governing any Indebtedness that is expressly subordinated to the
Loans in an aggregate principal amount in excess of $100 million or (ii) the
charter documents of the Borrower or such Restricted Subsidiary, except, in the
case of each of clauses (i) and (ii), (x) if the effect of any such amendment,
modification or change is not materially adverse to the interests of the Lenders
and (y) any amendments with respect to the Convertible Notes to add the Borrower
as a co-obligor under the Convertible Notes and to reflect changes related to
the Transactions.

Section 6.21 OFAC. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, (i) become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
Person in any manner violative of Section 2, and (iii) become a Person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

Section 6.22 Financial Covenants. Solely with respect to the Revolving Facility
and the Term A-1 Facility:

(a) Leverage Ratio. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during each of the periods specified below,
permit the Leverage Ratio to be greater than:

 

FROM AND INCLUDING    TO AND INCLUDING    THE LEVERAGE RATIO
SHALL NOT BE GREATER THAN: the fiscal quarter ending March 30, 2018    the
fiscal quarter ending October 4, 2019    4.25 to 1.00 the fiscal quarter ending
January 3, 2020    the fiscal quarter ending October 2, 2020    4.00 to 1.00 the
fiscal quarter ending January 1, 2021    All times thereafter    3.75 to 1.00

; provided that following the consummation of (I) a Qualified Acquisition, the
aggregate consideration for which is below 0.167x Consolidated Adjusted EBITDA
for the four (4) fiscal quarters of the Borrower then ended as set forth in the
last Compliance Certificate delivered pursuant to Section 6.1(e), the

 

-118-



--------------------------------------------------------------------------------

Leverage Ratios set forth above shall increase for each of the four (4) fiscal
quarters of the Borrower ending following the consummation of a Qualified
Acquisition by an amount equal to the product of (x) (i) the Leverage Ratio
after giving Pro Forma Effect to such Qualified Acquisition minus (ii) the
Leverage Ratio immediately prior to such Qualified Acquisition (which, if
negative, shall be deemed zero) multiplied by (y) 1.50 to 1.00; provided further
that at no time shall any Leverage Ratio set forth above exceed 4.25 to 1:00
(such increase, a “Formula Based Increase”) and (II) a Qualified Acquisition,
the aggregate consideration for which is equal to or exceeds 0.167x Consolidated
Adjusted EBITDA for the four (4) fiscal quarters of the Borrower then ended as
set forth in the last Compliance Certificate delivered pursuant to
Section 6.1(e) (as certified by a Responsible Officer of the Borrower), the
Leverage Ratios set forth above shall increase to 4.25 to 1.00 for each of the
four (4) fiscal quarters of the Borrower ending following the consummation of a
Qualified Acquisition.

(b) Interest Coverage Ratio. The Borrower shall not, as of the last day of each
fiscal quarter of the Borrower, permit the ratio of Consolidated Adjusted EBITDA
for the four (4) fiscal quarters of the Borrower then ended (provided that, if
Consolidated Adjusted EBITDA for such period is less than $1, then for purposes
of this covenant Consolidated Adjusted EBITDA shall be deemed to be $1) to
Interest Expense for the same four (4) fiscal quarters then ended to be less
than 3.50 to 1.00.

(c) Pro Forma Compliance. Compliance with the financial covenants set forth in
clauses (a) and (b) above shall always be calculated on a Pro Forma Basis.

Section 6.23 Maintenance of Ratings. The Borrower shall use its commercially
reasonable efforts to maintain a (i) long-term public credit rating of the
Borrower and (ii) a credit rating for the Facilities, in each case, from two of
S&P, Moody’s and Fitch; provided that in no event shall the Borrower be required
to maintain any specific rating with any such rating agency.

Section 6.24 [Reserved].

Section 6.25 [Reserved].

Section 6.26 Lender Calls. Following the end of each fiscal quarter of the
Borrower, commencing with the first full fiscal quarter ending after the Escrow
Release Date, the Borrower will hold a conference call (at a time mutually
agreed upon by the Borrower and the Administrative Agent but, in any event, no
earlier than the Business Day following the delivery of annual or quarterly
financial statements pursuant to Sections 6.1(a) and (b), as applicable, for
such fiscal quarter) with all Lenders who choose to attend such conference call,
at which conference call shall be reviewed the financial results of the previous
fiscal quarter and the financial condition of the Borrower and its Subsidiaries;
provided that notwithstanding the foregoing, the requirements set forth in this
Section 6.26 may be satisfied with a regularly scheduled quarterly public
earnings call.

ARTICLE 7. EVENTS OF DEFAULT AND REMEDIES.

Section 7.1 Events of Default. Any one or more of the following shall constitute
an “Event of Default” hereunder:

(a) default (i) in the payment when due (whether at the stated maturity thereof
or at any other time provided for in this Agreement) of all or any part of the
principal of any Loan or Reimbursement Obligation or (ii) in the payment when
due of interest on any Loan or any other Obligation payable hereunder or under
any other Loan Document and such default shall continue unremedied for a period
of five (5) Business Days;

(b) default in the observance or performance of any covenant set forth in
Sections 6.1(f)(i), 6.5 (with respect to the Borrower), 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21 or 6.22 hereof; provided that no breach
or default by the Borrower under Section 6.22 shall constitute an Event of
Default with respect to the Term B Facility, unless and until the Required
RC/TLA Lenders have accelerated the Revolving Loans and/or Term A-1 Loans and/or
terminated the Revolving Credit Commitments in

 

-119-



--------------------------------------------------------------------------------

an aggregate amount in excess of $100.0 million or, if less, in an aggregate
amount equal to the remaining Revolving Credit Commitments outstanding at such
time;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after written
notice of such default is given to the Borrower by the Administrative Agent;

(d) any representation or warranty made or deemed made herein or in any other
Loan Document or in any certificate delivered to the Administrative Agent or the
Lenders pursuant hereto or thereto proves untrue in any material respect (or in
all respects, if qualified by a materiality threshold) as of the date of the
issuance or making thereof;

(e) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void (other than pursuant
to the terms thereof or as a result of the gross negligence, bad faith or
willful misconduct of the Administrative Agent as determined by the final,
non-appealable judgment of a court of competent jurisdiction), any Lien in favor
of the Administrative Agent in any Collateral purported to be covered by any of
the Collateral Documents shall be invalid except as expressly permitted by the
terms hereof or thereof (other than as a result of the gross negligence, bad
faith or willful misconduct of the Administrative Agent as determined by the
final, non-appealable judgment of a court of competent jurisdiction), any lien
subordination provision in respect of material Collateral shall be determined to
be invalid or any Loan Party terminates, repudiates in writing or rescinds any
Loan Document executed by it or any of its obligations thereunder (other than
pursuant to the terms hereof);

(f) default shall occur under any Material Indebtedness, or under any indenture,
agreement or other instrument under which the same may be issued, the effect of
which default is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due or required to be prepaid,
repurchased, defeased or redeemed prior to its stated maturity, or the principal
or interest under any such Material Indebtedness shall not be paid when due
(whether by demand, lapse of time, acceleration or otherwise) after giving
effect to applicable grace or cure periods, if any; provided that this clause
(f) shall not apply to termination events or any other similar event under the
documents governing Hedge Agreements for so long as such termination event or
other similar event does not result in (x) the occurrence of an early
termination date or (y) a failure to pay amounts owed resulting from any
acceleration or prepayment of any amounts or other Indebtedness payable
thereunder; provided further that this clause (f) shall not apply to any
Indebtedness represented by the Convertible Notes;

(g) any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any of its Restricted Subsidiaries, or against any of
its Property, in an aggregate amount in excess of $350 million (except to the
extent paid or covered by insurance (other than the applicable deductible) and
the insurer has not denied coverage therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days from the
entry thereof;

(h) a Reportable Event shall have occurred which could reasonably be expected to
result in a Material Adverse Effect; the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, shall fail to pay when due
an amount or amounts aggregating in excess of $150 million which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $150 million (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Borrower or any of its Restricted
Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been

 

-120-



--------------------------------------------------------------------------------

dismissed within 30 days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

(i) any Change of Control shall occur;

(j) the Borrower or any of its Restricted Subsidiaries that are Significant
Subsidiaries shall (i) have entered involuntarily against it an order for relief
under the United States Bankruptcy Code, as amended, and such period shall
continue for a period of sixty (60) days, (ii) admit in writing its inability to
pay its debts generally as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, provisional liquidator,
liquidator or similar official for it or any substantial part of its Property,
or (v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors; or

(k) a custodian, receiver, trustee, examiner, provisional liquidator, liquidator
or similar official shall be appointed for the Borrower or any of its Restricted
Subsidiaries that are Significant Subsidiaries, or any substantial part of any
of its Property, or a proceeding described in Section 7.1(j)(v) shall be
instituted against the Borrower or any Restricted Subsidiary that is a
Significant Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.

Section 7.2 Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (j) or (k) of Section 7.1 hereof has occurred and is
continuing, the Administrative Agent shall, by written notice to the Borrower:
(a) if so directed by the Required RC Lenders, terminate the remaining Revolving
Credit Commitments, and if so directed by the Required Lenders, terminate all
other obligations of the Lenders hereunder on the date stated in such notice
(which may be the date thereof); (b) if so directed by the Required Lenders,
declare the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind; (c) after a breach or
default by the Borrower under Section 6.22, if so directed by the Required
RC/TLA Lenders, terminate the remaining Revolving Credit Commitments and declare
the principal of and the accrued interest on all outstanding Revolving Loans and
Term A-1 Loans to be forthwith due and payable, and thereafter, if so directed
by the Required RC/TLA Lenders, terminate all other obligations of the Revolving
Lenders and Term A-1 Lenders hereunder on the date stated in such notice (which
may be the date thereof) and (d) if so directed by the Required RC Lenders,
demand that the Borrower immediately pay to the Administrative Agent, as cash
collateral, the full amount then available for drawing under each or any Letter
of Credit, whether or not any drawings or other demands for payment have been
made under any Letter of Credit. The Administrative Agent, after giving notice
to the Borrower pursuant to Section 7.1(c) or this Section 7.2, shall also
promptly send a copy of such notice to the other Lenders, but the failure to do
so shall not impair or annul the effect of such notice.

Section 7.3 Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Revolving Credit Commitments and any
and all other obligations of the Lenders to extend further credit pursuant to
any of the terms hereof shall immediately terminate and the Borrower shall
immediately pay to the Administrative Agent, as cash collateral, the full amount
then available for drawing under all outstanding Letters of Credit, whether or
not any draws or other demands for payment have been made under any of the
Letters of Credit.

 

-121-



--------------------------------------------------------------------------------

Section 7.4 Collateral for Undrawn Letters of Credit.

(a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 2.8(c)(v) or under
Section 7.2 or 7.3 above, the Borrower shall forthwith pay the amount required
to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

(b) All amounts prepaid pursuant to clause (a) above shall be held by the
Administrative Agent in one (1) or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuers, and to the payment of the
unpaid balance of any other Obligations in respect of any Letter of Credit. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers. If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one (1) year or less; provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the L/C
Issuers, the Administrative Agent or the Lenders in respect of any Letter of
Credit; provided, however, that if (i) the Borrower shall have made payment of
all such obligations referred to in clause (a) above and (ii) no Letters of
Credit remain outstanding hereunder, then the Administrative Agent shall release
to the Borrower any remaining amounts held in the Collateral Account.

Section 7.5 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 7.1(c) hereof promptly upon being requested to do so by
the Required Lenders and shall at such time also notify all the Lenders thereof.

ARTICLE 8. CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.

Section 8.1 Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain any Eurodollar Loan, but excluding any loss of
margin) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period (excluding a release of the Escrow
Account Funds pursuant to Section 2.8(c)(ix) of the Original Loan Agreement),

(b) any failure (because of a failure to meet the conditions of Article 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Loan that is a Base Rate Loan into a Eurodollar Loan, on the date
specified in a notice given pursuant to Section 2.5(a) hereof,

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise),

(d) any failure by the Borrower to prepay a Eurodollar Loan on the date
specified in a notice of prepayment given pursuant to Section 2.8(a)(i) hereto
(including where such notice has been revoked by the Borrower or otherwise
(unless such notice may be revoked under Section 2.5 and is revoked in
accordance therewith)),

(e) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder, or

(f) any assignment of a Eurodollar Loan on a day prior to the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 8.5,

 

-122-



--------------------------------------------------------------------------------

then, within ten (10) days after the written demand of such Lender, the Borrower
shall pay to such Lender such amount as will reimburse such Lender for such
loss, cost or expense. If any Lender makes such a claim for compensation, it
shall provide to the Borrower, with a copy to the Administrative Agent, a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate shall be
conclusive absent manifest error.

Section 8.2 Illegality. Notwithstanding any other provisions of this Agreement
or any other Loan Document, if at any time any change in applicable law, rule or
regulation or in the interpretation thereof makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans whose interest is determined
by reference to Adjusted LIBOR, or to perform its obligations as contemplated
hereby with respect to such Eurodollar Loans, such Lender shall promptly give
notice thereof to the Borrower and the Administrative Agent and such Lender’s
obligations to make or maintain Eurodollar Loans in the affected currency or
currencies under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans in such affected
currency or currencies. In the case of Eurodollar Loans denominated in Dollars,
such Lender may require that such affected Eurodollar Loans be converted to Base
Rate Loans from such Lender automatically on the effective date of the notice
provided above, and such Base Rate Loans shall not be made ratably by the
Lenders but only from such affected Lender. Each Lender agrees to notify the
Administrative Agent and the Borrower in writing promptly following any date on
which it becomes lawful for such Lender to make and maintain Eurodollar Loans or
give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan.

Section 8.3 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar Loan:

(i) the Administrative Agent determines in good faith and in its reasonable
discretion (which determination shall be deemed presumptively correct absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR for such Interest Period, as applicable; or

(ii) the Administrative Agent determines in good faith and in its reasonable
discretion or is advised in writing by the Required Lenders (which determination
shall be deemed presumptively correct absent manifest error) that deposits in
Dollars or Euros, as applicable, are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Loan; or

(iii) the Administrative Agent determines in good faith and in its reasonable
discretion or is advised in writing by the Required Lenders that the Adjusted
LIBOR for such Interest Period, as applicable, will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Eurodollar Loans impacted by this clause (iii) or clauses (i) or (ii) above,
“Impacted Loans”);

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which notice shall be
delivered by the Administrative Agent promptly after such situation ceases to
exist), (i) in the event any Borrowing denominated in Dollars is so affected,
any notice of continuation/conversion that requests the conversion of such
Borrowing to, or continuation of any Borrowing as, a Eurodollar Loan shall be
ineffective and (ii) if any notice of Borrowing requests a Eurodollar Loan, the
relevant interest rate shall be the Interpolated Rate; provided that the
Borrower may revoke any such notice of borrowing (without penalty) prior to such
Borrowing upon written notice to the Administrative Agent.

(b) With respect to Term A-1 Loans and/or Revolving Loans, if at any time the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in clause (a)(i) have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) have not arisen but the supervisor for
the administrator of LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative

 

-123-



--------------------------------------------------------------------------------

Agent and the Borrower shall endeavor to establish an alternate rate of interest
to Adjusted LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.11, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date of the
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required RC/TLA Lenders stating that such Required RC/TLA
Lenders object to such amendment; provided that, to the extent such written
notice is received from the Required RC/TLA Lenders within such time period,
only the consent of the Required RC/TLA Lenders shall be necessary to amend this
Agreement to reflect an alternate rate of interest to the LIBOR Screen Rate, and
such other related changes to this Agreement as may be applicable. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 8.3(b), only to the extent the LIBOR Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any notice of continuation/conversion that requests the conversion
of any Loan to, or continuation of any Loan as, a Eurodollar Loan shall be
ineffective and (y) if any notice of Borrowing requests a Eurodollar Loan, such
Loan shall be made as a Base Rate Loan; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

Section 8.4 Yield Protection.

(a) If, on or after the Closing Date, the adoption of any applicable law, rule
or regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or L/C Issuer with any request or directive (whether or not
having the force of law) of any such Governmental Authority:

(i) shall subject any Lender (or its Lending Office) or L/C Issuer to any Taxes
(other than (A) Indemnified Taxes and Other Taxes indemnifiable under
Section 10.1 and (B) Excluded Taxes), with respect to its Eurodollar Loans, its
Revolving Notes, its Letter(s) of Credit, or its participation in any thereof,
any Reimbursement Obligations owed to it or its obligation to make Eurodollar
Loans, issue a Letter of Credit, or to participate therein, or its deposits,
reserves or other liabilities or capital attributable to any of the foregoing;
or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or L/C Issuer or shall
impose on any Lender (or its Lending Office) or L/C Issuer or on the interbank
market any other condition affecting its Eurodollar Loans, its Revolving Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its obligation to make Eurodollar Loans, or to issue a
Letter of Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or L/C Issuer of making or maintaining any Eurodollar
Loan, issuing or maintaining a Letter of Credit, or participating therein, or to
reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) or L/C Issuer under this Agreement or under any other Loan
Document with respect thereto, by an amount deemed by such Lender or L/C Issuer
to be material, then, within 30 days after written demand by such Lender or L/C
Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction; provided that the Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section 8.4(a) for any increased costs or
reductions suffered more than one hundred and eighty (180) days prior to the
date that Lender or L/C Issuer notifies the Borrower of the change in law giving
rise to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the change in law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include such period of
retroactive effect).

 

-124-



--------------------------------------------------------------------------------

(b) If, after the Closing Date, any Lender, L/C Issuer or the Administrative
Agent shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy or liquidity requirements, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or L/C Issuer or
any corporation controlling such Lender or L/C Issuer with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority has had the effect of reducing
the rate of return on such Lender’s, L/C Issuer’s or corporation’s capital as a
consequence of its obligations hereunder to a level below that which such
Lender, L/C Issuer or corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s, L/C Issuer’s or
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender or L/C Issuer to be material, then from time to
time, within 30 days after demand by such Lender or L/C Issuer (with a copy to
the Administrative Agent), the Borrower shall pay to such Lender or L/C Issuer
such additional amount or amounts as will compensate such Lender or L/C Issuer
for such reduction; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section 8.4(b) for any
reductions suffered more than one hundred and eighty (180) days prior to the
date that Lender or L/C Issuer notifies the Borrower of the change in law giving
rise to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the change in law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include such period of
retroactive effect).

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall, in each case, be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented (but solely to
the extent the relevant increased costs or loss of yield would otherwise have
been subject to compensation by the Borrower under the applicable increased cost
provisions).

(d) A Lender or L/C Issuer claiming compensation under this Section 8.4 shall
only be entitled to reimbursement by the Borrower (i) if such Lender or L/C
Issuer has delivered to Borrower a certificate claiming compensation under this
Section 8.4 and setting forth the additional amount or amounts to be paid to it
hereunder at the time of such demand, which shall be conclusive absent manifest
error (it being understood that in determining such amount, such Lender may use
any reasonable averaging and attribution methods) and (ii) to the extent the
applicable Lender is generally requiring reimbursement therefor from similarly
situated United States borrowers under comparable syndicated credit facilities;
provided that, in connection with asserting any such claim, no confidential
information need be disclosed. No failure or delay by a Lender or L/C Issuer in
exercising any right or power pursuant to this Section 8.4 shall operate as a
waiver thereof.

Section 8.5 Substitution of Lenders. In the event that (a) the Borrower receives
a claim from any Lender for compensation under Section 8.4, Section 10.1 or
Section 10.4 hereof, (b) the Borrower receives a notice from any Lender of any
illegality pursuant to Section 8.2 hereof, (c) any Lender is a Defaulting Lender
or (d) any Lender fails to consent to any amendment, waiver, supplement or other
modification pursuant to Section 10.11 requiring the consent of all Lenders or
each Lender directly affected thereby (and such Lender is so affected), and as
to which the Required Lenders or a majority of all Lenders directly affected
thereby have otherwise consented (any such Lender referred to in clause
(d) above being hereinafter referred to as a “Non-Consenting Lender” and any
Non-Consenting Lender and any such Lender referred to in clause (a), (b) or
(c) above being hereinafter referred to as an “Affected Lender”), the Borrower
may, in addition to any other rights the Borrower may have hereunder or under
applicable law, (i) require, at its expense, any such Affected Lender to assign,
at par plus accrued interest and fees, without recourse, all of its interest,
rights, and obligations hereunder (including all of its Revolving Credit
Commitments and the Revolving Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower; provided that
(A) such assignment shall not conflict with or violate any law, rule or
regulation or order of any Governmental Authority, (B) if the assignment is to a
Person other than a Lender, the Borrower shall have received the written consent
of the Administrative Agent and, in the case of any Revolving Credit Commitment,
the L/C Issuers, which consents shall not be unreasonably withheld or delayed,
to such assignment, (C) the Borrower shall have paid to the

 

-125-



--------------------------------------------------------------------------------

Affected Lender all monies (together with amounts due such Affected Lender under
Section 8.1 hereof as if the Loans owing to it were prepaid rather than assigned
and any premium owing to such Affected Lender under Section 2.8(a)(iii)) other
than principal, interest and fees owing to it hereunder, (D) the Borrower shall
repay (or the replacement bank or institution shall purchase, at par) all Loans
and other amounts (other than any disputed amounts), pursuant to Section 10.10
owing to such replaced Lender prior to the date of replacement, (E) the
assignment is entered into in accordance with the other requirements of
Section 10.10 hereof and (F) any such assignment shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the Affected Lender, or (ii) terminate the Revolving
Credit Commitment of such Affected Lender and repay all Obligations of the
Borrower owing to such Lender as of such termination date. Each party hereto
agrees that an assignment required pursuant to this Section 8.5 may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Affected Lender required to
make such assignment need not be a party thereto.

Section 8.6 Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 8.4
hereof (or with respect to any payment by or on behalf of any Loan Party under
this Agreement or any other Loan Document, to reduce any liability of the
Borrower to such Lender under section 10.1 hereof), or to avoid the
unavailability of Eurodollar Loans under Section 8.2 hereof, so long as such
designation is not disadvantageous to the Lender.

ARTICLE 9. THE ADMINISTRATIVE AGENT.

Section 9.1 Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints JPMorgan Chase Bank, N.A., as the Administrative Agent and
Collateral Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers, rights and remedies under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. The Administrative Agent shall have
only those duties and responsibilities that are expressly specified in the Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Notwithstanding the use of
“Administrative Agent” as a defined term, the Lenders expressly agree that the
Administrative Agent is not acting as a fiduciary of any Lender in respect of
the Loan Documents, the Borrower or otherwise, and nothing herein or in any of
the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth herein
and therein. The provisions of this Article 9 are solely for the benefit of the
Administrative Agent and the Lenders and no Loan Party shall have any rights as
a third party beneficiary of any of the provisions thereof (other than to the
extent provided in Sections 9.1, 9.3, 9.7, 9.11 and 9.12). In performing its
functions and duties hereunder, the Administrative Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for the
Borrower or any of its Subsidiaries, other than as provided in Section 10.10(c)
with respect to the maintenance of the Register.

Section 9.2 Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
own securities of and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any Affiliate of the Borrower as
if it were not the Administrative Agent under the Loan Documents, and may accept
fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.
The term “Lender” as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes the Administrative Agent in its
individual capacity as a Lender. References in Article 2 hereof to the amount
owing to the Administrative Agent for which an interest rate is being
determined, refer to the Administrative Agent in its individual capacity as a
Lender.

 

-126-



--------------------------------------------------------------------------------

Section 9.3 Action by Administrative Agent. If the Administrative Agent receives
from the Borrower a written notice of an Event of Default pursuant to
Section 6.1(f) hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action in violation of Applicable Law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 9.4 Consultation with Experts. The Administrative Agent may consult with
legal counsel, independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Section 9.5 Liability of Administrative Agent; Credit Decision; Delegation of
Duties.

(a) Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by the Administrative Agent under or in connection with any of
the Loan Documents except to the extent caused by the gross negligence or
willful misconduct of the Administrative Agent or any of its officers, partners,
directors, employees or agents, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until the Administrative Agent shall have
received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.11)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), the Administrative Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) the Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper party or parties, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of it acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.11). In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Loan Documents. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify: (i) any statement, warranty,
representation or recital made in connection with this Agreement, any other Loan
Document or any Credit Extension, or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of any Loan Party to the Administrative Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Loan Party or any
other Person liable for the payment of any Obligations; (ii) the performance or
observance of any of the terms, conditions, provisions, covenants or

 

-127-



--------------------------------------------------------------------------------

agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document or any Credit Extension or the use of the proceeds of the Loans or
as to the existence or possible existence of any Event of Default or Default or
to make any disclosures with respect to the foregoing; (iii) the satisfaction of
any condition specified in Article 3 hereof, except receipt of items required to
be delivered to the Administrative Agent; or (iv) the execution, validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document or of any Collateral; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent. Each
Lender acknowledges, represents and warrants that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one (1) or more sub-agents appointed by
the Administrative Agent (and not otherwise reasonably objected to by the
Borrower within ten (10) days after notice of such appointment). The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 9.5 and of Section 9.6 shall apply to any Affiliates of the
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.5 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

Section 9.6 Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify the Administrative Agent, to the extent that
the Administrative Agent has not been reimbursed by any Loan Party and without
relieving any such Loan Party from its obligation to do so, for and against any
and all liabilities, obligations, losses, damages, taxes, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Administrative Agent in exercising its powers, rights
and remedies or performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents within
ten (10) days after the date the Administrative Agent makes written demand
therefor; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, taxes, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting

 

-128-



--------------------------------------------------------------------------------

from the Administrative Agent’s gross negligence or willful misconduct or bad
faith of, or material breach of the Loan Documents as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to the Administrative Agent for any purpose shall, in the opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
that in no event shall this sentence require any Lender to indemnify the
Administrative Agent against any liability, obligation, loss, damage, tax,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s ratable share thereof, in accordance with such Lender’s respective
Percentage; and provided further that this sentence shall not be deemed to
require any Lender to indemnify the Administrative Agent against any liability,
obligation, loss, damage, tax, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence. The
obligations of the Lenders under this Section 9.6 shall survive termination of
this Agreement. The Administrative Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Administrative Agent hereunder (whether as fundings
of participations, indemnities or otherwise), but shall not be entitled to
offset against amounts owed to the Administrative Agent by any Lender arising
outside of this Agreement and the other Loan Documents.

Section 9.7 Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving ten (10) days
written notice thereof to the Lenders and the Borrower (such retiring
Administrative Agent, the “Departing Administrative Agent”). The Administrative
Agent shall have the right to appoint a financial institution (which shall be a
commercial bank with an office in the U.S. having combined capital and surplus
in excess of $1 billion) to act as Administrative Agent and/or Collateral Agent
hereunder, with the written consent of the Borrower and the Required Lenders
(not to be unreasonably withheld, and provided that the consent of the Borrower
shall not be required during the continuance of an Event of Default), and the
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation, (ii) the acceptance of such
successor Administrative Agent by the Borrower and the Required Lenders or
(iii) such other date, if any, agreed to by the Borrower and the Required
Lenders. Upon any such notice of resignation, if a successor Administrative
Agent has not already been appointed by the retiring Administrative Agent, the
Required Lenders shall have the right, upon the written consent of the Borrower
(not to be unreasonably withheld, and provided that the consent of the Borrower
shall not be required during the continuance of an Event of Default), to appoint
a successor Administrative Agent. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided that until a successor Administrative Agent is so appointed by the
Required Lenders or the Administrative Agent, any collateral security held by
the Administrative Agent in its role as Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents shall continue to be
held by the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the Departing Administrative
Agent and the Departing Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Loan Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such Departing Administrative Agent shall be discharged from its
duties and obligations hereunder. Except as provided above, any resignation or
removal of JPMorgan Chase Bank, N.A. or its successor as Administrative Agent
pursuant to this Section 9.7 shall also constitute the resignation of JPMorgan
Chase Bank, N.A. or its successor as Collateral Agent. After any Departing
Administrative Agent’s resignation or replacement hereunder as Administrative
Agent, the provisions of this Article 9 and all protective provisions of the
other Loan Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent, but no successor
Administrative Agent shall in any event be liable or responsible for any actions
of its predecessor. Any successor Administrative Agent appointed pursuant to
this Section 9.7 shall, upon its acceptance of such appointment, become the
successor Collateral Agent for all purposes hereunder.

 

-129-



--------------------------------------------------------------------------------

Section 9.8 L/C Issuer. The L/C Issuers shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by them and the documents
associated therewith. The L/C Issuers shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article 9 with
respect to any acts taken or omissions suffered by the L/C Issuers in connection
with Letters of Credit issued by them or proposed to be issued by them and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent,” as used in this Article 9, included the L/C Issuers with
respect to such acts or omissions (it being understood and agreed that for
purposes of this Section 9.8, all references to “Lenders” in this Article 9
shall be deemed to be references to “Revolving Lenders”) and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer.

Section 9.9 Hedging Liability and Funds Transfer Liability and Deposit Account
Liability Obligation Arrangements. By virtue of a Lender’s execution of this
Agreement or an assignment agreement pursuant to Section 10.10 hereof, as the
case may be, any Affiliate of such Lender with whom the Borrower or any
Subsidiary has entered into an agreement creating Hedging Liability or Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
shall be deemed a Lender party hereto for purposes of any reference in a Loan
Document to the parties for whom the Administrative Agent is acting, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Collateral as more fully set forth in
Section 2.9 and Article 4 hereof. In connection with any such distribution of
payments and collections, the Administrative Agent shall be entitled to assume
no amounts are due to any Lender or its Affiliate with respect to Hedging
Liability or Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations unless such Lender has notified the Administrative Agent
in writing of the amount of any such liability owed to it or its Affiliate prior
to such distribution.

Section 9.10 No Other Duties. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Co-Syndication Agents, Co-Documentation
Agents, Senior Managing Agents or other agents or arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

Section 9.11 Authorization to Enter into, and Enforcement of, the Collateral
Documents. Subject to the Intercreditor Agreement, the Administrative Agent or
Collateral Agent, as applicable, is hereby irrevocably authorized by each
Secured Party to be the agent for and representative of the Secured Parties and
to execute and deliver the Collateral Documents and Guaranty on behalf of and
for the benefit of the Secured Parties and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent or Collateral
Agent, as applicable, considers appropriate; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any other holder of Obligations with respect to any Hedge Agreement or Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations.
Neither the Administrative Agent nor the Collateral Agent shall (except as
expressly provided in Section 10.11) amend the Collateral Documents unless such
amendment is agreed to in writing by the Required Lenders. Each Lender
acknowledges and agrees that it will be bound by the terms and conditions of the
Collateral Documents upon the execution and delivery thereof by the
Administrative Agent or the Collateral Agent, as applicable. Subject to the
Intercreditor Agreement and except as otherwise specifically provided for
herein, no Lender (or its Affiliates) other than the Administrative Agent or the
Collateral Agent, as applicable, shall have the right to institute any suit,
action or proceeding in equity or at law for the foreclosure or other
realization upon any Collateral or for the execution of any trust or power in
respect of the Collateral or for the appointment of a receiver or for the
enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the Lenders (or their Affiliates)
shall have any right in any manner whatsoever to affect, disturb or prejudice
the Lien of the Administrative Agent or the Collateral Agent (or any security
trustee therefor), as applicable, under the Collateral Documents by its or their
action or to enforce any right thereunder, and that all proceedings at law or in
equity shall be instituted, had, and maintained by the Administrative Agent or
Collateral Agent (or its security trustee), as applicable, in the manner
provided for in the relevant Collateral Documents for the benefit of the Lenders
and their Affiliates.

Section 9.12 Authorization to Release Liens, Etc. The Administrative Agent or
Collateral Agent, as applicable, is hereby irrevocably authorized by each of the
Lenders, without the further consent of any Lender, (and

 

-130-



--------------------------------------------------------------------------------

shall, upon the written request of the Borrower) to (and to execute any
agreements, documents or instruments necessary to):

(i) release any Lien covering any Property of the Borrower or its Subsidiaries
that is the subject of a disposition to a Person that is not a Loan Party that
is permitted by this Agreement or that has been consented to in accordance with
Section 10.11;

(ii) upon the Termination Date, release the Borrower and each of the Guarantors
from its Obligations under the Loan Documents (other than those that
specifically survive termination of this Agreement) and any Liens covering any
of their Property with respect thereto;

(iii) release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted by this Agreement and the Liens
on such Obligations shall be automatically released;

(iv) at the request of the Borrower, subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such Property that is permitted by Sections 6.15(I)(e),
(w) or (x) or 6.15(II)(e), as applicable, or, with respect to the replacement of
Liens, permitted by Sections 6.15(e), (w) or (x) or 6.15(II)(e), as applicable;

(v) enter into any intercreditor arrangements contemplated by Sections 2.14,
2.15, 6.13, 6.14, and/or 6.15 that will allow additional secured debt that is
permitted under the Loan Documents to be secured by a lien on the Collateral on
a pari passu or junior basis with the Obligations. The terms of such
intercreditor arrangements shall be customary and reasonably acceptable to the
Administrative Agent and the Borrower; and

(vi) amend any Collateral Documents, enter into any new Collateral Documents and
make any filings related thereto in connection with any Secured Covenant
Reinstatement Event.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Grantors on any Collateral shall be automatically released (i) in
full, upon the Termination Date, (ii) upon the sale or other transfer of such
Collateral (including as part of or in connection with any other sale or other
transfer permitted hereunder) to any Person other than another Grantor, to the
extent such sale, transfer or other disposition is made in compliance with the
terms of this Agreement, (iii) to the extent such Collateral is comprised of
property leased to a Grantor by a Person that is not a Grantor, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 10.11), (v) as required by the Collateral Agent to effect any sale,
transfer or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Collateral Documents and
(vi) to the extent such Collateral otherwise becomes Excluded Property.

The Lenders hereby irrevocably agree that if (a) all of the Equity Interests of
any Guarantor or any of its successors in interest hereunder shall be
transferred, sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof to a Person
that is not a Loan Party or (b) a Guarantor or any of its successors in interest
hereunder becomes an Excluded Subsidiary after the Escrow Release Date, then, in
each case, the Guaranty of such Guarantor or such successor in interest, as the
case may be, hereunder shall automatically be discharged and released without
any further action by any Person effective as of (or if a Guarantor becomes an
Excluded Subsidiary, immediately prior to) the time of such transfer, sale,
disposal or occurrence; provided that a release of a Guarantor (other than the
SD Guarantor) in connection with such Guarantor becoming an Excluded Subsidiary
shall constitute an investment in such Excluded Subsidiary as of the date of
such release.

Notwithstanding anything to the contrary contained in this Agreement or any Loan
Document, following a Collateral and Guarantee Suspension Date, the Unsecured
Covenant Package shall become effective. Notwithstanding the prior sentence, if,
after any Collateral and Guarantee Suspension Date, a Secured Covenant
Reinstatement Event occurs, the Collateral and Guarantee Suspension Period shall
terminate and all Collateral and the Collateral Documents, and all Liens granted
or purported to be granted therein, and all guaranties of the Guarantors of the
Obligations,

 

-131-



--------------------------------------------------------------------------------

shall be reinstated on the same terms as of the applicable Collateral
Reinstatement Date, and the Loan Parties shall, at their sole cost and expense,
take all actions and execute and deliver all documents including the delivery of
new guaranty and pledge and security documents, UCC-1 financing statements and
stock certificates accompanied by stock powers reasonably requested by the
Administrative Agent or Collateral Agent as necessary to create and perfect the
Liens of the Collateral Agent in such Collateral, in form and substance
reasonably satisfactory to the Administrative Agent and Collateral Agent, within
90 days of such Secured Covenant Reinstatement Event (or such longer period as
the Administrative Agent may agree in its sole discretion) (the first date on
which a new pledge and or security document is required to be delivered pursuant
to the foregoing, the “Collateral Reinstatement Date”). Upon the occurrence of a
Secured Covenant Reinstatement Event, the Secured Covenant Package shall become
effective and the Unsecured Covenant Package shall no longer be in effect.
Notwithstanding anything to the contrary contained in this Agreement or any Loan
Document, no action taken or omitted to be taken by the Borrower or any of its
Restricted Subsidiaries during a Unsecured Covenants Period shall give rise to a
Default or Event of Default on or after a Secured Covenant Reinstatement Event
so long as such action or omission was permitted under the Unsecured Covenant
Package or otherwise permitted during such Unsecured Covenants Period. Upon the
applicable Secured Covenant Reinstatement Event, (i) all Indebtedness incurred
during such Unsecured Covenants Period that otherwise would not have been
permitted under the Secured Covenant Package will be classified to have been
incurred pursuant to Section 6.14(I)(p) (and any Indebtedness incurred by
Western Digital International Ltd. during a Unsecured Covenants Period shall be
permitted notwithstanding the last paragraph of Section 6.14 and shall not be
counted towards the calculation of the cap therein), (ii) all Liens incurred
during such Unsecured Covenants Period that otherwise would not have been
permitted under the Secured Covenant Package will be classified to have been
incurred pursuant to Section 6.15(I)(v) (and any Indebtedness of non-Loan
Parties secured by Liens on intellectual property incurred during a Unsecured
Covenants Period shall be permitted notwithstanding the last paragraph of
Section 6.15 and shall not be counted towards the calculation of the cap
therein), (iii) with respect to investments made under the Secured Covenant
Package, the amount available to be made as investments will be calculated as
though the provisions of Section 6.17 had been in effect prior to, but not
during, any Unsecured Covenants Period, (iv) with respect to Distributions made
under the Secured Covenant Package, the amount available to be made as
Distributions will be calculated as though the provisions of Section 6.18 had
been in effect prior to, but not during, any Unsecured Covenants Period,
(v) with respect to Restricted Debt Payments made under the Secured Covenant
Package, the amount available to be made as Restricted Debt Payments will be
calculated as though Section 6.20 had been in effect prior to, but not during,
any Unsecured Covenants Period and (vi) no Subsidiaries shall be designated as
Unrestricted Subsidiaries during any Unsecured Covenants Period.

For purposes of this Agreement, (i) the period of time between a Collateral and
Guarantee Suspension Date and the subsequent Collateral Reinstatement Date is
referred to as the “Collateral and Guarantee Suspension Period,” (ii) any period
of time prior to the first Collateral and Guarantee Suspension Date, or
following the first Collateral and Guarantee Suspension Date and after a
Collateral Reinstatement Date but prior to the subsequent Collateral and
Guarantee Suspension Date, is referred to as a “Collateral and Guarantee
Period”, (iii) the period of time between a Collateral and Guarantee Suspension
Date and the date of the subsequent Secured Covenant Reinstatement Event, is
referred to as the “Unsecured Covenants Period” and (iv) any period of time
prior to the first Collateral and Guarantee Suspension Date, or following the
first Collateral and Guarantee Suspension Date and after a Secured Covenant
Reinstatement Event but prior to the subsequent Collateral and Guarantee
Suspension Date, is referred to as the “Secured Covenants Period”.

Any representation, warranty or covenant contained in any Loan Document relating
to any Collateral or Guarantor released pursuant to this Section 9.12 shall no
longer be deemed to be repeated with respect to such released Collateral or
released Guarantor.

Section 9.13 Withholding Taxes. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 10.1, each Lender shall indemnify and hold harmless the
Administrative Agent against, within ten (10) days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was

 

-132-



--------------------------------------------------------------------------------

not delivered or not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.13. For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 9.13, include any L/C Issuer. The agreements in this Section 9.13 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 9.14 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral (if any) in satisfaction of some or all of the Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (if any) (a) at any sale thereof conducted under
the provisions of the United States Bankruptcy Code, as amended, including under
Sections 363, 1123 or 1129 thereof, or any similar laws in any other
jurisdictions to which a Loan Party is subject, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.11),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE 10. MISCELLANEOUS.

Section 10.1 Taxes.

 

-133-



--------------------------------------------------------------------------------

(a) Payments Free of Withholding. Except as otherwise required by law, each
payment by or on behalf of any Loan Party under this Agreement or any other Loan
Document shall be made without withholding or deduction for or on account of any
Taxes. If any such withholding or deduction is so required, such withholding or
deduction shall be made by the applicable withholding agent, the amount withheld
shall be paid to the appropriate Governmental Authority before penalties attach
thereto or interest accrues thereon, and the relevant Loan Party shall pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Lender (or, in the case of any amount received by the
Administrative Agent for its own account, the Administrative Agent) after
withholding or deduction for Taxes has been made (including such withholding or
deduction of Taxes on such additional amount payable under this Section 10.1) is
equal to the amount that such Lender (or, in the case of any amount received by
the Administrative Agent for its own account, the Administrative Agent) would
have received had such withholding or deduction not been made.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for the full amount of any Indemnified
Taxes (including any Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 10.1) paid or payable by Administrative Agent
or such Lender, as applicable, and any reasonable expenses arising therefrom or
with respect thereto, in the currency in which such payment was made, whether or
not such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority, within ten (10) days after the date the Lender or the
Administrative Agent makes written demand therefor, which demand shall be
accompanied by a certificate describing in reasonable detail the basis thereof.

(c) Status of Lenders.

(i) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation reasonably requested by the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, withholding Tax with respect to any payments to
be made to such Lender under any Loan Document. Each such Lender shall, whenever
a lapse in time or change in circumstances renders such documentation (including
any specific documentation required below in this Section 10.1(c)) obsolete,
expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

(ii) Without limiting the generality of the foregoing:

(A) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date such Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), two (2) duly completed and signed copies
of IRS Form W-9 certifying that such Lender is entitled to an exemption from
U.S. backup withholding.

(B) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date such Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

  (i) two (2) duly completed and signed IRS Forms W-8BEN or IRS Forms W-8BEN-E,
as applicable, claiming eligibility for the benefits of an income tax treaty to
which the United States is a party, and such other documentation as required
under the Code;

 

  (ii) two (2) duly completed and signed IRS Forms W-8ECI;

 

  (iii)

in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two (2) duly
completed and signed certificates substantially in the form of Exhibit L-1 (any
such certificate, a “U.S. Tax Compliance Certificate”)

 

-134-



--------------------------------------------------------------------------------

  and (y) two (2) duly completed and signed IRS Forms W-8BEN or IRS Forms
W-8BEN-E, as applicable;

 

  (iv) to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), two (2) duly completed
and signed IRS Forms W-8IMY of the Lender, together with an IRS FormW-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other
certifications documents from each beneficial owner, as applicable, provided
that if the Lender is a partnership and one or more direct or indirect partners
of such Lender are claiming the portfolio interest exemption, such Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-4 on behalf of each such direct and indirect partner; or

 

  (v) two (2) duly completed and signed copies of any other form prescribed by
applicable U.S. federal income tax laws as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by Applicable Laws to permit the Borrower or
the Administrative Agent to determine any withholding or deduction required to
be made.

(C) If a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
the Administrative Agent or such Lender were to fail to comply with the
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), the Administrative Agent or such Lender, as
applicable, shall deliver to the Borrower and (other than in the case of a
payment to the Administrative Agent) the Administrative Agent at the time or
times prescribed by Applicable Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether the Administrative Agent or
such Lender has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(iii) Notwithstanding any other provision of this Section 10.1(c), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(iv) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 10.1(c).

(d) Evidence of Payments. After any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 10.1 or Section 10.4, such Loan
Party shall deliver official tax receipts evidencing that payment or certified
copies thereof (or, if such receipts are not available, other evidence of
payment reasonably acceptable to the relevant Lender or Administrative Agent) to
the Lender or Administrative Agent on whose account such withholding was made
(with a copy to the Administrative Agent if not the recipient of the original)
on or before the thirtieth day after payment.

(e) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of Taxes
as to which it has been indemnified (including by the payment of additional
amounts) pursuant to this Section 10.1 or Section 10.4, it shall pay over an
amount equal to such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 10.1 or Section 10.4 giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender, as applicable and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay to such indemnified party the amount paid

 

-135-



--------------------------------------------------------------------------------

over to the Borrower plus any penalties, interest or other charges imposed by
the relevant Governmental Authority in the event such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 10.1(e), in no event will the
indemnified party be required to pay any amount to the Borrower pursuant to this
Section 10.1(e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted and the indemnification payments or additional amounts with
respect to such Tax had not been paid. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

(f) [Reserved].

(g) Survival. Each party’s obligations under this Section 10.1 and Section 10.4
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the Termination
Date.

(h) Lenders. For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 10.1, include any L/C Issuer.

Section 10.2 No Waiver; Cumulative Remedies; Collective Action. No delay or
failure on the part of the Administrative Agent or any Lender or on the part of
the holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the Lenders and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.2, Section 7.3 and Section 7.4
for the benefit of all the Lenders and the L/C Issuers, and each Lender and each
L/C Issuer hereby agree with each other Lender and each other L/C Issuer, as
applicable, that no Lender or L/C Issuer shall take any action to protect or
enforce its rights under this Agreement or any other Loan Document (including
exercising any rights of set-off) without first obtaining the prior written
consent of the Administrative Agent or the Required Lenders (such consent not to
be unreasonably withheld or delayed); provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
L/C Issuer from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer) hereunder and under the other Loan
Documents, or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any debtor relief law.

Section 10.3 Non-Business Days. Except as otherwise provided herein, if any
payment hereunder or date for performance becomes due and payable or performable
(in each case, including as a result of the expiration of any relevant notice
period) on a day which is not a Business Day, the due date of such payment or
the date for such performance shall be extended to the next succeeding Business
Day on which date such payment shall be due and payable or such other
requirement shall be performed. In the case of any payment of principal falling
due on a day which is not a Business Day, interest on such principal amount
shall continue to accrue during such extension at the rate per annum then in
effect, which accrued amount shall be due and payable on the next scheduled date
for the payment of interest.

Section 10.4 Documentary Taxes. The Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent shall timely reimburse the Administrative Agent for the
payment of, any and all present or future documentary, court, stamp, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, deliver,

 

-136-



--------------------------------------------------------------------------------

performance, enforcement, or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”).

Section 10.5 Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made until the Termination Date.

Section 10.6 Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

Section 10.7 Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise (except pursuant to a
valid assignment or participation pursuant to Section 10.10 or as provided in or
contemplated by Sections 2.14, 2.15 or 2.16), on any of the Loans or
Reimbursement Obligations in excess of its ratable share of payments on all such
Obligations then outstanding to the Lenders, then such Lender shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans or Reimbursement Obligations, or participations
therein, held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all the
other Lenders; provided, however, that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this
Section 10.7, amounts owed to or recovered by an L/C Issuer in connection with
Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by such L/C
Issuer as a Lender hereunder.

Section 10.8 Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by facsimile or email transmission) and shall be
given to the relevant party at its physical address, facsimile number or email
address set forth below, or such other physical address, facsimile number or
email address as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by facsimile, email transmission or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents to any Lender shall be addressed
to its physical address or facsimile number or email address set forth on its
Administrative Questionnaire; and notices under the Loan Documents to the
Borrower or the Administrative Agent shall be addressed to their respective
physical addresses, facsimile numbers or email addresses set forth below:

 

to the Borrower:

 

Western Digital Corporation.
3355 Michelson Drive, Suite 100
Irvine, California 92612
Attention: Chief Legal Officer
Telephone: (949) 672-7000
Facsimile: (949) 672-9612



  

to the Administrative Agent:

 

For delivery of any list of Prohibited Lenders and notices with respect to
changes to the list of Prohibited Lenders, email to: JPMDQ_CONTACT@JPMORGAN.COM

 

For all other notices to the Administrative Agent:

JPMorgan Chase Bank, N.A.

10 South Dearborn

Chicago, IL 60603

Attention: Lamekia Davis

Telephone: (312) 732-2300

Facsimile: (844) 490-5663

Email: JPM.AGENCY.CRI@JPMORGAN.COM with a

copy to Lamekia.Davis@chase.com

 

-137-



--------------------------------------------------------------------------------

With a copy of any notice of any Default or Event

of Default (which shall not constitute notice to the

Borrower) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Duane McLaughlin

Telephone: 212-225-2000

Facsimile: 212-225-3999

Email: dmclaughlin@cgsh.com

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 10.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, five (5) days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid,
(iii) if by email, when delivered (all such notices and communications sent by
email shall be deemed delivered upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement)), or (iv) if given
by any other means, when delivered at the addresses specified in this
Section 10.8 or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Article 2 hereof shall be effective only upon receipt.

Section 10.9 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.

Section 10.10 Successors and Assigns; Assignments and Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations under any Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of clause (b) of this Section 10.10, (ii) by way of participation in accordance
with the provisions of clause (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section 10.10. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders.

(i) Any Lender may at any time assign to one (1) or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement with respect to
all or a portion of its Revolving Credit Commitment(s) and the Loans at the time
owing to it.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment(s) and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Credit Commitment(s) (which for this purpose includes Loans
outstanding

 

-138-



--------------------------------------------------------------------------------

thereunder) or, if the applicable Revolving Credit Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
such Trade Date) shall not be less than $5.0 million, in the case of any
assignment in respect of the Revolving Facility, or less than $1.0 million, in
the case of any assignment in respect of the Term Facility (calculated, in each
case, in the aggregate with respect to multiple, simultaneous assignments by two
(2) or more Approved Funds which are Affiliates or share the same (or
affiliated) manager or advisor and/or two (2) or more lenders that are
Affiliates) unless each of the Administrative Agent and the Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Facility or the Revolving Credit Commitment assigned, except
that this clause (B) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

(D) the Eligible Assignee provides the Borrower and the Administrative Agent the
forms required by Section 10.1(b) prior to the assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.10, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4, 10.1(a) and 10.13 and subject to
any obligations hereunder with respect to facts and circumstances occurring
prior to the effective date of such assignment. All parties hereto consent that
assignments to the Borrower permitted by the terms hereof shall not be construed
as violating pro rata, optional redemption or any other provisions hereof, it
being understood that, notwithstanding anything to the contrary elsewhere in
this Agreement, immediately upon receipt by the Borrower of any Loans and/or
Revolving Credit Commitments the same shall be deemed cancelled and no longer
outstanding for any purpose under this Agreement, including without limitation,
Section 10.11, and in no event shall the Borrower have any rights of a Lender
under this Agreement or any other Loan Document.

(c) Register.

(i) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
the Revolving Credit Commitment(s) of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time, and each repayment in respect of the principal amount (and any
interest thereon) (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (as to its own interest,
but not the interest of any other Lender), at any reasonable time and from time
to time upon reasonable prior notice.

 

-139-



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall (A) accept the Assignment and Assumption and
(B) promptly record the information contained therein in the Register once all
the requirements of clause (a) above have been met. No assignment shall be
effective unless it has been recorded in the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any L/C Issuer, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or a Prohibited Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, supplement or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification, supplement or waiver
described in subclause (A) (to the extent that such Participant is directly
affected) or (B) of Section 10.11. Subject to clause (e) of this Section 10.10,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 8.1, 8.4, 10.1, and 10.4 (subject to the requirements and limitations
therein (including the requirements under Section 10.1(c), it being understood
that the documentation required to be provided under Section 10.1(c) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 10.10. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.14 as though it were a Lender;
provided that such Participant agrees to be subject to Section 10.7 as though it
were a Lender.

Each Lender that sells a participation pursuant to this Section 10.10(d), acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register for the recordation of the names and addresses of the Participants,
the commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Participant pursuant to the terms hereof from time to time, and
each repayment in respect of the principal amount (and any interest thereon)
(each, a “Participant Register”). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender and the Borrower shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of a participation for all purposes of this
Agreement, notwithstanding notice to the contrary; provided that no Lender shall
have the obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loan or other Obligations under any Loan Document)
to any Person except to the extent such disclosure is necessary in connection
with a tax audit or other proceeding to establish that any such Obligations are
in registered form for U.S. federal income tax purposes.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 8.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant. A Participant shall not be entitled to receive any greater payment
under Section 10.1 or Section 10.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to a greater payment results from a change
in law after the sale of the participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Prohibited Lender) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such lender, and this Section 10.10 shall
not apply to any pledge or assignment of a security interest; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

-140-



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Ohio Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

(h) Assignments to the Borrower and its Subsidiaries. Any Lender may elect to,
but is not obligated to elect to, at any time, assign all or a portion of its
rights and obligations in respect of the Term B Loans to the Borrower and/or any
Subsidiary of the Borrower through Dutch Auctions open to all Lenders on a pro
rata basis, subject to the following limitations:

(i) (A) the Revolving Facility shall not be utilized to fund the purchase or
assignment and (B) no Default or Event of Default shall have occurred and be
continuing at the time of acceptance of any bids in any Dutch Auction; and

(ii) any Term B Loans acquired by the Borrower or any of its Subsidiaries shall
be immediately and automatically cancelled.

(i) Prohibited Lenders. If any assignment or participation under this
Section 10.10 is made (or attempted to be made) (i) to a Prohibited Lender
without the Borrower’s prior written consent or (ii) to the extent the
Borrower’s consent is required under the terms of this Section 10.10 and such
consent shall have not been obtained or deemed to have been obtained, to any
other Person without the Borrower’s consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
(A) in the case of any outstanding Term Loans, purchase such Loans by paying the
lesser of par or the same amount that such Lender paid to acquire such Loans, or
(B) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.10), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Lender shall have received
payment of an amount equal to the lesser of par or the amount such Lender paid
for such Loans and participations in L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (ii) the Borrower
shall be liable to such Lender under Section 8.1 if any Eurodollar Loan owing to
such Lender is repaid or purchased other than on the last day of the Interest
Period relating thereto, and (iii) such assignment shall otherwise comply with
this Section 10.10 (provided that no registration and processing fee referred to
in this Section 10.10 shall be owing in connection with any assignment pursuant
to this clause). Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder to an assignee as contemplated hereby in the circumstances
contemplated by this Section 10.10(i). Nothing in this Section 10.10(i) shall be
deemed to prejudice any rights or remedies the Borrower may otherwise have at
law or equity. Each Lender acknowledges and agrees that the Borrower would
suffer irreparable harm if such Lender breaches any of its obligations under
Section 10.10(a), 10.10(d) or 10.10(f) insofar as such Sections relate to any
assignment, participation or pledge to a Prohibited Lender without the
Borrower’s prior written consent. Additionally, each Lender agrees that the
Borrower may seek to obtain specific performance or other equitable or
injunctive relief to enforce this Section 10.10(i) against such Lender with
respect to such breach without posting a bond or presenting evidence of
irreparable harm. The Administrative Agent shall not be responsible or have
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Prohibited Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender is a
Prohibited Lender or (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information, to any Prohibited Lender.

(j) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three (3)

 

-141-



--------------------------------------------------------------------------------

Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 10.11 (with such replacement, if
applicable, deemed to have been made pursuant to Section 2.16). Pursuant to any
such assignment, all Loans and Commitments to be replaced shall be purchased at
par (allocated among the Lenders under such Facility in the same manner as would
be required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
by the Borrower of any accrued interest and fees thereon and any amounts owing
pursuant to Section 10.13(b) to the extent demanded in writing prior to the date
of such assignment. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Assumption attached hereto as Exhibit G and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this clause
(j) are intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

Section 10.11 Amendments.

(a) Except as provided in Section 2.14 with respect to any Incremental Facility,
Section 2.15 with respect to any Extension and Section 2.16 with respect to any
Refinancing Term Loans or Replacement Revolving Facility, (a) no provision of
this Agreement or the other Loan Documents may be amended, modified,
supplemented or waived unless such amendment, modification, supplement or waiver
is in writing and is signed by (i) the Borrower, (ii) the Required Lenders,
(iii) if the rights or duties of the Administrative Agent are adversely affected
thereby, the Administrative Agent, and (iv) if the rights or duties of the L/C
Issuers are affected thereby, the L/C Issuers; provided that:

(A) no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall (i) increase any Commitment or extend the expiry date of any
such Commitment of any Lender without the consent of such Lender (it being
understood that any such amendment, modification, supplement or waiver that
provides for the payment of interest in kind in addition to, and not as
substitution for or as conversion of, the interest otherwise payable hereunder
shall only require the consent of the Required Lenders and that a waiver of any
condition precedent or the waiver of any Default or Event of Default or
mandatory prepayment shall not constitute an extension or increase of any
Commitment), (ii) reduce the amount of, postpone the date for any scheduled
payment of any principal of or interest or fee on, or extend the final maturity
of any Loan or of any Reimbursement Obligation or of any fee payable hereunder
(other than with respect to a waiver of default interest and it being understood
that any change in the definitions of any ratio used in the calculation of such
rate of interest or fees (or the component definitions) shall not constitute a
reduction in any rate of interest or fees) without the consent of each Lender
(but not the Required Lenders) to which such payment is owing or which has
committed to make such Loan or Letter of Credit (or participate therein)
hereunder or (iii) change the application of payments set forth in Section 2.9
hereof without the consent of any Lender adversely affected thereby;

(B) no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall, unless signed by each Lender, change the definition of
Required Lenders in a manner that reduces the voting percentages set forth
therein, change the provisions of this Section 10.11, release all or
substantially all of the Collateral (except as expressly provided in the Loan
Documents) or all or substantially all of the value of the guarantees provided
by the Guarantors (except as expressly provided in the Loan Documents), affect
the number of Lenders required to take any action hereunder or under any other
Loan Document, or change or waive any provision of any Loan Document that
provides for the pro rata nature of disbursements or payments to Lenders or
sharing of Collateral among the Lenders (except in connection with any
transaction permitted by the last paragraph of this Section 10.11(a) or
Section 10.10(h));

(C) no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall amend or otherwise modify Section 2.8 or any other
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
consent of Lenders representing a majority

 

-142-



--------------------------------------------------------------------------------

in interest of each affected Class (it being understood that the Required
Lenders may waive, in whole or in part, any prepayment of Loans hereunder so
long as the application, as between Classes, of any portion of such prepayment
that is still required to be made is not altered); and

(D) no amendment, modification, supplement or waiver pursuant to this
Section 10.11 shall amend or modify the provisions of Section 2.3 or any letter
of credit application and any bilateral agreement between the Borrower and an
L/C Issuer regarding such L/C Issuer’s Letter of Credit Commitment or the
respective rights and obligations between the Borrower and such L/C Issuer in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and such L/C Issuer, respectively.

Notwithstanding anything to the contrary herein, (a) except as set forth in
clause (A) above, no Defaulting Lender shall have any right to approve or
disapprove any amendment, modification, supplement, waiver or consent hereunder
or otherwise give any direction to the Administrative Agent; (b) the Borrower
and the Administrative Agent may, without the input or consent of any other
Lender, effect amendments to this Agreement and the other Loan Documents as may
be necessary in the reasonable opinion of the Borrower and the Administrative
Agent to effect the provisions of Sections 2.8(d), 2.14, 2.15, 2.16, 10.10(i) or
(j); (c) guarantees, collateral security documents and related documents and
related documents executed by the Borrower or any of its Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (i) comply with local law or advice of local counsel, (ii) cure
ambiguities, omissions, mistakes or defects or (iii) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents; (d) the Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
other Loan Document to cure any ambiguity, omission, defect or inconsistency, so
long as such amendment, modification or supplement does not adversely affect the
rights of any Lender and the Lenders shall have received, at least five
(5) Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (e) Schedules 5.10, 5.17,
6.11, 6.14, 6.15, 6.17 and 6.24 may be updated with the consent of the Borrower
and the Administrative Agent following the Closing Date and prior to the Escrow
Release Date to reflect circumstances existing on the Escrow Release Date.

Notwithstanding the foregoing, (i) only the consent of the Required RC/TLA
Lenders shall be required in respect of amendments, modifications or waivers of
the financial covenants set forth in Section 6.22 (or any component definition
thereof to the extent applicable thereto) and (ii) only the consent of the
Required RC Lenders shall be required with respect to waivers of any conditions
to the Borrowing of any Revolving Loans, and any such amendment, modification or
waiver may be made without the consent of any other Lender (including, for the
avoidance of doubt, the Required Lenders).

In addition, notwithstanding the foregoing, any amendment or waiver of the
conditions in Section 3.3 shall require the consent of the Required Lenders as
of the date of such amendment or waiver.

In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders (as
determined hereunder prior to any such amendment or amendment and restatement),
the Administrative Agent and the Borrower (i) to add one (1) or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders, the Required RC/TLA Lenders, the
Required RC Lenders and other definitions related to such new credit facilities;
provided that no Lender shall be obligated to commit to or hold any part of such
credit facilities.

(b) [Reserved].

 

-143-



--------------------------------------------------------------------------------

(c) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 10.11 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and Revolving Credit Commitments.

Section 10.12 Heading. Section headings and the Table of Contents used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

Section 10.13 Costs and Expenses; Indemnification.

(a) The Borrower agrees to pay all reasonable and documented out-of-pocket costs
and expenses (on the Closing Date or within thirty (30) days of a written demand
therefor, together with reasonable backup documentation supporting such
reimbursement request) of (i) the Administrative Agent, L/C Issuers and Joint
Lead Arrangers in connection with the syndication of the Facilities and the
preparation, execution, delivery and administration of the Loan Documents,
(ii) the Administrative Agent and the L/C Issuers in connection with any
amendment, modification, supplement, waiver or consent related to the Loan
Documents, together with any fees and charges suffered or incurred by the
Administrative Agent in connection with collateral filing fees and lien searches
and (iii) the Administrative Agent, L/C Issuers and the Lenders (within thirty
(30) days of a written demand therefor together with reasonable backup
documentation supporting such reimbursement request) in connection with the
enforcement of the Loan Documents.

(b) The Borrower further agrees to indemnify the Administrative Agent in its
capacity as such, each Joint Lead Arranger, each L/C Issuer and each Lender,
their respective Affiliates and controlling Persons and the respective
directors, officers, employees, partners, advisors, agents and other
representatives of the foregoing against all Damages (including, without
limitation, reasonable attorney’s fees and other expenses of litigation or
preparation therefor, whether or not the indemnified person is a party thereto,
or any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur arising out of or relating to (x) any Loan
Document, any of the transactions contemplated thereby, the Facilities, the
syndication of the Facilities, the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit or the Transactions
or (y) any Environmental Liability relating to the Borrower or any Restricted
Subsidiary, including without limitation, with respect to the actual or alleged
presence, Release or threat of Release of any Hazardous Materials at, on, under
or from any property currently or formerly owned or operated by the Borrower or
any Restricted Subsidiary, other than those in each of the cases of clauses
(x) and (y) above which (i) arise from the gross negligence, willful misconduct
or bad faith of, or material breach of the Loan Documents by, the party claiming
indemnification (or any of its respective directors, officers, employees,
advisors, agents and Affiliates), in each case, to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment or
(ii) arise out of any dispute solely among indemnified persons (other than in
connection with any agent or arranger acting in its capacity as the
Administrative Agent, an L/C Issuer, a Joint Lead Arranger or any other agent,
co-agent, arranger or similar role, in each case in their respective capacities
as such, or in connection with any syndication activities) that did not arise
out of any act or omission of the Borrower or any of its Affiliates.
Notwithstanding the foregoing, each indemnified person shall be obligated to
refund and return any and all amounts paid by the Borrower to such indemnified
person for fees, expenses or damages to the extent such indemnified person is
not entitled to payment of such amounts in accordance with the terms hereof. No
indemnified person and no Loan Party shall have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); provided that nothing in
this sentence shall limit any Loan Party’s indemnity and reimbursement
obligations to the extent that such special, punitive, indirect or consequential
damages are included in any claim by a third party unaffiliated with any of the
indemnified persons with respect to which the applicable indemnified person is
entitled to indemnification as set forth in the immediately preceding sentence.
No indemnified person nor any other party hereto shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent any such damages arise from the gross negligence, bad faith or willful
misconduct of, or material breach of the Loan Documents by, such indemnified
person (or any of its respective directors, officers, employees, advisors,
agents and

 

-144-



--------------------------------------------------------------------------------

Affiliates) or such other party hereto, as applicable, in each case to the
extent determined by a court of competent jurisdiction in a final and
non-appealable judgment.

(c) Notwithstanding any of the foregoing clauses (a) or (b) to the contrary, in
no event shall the Borrower be obligated to pay for the legal expenses or fees
of more than one (1) firm of outside counsel and, if reasonably necessary, one
(1) local counsel in any relevant jurisdiction or otherwise retained with the
Borrower’s consent (not to be unreasonably withheld or delayed), to the
Administrative Agent, or the Administrative Agent, the L/C Issuers, the Joint
Lead Arrangers and the Lenders, taken as a whole, as the case may be, except,
solely in the case of a conflict of interest under clauses (a)(iii) or
(b) above, one (1) additional counsel to all affected persons similarly
situated, taken as a whole, and if reasonably necessary, one (1) additional
local counsel in each relevant jurisdiction or otherwise retained with
Borrower’s consent (not to be unreasonably withheld or delayed) to all affected
persons similarly situated, taken as a whole. The obligations of the Borrower
under this Section 10.13 shall survive the termination of this Agreement.

Section 10.14 Set-off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, but subject to
Section 10.2, upon the occurrence and during the continuation of any Event of
Default, each Lender and each subsequent holder of any Obligation is hereby
authorized by the Borrower at any time or from time to time, without prior
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
indebtedness at any time held or owing by that Lender or that subsequent holder
to or for the credit or the account of the Borrower, whether or not matured,
against and on account of any amount due and payable by the Borrower hereunder.
Each Lender or any such subsequent holder of any Obligations agrees to promptly
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 10.15 Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 10.16 Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed by and interpreted in
accordance with, the law of the State of New York; provided that,
notwithstanding any governing law provision of the Loan Documents, (a) the
interpretation of the definition of “Company Material Adverse Effect” (and
whether or not a Company Material Adverse Effect has occurred), (b) the
determination of the accuracy of any Specified Acquisition Agreement
Representation and whether as a result of any inaccuracy thereof either the
Borrower or its applicable affiliate has the right to terminate its obligations
under the Acquisition Agreement or to decline to consummate the Schrader
Acquisition and (c) the determination of whether the Schrader Acquisition has
been consummated in accordance with the terms of Acquisition Agreement and, in
any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof shall, in each case, be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

Section 10.17 Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 10.18 Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by Applicable Law to be charged for the use
or detention, or

 

-145-



--------------------------------------------------------------------------------

the forbearance in the collection, of all or any portion of the Loans or other
obligations outstanding under this Agreement or any other Loan Document (“Excess
Interest”). If any Excess Interest is provided for, or is adjudicated to be
provided for, herein or in any other Loan Document, then in such event (a) the
provisions of this Section 10.18 shall govern and control, (b) neither the
Borrower nor any guarantor or endorser shall be obligated to pay any Excess
Interest, (c) any Excess Interest that the Administrative Agent or any Lender
may have received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by Applicable Law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any Damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

Section 10.19 Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrower has one (1) or more Subsidiaries. In the event of any
conflict or inconsistency between or among this Agreement and the other Loan
Documents, the terms and conditions of this Agreement shall govern and control.

Section 10.20 Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint and no Lender shall be responsible for the
failure of any other Lender to satisfy its obligations hereunder except as
otherwise set forth in this Agreement. Nothing contained in this Agreement and
no action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 10.21 USA Patriot Act. Each Lender and each Agent hereby notifies each
Loan Party that pursuant to the requirements of the Patriot Act it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender and/or Agent to identify each Loan Party
in accordance with the Patriot Act.

Section 10.22 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City in the borough of Manhattan for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto agrees that a final judgment in any such proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that (a) any party hereto may otherwise have to bring any proceeding
relating to any Loan Document against any other party hereto or their respective
properties in the courts of any jurisdiction (i) for purposes of enforcing a
judgment or (ii) in connection with any pending bankruptcy, insolvency or
similar proceeding in such jurisdiction or (b) the Administrative Agent, the
Collateral Agent, any L/C Issuer or any Lender may otherwise have to bring any
proceeding relating to any Loan Document against any Loan Party or their
respective properties in the courts of any jurisdiction in connection with
exercising remedies against any Collateral in a jurisdiction in which such
Collateral is located. THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUERS
AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL

 

-146-



--------------------------------------------------------------------------------

PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Section 10.23 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that the
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective directors, officers, employees, agents, advisors,
insurers, insurance brokers, settlement service providers and other
representatives on a “need to know basis” (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential) solely in
connection with the transactions contemplated or permitted hereby; provided that
the Administrative Agent, the Lenders or the L/C Issuers, as the case may be,
shall be responsible for their respective Affiliates’ compliance with this
clause, (b) to the extent requested by any regulatory authority having
jurisdiction over such Person (including any self-regulatory authority, such as
the National Association of Insurance Commissioners or any similar organization)
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender (provided that, prior to any such disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential Information relating to the Loan Parties), (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender and the Administrative Agent shall promptly notify the
Borrower in advance of any such disclosure, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions not less restrictive than
those of this Section 10.23, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (provided that, for the avoidance of doubt, to the extent
that the list of Prohibited Lenders is made available to all Lenders, the
“Information” for purposes of this clause (f)(i) shall include the list of
Prohibited Lenders) or (ii) any actual or prospective counterparty (or its
advisors) to any Hedge Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) (x) to any rating agency in connection
with rating the Borrower or its Subsidiaries or the facilities evidenced by this
Agreement or (y) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the facilities
evidenced by this Agreement, (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.23 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower, (j) for purposes of establishing a “due diligence” defense, (k) to the
extent that such information is independently developed, so long as not based on
information obtained in a manner that would otherwise violate this
Section 10.23. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and customary information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions; provided that such Person is advised of
and agrees to be bound by the provisions of this Section 10.23. For purposes of
this Section 10.23, “Information” means all information received by the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including any target company
and its Subsidiaries in connection with contemplated or consummated Acquisition
or other investment), other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.23
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, the Administrative Agent and the Lenders agree
not to disclose any Information to a Prohibited Lender.

Section 10.24 No Fiduciary Relationship. The Borrower acknowledges and agrees
that the transactions contemplated by this Agreement and the other Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s length commercial transactions between the Agents and the
Lenders, on the one hand, and the Loan Parties, on the other, and in connection
therewith and with the process leading thereto, (i) the Agents and the Lenders
have not assumed an advisory or fiduciary responsibility in favor of the Loan
Parties, the Loan Parties’ equity holders or the Loan Parties’ Affiliates with
respect to the transactions contemplated hereby (or

 

-147-



--------------------------------------------------------------------------------

the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether such Agent and/or Lender has advised, is
currently advising or will advise the Loan Parties, the Loan Parties’ equity
holders or the Loan Parties’ Affiliates on other matters) or any other
obligation to the Loan Parties except the obligations expressly set forth in
this Agreement and the other Loan Documents and (ii) such Agent and/or Lender is
acting solely as a principal and not as a fiduciary of the Loan Parties, the
Loan Parties’ management, equity holders, Affiliates, creditors or any other
Person or their respective Affiliates. Each Agent, each Lender and their
Affiliates may have economic interests that conflict with the economic interests
of the Borrower or any of its Subsidiaries, their stockholders and/or their
Affiliates.

Section 10.25 Platform; Borrower Materials.

(a) The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information (within the meaning of the
United States federal and state securities laws) with respect to the Borrower or
their respective Subsidiaries or any of their respective securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor” and (iii) the Administrative Agent and the Joint
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE JOINT LEAD
ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR ANY JOINT LEAD ARRANGER IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.

(b) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information and that it will handle material
non-public information in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws, and (ii) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

Section 10.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

-148-



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.27 Collateral and Guarantee Suspension. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, on and after the
Amendment No. 7 Effective Date, each Term A-1 Lender, Additional Term A-1
Lender, Incremental Term A-1 Lender and Revolving Lender agrees (which agreement
shall be binding upon each of its successors and assigns (and in connection with
any assignment of the Loans or Revolving Credit Commitments of such Lender, by
signing the Assignment and Assumption the assignee of the Loans or Revolving
Credit Commitments shall be deemed to have signed Amendment No. 7 with respect
to the Collateral and Guarantee Release Amendments (as defined in Amendment
No. 7))) that the Collateral and Guarantee Release Amendments shall become
effective once the conditions precedent set forth in Section 10 of Amendment
No. 7 are satisfied, the occurrence of which shall be notified to the
Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders) by the Borrower and such notification shall be conclusive and binding.

 

-149-



--------------------------------------------------------------------------------

ANNEX B

EXHIBIT D-1

TERM A-1 NOTE

 

$_________                    , 20    

FOR VALUE RECEIVED, the undersigned, Western Digital Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to _____________ or its
registered assigns (the “Lender”) at the principal office of JPMorgan Chase
Bank, N.A., as Administrative Agent, in New York, New York, in immediately
available funds, the principal sum of ______________ Dollars ($______) or, if
less, the aggregate unpaid principal amount of the Term A-1 Loan made, continued
or maintained by the Lender to the Borrower pursuant to the Loan Agreement (as
defined below), in installments in the amounts and on the dates called for by
Section 2.7(a) of the Loan Agreement, together with interest on the principal
amount of such Term A-1 Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Loan
Agreement.

This Note is one of the Term A-1 Notes referred to in the Loan Agreement dated
as of April 29, 2016 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement. This Note shall be governed by and construed
in accordance with the laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

WESTERN DIGITAL CORPORATION

By:        Name:   Title:



--------------------------------------------------------------------------------

Schedules

[See attached.]



--------------------------------------------------------------------------------

Schedule 2.3(a)

Existing Letters of Credit

 

Issuing Bank

   LC
Number      Amount     

Beneficiary

Bank of Tokyo Mitsubishi UFJ, Ltd.

     S502557N        $589,902.00      Travelers Indemnity Company

 

1



--------------------------------------------------------------------------------

Schedule 5.10

Subsidiaries

 

    

Name of Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

   Percentage
Ownership by
Borrower

1.

   Amplidata    Belgium    HGST Netherlands B.V.    100.000%

2.

   Amplidata, Inc.    Delaware    Amplidata N.V.    100.000%

3.

   EasyStore Memory Limited    Ireland    SanDisk Holdings LLC    100.000%

4.

   Fabrik, LLC    Delaware    HGST, Inc.    100.000%

5.

   Fusion Multisystems Ltd.    Canada    Fusion-io, LLC    100.000%

6.

   Fusion-io (Beijing) Info Tech Co., Ltd    China    Fusion-io Singapore
Private Ltd    100.000%

7.

   Fusion-io Gmbh    Germany    Fusion-io, LLC    100.000%

8.

   Fusion-io Holdings S.A.R.L.    Luxembourg    Fusion-io, LLC    100.000%

9.

   Fusion-io Poland Sp.z.o.o.    Poland    Fusion-io Holdings S.A.R.L.   
100.000%

10.

   Fusion-io Singapore Private Ltd    Singapore    Fusion-io, LLC    100.000%

11.

   Fusion-io, LLC    Delaware    SanDisk LLC    100.000%

12.

   G-Tech, LLC    California    Fabrik, LLC    100.000%

13.

   HGSP (Shenzhen) Co., Ltd.    China    HGST Netherlands B.V.    100.000%

14.

   HGST (Shenzhen) Co., Ltd.    China    HGST Netherlands B.V.    100.000%

15.

   HGST (Thailand) Ltd.    Thailand    HGST Netherlands B.V.    99.999984%
of Common

100% of
Preferred

16.

   HGST Asia Pte. Ltd.    Singapore    HGST Netherlands B.V.    100.000%

17.

   HGST Consulting (Shanghai) Co., Ltd.    China    HGST Netherlands B.V.   
100.000%

18.

   HGST Europe, Ltd.    United Kingdom    Western Digital Ireland, Ltd. Viviti
Technologies Pte. Ltd.    100.000%

19.

   HGST Japan, Ltd.    Japan    HGST Netherlands B.V.    100.000%

20.

   HGST Malaysia Sdn. Bhd.    Malaysia    HGST Netherlands B.V.    100.000%

21.

   HGST Netherlands B.V.    Netherlands    HGST Europe, Ltd.    100.000%

22.

   HGST Philippines Corp.    Philippines    HGST Netherlands B.V.    100.000%

23.

   HGST Singapore Pte. Ltd.    Singapore    HGST Netherlands B.V.    100.000%

24.

   HGST Technologies India Private Limited    India    Virident Systems, LLC
HGST Technologies Santa Ana, Inc.    100.000%

25.

   HGST Technologies Malaysia Sdn. Bhd.    Malaysia    STEC R&D Ltd.    100.000%

26.

   HGST Technologies Santa Ana, Inc.    California    HGST, Inc.    100.000%

27.

   HGST, Inc.    Delaware    Western Digital Technologies, Inc.    100.000%

 

2



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

   Percentage
Ownership by
Borrower

28.

   HICAP Properties Corp.    Philippines    HGST Philippines Corp.    100.000%

29.

   Keen Personal Media, Inc.    Delaware    Western Digital Corporation   
35% (Common
Stock)

100.000%
(Preferred A
Stock)

67%
(Preferred B-1
Stock)

30.

   M-Systems (Cayman) Limited    Cayman Islands    M-Systems Finance Inc.   
100.000%

31.

   M-Systems Finance Inc.    Cayman Islands    SanDisk IL Ltd.    100.000%

32.

   Pacifica Insurance Corporation    Hawaii    Western Digital Corporation   
100.000%

33.

   Prestadora SD, S. de R.L. de C.V.    Mexico    SanDisk Latin America Holdings
LLC
SanDisk Holdings LLC    100.000%

34.

   Read-Rite Philippines, Inc.    Philippines    Western Digital Ireland Ltd.   
100.000%

35.

   Rising Silicon, Inc.    Texas    Western Digital Technologies, Inc.   
72.500%

36.

   Sandbox Expansion LLC    Delaware    Western Digital Technologies, Inc.   
100.000%

37.

   SanDisk (Cayman) Limited    Cayman Islands    SanDisk (Ireland) Limited   
100.000%

38.

   SanDisk (Ireland) Limited    Ireland    SanDisk Manufacturing Unlimited
Company    100.000%

39.

   SanDisk 3D IP Holdings Ltd    Cayman Islands    SanDisk Technologies LLC   
100.000%

40.

   SanDisk 3D LLC    Delaware    SanDisk Technologies LLC    100.000%

41.

   SanDisk B.V.    Netherlands    SanDisk International Limited    100.000%

42.

   SanDisk Bermuda Limited    Bermuda    SanDisk International Holdco B.V.   
100.000%

43.

   SanDisk Bermuda Unlimited    Bermuda    SanDisk Bermuda Limited    100.000%

44.

   SanDisk BiCS IP Holdings Ltd    Cayman Islands    SanDisk Technologies LLC   
100.000%

45.

   SanDisk Brasil Participações Ltda.    Brazil    SanDisk Latin America
Holdings LLC
SanDisk Holdings LLC    100.000%

46.

   SanDisk C.V.    Netherlands    SanDisk International Holdco B.V.
SanDisk Holding B.V.    100.000%

47.

   SanDisk China Limited    Ireland    SanDisk Manufacturing Unlimited Company
   100.000%

48.

   SanDisk China LLC    Delaware    SanDisk Technologies LLC    100.000%

49.

   SanDisk Enterprise IP LLC    Texas    SanDisk Malaysia Sdn. Bhd.    100.000%

50.

   SanDisk Equipment Y.K.    Japan    SanDisk (Cayman) Limited    100.000%

51.

   SanDisk Flash B.V.    Netherlands    SanDisk C.V.    100.000%

52.

   SanDisk France SAS    France    SanDisk International Limited    100.000%

 

3



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

   Percentage
Ownership by
Borrower

53.

   SanDisk G.K.    Japan    SanDisk International Limited    100.000%

54.

   SanDisk GmBH    Germany    SanDisk International Limited    100.000%

55.

   SanDisk Holding B.V.    Netherlands    SanDisk International Holdco B.V.   
100.000%

56.

   SanDisk Holdings LLC    Delaware    SanDisk Technologies LLC    100.000%

57.

   SanDisk Hong Kong Limited    Hong Kong    SanDisk International Holdco B.V.
SanDisk, Limited    100.000%

58.

   SanDisk IL Ltd    Israel    SanDisk International Holdco B.V.    100.000%

59.

   SanDisk India Device Design Centre Private Limited    India    SanDisk LLC
SanDisk Manufacturing Unlimited Company    100.000%

60.

   SanDisk Information Technology (Shanghai) Co. Ltd.    China    SanDisk China
LLC    100.000%

61.

   SanDisk International Holdco B.V.    Netherlands    SanDisk Technologies LLC
   100.000%

62.

   SanDisk International Limited    Ireland    SanDisk Manufacturing Unlimited
Company    100.000%

63.

   SanDisk International Middle East FZE    United Arab Emirates    SanDisk
International Limited    100.000%

64.

   SanDisk Israel (Tefen) Ltd.    Israel    SanDisk IL Ltd.    100.000%

65.

   SanDisk Italy S.R.L.    Italy    SanDisk International Limited    100.000%

66.

   SanDisk Korea Limited    Korea    SanDisk International Limited    100.000%

67.

   SanDisk Latin America Holdings LLC    Delaware    SanDisk Technologies LLC   
100.000%

68.

   SanDisk LLC    Delaware    SD International Holdings Ltd.    100.000%

69.

   SanDisk Malaysia Sdn. Bhd.    Malaysia    SanDisk Manufacturing Unlimited
Company    100.000%

70.

   SanDisk Manufacturing Americas, LLC    Delaware    Western Digital
Technologies, Inc.    100.000%

71.

   SanDisk Manufacturing Unlimited Company    Ireland    SanDisk Bermuda Limited
SanDisk Bermuda Unlimited    100.000%

72.

   SanDisk Operations Holdings Limited    Ireland    SanDisk Manufacturing
Unlimited Company    100.000%

73.

   SanDisk Pazarlama Ve Ticaret Limited Sirketi    Turkey    SanDisk
International Limited    100.000%

74.

   SanDisk Scotland, Limited    United Kingdom    SanDisk International Holdco
B.V.    100.000%

75.

   SanDisk Semiconductor (Shanghai) Co., Ltd.    China    SanDisk China Limited
   100.000%

 

4



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

   Percentage
Ownership by
Borrower

76.

   SanDisk Spain, S.L.U.    Spain    SanDisk International Holdco B.V.   
100.000%

77.

   SanDisk Storage Malaysia Sdn. Bhd.    Malaysia    SanDisk Manufacturing
Unlimited Company    100.000%

78.

   SanDisk Sweden AB    Sweden    SanDisk International Limited    100.000%

79.

   SanDisk Switzerland Sarl    Switzerland    SanDisk International Limited   
100.000%

80.

   SanDisk Taiwan Limited    Taiwan    SanDisk Manufacturing Unlimited Company
   100.000%

81.

   SanDisk Technologies LLC    Texas    SanDisk LLC    100.000%

82.

   SanDisk Trading (Shanghai) Co., Ltd.    China    SanDisk Trading Holdings
Limited    100.000%

83.

   SanDisk Trading Holdings Limited    Ireland    SanDisk Manufacturing
Unlimited Company    100.000%

84.

   SanDisk UK, Limited    United Kingdom    SanDisk International Limited   
100.000%

85.

   SanDisk, Limited    Japan    SanDisk LLC    100.000%

86.

   SD International Holdings Ltd.    Cayman Islands    Western Digital
International, Ltd.    100.000%

87.

   Shenzhen Hailiang Storage Products Co., Ltd.    China    HGST Netherlands
B.V.    100.000%

88.

   Skyera, LLC    Delaware    HGST, Inc.    100.000%

89.

   SMART Storage Systems GmbH    Austria    SanDisk Storage Malaysia Sdn. Bhd.
   100.000%

90.

   STEC Bermuda, LP    Bermuda    HGST Technologies Santa Ana, Inc.
STEC International Holding    100.000%

91.

   STEC Europe B.V.    Netherlands    STEC Bermuda, LP    100.000%

92.

   STEC Germany GmbH    Germany    STEC Europe B.V.    100.000%

93.

   STEC Hong Kong Limited    Hong Kong    STEC Bermuda, LP    100.000%

94.

   STEC International Holding, Inc.    California    HGST Technologies Santa
Ana, Inc.    100.000%

95.

   STEC Italy SRL    Italy    STEC Europe B.V.    100.000%

96.

   STEC R&D Ltd.    Cayman Islands    STEC Bermuda, LP    100.000%

97.

   Suntech Realty, Inc.    Philippines    Read-Rite Phillipines, Inc.   
100.000%

98.

   Tegile Systems Private Limited    India    HGST, Inc.
SanDisk India Device Design Centre Private Limited    100.000%

99.

   Virident Systems International Holdings Ltd.    Cayman Islands    HGST, Inc.
   100.000%

100.

   Virident Systems, LLC    Delaware    Virident Systems International Holdings,
Ltd.    100.000%

101.

   Viviti Technologies Pte. Ltd.    Singapore    Western Digital Ireland, Ltd.
   100.000%

102.

   WD Media (Malaysia) Sdn.    Malaysia    Western Digital Ireland, Ltd.   
100.000%

 

5



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

   Percentage
Ownership by
Borrower

103.

   WD Media (Singapore) Pte. Ltd.    Singapore    Western Digital Ireland Ltd.
   100.000%

104.

   WD Media, LLC    Delaware    Western Digital Technologies, Inc.    100.000%

105.

   Western Digital (Argentina) S.A.    Argentina    Western Digital Latin
America, Inc.
Western Digital Technologies, Inc.    100.000%

106.

   Western Digital (France) SARL    France    Western Digital Technologies, Inc.
   100.000%

107.

   Western Digital (Fremont), LLC    Delaware    Western Digital Technologies,
Inc.    100.000%

108.

   Western Digital (I.S.) Limited    Ireland    Western Digital Technologies,
Inc.
Western Digital Ireland, Ltd.    100.000%

109.

   Western Digital (Malaysia) Sdn. Bhd.    Malaysia    Western Digital Ireland,
Ltd.    100.000%

110.

   Western Digital (S.E. Asia) Pte Ltd    Singapore    Western Digital
Technologies, Inc.    100.000%

111.

   Western Digital (Thailand) Company Limited    Thailand    Western Digital
Ireland Ltd.
SD International Holdings Ltd.
Western Digital International Ltd.    100.000%

112.

   Western Digital (UK) Limited    United Kingdom    Western Digital
Technologies, Inc.    100.000%

113.

   Western Digital Canada Corporation    Canada    Western Digital Technologies,
Inc.    100.000%

114.

   Western Digital Capital Global, Ltd.    Cayman Islands    Western Digital
Ireland, Ltd.    100.000%

115.

   Western Digital Capital, LLC    Delaware    Western Digital Corporation   
100.000%

116.

   Western Digital Deutschland GmbH    Germany    Western Digital Technologies,
Inc.    100.000%

117.

   Western Digital Do Brasil Comercio E Distribuicao De Produtos De Informatica
Ltda.    Brazil    Western Digital Technologies, Inc.
Western Digital Latin America    100.000%

118.

   Western Digital Hong Kong Limited    Hong Kong    Western Digital
Technologies, Inc.    100.000%

119.

   Western Digital Information Technology (Shanghai)
Company Ltd.    China    Western Digital Hong Kong    100.000%

120.

   Western Digital International Ltd.    Cayman Islands    Virident Systems
International Holdings, Ltd.    100.000%

121.

   Western Digital Ireland, Ltd.    Cayman Islands    SanDisk Technologies LLC
   100.000%

122.

   Western Digital Japan Ltd.    Japan    Western Digital Technologies, Inc.   
100.000%

 

6



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

   Percentage
Ownership by
Borrower

123.

   Western Digital Korea, Ltd.    Korea    Western Digital Technologies, Inc.   
100.000%

124.

   Western Digital Latin America, Inc.    Delaware    Western Digital
Technologies, Inc.    100.000%

125.

   Western Digital Netherlands B.V.    Netherlands    Western Digital
Technologies, Inc.    100.000%

126.

   Western Digital Taiwan Co., Ltd.    Taiwan    Western Digital Technologies,
Inc.    100.000%

127.

   Western Digital Technologies, Inc.    Delaware    Western Digital Corporation
   100.000%

 

7



--------------------------------------------------------------------------------

Schedule 5.17

Capitalization

None.

 

8



--------------------------------------------------------------------------------

Schedule 6.11

Transactions with Affiliates

 

1. Joint Venture Agreement Dated November 9, 2015 by and among Unisplendor
Corporation Limited, Unissoft (Wuxi) Group Co., Ltd. and Western Digital
Corporation.

 

9



--------------------------------------------------------------------------------

Schedule 6.14

Indebtedness

 

1. Amended and Restated Uncommitted Receivables Purchase Agreement dated as of
March 25, 2016 among Western Digital Technologies, Inc. and HGST, Inc., each as
a Seller, Western Digital Corporation, as Parent, and Bank of West, as
Purchaser, in an aggregate facility amount of $100,000,000.

 

2. Amended and Restated Receivables Purchase Agreement dated as of April 27,
2011 and amended and restated as of September 21, 2012, as amended as of
June 16, 2014 and as further amended as of June 29, 2015, among Western Digital
Technologies, Inc. and HGST, Inc., each as a Seller, the other sellers from time
to time party thereto and Citibank, N.A., as Buyer, in an aggregate facility
amount of $250,000,000.

 

3. Supplier Agreement dated as of September 3, 2013 by and between Western
Digital Technologies, Inc., and Citibank, N.A., providing for receivables
financing by Citibank for certain trade receivables.

 

4. Supplier Agreement dated as of November 18, 2011 by and between Western
Digital Technologies, Inc. and Citibank, N.A., providing for receivables
financing by Citibank, N.A. for certain trade receivables.

 

5. SanDisk Corporation and certain of its Subsidiaries entered into a Receivable
Purchase Agreement in an amount up to $100 million with Standard Chartered Bank
on February 25, 2015.

 

6. Guarantee made by Western Digital Corporation in favor of JA Mitsui Leasing,
Ltd. in connection with the indebtedness and liability arising under a lease
agreement dated as of July 25, 2017 by and between JA Mitsui Leasing, Ltd. and
Flash Partners, Ltd.

 

7. Guarantee made by Western Digital Corporation in favor of Tokyo Electron
Limited on behalf of Flash Partners Limited for the payment of equipment
purchases of approximately $88 million.

 

8. The Senior Secured Notes and the Senior Unsecured Notes*

 

* Expected to be redeemed on or about March 1, 2018.

 

10



--------------------------------------------------------------------------------

Schedule 6.15

Liens

 

1. A security interest granted by HGST, Inc. as lessee De Lage Landen Financial
Services, Inc. as lessor in all HGST, Inc.’s invoices and their proceeds
specified in Schedule A of the financing statement amendment under the Master
Lease Agreement.

 

2. A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s Equipment (as defined in the
financing statement), rights and claims to payment and chattel paper arising out
of such Equipment and all proceeds relating to the Equipment.

 

3. A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s Equipment (as defined in the
financing statement), rights and claims to payment and chattel paper arising out
of such Equipment and all proceeds relating to the Equipment.

 

4. A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s equipment and software leased to or
financed for Hitachi Global Storage Technologies, Inc. by Hewlett- Packard
Financial Services Company and products and proceeds thereof.

 

5. Security interests granted by Western Digital Corporation to Avidex
Industries, LLC in Western Digital Corporation’s equipment located in the
following locations:

 

  a. 1710 Automation Parkway, San Jose, California 95131

 

  b. 1250 Reliance Way, Fremont, California 94539

 

  c. 5601 Great Oaks Parkway, San Jose, California 95119

 

  d. 9950 Federal Drive, Unit 100, Colorado Springs, Colorado 80921

 

  e. 44200 Osgood Road, Fremont, California 94539

 

6. Security interests granted by HGST, Inc. to McGrate RentCorp and TRS-Tentelco
in HGST, Inc.’s equipment subject to the lease contract between HGST, Inc.,
McGrate RentCorp and TRS-Tentelco.

 

7. Liens in connection with that certain Guarantee made by Western Digital
Corporation in favor of The Bank Of Nova Scotia in connection with the
indebtedness and liability of Western Digital (Fremont) LLC arising under a
master lease agreement for precious metals.

 

11



--------------------------------------------------------------------------------

8. Liens in connection with that certain Guarantee made by Western Digital
Corporation in favor of The Bank Of Nova Scotia in connection with the
indebtedness and liability of HGST, Inc., arising under a master lease agreement
for precious metals.

 

9. Liens in connection with that certain Amended and Restated Uncommitted
Receivables Purchase Agreement dated as of March 25, 2016 among Western Digital
Technologies, Inc. and HGST, Inc., each as a Seller, Western Digital
Corporation, as Parent, and Bank of West, as Purchaser.

 

10. Liens in connection with that certain Amended and Restated Receivables
Purchase Agreement dated as of April 27, 2011 and amended and restated as of
September 21, 2012, as amended as of June 16, 2014 and as further amended as of
June 29, 2015, among Western Digital Technologies, Inc. and HGST, Inc., each as
a Seller, the other sellers from time to time party thereto and Citibank, N.A.,
as Buyer.

 

11. Liens in connection with that certain Supplier Agreement dated as of
September 3, 2013 by and between Western Digital Technologies, Inc., and
Citibank, N.A.

 

12. Liens in connection with that certain Supplier Agreement dated as of
November 18, 2011 by and between Western Digital Technologies, Inc. and
Citibank, N.A.

 

13. Security interests granted Western Digital Technologies Inc. to IBM Credit
LLC in Western Digital Technologies Inc.’s equipment described in the IBM Credit
LLC Agreement 017577.

 

14. A security interest granted by Fusion-io, LLC to U.S. Bank Equipment Finance
(a division of U.S. Bank National Association), in one of Fusion-io, LLC’s
copier together with replacements, parts, repairs, etc.

 

15. A security interest granted by Virident Systems, Inc. to Webbank, in all of
Virident Systems, Inc.’s computer equipment, peripherals and other equipment,
financed to Virident Systems, Inc. by Webbank.

 

16. Liens in connection with that certain Receivable Purchase Agreement dated as
of February 25, 2015 entered into by SanDisk Corporation and certain of its
Subsidiaries with Standard Chartered Bank

 

17. Liens securing the Senior Secured Notes.*

 

* Expected to be redeemed on or about March 1, 2018.

 

12



--------------------------------------------------------------------------------

Schedule 6.17

Advances, Investments and Loans

 

1. The information set forth on Schedule 5.10 is incorporated herein by
reference.

 

2. Western Digital Capital, LLC and Western Digital Capital Global, Ltd. have
made investments in certain early stage companies in the data storage industry
in an aggregate amount of $43 million. In addition, Western Digital Capital
Global, Ltd. has committed to invest in venture funds totaling $10.4 million.

 

3. Joint Venture Contract regarding Unis-WDC Storage Co. Ltd. among Unisplendour
Corporation Limited and Unissoft (Wuxi) Group Co., Ltd. and Western Digital
Corporation dated as of November 9, 2015.

 

4. Each of Western Digital Technologies, Inc. and SanDisk LLC has a 25% interest
in Secure Content Storage Association, LLC.

 

5. Western Digital Technologies, Inc. and SanDisk LLC have made investments
(including loans) in or to third parties (excluding Flash Ventures (as defined
below)) totalling $56 million. In addition, Western Digital Technologies, Inc.
has committed to invest in venture funds totalling $5.7 million, and SanDisk LLC
holds a 33.3% interest in SD-3C LLC.

 

6. Investments in three business ventures with Toshiba Corporation (“Toshiba”):
Flash Partners Ltd. (“FPL”), Flash Alliance Ltd. (“FAL”) and Flash Forward Ltd.
(“FFL,” and together with FPL and FAL, “Flash Ventures”). Subsidiaries of
Western Digital Corporation have a 49.9% ownership interest in the Flash
Ventures, and Toshiba (or subsidiaries of Toshiba) own 50.1% of each of the
Flash Ventures.

 

7. Note Agreement, dated as of June 8, 2006, as amended by Amendment #1 to Note
Agreement, dated December 31, 2011, and Amendment #2 to Note Agreement, dated
December 30, 2013, by and among Flash Partners, Ltd., Toshiba Corporation and
SanDisk Corporation in the amount of $737 million (as of December 29, 2017).

 

8. Note Agreement, dated as of June 26, 2008, as amended by Amendment #1 to Note
Agreement, dated December 31, 2013, by and among Flash Alliance, Ltd., Toshiba
Corporation and SanDisk Corporation in the amount of $101 million (as of
December 29, 2017).

 

9. Flash Forward Amended and Restated Note Agreement, dated as of February 17,
2012, as amended by Amendment #1 to Flash Forward Amended and Restated Note
Agreement, dated November 27, 2013, Amendment #2 to Flash Forward Amended and
Restated Note Agreement, dated May 22, 2014 and Amendment #3 to Flash Forward
Amended and Restated Note Agreement effective October 28, 2014, by and among
Flash Forward, Ltd., Toshiba Corporation and SanDisk Corporation in the amount
of $429 million (as of December 29, 2017).

 

13